Exhibit 10.1

 

 

 

ABL CREDIT AGREEMENT

dated as of

April 3, 2018

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

BANK OF AMERICA, N.A.,

RBC CAPITAL MARKETS, LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners,

and

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

SUNTRUST BANK

and

SIEMENS FINANCIAL SERVICES, INC.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

Page

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Terms Generally

     43  

SECTION 1.03. Pro Forma Calculations

     44  

SECTION 1.04. Classification of Loans and Borrowings

     44  

SECTION 1.05. Excluded Swap Obligations

     44  

ARTICLE II

The Credits

 

SECTION 2.01. Revolving Credit Commitments; Protective Advances

     45  

SECTION 2.02. Loans

     47  

SECTION 2.03. Borrowing Procedure

     49  

SECTION 2.04. Evidence of Debt; Repayment of Loans

     49  

SECTION 2.05. Fees

     51  

SECTION 2.06. Interest on Loans

     52  

SECTION 2.07. Default Interest

     52  

SECTION 2.08. Alternate Rate of Interest

     52  

SECTION 2.09. Termination and Reduction of Commitments

     53  

SECTION 2.10. Conversion and Continuation of Borrowings

     54  

SECTION 2.11. [Reserved]

     55  

SECTION 2.12. Optional Prepayment

     55  

SECTION 2.13. Mandatory Prepayments

     56  

SECTION 2.14. Reserve Requirements; Change in Circumstances

     56  

SECTION 2.15. Change in Legality

     58  

SECTION 2.16. Indemnity

     58  

SECTION 2.17. Pro Rata Treatment

     59  

SECTION 2.18. Sharing of Setoffs

     59  

SECTION 2.19. Payments

     60  

SECTION 2.20. Taxes

     60  

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

     63  

SECTION 2.22. [Reserved]

     64  

SECTION 2.23. Letters of Credit

     64  

SECTION 2.24. [Reserved]

     70  

SECTION 2.25. Loan Modification Offers; Replacement Revolving Credit Facility

     70  

SECTION 2.26. Revolving Credit Commitment Increases

     72  

 

i



--------------------------------------------------------------------------------

Table of Contents

 

     Page

ARTICLE III

Representations and Warranties

 

SECTION 3.01. Organization; Powers

     74  

SECTION 3.02. Authorization

     74  

SECTION 3.03. Enforceability

     74  

SECTION 3.04. Governmental Approvals

     75  

SECTION 3.05. Financial Statements

     75  

SECTION 3.06. No Material Adverse Change

     75  

SECTION 3.07. Title to Properties; Possession Under Leases

     75  

SECTION 3.08. Subsidiaries

     76  

SECTION 3.09. Litigation; Compliance with Laws

     76  

SECTION 3.10. Agreements

     76  

SECTION 3.11. Federal Reserve Regulations

     76  

SECTION 3.12. Investment Company Act

     77  

SECTION 3.13. Use of Proceeds

     77  

SECTION 3.14. Tax Returns

     77  

SECTION 3.15. No Material Misstatements

     77  

SECTION 3.16. Employee Benefit Plans

     77  

SECTION 3.17. Environmental Matters

     78  

SECTION 3.18. Insurance

     78  

SECTION 3.19. Security Documents

     78  

SECTION 3.20. Location of Real Property and Leased Premises

     79  

SECTION 3.21. Labor Matters

     80  

SECTION 3.22. Solvency

     80  

SECTION 3.23. Compliance with Sanctions, Anti-Corruption Laws and USA PATRIOT
Act

     81  

SECTION 3.24. Borrowing Base Certificates

     81  

ARTICLE IV

Conditions of Lending

 

SECTION 4.01. First Credit Event

     82  

SECTION 4.02. All Credit Events

     84  

ARTICLE V

Affirmative Covenants

 

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties

     85  

SECTION 5.02. Insurance

     85  

SECTION 5.03. Obligations and Taxes

     86  

SECTION 5.04. Financial Statements, Reports, etc

     86  

SECTION 5.05. Litigation and Other Notices

     89  

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 5.06. Information Regarding Collateral

     89  

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

     89  

SECTION 5.08. Use of Proceeds

     90  

SECTION 5.09. Employee Benefits

     90  

SECTION 5.10. Compliance with Environmental Laws

     91  

SECTION 5.11. Preparation of Environmental Reports

     91  

SECTION 5.12. Further Assurances and Post-Closing Requirements

     91  

SECTION 5.13. Proceeds of Certain Dispositions

     93  

SECTION 5.14. Operation of Facilities

     94  

SECTION 5.15. Compliance with Laws

     94  

SECTION 5.16. Collection Accounts

     94  

SECTION 5.17. Landlord Waivers

     95  

ARTICLE VI

Negative Covenants

 

SECTION 6.01. Indebtedness

     96  

SECTION 6.02. Liens

     99  

SECTION 6.03. Sale and Lease-Back Transactions

     102  

SECTION 6.04. Investments, Loans and Advances

     102  

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

     106  

SECTION 6.06. Restricted Payments; Restrictive Agreements

     108  

SECTION 6.07. Transactions with Affiliates

     112  

SECTION 6.08. Business of Parent, Borrower and Subsidiaries

     112  

SECTION 6.09. Other Indebtedness

     112  

SECTION 6.10. Practice Guarantees

     113  

SECTION 6.11. [Reserved]

     114  

SECTION 6.12. [Reserved]

     114  

SECTION 6.13. Consolidated Fixed Charge Coverage Ratio

     114  

SECTION 6.14. Fiscal Year

     114  

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent and the Collateral Agent; Certain ERISA Matters

 

SECTION 8.01. The Administrative Agent and the Collateral Agent

     118  

SECTION 8.02. Certain ERISA Matters

     120  

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

     Page

ARTICLE IX

Miscellaneous

 

SECTION 9.01. Notices

     123  

SECTION 9.02. Survival of Agreement

     125  

SECTION 9.03. Binding Effect

     125  

SECTION 9.04. Successors and Assigns

     126  

SECTION 9.05. Expenses; Indemnity

     130  

SECTION 9.06. Right of Setoff

     132  

SECTION 9.07. Applicable Law

     133  

SECTION 9.08. Waivers; Amendment

     133  

SECTION 9.09. Certain Releases of Guarantees and Security Interests

     135  

SECTION 9.10. Interest Rate Limitation

     136  

SECTION 9.11. Entire Agreement

     136  

SECTION 9.12. WAIVER OF JURY TRIAL

     137  

SECTION 9.13. Severability

     137  

SECTION 9.14. Counterparts

     137  

SECTION 9.15. Headings

     137  

SECTION 9.16. Jurisdiction; Consent to Service of Process

     138  

SECTION 9.17. Confidentiality

     138  

SECTION 9.18. USA PATRIOT Act Notice

     139  

SECTION 9.19. [Reserved]

     139  

SECTION 9.20. Other Secured Obligations

     139  

SECTION 9.21. No Fiduciary Relationship

     141  

SECTION 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     141  

 

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

SCHEDULES

 

Schedule 1.01(b)

     -     

Subsidiary Guarantors

Schedule 1.01(c)

     -     

Mortgaged Property

Schedule 1.01(d)

     -     

Hospitals

Schedule 1.01(e)

     -     

Certain Permitted Joint Ventures

Schedule 1.01(f)

     -     

Certain Subsidiaries

Schedule 1.01(g)

     -     

Asset Sales

Schedule 2.01

     -     

Initial Lenders and Commitments

Schedule 3.08

     -     

Subsidiaries

Schedule 3.18

     -     

Insurance

Schedule 3.19(a)

     -     

UCC Filing Offices

Schedule 3.21

     -     

Collective Bargaining Agreements

Schedule 4.01

     -     

Local Counsel Opinions

Schedule 6.01

     -     

Existing Indebtedness

Schedule 6.02

     -     

Existing Liens

Schedule 6.04(h)

     -     

Certain Permitted Acquisitions

Schedule 6.05(b)

     -     

Certain Syndication Transactions

Schedule 6.07

     -     

Certain Affiliate Transactions

EXHIBITS

 

Exhibit A

     -     

Form of Administrative Questionnaire

Exhibit B

     -     

Form of Assignment and Acceptance

Exhibit C

     -     

Form of Borrowing Request

Exhibit D

     -     

Form of Mortgage

Exhibit E

     -     

Form of ABL Intercreditor Agreement

Exhibit F

     -     

Form of Borrowing Base Certificate

 

v



--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT dated as of April 3, 2018 (this “Agreement”), among
CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the “Borrower”),
COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (“Parent”), the Lenders
(as defined in Article I), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent”) for the Lenders.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2019 Notes” shall mean the Borrower’s 8% Senior Notes due 2019.

“2019 Term G Loans” shall mean the “2019 Term G Loans” outstanding under (and as
defined in) the Term Loan Credit Agreement as of the Closing Date.

“2020 Notes” shall mean the Borrower’s 7.125% Senior Notes due 2020.

“2021 Notes” shall mean the Borrower’s 5.125% Senior Secured Notes due 2021.

“2021 Term H Loans” shall mean the “2021 Term H Loans” outstanding under (and as
defined in) the Term Loan Credit Agreement as of the Closing Date.

“2022 Notes” shall mean the Borrower’s 6.875% Senior Notes due 2022.

“2023 Notes” shall mean the Borrower’s 6.250% Senior Secured Notes due 2023.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABL Intercreditor Agreement” shall mean an intercreditor agreement, among,
inter alia, Parent, the Borrower, the Collateral Agent and the Term Loan
Collateral Agent, in the form acceptable to each of the Administrative Agent and
the Term Loan Collateral Agent.

“ABL Priority Collateral” shall have the meaning specified in the ABL
Intercreditor Agreement.

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.25(a).



--------------------------------------------------------------------------------

“Account” shall have the meaning set forth in Article 9 of the New York UCC.

“Account Debtor” shall mean any person obligated under an Account.

“Accounts Sale Agreement” shall mean the Accounts Sale Agreement dated as of the
Closing Date (as amended, supplemented or otherwise modified from time to time),
among each of the Originating Subsidiaries from time to time party thereto, CHS
Receivables Funding, LLC, as the buyer, and the Borrower, as the collection
agent, in form and substance reasonably satisfactory to the Administrative
Agent.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

“Administrative Agent Accounts” shall have the meaning assigned to such term in
Section 2.04(f).

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in U.S. dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the applicable Reuters screen page (currently
page LIBOR01) displaying interest rates for dollar deposits in the London
interbank market as administered by the ICE Benchmark Administration (or any
other person that takes over the administration of such rate) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be

 

2



--------------------------------------------------------------------------------

selected by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, on such day for deposits
in U.S. dollars with a maturity of one month; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, as the case may be.

“Alternative Incremental Facility Indebtedness” shall have the meaning assigned
to such term in the Term Loan Credit Agreement.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to Parent, the Borrower or any Subsidiary from time to
time concerning or relating to bribery, corruption or money laundering.

“Applicable Commitment Fee Rate” shall mean (a) until the end of the first full
fiscal quarter following the Closing Date, 0.50% per annum and (b) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Average Utilization for the immediately preceding fiscal quarter in
accordance with the following grid (and shall remain in effect until the next
change to be effected pursuant to this paragraph):

 

Average Utilization

   Applicable Fee  

Greater than 50%

     0.50 % 

Less than or equal to 50%

     0.625 % 

“Applicable Percentage” shall mean, for any day, with respect to any Eurodollar
Loan or any ABR Loan (including any Protective Advance), the applicable rate per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”, as
the case may be, based upon the Average Excess Availability for the immediately
preceding fiscal quarter:

 

Category

  

Average Excess
Availability
(as a % of the Total
Revolving Credit
Commitments )

   Eurodollar Spread   ABR Spread 1   

Greater than 66.66%

   2.25%   1.25% 2   

Less than or equal to 66.66% but greater than 33.33%

   2.50%   1.50% 3   

Less than or equal to 33.33%

   2.75%   1.75%

 

3



--------------------------------------------------------------------------------

The Applicable Percentage shall be determined at the commencement of each fiscal
quarter, with any changes to the Applicable Percentage resulting from a change
in Average Excess Availability becoming effective on the first day of each
fiscal quarter; provided that until the end of the second full fiscal quarter
after the Closing Date, the Applicable Percentage shall be based on the rates
per annum set forth in Category 2; provided further that the Applicable
Percentage shall be determined by reference to Category 3 (a) at any time that
an Event of Default has occurred and is continuing and (b) at any time that a
Borrowing Base Certificate has not been delivered by the date specified for such
delivery in Section 5.04(d) from and including such date to the first Business
Day after the date on which such Borrowing Base Certificate is delivered to the
Administrative Agent; provided further that if any Borrowing Base Certificate
shall prove to have been inaccurate, at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder, and such
inaccuracy shall have resulted in the payment of interest or L/C Participation
Fees hereunder at rates lower than those that were in fact applicable for any
period had there been no such inaccuracy, then (i) the Borrower shall promptly
deliver to the Administrative Agent a corrected Borrowing Base Certificate for
the applicable period and (ii) the Borrower shall promptly pay to the
Administrative Agent, for distribution to the Lenders at such time, the accrued
interest and L/C Participation Fees that should have been paid but were not paid
as a result of such inaccuracy; provided that payment of interest or L/C
Participation Fees at rates lower than those that were in effect applicable as a
result of such inaccuracy shall not in any event be deemed retroactively to be
an Event of Default pursuant to clause (c) of Article VII, and such amount
payable shall be calculated without giving effect to any additional interest
payable on overdue amounts under Section 2.12(c) if paid promptly on demand.
Nothing in this paragraph shall limit the rights of the Administrative Agent or
any Lender under Article VII.

“Approved Fund” shall mean any person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Bank of America, N.A., RBC Capital Markets,
LLC and Wells Fargo Bank, National Association.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Parent, the Borrower or
any of the Subsidiaries, other than:

 

4



--------------------------------------------------------------------------------

(i) inventory, damaged, obsolete or worn out assets, scrap, surplus and
Permitted Investments, in each case disposed of in the ordinary course of
business;

(ii) donations of assets by the Borrower or any Subsidiary (whether of real or
personal property (including cash and Equity Interests)) to state or local
municipalities (or other Governmental Authorities), nonprofit organizations,
foundations, charities or similar entities of the Borrower’s or such
Subsidiary’s choice, with an aggregate fair market value not to exceed
$50,000,000 in any fiscal year of Parent;

(iii) dispositions by any Subsidiary that is not a Subsidiary Guarantor to the
Borrower or any other Subsidiary;

(iv) sales or other dispositions of (x) Accounts of the Borrower or any of the
Subsidiaries that are more than 180 days past due or are written-off at the time
of such sale or disposition or (y) any Accounts of the Borrower or any of the
Subsidiaries that are self-pay accounts receivable and that are reasonably
determined by the Borrower to be unable to be paid in full within 150 days of
the Last Service Date, in each case that do not constitute Eligible Accounts;
provided that the face value of all such Accounts sold or disposed of on or
after the Closing Date other than in connection with the sale or disposition of
Hospitals does not exceed $200,000,000;

(v) sales or other dispositions of property (including like-kind exchanges) to
the extent that (x) such property is exchanged for credit against the purchase
price of similar or replacement property or (y) the proceeds of such sale or
disposition are applied to the purchase price of such property, provided that,
if the property so sold or exchanged constituted Collateral, then the property
so received shall also constitute Collateral;

(vi) leases or sub-leases of any real property or personal property in the
ordinary course of business;

(vii) dispositions of investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture arrangements and similar binding
arrangements;

(viii) licensings and sublicensings of intellectual property of the Borrower or
any Subsidiary in the ordinary course of business;

(ix) sales, transfers, leases or other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of Parent, the Borrower and the
Subsidiaries;

 

5



--------------------------------------------------------------------------------

(x) the contribution or other transfer of property (including Equity Interests)
to any Spinout Subsidiary in connection with a Spinout Transaction;

(xi) dispositions of Equity Interests of any Subsidiary as contemplated by
clause (b) of the definition of Permitted Joint Venture;

(xii) dispositions consisting of the granting of Liens permitted by
Section 6.02;

(xiii) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions having a value not in excess of $25,000,000; and

(xiv) any sale, transfer or other disposition of any property or asset described
on Schedule 1.01(g);

provided that (x) if such sale, transfer or other disposition (A) would result
in Excess Availability of less than the greater of (I) $125,000,000 and (II)
15.0% of the Line Cap or (B) provides for the transfer of assets in an aggregate
amount in excess of $100,000,000, then, prior to the consummation of such sale,
transfer or disposition, the Borrower shall have delivered to the Administrative
Agent an updated Borrowing Base Certificate giving pro forma effect to such
sale, transfer or disposition and (y) if such sale, transfer or disposition
would not result in Excess Availability of less than the greater of (I)
$125,000,000 and (II) 15.0% of the Line Cap and provides for the transfer of
assets in an aggregate amount of greater than $25,000,000 (but less than or
equal to $100,000,000), the Borrower shall deliver to the Administrative Agent
an officer’s certificate certifying that after giving pro forma effect to such
transaction or transactions, Excess Availability will be greater than the
greater of (A) $95,000,000 and (B) 10% of the Line Cap.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Average Excess Availability” shall mean, for any fiscal quarter, (a) the
quotient of (i) the sum of the amounts of Excess Availability for each day
during such fiscal quarter divided by (ii) the number of days in such fiscal
quarter, divided by (b) the aggregate Commitments as of the last day of such
fiscal quarter.

“Average Utilization” shall mean, for any period, an amount, expressed as a
percentage, equal to (a) the daily average Aggregate Revolving Credit Exposure
for such period divided by (b) the daily average Revolving Credit Commitments
for such period.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Bankruptcy Law” shall mean the Bankruptcy Code or any other Federal, state or
foreign bankruptcy, insolvency, receivership, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, rearrangement,
reorganization or similar law from time to time in effect and affecting the
rights of creditors generally.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean (a) Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Protective Advance.

“Borrowing Base” shall mean, at any time, an amount (calculated based on the
most recent Borrowing Base Certificate delivered to the Administrative Agent in
accordance with this Agreement) expressed in U.S. dollars equal to the sum,
without duplication, of:

(a) 85% of Eligible Accounts of the Loan Parties at such time (other than
Eligible Accounts described in clauses (b) through (e) below and without giving
effect to the provisos therein); plus

(b) 85% of the Eligible Accounts of the Loan Parties which, as of the applicable
Borrowing Base Reporting Date, are aged between 121 and 150 days from the Last
Service Date and remain unpaid; provided that the aggregate amount of such
Eligible Accounts included in the Borrowing Base pursuant to this clause
(b) shall not exceed $60,000,000; plus

(c) 85% of the Eligible Accounts of the Loan Parties which, as of the applicable
Borrowing Base Reporting Date, are aged between 151 and 180 days after the Last
Service Date and remain unpaid; provided that the aggregate amount of such
Eligible Accounts included in the Borrowing Base pursuant to this clause
(c) shall not exceed $40,000,000; plus

 

7



--------------------------------------------------------------------------------

(d) 85% of the Eligible Accounts of the Loan Parties which, as of the applicable
Borrowing Base Reporting Date, are aged between 181 and 365 days after the Last
Service Date and remain unpaid; provided that the aggregate amount of such
Eligible Accounts included in the Borrowing Base pursuant to this clause
(d) shall not exceed $35,000,000; plus

(e) 85% of the Eligible Self-Pay Accounts of the Loan Parties; provided that the
aggregate amount of such Accounts included in the Borrowing Base pursuant to
this clause (e) shall not exceed the lesser of (i) $30,000,000 and (ii) the
actual monthly cash collections from Eligible Self-Pay Accounts during the
immediately preceding period of three months; minus

(f) Total Reserves.

Subject to the preceding provisions of this definition and the other provisions
hereof expressly permitting the Administrative Agent to adjust the Borrowing
Base, the Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.04(d) (or, prior to the first such delivery, delivered to
the Administrative Agent pursuant to Section 4.01(n)).

“Borrowing Base Certificate” shall mean a certificate in the form of Exhibit F
(with such changes thereto as may be required by the Administrative Agent from
time to time to reflect the components of and Total Reserves against the
Borrowing Base as provided for hereunder), together with all attachments and
supporting documentation contemplated thereby, signed and certified as accurate
and complete by a Financial Officer of the Borrower.

“Borrowing Base Reporting Date” shall mean (a) the last day of each month or
(b) during any Cash Dominion Period, the last day of each calendar week (each
calendar week deemed, for purposes hereof, to end on a Friday).

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of Parent, the Borrower and
its consolidated subsidiaries (including all amounts expended or capitalized
under Capital Lease Obligations, but excluding any amount representing
capitalized interest) that are (or should be) set forth in a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP, but excluding in each case any such

 

8



--------------------------------------------------------------------------------

expenditure (i) made with insurance proceeds, condemnation awards or damage
recovery proceeds, (ii) made with the proceeds of the issuance of Equity
Interests, (iii) to the extent such expenditure is made with proceeds of Asset
Sales, (iv) to the extent of the credit against the gross purchase price of
newly acquired equipment granted by the seller of such newly acquired equipment
for other equipment that is simultaneously traded-in at the time of purchase of
such newly acquired equipment, (v) is accounted for as a capital expenditure
pursuant to GAAP but that actually is paid for by a third party (excluding
Parent, the Borrower or any Subsidiary) and for which none of Parent, the
Borrower or any Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period) or
(vi) constituting the purchase price of any Permitted Acquisition or any
investment permitted under Section 6.04(a), 6.04(i), 6.04(j), 6.04(y) or
6.04(z).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP (excluding any lease that
would be required to be so classified as a result of a change in GAAP after
December 31, 2015), and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Captive Insurance Subsidiary” shall mean a Subsidiary established for the
purpose of insuring the healthcare businesses or Facilities owned or operated by
the Borrower or any of the Subsidiaries, any joint venture of the Borrower or
any of the Subsidiaries or any physician or other personnel employed by or on
the medical staff of any such business or Facility.

“Cash Dominion Period” shall mean each period (a) commencing on any day when
Excess Availability shall have been less than the greater of (i) $125,000,000
and (ii) 15.0% of the Line Cap, in each case for five consecutive Business Days,
and continuing until the first day thereafter on which Excess Availability shall
have been greater than the greater of (i) $125,000,000 and (ii) 15.0% of the
Line Cap for at least 20 consecutive days, during which period no Specified
Event of Default shall have occurred and be continuing or (b) commencing on any
day when any Specified Event of Default shall have occurred and be continuing
until the first day thereafter on which no Specified Event of Default shall
exist and the Administrative Agent shall have received a certificate to that
effect from a Financial Officer of the Borrower.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Parent (other than a transaction following which holders of securities that
represented 100% of such aggregate ordinary voting power represented by the
issued and outstanding capital stock of Parent immediately prior to such
transaction (or other securities into which such securities are converted as

 

9



--------------------------------------------------------------------------------

part of such transaction) own, directly or indirectly, shares representing at
least a majority of the aggregate ordinary voting power represented by the
issued and outstanding capital stock of the surviving person in such transaction
immediately after such transaction), (b) [reserved], (c) any change in control
(or similar event, however denominated) with respect to Parent, the Borrower or
any Subsidiary shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness to which Parent, the Borrower or any Subsidiary
is a party (other than, under any indenture or agreement in respect of Material
Indebtedness assumed in connection with a Permitted Acquisition, any change in
control triggered by the Permitted Acquisition pursuant to which such
Indebtedness was assumed) or (d) Parent shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any policy, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines, or
directives thereunder or issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements, and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities pursuant to Basel III shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Closing Date” shall mean April 3, 2018.

“CMS” shall mean the Centers for Medicare and Medicaid Services of the United
States Department of Health and Human Services.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Collection Account” shall mean any deposit account of any Loan Party located
with a depositary bank that is a Lender or other depositary bank in the United
States of America and into which any payments or remittances with respect to any
Accounts of any Loan Party or Originating Subsidiary are made; provided that any
such deposit account established on or after the Closing Date shall be located
with a depositary bank that is a Lender.

 

10



--------------------------------------------------------------------------------

“Collection Agency Account” shall mean an Account that has been referred to a
third party secondary collection agency or an internal collection agency,
including Professional Accounting Services, Inc., by any Loan Party or
Originating Subsidiary.

“Collection Period” shall mean a calendar month.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and (except in the case of
clause (a)(x) below) to the extent deducted (and not added back) in determining
such Consolidated Net Income, the sum of

(i) interest expense (net of interest income), including amortization and write
offs of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with (x) letters of credit, (y) obtaining or
unwinding Hedging Agreements or (z) surety bonds for financing activities, in
each case for such period,

(ii) provision for taxes based on income, profits or capital and franchise
taxes, including Federal, foreign, state, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including any
penalties and interest relating to any tax examinations for such period,

(iii) depreciation and amortization expenses including acceleration thereof and
including the amortization of the increase in inventory resulting from the
application of Statement of Financial Accounting Standards No. 141 (“FASB 141”)
for transactions contemplated hereby, including Permitted Acquisitions, for such
period,

(iv) non-cash compensation expenses arising from the sale of Equity Interests,
the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,

(v) the excess of the expense in respect of post-retirement benefits and
post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,

(vi) minority interest (to the extent distributions are not required to be made
and are not made in respect thereof),

 

11



--------------------------------------------------------------------------------

(vii) [reserved],

(viii) fees and expenses for such period incurred or paid in connection with the
Transactions,

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that such amount is reasonably likely to
be reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the relevant event (with a deduction
for any amount so added back to the extent not so reimbursed within such
365 days), expenses with respect to liability or casualty events,

(x) proceeds of received business interruption insurance,

(xi) any fees and expenses incurred during such period in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of Equity Interests, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed),

(xii) any (w) severance costs, relocation costs, integration and facilities
opening costs, signing costs, retention or completion bonuses and transition
costs incurred during such period, (x) cash restructuring related or
nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder, (y) other nonrecurring cash losses and charges for such
period and (z) cash payments made during such period in respect of litigation
that was pending against the Borrower, Triad or any of their subsidiaries, or
any Acquired Entity or other obligations (contingent or otherwise) of the
Borrower, Triad or any of their subsidiaries or any Acquired Entity, in each
case prior to the Closing Date (or, with respect to an Acquired Entity, the
closing date of the relevant Permitted Acquisition) and for which a liability
would not be, in accordance with GAAP, recognized on Parent’s consolidated
balance sheet as of the Closing Date (or, with respect to an Acquired Entity,
the closing date of the relevant Permitted Acquisition),

(xiii) [reserved], and

(xiv) other non-cash charges for such period (other than the write down of
current assets, unless such assets are acquired pursuant to a Permitted
Acquisition, in which case any such write down shall (A) occur on or before the
first anniversary of the date on which the applicable Permitted Acquisition was
consummated and (B) result from (1) a change in accounting policies or (2) a
revision in the estimated value of such assets), and minus

 

12



--------------------------------------------------------------------------------

(b) without duplication, (i) non-recurring gains and (ii) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges added to Consolidated Net Income pursuant to clause (a)(xiv)
(other than any such non-cash charges that if originally paid in cash and so not
taken as non-cash charges would have been added to Consolidated Net Income above
pursuant to clause (a)(xii)) in a previous period.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) (i) Consolidated EBITDA of Parent and its Subsidiaries for such
period, less (ii) the aggregate amount of all Capital Expenditures of or by the
Parent and its Subsidiaries paid in cash during such period, other than Capital
Expenditures financed or paid for with the proceeds of a permitted issuance of
Equity Interests, a permitted issuance of Indebtedness (other than the Loans), a
permitted Asset Sale or an insurance claim, to (b) the sum of (i) Consolidated
Interest Expense, (ii) scheduled principal payments required to be made during
such period and paid in cash during such period in respect of Indebtedness for
borrowed money of Parent and its Subsidiaries (including principal payments on
Capital Lease Obligations), (iii) income taxes paid in cash by Parent and its
Subsidiaries with respect to such period (net of cash tax refunds received) and
(iv) the aggregate amount of all Restricted Payments made in cash or in
Permitted Investments (other than to Parent, the Borrower or any wholly-owned
Subsidiary).

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense paid in cash (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of Parent, the
Borrower and the Subsidiaries for such period, net of interest income,
determined on a consolidated basis in accordance with GAAP and (b) the dividends
paid in cash during such period by Parent, the Borrower and the Subsidiaries on
a consolidated basis in respect of Disqualified Stock, but excluding, however,
to the extent otherwise included therein, (i) fees and expenses associated with
the consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining or unwinding any
Hedging Agreements, (iv) fees and expenses associated with any investment
permitted pursuant to Section 6.04, issuances of Equity Interests or
Indebtedness or amendments of any Indebtedness (whether or not consummated), (v)
penalties and interest relating to Taxes and (vi) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by Parent, the Borrower or any Subsidiary with respect
to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss
((i) excluding extraordinary gains and losses, and gains and losses arising from
the proposed or actual disposition of material assets and (ii) excluding the
cumulative effect of changes in accounting principles) of Parent, the Borrower
and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,

 

13



--------------------------------------------------------------------------------

decree, statute, rule or governmental regulation applicable to such Subsidiary.
Notwithstanding the foregoing, the amount of any cash dividends paid by any
Unrestricted Subsidiary and received by Parent, the Borrower or the Subsidiaries
during any such period shall be included, without duplication, in the
calculation of Consolidated Net Income for such period. There shall be excluded
from Consolidated Net Income for any period (i) gains and losses, including
unrealized gains and losses, for such period attributable to (v) the early
extinguishment of Indebtedness, (w) discontinued operations, (x) facilities to
be closed within one year of the date of recognition of such gain or loss,
(y) obtaining or unwinding Hedging Agreements and (z) except as provided above,
interests in Unrestricted Subsidiaries, (ii) all deferred financing costs
written off or amortized and premiums paid or other expenses incurred directly
in connection with any extinguishment of Indebtedness and any net gain (loss)
from any write-off or forgiveness of Indebtedness, (iii) any (x) cash payments
made or reserves taken during such period in respect of litigation that was
pending against HMA or any of its subsidiaries prior to the Third Restatement
Effective Date, (y) [reserved] and (z) costs and expenses incurred in connection
with the sale, transfer or other disposition of the hospitals set forth on
Schedule 1.01(g), in each case to the extent such costs, expenses, payments,
reserves or charges would otherwise be deducted in the determination of
Consolidated Net Income, provided that any reversal of a reserve excluded from
Consolidated Net Income in a prior period shall also be excluded from
Consolidated Net Income, (iv) CVR Payments made during such period to the extent
deducted in the determination of Consolidated Net Income and (v) the effects of
purchase accounting adjustments to inventory, property, equipment and intangible
assets and deferred revenue in component amounts required or permitted by GAAP,
as a result of the Transactions, any Permitted Acquisition or acquisition
consummated before the Closing Date, or the amortization or write-off of any
amounts thereof.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall mean, with respect to any lockbox, deposit account or
securities account maintained by any Loan Party, a control agreement in form and
substance reasonably satisfactory to the Administrative Agent, duly executed and
delivered by such Loan Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained.

“Covenant Trigger Event” shall mean, at any time, the failure of the Borrower to
maintain Excess Availability equal to or greater than the greater of (i)
$95,000,000 and (ii) 10.0% of the Line Cap. For purposes of this Agreement, the
occurrence of a Covenant Trigger Event shall continue until Excess Availability
is equal to or greater than the greater of (i) $95,000,000 and (ii) 10.0% of the
Line Cap for 20 consecutive calendar days, in which case a Covenant Trigger
Event shall no longer be continuing for purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit and letter of credit
facilities provided for by this Agreement.

“CVR Payments” shall have the meaning assigned to such term in the definition of
Indebtedness.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulted Account” shall mean an Account:

 

  (i) which remains unpaid as of the date that is 365 days after the Last
Service Date or, in the case of a self-pay Account, as of the date that is 120
days after the Last Service Date,

 

  (ii) as to which the Account Debtor thereof is currently the subject of an
Insolvency Proceeding, or

 

  (iii) which has been, or, in accordance with the credit, contracting and
collections policies and practices relating to contracts and Accounts of the
Loan Parties or the Originating Subsidiaries should be, written off the books of
the applicable Loan Party or Originating Subsidiary as uncollectible.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or fulfill any obligation required to be made or fulfilled by it
hereunder in the case of any funding requirement within two Business Days of the
date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Administrative Agent or any Loan
Party in writing that it does not intend to satisfy any such obligations;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (b) upon the Administrative Agent’s receipt of written confirmation from
such Lender that such Lender intends to satisfy such obligations or (c) has
become the subject of a bankruptcy or Insolvency Proceeding, Bail-In Action, or
has had a receiver, conservator, trustee, custodian, administrator, assignee for
the benefit of creditors or similar person charged with the reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar person charged

 

15



--------------------------------------------------------------------------------

with the reorganization or liquidation of its business, appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that if a Lender
would be a “Defaulting Lender” solely by reason of events relating to a parent
company of such Lender or solely because a Governmental Authority has been
appointed as receiver, conservator, trustee or custodian for such Lender, such
Lender shall not be a “Defaulting Lender” if and for so long as such Lender
confirms in writing, upon request by the Administrative Agent, that it will
continue to comply with its obligations to make Loans and fulfill all other
obligations required to be made and fulfilled by it hereunder.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to an officer’s
certificate, setting forth the basis of such valuation, less the amount of cash
or cash equivalents (including Permitted Investments) received in connection
with a subsequent payment, redemption, retirement, sale or other disposition of
such Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 6.05(b).

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except (i) as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale shall be subject to the prior repayment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments or (ii) pursuant to any put option with respect to any Equity
Interests of a Permitted Syndication Subsidiary granted in favor of any
Permitted Syndication Transaction Partner), or is redeemable at the option of
the holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital in cash
(other than, in the case of Equity Interests of a Subsidiary issued to a
Permitted Syndication Transaction Partner or held by a Subsidiary Guarantor,
periodic distributions of available cash (determined in good faith by the
Borrower)), in each case at any time on or prior to the first anniversary of the
Latest Maturity Date in effect at the time such Equity Interest is issued, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interest referred to in clause
(a) above, in each case at any time prior to the first anniversary of the Latest
Maturity Date in effect at the time such Equity Interest is issued.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

16



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” shall mean, at any time, an Account:

(a) with respect to which, from and after the grant of an interest therein
pursuant to the Loan Documents and subject to paragraphs (a) and (c) of
Section 5.16, the Collateral Agent has a properly perfected first priority
security interest therein, free and clear of any Lien (other than Liens
permitted pursuant to Section 6.02 which are junior to the Liens of the
Collateral Agent thereon),

(b) the Account Debtor of which is an Eligible Account Debtor;

(c) which is not a Defaulted Account or a Collection Agency Account;

(d) which (i) is an “account”, including a health-care-insurance receivable, or
a general intangible within the meaning of the New York UCC and is not evidenced
by any instrument or chattel paper, (ii) unless it is an Unbilled Account, has
been invoiced by the applicable Loan Party (or Originating Subsidiary) and as to
which all performance and other action required to be taken in connection
therewith by the applicable Loan Party (or Originating Subsidiary) (and, if
applicable, the Borrower) for the Account Debtor has been so performed or taken,
(iii) is denominated and payable only in dollars, (iv) has not been compromised
in any manner that would reduce the amount payable with respect thereto in any
manner not reflected in the Total Reserves with respect thereto (including by
extension of time of payment), (v) is net of any deductible limitations,
commissions, fees or other discounts, (vi) is based on an actual and bona fide
rendition of services or sale of goods to the patient by the applicable Loan
Party (or Originating Subsidiary) in the ordinary course of business, (vii) to
the extent required under applicable law, is subject to a Patient Consent Form
executed by the applicable patient and (viii) satisfies all applicable
requirements of, and, in the case of Accounts owed by Governmental Entity or
Insurers, was originated and processed in all respects in accordance with the
credit and collection policies or the critical accounting policy, as applicable,
and the billing requirements of the applicable Loan Party or Originating
Subsidiary;

 

17



--------------------------------------------------------------------------------

(e) which is not an Account with respect to which payment has been received
prior to the applicable month-end and not yet applied against such Account;

(f) which is not the subject of any action, suit, proceeding or dispute (pending
or threatened), setoff, counterclaim, defense, abatement, suspension, deferment,
deductible, reduction or termination (including as a result of any patient
credit balance) by the Account Debtor thereof (except for statutory rights of
Governmental Entity that are not pending or threatened) and with respect to
which no Loan Party is or may be required to reimburse the applicable Account
Debtor for an overpayment;

(g) which, if it is an Unbilled Account, is not within 10 days of the statutory
limit for billing and collection applicable to the Account Debtor thereof and is
not aged more than 30 days from its Last Service Date; provided that the
aggregate amount of Unbilled Accounts at any time shall not exceed 25% of the
aggregate amount of Eligible Accounts included in the Borrowing Base;

(h) which is owned by a Loan Party that is not (and in the case of a Transferred
Account, was transferred under the Accounts Sale Agreement by an Originating
Subsidiary that is not) the subject of any Insolvency Proceeding;

(i) except for an Unbilled Account, all information set forth in the bill and
supporting claim documents with respect to which is true, complete and correct
in all material respects, and if additional information is requested by the
Account Debtor, the Borrower (or applicable Loan Party or Originating
Subsidiary) has or will promptly provide (or cause to be provided) the same, and
if any error has been made with respect to such information, the Borrower (or
related Loan Party) will promptly correct the same and, if necessary, rebill
such Account;

(j) which is not based on any cost report settlement or expected settlement due
from any Governmental Entity;

(k) with respect to which no variance between the “Accounts Receivable (A/R)
Aging” determined by the Borrower consistent with past practice and the general
ledger exists;

(l) the grant of a perfected security interest in which does not contravene or
conflict in any material respect with any applicable law or any contractual or
other restriction, limitation or restriction with regard to confidentiality;

(m) the Account Debtor with respect to which has been directed to make payments
on such Account to a Collection Account which is either subject to a Control
Agreement or which is swept into a concentration account which is subject to a
Control Agreement as required by Section 5.16;

 

18



--------------------------------------------------------------------------------

(n) the contract with respect to which, (i) together with such Account, does not
contravene in any material respect any applicable law (including laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the contract related thereto is in
violation of any such applicable law in any material respect, (ii) does not
contain any provision prohibiting the grant of a Lien in such payment obligation
from the patient to the applicable Loan Party or from the applicable Loan Party
to the Collateral Agent, (iii) has been duly authorized and, together with such
Account, constitutes the legal, valid and binding obligation of the Account
Debtor and (iv) was in full force and effect and applicable to the customer or
patient at the time the goods or services constituting the basis for such
Account were sold or performed;

(o) with respect to which no consents by any third party to the grant of a
security interest therein are required other than consents previously obtained
in writing by the applicable Loan Party;

(p) which, prior to the grant of an interest therein pursuant to the Loan
Documents, is owned by the applicable Loan Party free and clear of any Lien; and

(q) with respect to which the applicable Loan Party’s or Originating
Subsidiary’s Medicare or Medicaid cost reports have been examined and audited or
“final settled” or for which a Notice of Program Reimbursement (“NPR”) has been
issued by (i) as to Medicaid, the applicable state agency or other CMS
designated agent or agents of such state agency, charged with such
responsibility, or (ii) as to Medicare, the Medicare intermediary or other CMS
designated agents charged with such responsibility, and, in each case, there is
no basis for any Governmental Entity to assert an offset with respect to such
Account, including as the result of any unpaid amounts, with respect to any
audit, financial settlement or NPR.

“Eligible Account Debtor” shall mean, at any time, an Account Debtor which is:

 

  (a) not an Affiliate of any Loan Party or any Originating Subsidiary;

 

  (b) a resident of the United States;

 

  (c) not the subject of any Insolvency Proceeding; and

 

  (d) an Insurer or a Governmental Entity.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither the Borrower nor any of its Affiliates shall
be an Eligible Assignee.

 

19



--------------------------------------------------------------------------------

“Eligible Self-Pay Account” shall mean an Account, the Account Debtor with
respect to which is a Person other than an Insurer or Governmental Entity, and
which would otherwise qualify as an Eligible Account.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and legally binding agreements in each case, relating to protection of
the environment, natural resources, occupational health and safety or Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, arrangement for disposal, or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a failure by
any Plan to meet the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by Parent or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by Parent or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the

 

20



--------------------------------------------------------------------------------

intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the receipt by Parent or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from Parent or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA, (h) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable or (i) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of the
Borrower or any Subsidiary.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Availability” shall mean, at any time, the difference between (a) the
Line Cap, as determined by reference to the most recent Borrowing Base
Certificate delivered by the Borrower to the Administrative Agent, minus (b) the
Aggregate Revolving Credit Exposure at such time.

“Existing Receivables Facility” shall mean the Receivables Loan Agreement dated
as of March 21, 2012, among CHS Accounts Funding, LLC, as the borrower, the
several commercial paper conduits and financial institutions party thereto as
lenders, the financial institutions party thereto, as managing agents, Credit
Agricole Corporate and Investment Bank, as the administrative agent and CHSPSC,
LCC (as successor by conversion to Community Health Systems Professional
Services Corporation) as collection agent, as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the Closing Date.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) net income and franchise Taxes imposed by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located, or, in the case of any
Lender, in which its applicable lending office is located or any Other
Connection Taxes, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in clause
(a) above, (c) in the case of the Administrative Agent or a Lender (other than
an assignee pursuant to a request by the Borrower under Section 2.21(a)), any
U.S.

 

21



--------------------------------------------------------------------------------

withholding Tax that is imposed on amounts payable to such Administrative Agent
or Lender as a result of any law in effect at the time such Administrative Agent
or Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Administrative Agent or Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.20(a), (d) Taxes
attributable to the Administrative Agent or Lender’s failure to comply with
Section 2.20(e) and (e) any withholding Taxes imposed under FATCA.

“Facility” shall mean any Hospital, outpatient clinic, long-term care facility,
ambulatory center, nursing home or rehabilitation center and related medical
office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement

“Fee Letter” shall mean the ABL Administrative Agent Fee Letter dated the
Closing Date, among Parent, the Borrower and the Administrative Agent.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles.

 

22



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Entity” shall mean the United States of America, any state
thereof, any political subdivision of a state thereof and any agency or
instrumentality of the United States of America or any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government. Payments
from Governmental Entities will be deemed to include payments governed under the
Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments under
Medicare, Medicaid and TRICARE/CHAMPUS, and payments administered or regulated
by CMS; provided that for purposes of the definition of “Eligible Account
Debtor”, Governmental Entities with respect to Medicaid-related and
Medicare-related Accounts shall be treated as separate entities in the manner
identified in the Borrowing Base Certificate.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include (i) endorsements for collection or deposit in
the ordinary course of business or (ii) Practice Guarantees. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by the Borrower in good faith.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement dated as April 3, 2018 (as amended, supplemented or otherwise modified
from time to time), among the Borrower, Parent, the Subsidiaries party thereto
and the Collateral Agent for the benefit of the Secured Parties.

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

 

23



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos and asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances, medical,
biological and animal wastes and (b) without limitation of the foregoing, any
other chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

“Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(e).

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HMA” shall mean Health Management Associates, Inc.

“Hospital” shall mean each hospital now or hereafter owned, leased or operated
by the Borrower or any of the Subsidiaries or in which the Borrower or any of
the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(d) is a
list of all Hospitals in existence on the Closing Date owned or used by the
Borrower and the Subsidiaries.

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.26(a).

“Incremental Amount” shall have the meaning assigned to such term in the Term
Loan Credit Agreement as in effect on the Closing Date.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with customary practices and other deferred compensation
arrangements), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) [reserved] and (k) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person; provided that in all cases (v)

 

24



--------------------------------------------------------------------------------

contingent value rights issued in connection with the Permitted HMA Transaction
(any payments made pursuant to such contingent value rights being referred to
herein as the “CVR Payments”), (w) Practice Guarantees, (x) earnouts, unless not
paid after becoming due and payable, and working capital adjustments under
acquisition or disposition agreements, (y) deferred or prepaid revenue and
(z) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the respective
seller, shall be excluded from the definition of “Indebtedness”. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to Parent, the Borrower, any
other Loan Party or any Subsidiary; (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
under any other Bankruptcy Law with respect to Parent, the Borrower, any other
Loan Party or any Subsidiary or with respect to a material portion of their
respective assets; (c) any liquidation, dissolution, reorganization or winding
up of Parent, the Borrower, any other Loan Party or any Subsidiary whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or (d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of Parent, the Borrower, any other Loan Party or any
Subsidiary.

“Insurer” shall mean any person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which self-insure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations or any other similar person. “Insurer” includes
insurance companies issuing health, personal injury, workers’ compensation or
other types of insurance but does not include any individual guarantor.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Protective Advance), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Borrowing and
(c) with respect to any Protective Advance, the day that such Protective Advance
is required to be repaid.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of each

 

25



--------------------------------------------------------------------------------

applicable Lender, 12 months thereafter, as the Borrower may elect; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” shall mean, as the context may require, except as provided in the
last sentence of Section 2.23(a), (a) each Lender listed on Schedule 2.01 with
respect to Letters of Credit issued by it in an aggregate amount outstanding at
any time not to exceed the amount set forth for such Lender on Schedule 2.01 and
(b) any other Lender that may become an Issuing Bank pursuant to Section 2.23(i)
or 2.23(k), with respect to Letters of Credit issued by such Lender. Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branches of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“Last Service Date” shall mean, with respect to any Account, the date on which
the related patient was discharged from the care of the applicable Loan Party or
Originating Subsidiary or the applicable service was provided if not discharged.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loans or Commitment hereunder at such time.

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit hereunder. The initial amount of
each Issuing Bank’s L/C Commitment is set forth on Schedule 2.01, or if an
Issuing Bank has entered into an Assignment and Assumption or became an Issuing
Bank pursuant to an agreement designating it as contemplated by Section 2.23(i)
or 2.23(k), the amount set forth for such Issuing Bank as its L/C Commitment in
the Register maintained by the Administrative Agent or in such agreement.

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Lender at any time
shall equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

 

26



--------------------------------------------------------------------------------

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) each person listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) with a Revolving Credit Commitment or an outstanding Revolving Loan
and (b) any person that has become a party hereto in such capacities pursuant to
an Assignment and Acceptance or a Revolving Accession Agreement. Unless the
context otherwise requires, the term “Lenders” includes the Administrative
Agent, in its capacity as the lender of Protective Advances.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to
such service as determined by the Administrative Agent) as the London interbank
offered rate administered by ICE Benchmark Administration Limited for deposits
in dollars for a term comparable to such Interest Period, at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period; provided that in no event shall the LIBO
Rate be less than 0.00%; provided further that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate shall be, at any time, the rate per annum determined by the
Administrative Agent (the “Interpolated Rate”) (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Rate for the
longest period (for which that LIBO Rate is available in Dollars) that is
shorter than the Interest Period and (b) the LIBO Rate for the shortest period
(for which that LIBO Rate is available for Dollars) that exceeds the Interest
Period, in each case, at such time; provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of intellectual property.

“Line Cap” shall mean, at any time, the lesser of (a) the Borrowing Base and
(b) the Total Revolving Credit Commitments, in each case as in effect at such
time.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the ABL Intercreditor Agreement, the Accounts Sale Agreement, any
Loan Modification Agreement, any Revolving Accession Agreement, any Revolving
Credit Commitment Increase Amendment and the promissory notes, if any, executed
and delivered pursuant to Section 2.04(e).

 

27



--------------------------------------------------------------------------------

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.

“Loan Modification Offer” shall have the meaning specified in Section 2.25(a).

“Loan Parties” shall mean Parent, the Borrower and the Guarantors.

“Loans” shall mean the loans (including Protective Advances) made by the Lenders
to the Borrower pursuant to this Agreement.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Document to which they are or will be a party or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and intercompany loans), or obligations in respect of one or
more Hedging Agreements, of any one or more of Parent, the Borrower or any
Subsidiary in an aggregate principal amount exceeding $125,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Parent, the Borrower or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Parent, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” shall mean any Subsidiary other than any (a) Permitted
Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary, (c) [reserved],
(d) Foreign Subsidiary, (e) Captive Insurance Subsidiary or (f) Non-Significant
Subsidiary.

“Maturity Date” shall mean (a) April 3, 2023 or (b) if on any date prior to
April 3, 2023 (any such date, a “Reference Date”), an aggregate principal amount
in excess of $250,000,000 of (i) 2019 Notes, (ii) 2019 Term G Loans, (iii) 2020
Notes, (iv) 2021 Term H Loans, (v) 2021 Notes, (vi) 2022 Notes, (vii) 2023 Notes
and (viii) any Indebtedness (“Refinanced Indebtedness”) incurred to refinance or
otherwise extend the maturity date of 2019 Notes, 2019 Term G Loans, 2020 Notes,
2021 Term H Loans, 2021 Notes, 2022 Notes, 2023 Notes or other Refinanced
Indebtedness, is outstanding and scheduled to mature or similarly become due on
or prior to the date that is ninety-one (91) days after the Reference Date, the
“Maturity Date” shall instead be the Reference Date; provided that, in each
case, if any such day is not a Business Day, the Maturity Date shall be the
Business Day immediately preceding such day.

 

28



--------------------------------------------------------------------------------

“Medicaid” shall mean the medical assistance program established by Title XIX of
the Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicare” shall mean the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.)
and any statutes succeeding thereto.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(c), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.

“Mortgage Tax State” shall mean Alabama, Florida, Oklahoma and Virginia.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to this
Agreement, each substantially in the form of Exhibit D.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any issuance or incurrence of
Indebtedness, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

“Non-Significant Subsidiary” shall mean at any time, any Subsidiary (a) which at
such time has total assets book value (including the total assets book value of
any subsidiaries of such Subsidiary), or for which the Borrower or any of the
Subsidiaries shall have paid (including the assumption of Indebtedness) in
connection with the acquisition of Equity Interests or the total assets of such
Subsidiary, less than $10,000,000 or (b) which does not and will not itself or
through its subsidiaries own a Hospital or an interest in a Hospital or manage
or operate a Hospital and which is listed on Schedule 1.01(d) hereto (or on any
updates to such Schedule subsequently furnished by the Borrower to the
Administrative Agent) as a “Non-Significant Subsidiary”, provided that the total
assets of all Non-Significant Subsidiaries at any time does not exceed 5.0% of
the total assets of Parent, the Borrower and the Subsidiaries on a consolidated
basis.

“Notice of Increase” shall have the meaning assigned to such term in
Section 2.26(a).

 

29



--------------------------------------------------------------------------------

“NPR” shall have the meaning assigned to such term in clause (q) of the
definition of “Eligible Account”.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

“Originating Subsidiary” shall mean each non-wholly owned Subsidiary of the
Borrower that from time to time sells Accounts owed to it to CHS Receivables
Funding, LLC pursuant to the Accounts Sale Agreement.

“Other Connection Taxes” means, with respect to any Lender, Administrative Agent
or Issuing Bank, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Junior Secured Debt” shall mean Indebtedness secured by Liens on the
Collateral having a priority on the ABL Priority Collateral junior to that of
the Liens securing the Obligations and having the same priority as, or junior or
senior priority to, the Liens securing the obligations under the Term Loan
Credit Agreement (excluding, for the avoidance of doubt, the Loans).

“Other Junior Secured Debt Obligations” shall mean the obligations of the Loan
Parties in respect of any Other Junior Secured Debt.

“Other Senior Secured Debt” shall mean Term Loan Additional Secured Debt and
Alternative Incremental Facility Indebtedness, in each case secured by Liens on
the Collateral having the same priority as, or junior priority to, the Liens
securing the obligations under the Term Loan Credit Agreement (for the avoidance
of doubt, which Liens on the ABL Priority Collateral shall be junior to the
Liens securing the Obligations).

 

30



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other similar excise or property taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.21).

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Patient Consent Form” shall mean a form signed by each patient for which an
Account has been or will be created that is in form and substance in compliance
with applicable law to permit a Loan Party to disclose certain demographic and
health information with respect to each patient to other persons (including the
Administrative Agent) in the manner required or otherwise contemplated under the
Loan Documents, except that, to the extent applicable law requires the Patient
Consent Form to list specific persons or entities who may receive such patient
information, such Patient Consent Form need not list the specific person or
entity, including the Administrative Agent, in order to satisfy the requirements
of this definition.

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“Payment Conditions” shall mean, at any time of determination with respect to
any transaction, the requirement that (a) at the time thereof and after giving
pro forma effect thereto, no Default or Event of Default shall have occurred and
be continuing, (b) either (i) after giving pro forma effect thereto, (x) (A) the
Excess Availability as of the date of consummation of such transaction and
(B) the average daily Excess Availability for the immediately preceding 30-day
period shall in each case exceed the greater of (1) $115,000,000 and (2) 12.5%
of the Line Cap and (y) the Consolidated Fixed Charge Coverage Ratio for the
most recently ended Test Period (or, prior to the first Test Period, for the
four fiscal quarter period ended December 31, 2017) is at least 1.00 to 1.00 or
(ii) after giving pro forma effect thereto, (x) the Excess Availability as of
the date of consummation of such transaction and (y) the average daily Excess
Availability for the immediately preceding 30-day period shall in each case
exceed the greater of (1) $150,000,000 and (2) 17.5% of the Line Cap and
(c) solely in the case of any such transaction (or a series of related
transactions) involving consideration (whether in the form of cash, assumption
of liabilities or other consideration) or payment amounts in excess of
$50,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower certifying that the
requirements set forth in this definition with respect to such transaction have
been satisfied, together with a reasonably detailed calculation in support of
the satisfaction of the requirements referred to in clause (b)(i) or (b)(ii), as
applicable.

 

31



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Additional Debt” of any Loan Party shall mean any unsecured
Indebtedness of such Loan Party or an unsecured or subordinated Guarantee of or
by such Loan Party, in each case which (a) matures on or after, and requires no
scheduled payments of principal prior to, the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time such Indebtedness is
incurred (which, in the case of bridge loans, shall be determined by reference
to the loans or notes into which such bridge loans are converted at maturity)
(other than pursuant to customary offers to purchase upon a change of control,
payments required to prevent any such Indebtedness from being treated as an
“applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, asset sale or event of loss and customary
acceleration rights after an event of default), (b) contains no financial
maintenance covenants unless such financial maintenance covenants are added to
this Agreement for the benefit of the Lenders hereunder and (c) to the extent
the same is subordinated to any Indebtedness, is subordinate or junior in right
of payment to the Obligations, pursuant to a written agreement on terms
customary for similar Indebtedness at the time of issuance.

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.25(c).

“Permitted Credit Judgment” shall mean a determination made by the
Administrative Agent in good faith and in the exercise of its reasonable (from
the perspective of a secured asset-based lender in a comparable asset-based
lending transaction) business judgment.

“Permitted HMA Transaction” shall mean the Borrower’s acquisition of HMA
pursuant to the Agreement and Plan of Merger, dated as of July 29, 2013, by and
among FWCT-2 Acquisition Corporation, a Delaware corporation and a direct
subsidiary of the Borrower, Parent and HMA.

“Permitted Interest Transfer” shall mean a sale, issuance or other transfer of
securities of a Subsidiary or of assets of any Subsidiary to a new Subsidiary,
or sale, issuance or transfer of securities of a Subsidiary to another person if
after such sale, issuance or other transfer, such Subsidiary shall meet the
applicable requirements of the definition of “Permitted Joint Venture
Subsidiary”, “Non-Significant Subsidiary” or “Permitted Syndication Subsidiary”;
provided that (a) the aggregate fair market value (determined at the time of and
after giving effect to any Permitted Interest Transfer) of all Permitted
Interest Transfers made to, or in connection with the establishment of, a
Permitted Joint Venture shall not exceed $1,000,000,000 and (b) at the time of
and after giving effect to any Permitted Interest Transfer the total book value
of the assets, calculated as of the date of the applicable Permitted Interest
Transfer, of all Subsidiaries (other than Loan Parties) that become Permitted
Joint Venture Subsidiaries or Permitted

 

32



--------------------------------------------------------------------------------

Syndication Subsidiaries after the Closing Date as a result of a Permitted
Interest Transfer made after the Closing Date shall not exceed (i) 10% of the
total book value of the assets of Parent, the Borrower and the Subsidiaries on a
consolidated basis, calculated as of the date of the applicable Permitted
Interest Transfer, in the case of Permitted Joint Venture Subsidiaries, and (ii)
10% of the total book value of the assets of Parent, the Borrower and the
Subsidiaries on a consolidated basis, calculated as of the date of the
applicable Permitted Interest Transfer, in the case of Permitted Syndication
Subsidiaries.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Joint Venture Subsidiary” shall mean a partially owned Subsidiary
pursuant to which the Borrower or such Subsidiary conducts a Permitted Joint
Venture.

“Permitted Joint Ventures” shall mean (a) acquisitions (by merger, purchase,
lease (including any lease that contains upfront payments or buy out options) or
otherwise), not constituting Permitted Acquisitions, by Parent, the Borrower or
any of the Subsidiaries of interests in any of the assets of, or shares of the
capital stock of or other Equity Interests in, a person or division or line of
business of any person engaged in the same business as the Borrower and the
Subsidiaries or in a related business, (b) sales, issuances or other transfers
of securities of a Subsidiary to a person other than a Loan

 

33



--------------------------------------------------------------------------------

Party if after such sale, issuance or other transfer, such Subsidiary shall meet
the applicable requirements of the definition of “Permitted Joint Venture
Subsidiary” or (c) other investments in and loans and advances to Permitted
Joint Venture Subsidiaries; provided that (x) no Default or Event of Default
shall have occurred and be continuing and (y) except for the Permitted Joint
Ventures listed on Schedule 1.01(e), to the extent the aggregate value of the
investments, loans and advances made by Parent, the Borrower and the
Subsidiaries in (including assets transferred to) any Permitted Joint Venture,
in each case, measured as of the date of each such investment, loan or advance
(net of any repayments or return of capital in respect thereof actually received
in cash by Parent, the Borrower or the Subsidiaries (net of applicable Taxes)
after the Closing Date) (the “Net Investment Amount”), when added to the
aggregate Net Investment Amounts of all Permitted Joint Ventures consummated
after the Closing Date, would exceed $1,000,000,000, the Payment Conditions
would be satisfied.

“Permitted Syndication Subsidiary” shall mean a partially owned Subsidiary of
the Borrower which, after giving effect to a Permitted Syndication Transaction,
owns, leases or operates the Hospital which is the subject of such Permitted
Syndication Transaction.

“Permitted Syndication Transaction” shall have the meaning assigned to such term
in Section 6.05(b).

“Permitted Syndication Transaction Partner” shall mean one or more persons
(other than Parent, the Borrower or any Subsidiary) that owns a minority
interest in a Permitted Syndication Subsidiary.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower
or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which Parent, the Borrower or any of the Subsidiaries guarantees to
pay an admitting physician on the medical staff of a Hospital the difference
between such admitting physician’s monthly net revenue from professional fees
and a minimum monthly guaranteed amount.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

34



--------------------------------------------------------------------------------

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) that rank prior to or pari passu with the Liens of
the Collateral Agent created under the Security Documents (or similar Liens
under applicable law), against all or part of the assets of any Loan Party,
including for amounts owing for wages, vacation pay, severance pay, employee
source deductions and contributions, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, income taxes, VAT, workers’
compensation, unemployment insurance, pension plan or fund obligations
(including pension plan deficits) or other statutory deemed trusts or overdue
rents.

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Revolving Credit Commitment represented by such Lender’s Revolving Credit
Commitment. In the event the Revolving Credit Commitments shall have expired or
been terminated, the Pro Rata Percentages shall be determined on the basis of
the Revolving Credit Commitments most recently in effect, giving effect to any
subsequent assignments.

“Protective Advance” shall have the meaning assigned to such term in
Section 2.01(b).

“Protective Advance Exposure” shall mean, at any time, the sum of the principal
amounts of all outstanding Protective Advances at such time. The Protective
Advance Exposure of any Lender at any time shall equal its Pro Rata Percentage
of the aggregate Protective Advance Exposure at such time.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Receivables Facility Refinancing” shall mean the repayment, repurchase,
redemption, defeasance or other discharge of the Existing Receivables Facility
and termination and release of all security interests and guarantees in
connection therewith.

“Received Exercise Proceeds Amount” shall mean, as at any date of determination,
an amount equal to (a) the aggregate net cash proceeds received by the Borrower
in respect of any issuance of Equity Interests to employees or directors after
the Closing Date, including payments in connection with the exercise of stock
options, minus (b) the aggregate amount of all Restricted Payments made in
reliance on Section 6.06(a)(viii) prior to such date.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

35



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Replacement Revolving Credit Facility” shall have the meaning assigned to such
term in Section 2.25(d).

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Revolving Credit Commitments representing more than 50% of the sum of
all Loans outstanding, L/C Exposure and unused Revolving Credit Commitments at
such time; provided that the Revolving Loans, L/C Exposure and unused Revolving
Credit Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer, executive
vice president or Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Parent, the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)) with respect to any Equity
Interests in Parent, the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Parent, the
Borrower or any Subsidiary (other than, in each case, capital contributions to,
or the purchase of Equity Interests in, any Subsidiary).

“Revolving Accession Agreement” shall have the meaning assigned to such term in
Section 2.26(a).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

36



--------------------------------------------------------------------------------

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit and Protective Advances as provided for
herein) as set forth on Schedule 2.01 to this Agreement or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Commitment Increase” shall have the meaning assigned to such
term in Section 2.26(a).

“Revolving Credit Commitment Increase Amendment” shall have the meaning assigned
to such term in Section 2.26(a).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Protective
Advance Exposure.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).

“S&P” shall mean S&P Global Ratings, or any successor thereto.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (which, as of the date of this
Agreement, includes Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state, or Her Majesty’s Treasury of the United
Kingdom, (b) any Person organized or resident in a Sanctioned Country or (c) any
Person owned or Controlled by any such Person or Persons.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Secured Net Leverage Ratio Condition” shall have the meaning assigned to such
term in the Term Loan Credit Agreement as in effect on the Closing Date.

 

37



--------------------------------------------------------------------------------

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12 or 9.20.

“Senior Note Indenture” shall mean each indenture under which Senior Notes are
issued, as the same may be amended, restated, substituted, replaced, refinanced,
supplemented or otherwise modified from time to time in accordance with
Section 6.01(a).

“Senior Notes” shall mean the 2019 Notes, the 2020 Notes, the 2021 Notes, the
2022 Notes and the 2023 Notes, in each case, as the same may be amended,
restated, substituted, replaced, refinanced, supplemented or otherwise modified
from time to time in accordance with Section 6.01(a).

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Parent, the Borrower or any Subsidiary to any person other than
the Borrower or a Subsidiary Guarantor of all or substantially all of the assets
of, or a majority of the Equity Interests in, a person, or a division or line of
business or other business unit of a person.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Event of Default” shall mean, collectively, any Event of Default
referred to in paragraph (a) (solely with respect to a representation, warranty
or statement contained in a Borrowing Base Certificate), (b), (c), (d) (with
respect to Section 5.04(d), Section 5.16 or Section 6.13), (g) or (h) of Article
VII.

“Spinout Subsidiary” shall mean an Unrestricted Subsidiary that is formed for
the purpose of acquiring property of Parent, the Borrower or any Subsidiary in
connection with a Spinout Transaction.

“Spinout Transaction” shall mean, collectively, any series or combination of
contributions, distributions and/or other transfers by Parent, the Borrower
and/or any Subsidiary of property (including Equity Interests) owned by it to
any Spinout Subsidiary (or to a Subsidiary in contemplation of the further
contribution, distribution or other transfer of such property to any Spinout
Subsidiary) and the ultimate distribution of the Equity Interests of an Ultimate
Spinout Subsidiary to the equity holders of Parent; provided that (i) the
aggregate Consolidated EBITDA attributable to all such property (including
Equity Interests) so contributed, distributed or transferred (determined for
each such contribution, distribution or other transfer at the time thereof and
for the period of four consecutive fiscal quarters most recently ended on or
prior to the date of the relevant contribution, distribution or other transfer
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 5.04(a) or (b)) shall not exceed in the aggregate
for all such contributions, distributions and other transfers 15.0% of
Consolidated EBITDA of Parent, the Borrower and the Subsidiaries for such period
and (ii) after giving effect to such Spinout Transaction and the repayment of
any Indebtedness in connection therewith, the Payment Conditions shall be
satisfied.

 

38



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, as to any person, a corporation, partnership or other
entity of which Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.

“Subsidiary” shall mean any subsidiary of the Borrower; provided, however, that
Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any purpose
of this Agreement or the other Loan Documents.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.12 (it being understood and agreed
that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary, (iii) Permitted
Syndication Subsidiary, (iv) [reserved], (v) Captive Insurance Subsidiary,
(vi) Permitted Joint Venture Subsidiary or (vii) Subsidiary listed on Schedule
1.01(f), shall, in any case, be required to enter into the Guarantee and
Collateral Agreement pursuant to Section 5.12, unless the Borrower elects to
make any such Permitted Joint Venture Subsidiary a Subsidiary Guarantor).

“Supermajority Lenders” shall mean, at any time, Lenders having Loans
outstanding, L/C Exposure and unused Revolving Credit Commitments representing
more than 66 2/3% of the sum of all Loans outstanding, L/C Exposure and unused
Revolving Credit Commitments at such time; provided that the Loans outstanding,
L/C Exposure and unused Revolving Credit Commitments held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Supermajority Lenders.

“Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b).

 

39



--------------------------------------------------------------------------------

“Syndication Transaction” shall mean a transaction (or series of transactions)
whereby the Borrower or a Subsidiary sells, transfers or otherwise disposes of
part, but not all, of its interest in a Subsidiary that owns, leases or operates
a Hospital to one or more third parties or of its interest in a Hospital to a
partially owned Subsidiary.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent, the Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than Parent, the Borrower
or any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Parent,
the Borrower or the Subsidiaries (or to their heirs and estates) shall be deemed
to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loans” shall have the meaning specified in the Term Loan Credit Agreement.

“Term Loan Additional Secured Debt” shall mean Indebtedness which (a) is issued,
incurred, created, assumed or guaranteed by any Loan Party, (b) is not an
obligation of, or otherwise Guaranteed by, any Subsidiary of Parent that is not
a Loan Party, (c) is not secured by any Lien on any asset of Parent, the
Borrower or any Subsidiary other than any asset constituting Collateral (which
Liens on the ABL Priority Collateral shall be junior to the Liens securing the
Obligations), (d) does not amortize at a rate per annum in excess of 1.00%
during any period of four consecutive fiscal quarters commencing on or after the
date such Term Loan Additional Secured Debt is incurred by any Loan Party,
(e) is subject to the ABL Intercreditor Agreement and (f) is issued, incurred,
created or assumed (i) to finance, or otherwise in connection with, a Permitted
Acquisition, (ii) in order to extend, renew, refinance or replace existing Term
Loan Additional Secured Debt, provided that (A) the principal amount of such
Term Loan Additional Secured Debt is not increased (except by an amount not to
exceed (1) the

 

40



--------------------------------------------------------------------------------

amount of unpaid accrued interest and premium on the existing Term Loan
Additional Secured Debt so extended, renewed, refinanced or replaced, plus
(2) other reasonable amounts paid and fees and expenses incurred in connection
with such extension, renewal, refinancing or replacement) and (B) neither the
final maturity nor the weighted average life to maturity of such Term Loan
Additional Secured Debt is decreased thereby or (iii) in order to obtain Net
Cash Proceeds, 100% of which (if not used in the manner set forth in the
foregoing clauses (i) and (ii)) are used by the Borrower, not later than the
fifth Business Day following the receipt thereof, to prepay outstanding Term
Loans in accordance with the Term Loan Credit Agreement.

“Term Loan Additional Secured Debt Obligations” shall mean the obligations of
the Loan Parties in respect of any Term Loan Additional Secured Debt.

“Term Loan Collateral Agent” shall mean Credit Suisse AG, Cayman Islands Branch,
or any other person in its capacity as the “Collateral Agent” under a Term Loan
Credit Agreement.

“Term Loan Commitment” shall have the meaning specified in the Term Loan Credit
Agreement.

“Term Loan Credit Agreement” shall mean (a) the Fourth Amended and Restated
Credit Agreement dated as of March 23, 2018, among, inter alia, Parent, the
Borrower, the lenders from time to time party thereto and Credit Suisse AG,
Cayman Islands Branch, as administrative agent and as the Term Loan Collateral
Agent, in a form acceptable to the Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time, and
(b) one or more loan agreements among the Borrower and other parties from time
to time party thereto pursuant to which the Indebtedness under the credit
agreement referenced in clause (a) above has been refinanced, repaid, prepaid,
repurchased, redeemed, replaced, renewed, refunded or increased in whole or in
part in accordance with, and subject to, the provisions of this Agreement and
the ABL Intercreditor Agreement.

“Term Loan/Notes Priority Collateral” shall have the meaning specified in the
ABL Intercreditor Agreement.

“Term Loan Guarantee and Collateral Agreement” shall have the meaning assigned
to the term “Guarantee and Collateral Agreement” (or any similar term) in the
Term Loan Credit Agreement.

“Term Facility Loan Documents” shall have the meaning assigned to the term “Loan
Documents” (or any similar term) in the Term Loan Credit Agreement.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Parent then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.04(a) or (b).

“Third Restatement Effective Date” shall have the meaning assigned to such term
in the Term Loan Credit Agreement.

 

41



--------------------------------------------------------------------------------

“Total Assets” shall mean, as of any date, the total consolidated assets of
Parent and its Subsidiaries on a consolidated basis, as shown on the most recent
consolidated balance sheet of Parent and its Subsidiaries, determined on a pro
forma basis in accordance with Section 1.03.

“Total Reserves” shall mean, at any time, an amount equal to the sum of
(a) dilution reserves, (b) reserves for Prior Claims and (c) such additional
reserves against the Borrowing Base in such amounts and with respect to such
matters as the Administrative Agent may, in the exercise of its Permitted Credit
Judgment, establish from time to time upon at least five Business Days’ written
notice to the Borrower.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. As of the
Closing Date, the Total Revolving Credit Commitment is $1,000,000,000.

“Transactions” shall mean the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Transferred Account” shall mean an Account that is owed to an Originating
Subsidiary and from time to time sold to CHS Receivables Funding, LLC pursuant
to the Accounts Sale Agreement.

“Triad” shall mean Triad Healthcare Corporation (f/k/a Triad Hospitals, Inc.), a
Delaware corporation and a wholly owned Subsidiary of the Borrower.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Ultimate Spinout Subsidiary” shall mean a Spinout Subsidiary or other
Subsidiary the Equity Interests of which are (or are intended to be, as the
context may require) distributed to the equity holders of Parent.

“Unbilled Account” shall mean an Account in respect of which the services have
been rendered to the relevant customer or patient and rights to payment thereon
have accrued, but the invoice has not been rendered to the applicable Account
Debtor.

“Unrestricted Subsidiary” shall mean any Subsidiary organized or acquired
directly or indirectly by Parent after the Closing Date that Parent designates
as an “Unrestricted Subsidiary” by written notice to the Administrative Agent;
provided that, no Default or Event of Default shall have occurred and be
continuing or would result from such designation. No Unrestricted Subsidiary may
own any Equity Interests of a Subsidiary; provided that, so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, Parent may redesignate any Unrestricted Subsidiary as a “Subsidiary”
by written notice to the Administrative Agent and by complying with the
applicable provisions of Section 5.12.

 

42



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which Write-Down and Conversion Powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, amended and restated, supplemented
or otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall at all times be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

 

43



--------------------------------------------------------------------------------

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition, other
acquisition permitted pursuant to Section 6.04, Significant Asset Sale or
Spinout Transaction occurs, the Secured Net Leverage Ratio (as defined in the
Term Loan Credit Agreement) and, without duplication, Consolidated EBITDA shall,
for all purposes set forth herein (other than for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio), be calculated with respect to such
period on a pro forma basis after giving effect to such Permitted Acquisition,
acquisition, Significant Asset Sale, Transaction or Spinout Transaction (and any
related repayment of Indebtedness) (including, without duplication, (a) all pro
forma adjustments permitted or required by Article 11 of Regulation S-X under
the Securities Act of 1933, as amended, (b) pro forma adjustments for
designation of any Subsidiary as an Unrestricted Subsidiary and any Unrestricted
Subsidiary as a Subsidiary in accordance with the definition of “Unrestricted
Subsidiary” (a “Subsidiary Designation”), and (c) pro forma adjustments for cost
savings and synergies (net of continuing associated expenses) to the extent such
cost savings and synergies are reasonably identifiable, reasonably supportable,
are expected to have a continuing impact and have been realized or are
reasonably expected to be realized within 12 months following any such Permitted
Acquisition or acquisition (which cost savings and synergies shall be calculated
on a pro forma basis as though they had been realized on the first day of such
period); provided that at the election of Parent, such pro forma adjustment
shall not be required to be determined for any Permitted Acquisition or other
acquisition if the aggregate consideration paid in connection with such
acquisition is less than $100,000,000; provided further that all such
adjustments shall be set forth in a reasonably detailed certificate of a
Financial Officer of Parent), assuming, for purposes of making such
calculations, such Permitted Acquisition, Subsidiary Designation, acquisition
permitted pursuant to Section 6.04, Significant Asset Sale or Spinout
Transaction (and related repayment of Indebtedness), and any other Permitted
Acquisitions, Significant Asset Sales and Spinout Transactions (and related
repayment of Indebtedness) that have been consummated during the period, had
been consummated on the first day of such period; provided, further, that the
aggregate amount added to or included in Consolidated EBITDA above in respect of
synergies for any period of four consecutive fiscal quarters shall not exceed an
amount equal to 10% of Consolidated EBITDA, calculated on a pro forma basis in
accordance with this Section 1.03 after giving effect to such addition and any
other prior additions in respect of such period pursuant to this Section 1.03.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.05. Excluded Swap Obligations. (a) Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee by any Loan Party under
any Loan Document shall include a Guarantee of any Obligation that, as to such
Loan Party, is an Excluded Swap Obligation and no Collateral provided by any
Loan Party shall secure any Obligation that, as to such Loan Party, is an
Excluded Swap Obligation. In the event that any payment is made by, or any
collection is realized from, any Loan

 

44



--------------------------------------------------------------------------------

Party as to which any Obligations are Excluded Swap Obligations, or from any
Collateral provided by such Loan Party, the proceeds thereof shall be applied to
pay the Obligations of such Loan Party as otherwise provided herein without
giving effect to such Excluded Swap Obligations and each reference in this
Agreement or any other Loan Document to the ratable application of such amounts
as among the Obligations or any specified portion of the Obligations that would
otherwise include such Excluded Swap Obligations shall be deemed so to provide.

(b) The following terms shall for purposes of this Section 1.05 have the
meanings set forth below:

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, the Guarantee by such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Guarantor becomes effective with respect to such related Swap
Obligation.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

ARTICLE II

The Credits

SECTION 2.01. Revolving Credit Commitments; Protective Advances. (a)Subject to
the terms and conditions and relying upon the representations and warranties
herein set forth, each Lender agrees, severally and not jointly to make
Revolving Loans to the Borrower, at any time and from time to time after the
Closing Date until the earlier of the Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result
in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Credit Commitment or (ii) the Aggregate Revolving Credit Exposure exceeding the
Line Cap. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay or prepay and reborrow Revolving Loans.

(b) (i) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time after the Closing
Date until the earlier of the Maturity Date and the termination of the Revolving
Credit

 

45



--------------------------------------------------------------------------------

Commitments, in the Administrative Agent’s sole discretion (but without any
obligation) to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Credit Judgment, deems necessary or
desirable (x) to preserve or protect the Collateral, or any portion thereof,
(y) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations or (z) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees and expenses
as described in Section 9.05) and other sums payable under the Loan Documents
(any such Loans being referred to herein as “Protective Advances”); provided
that no Protective Advance shall be made if after giving effect thereto (A) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment or (B) the aggregate principal amount of the outstanding Protective
Advances would exceed the lesser of (1) $50,000,000 and (2) 5.0% of the Line Cap
in effect at the time of the making of such Protective Advance. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall constitute Obligations
hereunder and shall be guaranteed and secured as provided in the Security
Documents. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. The Administrative Agent may at any time (I) subject to
the limitations set forth in Section 2.01(a) and to the satisfaction of the
conditions set forth in Section 4.02, request, on behalf of the Borrower, the
Lenders to make ABR Revolving Loans to the Borrower to repay any Protective
Advance made to the Borrower or (II) require the Lenders to acquire
participations in any Protective Advance as provided in paragraph (b)(ii) of
this Section.

(ii) The Administrative Agent may by notice given not later than 12:00 noon, New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Protective
Advances outstanding. Such notice shall specify the aggregate amount of
Protective Advances in which the Lenders will be required to participate and
each Lender’s Applicable Percentage of such Protective Advances. Each Lender
hereby absolutely and unconditionally agrees to pay, promptly upon receipt of
notice as provided above (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to the Administrative Agent such Lender’s
Pro Rata Percentage of such Protective Advances. Each Lender acknowledges and
agrees that its obligation to acquire participations in Protective Advances
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including nonsatisfaction of any of the
conditions precedent set forth in Section 4.02, the occurrence and continuance
of a Default or any reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available

 

46



--------------------------------------------------------------------------------

funds, in the same manner as provided in Section 2.02 with respect to Loans made
by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph). Any amounts received by
the Administrative Agent from the Borrower (or other person on behalf of the
Borrower) in respect of a Protective Advance after receipt by the Administrative
Agent of the proceeds of a sale of participations therein shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph to the extent of their interests therein;
provided that any such payment so remitted shall be repaid to the Administrative
Agent if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Protective Advance
pursuant to this paragraph shall not constitute a Loan and shall not relieve the
Borrower of its obligation to repay such Protective Advance.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.01(b) or Section 2.02(f), the Loans comprising any Borrowing shall be
in an aggregate principal amount that is (i) an integral multiple of $1,000,000
and not less than $3,000,000 or (ii) equal to the remaining available balance of
the applicable Commitments.

(b) Subject to Sections 2.01(b), 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than ten (or such greater number
as may be agreed to by the Administrative Agent) Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings. Each Protective Advance
shall be an ABR Loan.

(c) Except with respect to Loans made pursuant to Section 2.01(b) or
Section 2.02(f), each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 1:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account designated by the Borrower
in the applicable Borrowing Request or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
return the amounts so received to the respective Lenders.

 

47



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower to but
excluding the date such amount is repaid to the Administrative Agent at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall not repay to the Administrative Agent such
corresponding amount within three Business Days after demand by the
Administrative Agent, then the Administrative Agent shall be entitled to recover
such amount with interest thereon at the rate per annum equal to the interest
rate applicable at the time to the Loans comprising such Borrowing, on demand,
from the Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

(f) If an Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each Lender
of such L/C Disbursement and its Pro Rata Percentage thereof. Each Lender shall
pay by wire transfer of immediately available funds to the Administrative Agent
not later than 2:00 p.m., New York City time, on such date (or, if such Lender
shall have received such notice later than 12:00 (noon), New York City time, on
any day, not later than 10:00 a.m., New York City time, on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such L/C Disbursement (it being understood that (i) if the conditions precedent
to borrowing set forth in Sections 4.02(b) and (c) have been satisfied, such
amount shall be deemed to constitute an ABR Revolving Loan of such Lender and,
to the extent of such payment, the obligations of the Borrower in respect of
such L/C Disbursement shall be discharged and replaced with the resulting ABR
Revolving Credit Borrowing, and (ii) if such conditions precedent to borrowing
have not been satisfied, then any such amount paid by any Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to such Issuing Bank amounts so

 

48



--------------------------------------------------------------------------------

received by it from the Lenders. The Administrative Agent will promptly pay to
the applicable Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.23(e) prior to the time that any Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Lenders that shall have made such payments and to the applicable Issuing Bank,
as their interests may appear. If any Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of such Issuing Bank at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.01(b) or Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 (noon), New York City time, three Business Days before a
proposed Borrowing (or, in the case of a Borrowing to be made on the Closing
Date, such shorter period prior to the Closing Date as the Administrative Agent
may agree in its sole discretion), and (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the day of a proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable, and shall be
confirmed promptly by hand delivery, facsimile, or electronic transmission of a
“pdf” or similar copy to the Administrative Agent of an executed written
Borrowing Request and shall specify the following information: (i) whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.03 (and the contents thereof), and of each Lender’s
portion of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Administrative Agent the then unpaid
principal amount of each Protective Advance made to the Borrower on the earlier
of the Maturity Date, the 30th day after such Protective Advance is made and the
date on which payment thereof shall be demanded by the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

(f) Upon the commencement and during the continuance of a Cash Dominion Period
(i) the Administrative Agent may (and, at the written direction of the Required
Lenders shall) instruct any or each depositary bank with which any Loan Party
shall have any deposit account and which is party to any Control Agreement to
transfer on each Business Day (or with such other frequency as shall be
specified by the Administrative Agent) to one or more accounts of the
Administrative Agent or any of its Affiliates specified by it (collectively, the
“Administrative Agent Accounts”) all funds then on deposit in the deposit
account or deposit accounts of any Loan Party subject to such Control Agreement;
provided that the Administrative Agent shall not be required to give such
instructions with respect to one or more of such deposit accounts if, and to the
extent that, the Administrative Agent shall have determined that the aggregate
amount of funds that would otherwise be required to be transferred pursuant to
instructions given in accordance with this clause (i) on any Business Day would
exceed the aggregate principal amount of Loans (including Protective Advances)
and L/C Exposure (other than

 

50



--------------------------------------------------------------------------------

L/C Exposure that shall have been theretofore cash collateralized in accordance
with Section 2.22(j)) outstanding on such Business Day; and (ii) on each
Business Day immediately following the day of receipt by the Administrative
Agent of any funds pursuant to a transfer referred to in clause (i) above, the
Administrative Agent shall, subject to Section 5.16(d), apply the amounts so
received first, to prepay Protective Advances made to the Borrower, second, to
prepay Revolving Loans made to the Borrower, and third, to cash collateralize in
accordance with Section 2.22(j) outstanding L/C Exposure attributable to Letters
of Credit issued for the account of the Borrower and, following such application
thereof, shall remit the remaining funds, if any, to the applicable Loan Party;
provided, further, that upon the occurrence and during the continuance of an
Event of Default, at the Administrative Agent’s election, such funds may be
applied as provided in Section 5.02 of the Guarantee and Collateral Agreement
(and, pending such application, may be held as cash collateral). The Borrower
hereby directs the Administrative Agent to apply its funds as so specified and
authorizes the Administrative Agent to determine the order of application of
such funds as among the individual Borrowings and L/C Exposures of the Borrower.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in such Borrowing.

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a commitment
fee (a “Commitment Fee”) equal to the Applicable Commitment Fee Rate per annum
on the daily unused amount of the Revolving Credit Commitment of such Lender
during the preceding quarter (or other period ending with the Maturity Date, or
the date on which the Revolving Credit Commitments of such Lender shall expire
or be terminated). All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Lender, through the Administrative
Agent, on the last Business Day of March, June, September and December of each
year and on the date on which the Revolving Credit Commitment of such Lender
shall be terminated as provided herein, a fee (an “L/C Participation Fee”)
calculated on such Lender’s Pro Rata Percentage of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period ending with the
Maturity Date, or the date on which all Letters of Credit have been canceled or
have expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to each Issuing
Bank with respect to each Letter of Credit issued by it, a fronting fee, which
shall accrue at a rate of 0.125% per annum (or such other amount agreed by any

 

51



--------------------------------------------------------------------------------

individual Issuing Bank), as well as the standard issuance and drawing fees
specified from time to time by such Issuing Bank (“Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank. Once paid, none of the Fees shall be refundable under
any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times and calculated from
and including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Revolving Loan
plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. (a) In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not

 

52



--------------------------------------------------------------------------------

generally available in the London interbank market, or that the rates at which
such dollar deposits are being offered will not adequately and fairly reflect
the cost to any Lender of making or maintaining its Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or facsimile notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as the case
may be (including because the rates necessary to determine the Interpolated Rate
are not available or published on a current basis), for such Interest Period and
such circumstances are unlikely to be temporary or the supervisor for the
administrator of the LIBO Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the LIBO Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to that based on the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans of the applicable Type at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.08(b), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this paragraph (b),
paragraph (a) of this Section shall be applicable. Notwithstanding the
foregoing, if any alternate rate of interest established pursuant to this
paragraph (b) (without giving effect to the Applicable Percentage or any
alternative spread that may have been agreed upon over the applicable Lenders’
deemed cost of funds) shall be less than zero, such rate shall be deemed to be
zero for all purposes of this Agreement.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments shall automatically terminate on the Maturity Date. The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date that is 10
Business Days prior to the Maturity Date.

(b) Upon at least three Business Days’ prior written or facsimile notice to the
Administrative Agent, the Borrower may at any time in whole permanently

 

53



--------------------------------------------------------------------------------

terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that (i) each partial reduction of the Commitments shall be
in an integral multiple of $1,000,000 and in a minimum amount of $3,000,000, and
(ii) the Total Revolving Credit Commitment shall not be reduced to an amount
that is less than the Aggregate Revolving Credit Exposure at the time. Each
notice delivered by the Borrower pursuant to this Section 2.09 shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, indentures or similar agreements or any other event,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments. The Borrower
shall pay to the Administrative Agent for the account of the applicable Lenders,
on the date of each termination or reduction, the Commitment Fees on the amount
of the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 11:00 a.m., New York City time, on the date of conversion, to
convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than
12:00 (noon), New York City time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing to another permissible Interest Period, subject in
each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

54



--------------------------------------------------------------------------------

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing of any Loans maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(vii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, then, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing. This Section 2.10 shall not apply to
Protective Advances, which may not be converted or continued.

SECTION 2.11. [Reserved].

SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or facsimile notice (or telephone
notice promptly confirmed by written or facsimile notice) in the case of
Eurodollar Loans, or written or facsimile notice (or telephone notice promptly
confirmed by written or facsimile notice) at least one Business Day prior to the
date of prepayment in the case of ABR Loans, to the Administrative Agent before
11:00 a.m., New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $3,000,000.

 

55



--------------------------------------------------------------------------------

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of the termination of all
the Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Credit Borrowings and replace all
outstanding Letters of Credit or cash collateralize all outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.23(j), in each
case outstanding under this Agreement.

(b) In the event of any partial reduction of the Commitments, then (x) at or
prior to the effective date of such reduction, the Administrative Agent shall
notify the Borrower and the Lenders of the Aggregate Revolving Credit Exposure
after giving effect thereto and (y) if the Aggregate Revolving Credit Exposure
would exceed the aggregate Commitments after giving effect to such reduction,
then the Borrower shall, on the date of such reduction, first, repay or prepay
Revolving Loans and second, replace outstanding Letters of Credit under this
Agreement or cash collateralize outstanding Letters of Credit under this
Agreement in accordance with the procedures set forth in Section 2.23(j), in an
aggregate amount sufficient to eliminate such excess.

(c) In the event that at any time the Aggregate Revolving Credit Exposure
exceeds the Line Cap, the Borrower shall, without notice or demand, within one
Business Day, first, repay or prepay Revolving Loans and second, replace
outstanding Letters of Credit under this Agreement or cash collateralize
outstanding Letters of Credit under this Agreement in accordance with the
procedures set forth in Section 2.23(j), in an aggregate amount sufficient to
eliminate such excess.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by any
Lender or an Issuing Bank (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate), (ii) impose on such Lender or such Issuing
Bank or the London interbank

 

56



--------------------------------------------------------------------------------

market any other condition (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein or (iii) subject any Lender or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liability or capital attributable thereto, and the result of any of the
foregoing shall be to increase the cost to such Lender or such Issuing Bank of
making or maintaining any Eurodollar Loan or increase the cost to any Lender of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, from time to time such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or an Issuing Bank shall have determined that any Change in
Law regarding capital adequacy or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made or participations in
Letters of Credit purchased by such Lender pursuant hereto or the Letters of
Credit issued by an Issuing Bank pursuant hereto to a level below that which
such Lender or such Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity) by an amount deemed by such Lender or such Issuing Bank
to be material, then from time to time the Borrower shall pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
an Issuing Bank under paragraph (a) or (b) above with respect to increased costs
or reductions with respect to any period prior to the date that is 120 days
prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances

 

57



--------------------------------------------------------------------------------

would result in a claim for increased compensation by reason of such increased
costs or reductions; provided further that the foregoing limitation shall not
apply to any increased costs or reductions arising out of the retroactive
application of any Change in Law within such 120-day period. The protection of
this Section shall be available to each Lender and each Issuing Bank regardless
of any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (but not against any lost profits) that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor (including, for the avoidance of doubt, in the case of an
assignment pursuant to Section 2.21 or Section 9.04(j)), (ii) the

 

58



--------------------------------------------------------------------------------

conversion of any Eurodollar Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any Eurodollar Loan, in each case other than on
the last day of the Interest Period in effect therefor, or (iii) any Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment of any Eurodollar
Loan required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments of an applicable class (or, if such Commitments shall have expired
or been terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to

 

59



--------------------------------------------------------------------------------

such exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans and L/C Exposure outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower and Parent expressly consent
to the foregoing arrangements and agree that any Lender holding a participation
in a Loan or L/C Disbursement deemed to have been so purchased may exercise any
and all rights of banker’s lien, setoff or counterclaim with respect to any and
all moneys owing by the Borrower and Parent to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the Borrower in the amount
of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
1:00 p.m., New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the applicable Issuing Bank)
shall be made to the Administrative Agent at its designated offices. The
Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any Taxes,
except as

 

60



--------------------------------------------------------------------------------

required by applicable law. If the Borrower or any other Loan Party shall be
required to deduct or withhold any Tax from such payment, then (i) if such Tax
is an Indemnified Tax or Other Tax, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Borrower shall not be obligated to so
indemnify any Lender, the Administrative Agent or any Issuing Bank in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes to
the extent that such interest or penalties resulted solely from the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
the Issuing Bank. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate and as will enable the Borrower to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

61



--------------------------------------------------------------------------------

(ii) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such other time or times reasonably requested by
the Withholding Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that this paragraph (f) shall not create any additional
obligation of the Borrower hereunder. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.20 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to

 

62



--------------------------------------------------------------------------------

this paragraph (g) the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section 2.20, the term “Lender” includes any Issuing
Bank.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or an Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
an Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or an Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, (v) any Lender refuses to consent to any Loan Modification Offer, and
such Loan Modification Offer is consented to by Lenders holding a majority in
interest of the Affected Class or (vi) any Lender becomes a Defaulting Lender,
then, in each case, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require such Lender or such Issuing Bank
to transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv), (v) or
(vi) above, all of its interests, rights and obligations with respect to the
Loans or Commitments that are the subject of the related consent, amendment,
waiver or other modification or in respect of which such Lender is a Defaulting
Lender, as the case may be) to an Eligible Assignee that shall assume such
assigned obligations and, with respect to clause (iv) or (v) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Document (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent and the Issuing Banks, which consents shall
not unreasonably be withheld or delayed, and (z) the Borrower or such Eligible
Assignee shall have paid to the affected Lender or Issuing Bank in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of

 

63



--------------------------------------------------------------------------------

such payment on the outstanding Loans and L/C Disbursements of such Lender or
Issuing Bank, respectively, plus all Fees (except, in the case of a Defaulting
Lender, any Fees not required to be paid to such Defaulting Lender pursuant to
the express provisions of this Agreement) and other amounts accrued for the
account of such Lender or Issuing Bank hereunder with respect thereto (including
any amounts under Sections 2.14 and 2.16); provided, further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s or Issuing Bank’s claim for compensation under Section 2.14,
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or such Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or such Issuing Bank
pursuant to paragraph (b) below), or if such Lender or Issuing Bank shall waive
its right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification or shall cease to be a Defaulting Lender, as the
case may be, then such Lender or Issuing Bank shall not thereafter be required
to make any such transfer and assignment hereunder. Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b) If (i) any Lender or an Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or an Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or an Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or an Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.22. [Reserved].

SECTION 2.23. Letters of Credit. (a) General. Subject to the terms and
conditions herein set forth, the Borrower may request the issuance of a standby
Letter of

 

64



--------------------------------------------------------------------------------

Credit for its own account or for the account of any of the Subsidiaries (in
which case the Borrower and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time while
the L/C Commitment remains in effect. This Section shall not be construed to
impose an obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement, including any
obligation to issue any Letter of Credit the proceeds of which would be made
available to any Person in violation of Section 5.08. Notwithstanding anything
to the contrary contained in this Section 2.23 or elsewhere in this Agreement,
(i) in the event that a Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue any Letter of Credit unless such Issuing Bank has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate such
Issuing Bank’s risk with respect to the participation in Letters of Credit by
all such Defaulting Lenders, including by cash collateralizing each such
Defaulting Lender’s Pro Rata Percentage of the applicable L/C Exposure, and
(ii) if agreed to between the Borrower and any Issuing Bank in writing, the
obligation of such Issuing Bank (and its Affiliates) to issue, extend or renew
any Letters of Credit under this Agreement may be terminated (in whole or in
part) as provided therein.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or to amend, renew or extend an
existing Letter of Credit), the Borrower shall hand deliver, facsimile or
electronically deliver a “pdf” or similar copy to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension in accordance with the customary
procedures (including advance notice requirements) of the applicable Issuing
Bank) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, the date of issuance,
amendment, renewal or extension, the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) below), the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. Each of the Borrower and any Subsidiary
co-applicants are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by the Borrower. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed
$50,000,000 and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Line Cap. No Issuing Bank shall be required to issue any Letter of Credit
if, after giving effect thereto, the aggregate amount of L/C Exposure
attributable to Letters of Credit issued by such Issuing Bank would exceed such
Issuing Bank’s L/C Commitment.

 

65



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Maturity
Date, unless such Letter of Credit expires by its terms on an earlier date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Maturity Date) unless
the applicable Issuing Bank notifies the beneficiary thereof at least 30 days
(or such longer period as may be specified in such Letter of Credit) prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed.

(d) Participations.

(i) By the issuance of a Letter of Credit and without any further action on the
part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants to each
Lender, and each such Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
each Issuing Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement
made by such Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(ii) If any L/C Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) The L/C Exposure (other than any portion thereof attributable to
unreimbursed LC Disbursements with respect to which such Defaulting Lender shall
have funded its participation as contemplated by Sections 2.23(d) and 2.23(f))
of such Defaulting Lender shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Percentages but only to the extent
that the sum of all Non-Defaulting Lenders’ Revolving Exposures after giving
effect to such reallocation would not exceed the sum of all Non-Defaulting
Lenders’ Commitments;

 

66



--------------------------------------------------------------------------------

(B) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure in accordance with the procedures set forth in Section 2.23(j) for
the benefit of the Issuing Banks, the Borrower shall not be required to pay
participation fees to such Defaulting Lender pursuant to Section 2.05(c) with
respect to such portion of such Defaulting Lender’s L/C Exposure for so long as
such Defaulting Lender’s L/C Exposure is cash collateralized;

(C) if any portion of the L/C Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Section 2.05(c) shall be adjusted to give effect to such reallocation; and

(D) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized, then, without prejudice to any rights or
remedies of any Issuing Bank or any other Lender hereunder, all participation
fees payable under Section 2.05(c) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Banks (and allocated among them ratably
based on the amount of such Defaulting Lender’s L/C Exposure attributable to
Letters of Credit issued by each Issuing Bank) until and to the extent that such
L/C Exposure is reallocated and/or cash collateralized.

(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, such Issuing Bank shall as promptly as practicable notify
the Borrower and the Administrative Agent thereof, and the Borrower shall pay to
the Administrative Agent an amount equal to such L/C Disbursement not later than
1:00 p.m., New York City time, on the immediately following Business Day after
such Issuing Bank so notifies the Borrower and the Administrative Agent thereof.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit, any draft or
other document for presentation or any Loan Document, or any term or provision
therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the

 

67



--------------------------------------------------------------------------------

Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

(vi) any other act or omission to act or delay of any kind of any Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the applicable Issuing Bank. However, the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential, special, indirect
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s gross negligence, bad faith or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. It is further understood and
agreed that each Issuing Bank may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit (i) such Issuing Bank’s exclusive reliance on the documents
presented to it under such Letter of Credit as to any and all matters set forth
therein, including reliance on the amount of any draft presented under such
Letter of Credit, whether or not the amount due to the beneficiary thereunder
equals the amount of such draft and whether or not any document presented
pursuant to such Letter of Credit proves to be insufficient in any respect, if
such document on its face appears to be in order, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever and (ii) any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute gross negligence or
willful misconduct of such Issuing Bank.

(g) Disbursement Procedures. Each Issuing Bank shall, upon its receipt of any
documents purporting to represent a demand for payment under a Letter of

 

68



--------------------------------------------------------------------------------

Credit, examine all such documents within the time period stipulated by the
terms and conditions of such Letter of Credit. The applicable Issuing Bank shall
as promptly as possible give written notice to the Administrative Agent and the
Borrower of such demand for payment and whether such Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such L/C
Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of such Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Banks, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as an Issuing Bank hereunder by a Lender that
shall agree to serve as a successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank. At the time such removal or resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as an Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, deposit in an account with the Collateral Agent, for the benefit of
the Lenders, an amount in cash equal to 103% of the L/C Exposure as of such
date. Such deposit shall be held by the Collateral Agent as collateral for the
payment and performance of the Obligations. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment

 

69



--------------------------------------------------------------------------------

of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of the Collateral Agent, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall (i) automatically be applied by
the Administrative Agent to reimburse the Issuing Banks for L/C Disbursements
for which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated, be applied to satisfy
the Obligations. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Banks and such Lender.

SECTION 2.24. [Reserved].

SECTION 2.25. Loan Modification Offers; Replacement Revolving Credit Facility.
(a) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective. Permitted Amendments shall become
effective only with respect to the Loans and/or Commitments of the Lenders that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”).

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the applicable Loans and/or Commitments of the Accepting
Lenders, including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “class” of loans and/or
commitments hereunder. Notwithstanding the foregoing, no Permitted Amendment
shall become effective unless the Administrative Agent, to the

 

70



--------------------------------------------------------------------------------

extent reasonably requested by the Administrative Agent, shall have received
legal opinions, board resolutions, officer’s and secretary’s certificates and
other documentation consistent with those delivered pursuant to Section 4.01 on
the Closing Date.

(c) “Permitted Amendments” shall mean any or all of the following: (i) an
extension of the final maturity date applicable to the applicable Loans and/or
Commitments of the Accepting Lenders, (ii) a change in the Applicable Percentage
with respect to the applicable Loans and/or Commitments of the Accepting
Lenders, (iii) a change in the Fees payable to (or the inclusion of additional
fees to be payable to) the Accepting Lenders, (iv) changes to any prepayment
premiums with respect to the applicable Loans and Commitments, (v) such
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Loan Documents to each new
“class” of loans and/or commitments resulting therefrom and (vi) additional
amendments to the terms of this Agreement applicable to the applicable Loans
and/or Commitments of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement prior to giving effect to
such Permitted Amendments and that are reasonably acceptable to the
Administrative Agent; provided that, if any such Permitted Amendment shall
create a new class of Revolving Credit Commitments, (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit as between the commitments of such new “class” and the
Commitments of the then-existing Lenders shall be made on a ratable basis as
between the commitments of such new “class” and the Commitments of the
then-existing Lenders and (B) the L/C Commitment may not be extended without the
prior written consent of the applicable Issuing Bank.

(d) Notwithstanding anything to the contrary contained herein, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Revolving Credit
Facility (as defined below) to effect the refinancing of all the Revolving
Credit Commitments with a replacement facility under this Agreement (a
“Replacement Revolving Credit Facility”); provided that (a) the aggregate amount
of commitments under such Replacement Revolving Facility Commitments shall not
exceed the aggregate amount of the replaced Revolving Credit Commitments and
(b) the maturity date of such Replacement Revolving Credit Facility shall not be
earlier than the latest Revolving Credit Maturity Date at the time of such
replacement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Replacement Revolving Credit Facility, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Replacement Revolving Credit Facility evidenced
thereby. Notwithstanding the foregoing, (i) no Replacement Revolving Credit
Facility shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Closing Date and (ii) no
Issuing Bank shall be obligated to continue to issue Letters of Credit,
respectively, under the Replacement Revolving Credit Facility except to the
extent it agrees in writing to do so at or prior to the effectiveness of the
Replacement Revolving Credit Facility. Without limiting the foregoing, in the
event

 

71



--------------------------------------------------------------------------------

that the initial Replacement Revolving Credit Facility is in an aggregate
principal amount less than the aggregate principal amount of the Revolving
Credit Commitments being replaced, this Agreement may be further amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant additional commitments under the Replacement Revolving
Credit Facility (and subject to the same limitations and requirements provided
above in this paragraph (d)) to include additional commitments under the
Replacement Revolving Credit Facility that will not cause the aggregate amount
of the commitments thereunder to exceed the aggregate amount of the replaced
Revolving Credit Commitments.

SECTION 2.26. Revolving Credit Commitment Increases. (a) The Borrower may from
time to time, by written notice (a “Notice of Increase”) to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders), request that
new Commitments of any class be extended or existing Commitments of any class be
increased by one or more financial institutions, which may include any Lender
(any such financial institution, an “Increasing Lender”) (any such extension or
increase, a “Revolving Credit Commitment Increase”); provided that (i) the terms
of the Revolving Credit Commitments under the Revolving Credit Commitment
Increase shall be identical to the existing Commitments of the applicable class,
except for any upfront or similar fees paid to Increasing Lenders; provided that
if the Lenders providing such Revolving Credit Commitment Increase and the
Borrower so agree, such Revolving Credit Commitment Increase may be in the form
of a “first in last out” class; (ii) the aggregate amount of any Revolving
Credit Commitment Increase effected pursuant to this Section 2.26(a) shall not
exceed $100,000,000; (iii) each Revolving Credit Commitment Increase shall be in
an aggregate principal amount of not less than $25,000,000 (or such lesser
amount as the Administrative Agent may agree in its sole discretion), except to
the extent necessary to utilize the remaining unused amount of increase
permitted under this Section 2.26(a); (iv) prior to any such Revolving Credit
Commitment Increase, except as otherwise specified in the applicable Revolving
Accession Agreement, the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Closing
Date under Section 4.01, (v) at the time of each such Revolving Credit
Commitment Increase request and immediately after giving effect to the
effectiveness of each such Revolving Credit Commitment Increase, the conditions
set forth in paragraphs (b) and (c) of Section 4.02 shall be satisfied, and the
Administrative Agent shall have received certificates to that effect dated such
dates and executed by a Financial Officer of the Borrower and (vi) any Lender
offered or approached to provide all or a portion of any Revolving Credit
Commitment Increase may elect or decline, in its sole discretion, to provide any
such Revolving Credit Commitment Increase. Such Notice of Increase shall set
forth the amount of the requested Revolving Credit Commitment Increase and the
date on which such Revolving Credit Commitment Increase is requested to become
effective. The Borrower may arrange for one or more Lenders or one or more other
financial institutions to act as Increasing Lenders with respect to the proposed
Revolving Credit Commitment Increase; provided that each Increasing Lender shall
be subject to the approval of the Administrative Agent, each Issuing Bank (which
approvals shall not be unreasonably withheld, conditioned or delayed) and each
Increasing Lender shall become a party to this Agreement by

 

72



--------------------------------------------------------------------------------

completing and delivering to the Administrative Agent a duly executed accession
agreement in a form reasonably satisfactory to the Administrative Agent and the
Borrower (a “Revolving Accession Agreement”). Revolving Credit Commitment
Increases shall become effective on the date specified in the Notice of Increase
delivered pursuant to this paragraph (but not prior to, for any Increasing
Lender that is not already a Lender, execution and delivery by such Increasing
Lender of a Revolving Accession Agreement). Upon the effectiveness of any
Revolving Accession Agreement to which any Increasing Lender is a party, such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges, and subject to all
obligations, of a Lender hereunder.

(b) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Revolving Credit Commitment Increase, this Agreement and the other Loan
Documents may be amended (such amendment, a “Revolving Credit Commitment
Increase Amendment”) without the consent of any Lender to the extent (but only
to the extent) necessary to reflect the existence and terms of the Revolving
Credit Commitment Increase evidenced thereby (including, if applicable, any such
changes necessary to reflect the “first in last out” nature of a Revolving
Commitment Increase provided on such terms, including to the provisions of the
Guarantee and Collateral Agreement and any other applicable Loan Documents).
Upon the effectiveness of each Revolving Credit Commitment Increase pursuant to
this Section 2.26 (other than any “first in last out” Revolving Credit
Commitment Increase), (i) each Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Increasing Lender providing a portion of such Revolving Credit Commitment
Increase, and each such Increasing Lender will automatically and without further
act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit such that, after giving effect to
such Revolving Credit Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Increasing Lender) will equal such Lender’s Pro Rata Percentage and
(ii) if, on the date of such Revolving Credit Commitment Increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Credit Commitment Increase be prepaid from the
proceeds of additional Revolving Loans made hereunder (reflecting such Revolving
Credit Commitment Increase), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.12. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

73



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Parent and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Banks and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than Parent or the Borrower, to the extent that the failure of such Loan Parties
to be in good standing could not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, except to the extent that the failure to possess such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder (a) have been duly authorized by all requisite corporate
and, if required, stockholder action and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of Parent, the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which
Parent, the Borrower or any Subsidiary is a party or by which any of them or any
of their property is or may be bound, except as could not reasonably be expected
to result in a Material Adverse Effect, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except as could not reasonably be expected to
result in a Material Adverse Effect or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Parent, the Borrower or any Subsidiary (other than any
Lien created hereunder or under the Security Documents or permitted pursuant to
Section 6.02).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Parent and the Borrower and constitutes, and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

74



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, except for (a) the filing of Uniform
Commercial Code financing statements and filings with the United States Patent
and Trademark Office and the United States Copyright Office, (b) recordation of
Mortgages and other filings and recordings in respect of Liens created pursuant
to the Security Documents, (c) such as have been made or obtained and are in
full force and effect and (d) such actions, consents, approvals, registrations
or filings which the failure to obtain or make could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05. Financial Statements. Parent has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent as of and for the 2017 fiscal
year, audited by and accompanied by the opinion of Deloitte & Touche LLP,
independent public accountant. Such financial statements present fairly in all
material respects the financial condition and results of operations and cash
flows of Parent and its consolidated subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of Parent and its consolidated subsidiaries
as of the dates thereof in accordance with GAAP in all material respects. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis in all material respects, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of Parent, the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2017.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Parent,
the Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, or a right to use, all its properties and assets
(including all Mortgaged Property), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties and assets for their intended purposes and except
where the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.

(b) As of the Closing Date, neither Parent nor the Borrower has received any
notice of, nor has any knowledge of, any pending or contemplated material
condemnation proceeding affecting the Mortgaged Properties in any material
respect or any sale or disposition thereof in lieu of condemnation.

(c) As of the Closing Date, none of Parent, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right

 

75



--------------------------------------------------------------------------------

to sell, assign or otherwise dispose of any Mortgaged Property or any material
interest therein, except for customary rights of first refusal granted to the
prior owners of such Mortgaged Property or their Affiliates.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Parent or the
Borrower therein. The shares of capital stock or other ownership interests so
indicated on Schedule 3.08 are, in the case of corporations, fully paid and
non-assessable and are owned by Parent or the Borrower, directly or indirectly,
free and clear of all Liens (other than Liens created under the Security
Documents or permitted pursuant to Section 6.02).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in the
periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary with the SEC prior to the Closing Date,
there are no actions, suits or proceedings at law or in equity or by or before
any Governmental Authority now pending or, to the knowledge of Parent or the
Borrower through receipt of written notice or proceeding, threatened against or
affecting Parent or the Borrower or any Subsidiary or any business, property or
rights of any such person as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) None of Parent, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any occupational
safety and health, health care, pension, certificate of need, Medicare,
Medicaid, insurance fraud or similar law, zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. Agreements. None of Parent, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Parent, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

 

76



--------------------------------------------------------------------------------

SECTION 3.12. Investment Company Act. None of Parent, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The proceeds of the Revolving Loans will be used
(a) on the Closing Date, to (i) repay all obligations under the Existing
Receivables Facility and (ii) fund expenses incurred in connection with the
Transactions and (b) after the Closing Date, solely for working capital and
other general corporate purposes, including permitted investments and Capital
Expenditures and to repay Indebtedness. Letters of Credit will be used for
general corporate purposes of the Borrower and the Subsidiaries.

SECTION 3.14. Tax Returns. Each of Parent, the Borrower and the Subsidiaries has
filed or caused to be filed, or has timely requested an extension to file or has
received an approved extension to file, all Federal, state, local and foreign
tax returns that to the Borrower’s best knowledge are required to have been
filed by it and has paid or caused to be paid all taxes due and payable by it
and all assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which Parent, the Borrower or such
Subsidiary, as applicable, shall have set aside on its books reserves in
accordance with GAAP and except any such filings or taxes, fees or charges, the
failure of which to make or pay, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.15. No Material Misstatements. No written information, report,
financial statement, exhibit or schedule (other than estimates and information
of a general economic or general industry nature) heretofore or
contemporaneously furnished by or on behalf of Parent or the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when furnished
and taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading in light
of the circumstances under which such statements were made; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each of Parent and the
Borrower represents only that it acted in good faith and utilized assumptions
that each of Parent and the Borrower believed to be reasonable at the time made.

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
except where such non-compliance could not reasonably be expected to result in a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in a

 

77



--------------------------------------------------------------------------------

Material Adverse Effect. The present value of all benefit liabilities under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 715) did not,
as of the last annual valuation date applicable thereto, exceed the fair market
value of the assets of such Plan in such amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used for
purposes of Financial Accounting Standards Board Accounting Standards
Codification Topic 715) did not, as of the last annual valuation dates
applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans in such amount that could reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.17. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Parent, the Borrower or any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description, in all material respects, of all insurance maintained by Parent or
the Borrower for itself or the Subsidiaries as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums have
been duly paid. Parent, the Borrower and the Subsidiaries have insurance in such
amounts and covering such risks and liabilities as are in accordance with normal
industry practice.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement
creates in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof,
subject to the effects of bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general equitable principles, and (i) with
respect to all Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) previously delivered to and in possession of the Collateral Agent or,
in the case of Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) that is Term Loan/Notes Priority Collateral, to be delivered to the
Term Loan Collateral Agent, the Lien created under the Guarantee and Collateral
Agreement constitutes, or in the case of Pledged Collateral to be delivered to
the Collateral Agent or the Term Loan Collateral Agent in the future will
constitute, a fully perfected first priority Lien (or, with respect to the Term
Loan/Notes Priority Collateral, a fully perfected second priority Lien) on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral as to which perfection may be obtained by such actions, in
each case prior and superior in right to any other person (other than the rights
of persons pursuant to (x) Liens permitted by Section 6.02(z) and (y) Liens
permitted by Section 6.02 having priority by operation of law), and (ii) with
the previous filing of financing statements in the offices specified on Schedule
3.19(a), the Lien

 

78



--------------------------------------------------------------------------------

created under the Guarantee and Collateral Agreement constitutes, or in the case
of financing statements in appropriate form to be filed in the offices specified
on Schedule 3.19(a) (as such schedule may be updated from time to time; provided
that such schedules shall be deemed to be updated when the Borrower provides the
relevant information in accordance with the Guarantee and Collateral Agreement),
the Lien created under the Guarantee and Collateral Agreement will constitute, a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement) as to which perfection may be
obtained by such filings, in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02
and, with respect to the Term Loan/Notes Priority Collateral, the Term Loan
Collateral Agent.

(b) The Guarantee and Collateral Agreement (or a short form security agreement
in form and substance reasonably satisfactory to the Borrower and the Collateral
Agent), together with the filings made pursuant to the Guarantee and Collateral
Agreement currently on file with the United States Patent and Trademark Office
and the United States Copyright Office and the financing statements currently on
file in the offices specified on Schedule 3.19(a), constitutes, or in the case
of financing statements in appropriate form to be filed in the offices specified
on Schedule 3.19(a) (as such schedule may be updated from time to time; provided
that such schedules shall be deemed to be updated when the Borrower provides the
relevant information in accordance with the Guarantee and Collateral Agreement),
will constitute, a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing security agreements in the United States and its territories
and possessions, in each case prior and superior in right to any other person
other than with respect to Liens permitted pursuant to Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages when duly executed are effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties a legal, valid
and enforceable Lien on all of the Loan Parties’ right, title and interest in
and to the Mortgaged Property thereunder and the proceeds thereof, and, when the
Mortgages are filed in the applicable jurisdictions, the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02.

SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 1.01(d) lists completely and correctly as of the Closing Date all
Hospitals owned by Parent, the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries own in fee all the real property set
forth on Schedule 1.01(d).

 

79



--------------------------------------------------------------------------------

(b) Schedule 1.01(d) lists completely and correctly as of the Closing Date all
Hospitals leased by Parent, the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the material
real property set forth on Schedule 1.01(d).

SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of the
Closing Date, there are no strikes, lockouts or slowdowns against Parent, the
Borrower or any Subsidiary pending or, to the knowledge of Parent or the
Borrower by delivery of written notice or proceeding, threatened. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Parent, the Borrower or any Subsidiary is bound.
Except as set forth on Schedule 3.21, as of the Closing Date, none of Parent,
the Borrower or any Subsidiary is a party to any collective bargaining agreement
or other labor contract applicable to persons employed by it at any Facility.

SECTION 3.22. Solvency. After giving effect to the consummation of the
Transactions to occur on the Closing Date, (i) each of the Fair Value and the
Present Fair Salable Value of the assets of Parent and its Subsidiaries taken as
a whole exceed their Stated Liabilities and Identified Contingent Liabilities,
(ii) Parent and its Subsidiaries taken as a whole do not have Unreasonably Small
Capital and (iii) Parent and its Subsidiaries taken as a whole can pay their
Stated Liabilities and Identified Contingent Liabilities as they mature. For
purposes of this Section 3.22, the following terms shall have the meanings
specified:

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Parent and its Subsidiaries taken as a whole
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of Parent and its Subsidiaries taken as a whole are
sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of Parent and its
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of Subject Transactions, determined in accordance with GAAP
consistently applied.

 

80



--------------------------------------------------------------------------------

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Parent and its Subsidiaries taken as a whole after giving effect to the Subject
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of Parent.

“Do not have Unreasonably Small Capital” shall mean Parent and its Subsidiaries
taken as a whole after giving effect to the Subject Transactions have sufficient
capital to ensure that it is a going concern.

“Can pay their Stated Liabilities and Identified Contingent Liabilities as they
mature” shall mean Parent and its Subsidiaries taken as a whole after giving
effect to the Subject Transactions have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

SECTION 3.23. Compliance with Sanctions, Anti-Corruption Laws and USA PATRIOT
Act. Parent and the Borrower have implemented and maintain in effect policies
and procedures designed to promote compliance by Parent, the Borrower, the
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, the Borrower, the
Subsidiaries and their respective officers and directors (acting in their role
as directors and officers) and, to the knowledge of Parent and the Borrower,
their respective employees (acting in their role as employees), are in
compliance, in all material respects, with the USA PATRIOT Act, any applicable
Anti-Corruption Laws and applicable Sanctions. None of Parent, the Borrower, any
Subsidiary or, to the knowledge of Parent, the Borrower or such Subsidiary, any
of their respective directors, officers, employees or agents will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will cause a
violation of Anti-Corruption Laws or Sanctions by any party to this Agreement.
For purposes of this Section 3.23, references to the Subsidiaries shall be
deemed to include any Unrestricted Subsidiary.

SECTION 3.24. Borrowing Base Certificates. As of the date of any Borrowing Base
Certificate, (a) all Accounts included in the calculation of Eligible Accounts
in such Borrowing Base Certificate satisfy the applicable requirements set forth
in the definition of “Eligible Account” and (b) each such Borrowing Base
Certificate contains no material inaccuracies.

 

81



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent shall have received from each party to this
Agreement (i) a counterpart of this Agreement signed on behalf of each such
party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile or other electronic imaging transmission) that such party
has signed such a counterpart.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Simpson Thacher & Bartlett LLP,
counsel for the Borrower, (ii) the general counsel of the Borrower and
(iii) each local counsel listed on Schedule 4.01, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders and
(C) covering such matters relating to the Loan Documents and the Transactions as
the Administrative Agent shall reasonably request, and including, in the case of
the opinion of Simpson Thacher & Bartlett LLP, a customary “true sale” opinion
with respect to the Accounts Sale Agreement and the Accounts transferred by the
Originating Subsidiaries pursuant thereto, and the Borrower hereby requests such
counsel to deliver such opinions.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of a
Responsible Officer of each Loan Party dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of such
Loan Party as in effect on the Closing Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or its equivalent) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of certification thereof by the
Secretary of State of the state of such Loan Party’s organization furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another Responsible Officer as to the incumbency and

 

82



--------------------------------------------------------------------------------

specimen signature of the Responsible Officer executing the certificate pursuant
to clause (ii) above; and (iv) such other documents as the Lenders or the
Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.02.

(e) The Administrative Agent shall have received all Administrative Agent Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.

(f) The Security Documents to be delivered on the Closing Date shall have been
duly executed by each Loan Party that is to be a party thereto and shall be in
full force and effect on the Closing Date.

(g) The ABL Intercreditor Agreement shall have been duly executed by each of the
parties thereto and shall be in full force and effect on the Closing Date.

(h) The Receivables Facility Refinancing shall have been consummated.

(i) The Collateral Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such persons
as indicated on the applicable schedules to the Guarantee and Collateral
Agreement, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 6.02 or have been or will
be contemporaneously released or terminated.

(j) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Borrower on behalf of the Borrower in form and
substance satisfactory to the Administrative Agent certifying that Parent and
its subsidiaries, on a consolidated basis after giving effect to the
Transactions to occur on the Closing Date, are solvent.

(k) The aggregate amount of the revolving credit commitments under the Term Loan
Credit Agreement shall be no greater than $475,000,000.

(l) The Lenders shall have received, at least five Business Days prior to the
Closing Date, to the extent requested, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

83



--------------------------------------------------------------------------------

(m) The Administrative Agent and the Lenders shall have received a final field
examination report with respect to the Accounts of the Loan Parties and the
Originating Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent, and the Administrative Agent shall have received a
Borrowing Base Certificate for the calendar month ended February 28, 2018, in
form and substance satisfactory to the Administrative Agent and evidencing that
the Excess Availability as of the Closing Date after giving effect to the
Transactions shall exceed $250,000,000.

SECTION 4.02. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including on the date of each
issuance of or increase to a Letter of Credit (each such event being called a
“Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance of or increase to
a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance of or increase to such
Letter of Credit as required by Section 2.23(b).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects (or, in
the case of representations and warranties qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or, in the case of representations and warranties qualified
by materiality or Material Adverse Effect, in all respects) as of such earlier
date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

(d) After giving effect to such Credit Event, the Line Cap shall exceed the
Aggregate Revolving Credit Exposure at such time.

(e) If at the time of and after giving effect to such Credit Event, Excess
Availability is less than the greater of (i) $95,000,000 and (ii) 10% of the
Line Cap, the Consolidated Fixed Charge Coverage Ratio as of the most recently
ended Test Period (or, prior to the first Test Period, for the four fiscal
quarter period ended December 31, 2017) shall not be less than 1.00 to 1.00 (for
the avoidance of doubt, on an actual, and not pro forma, basis), as evidenced by
the certification of a Financial Officer of the Borrower.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Parent on the date of such Credit Event as to the applicable
matters specified in paragraphs (b), (c), (d) and (e) of this Section 4.02.

 

84



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or other arrangements
acceptable to the applicable Issuing Bank and the Administrative Agent have been
made with respect thereto, unless the Required Lenders shall otherwise consent
in writing, each of Parent and the Borrower will, and will cause (i) in the case
of Sections 5.01 and 5.02, each of the Material Subsidiaries, and (ii) in the
case of Sections 5.03 through 5.15, each of the Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) (i) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations, material to the conduct of its business, except
as could not reasonably be expected to have a Material Adverse Effect;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except as could not reasonably be expected to have
a Material Adverse Effect; and (iii) at all times maintain and preserve all
tangible property material to the conduct of such business and keep such
property in good repair, working order and condition (subject to ordinary wear
and tear, casualty and condemnation) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except as could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Insurance. (a) Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided that the Borrower may implement programs of self
insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.

 

85



--------------------------------------------------------------------------------

(b) Cause all casualty and property policies covering any Collateral to name the
Collateral Agent as loss payee or mortgagee, and/or additional insured, and each
provider of any such insurance shall agree, by endorsement upon such policies
issued by it, that it will give the Administrative Agent 30 days prior written
notice before any such policy or policies shall be altered or canceled.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time require, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time,
and all related laws and regulations.

SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, could reasonably be expected to give rise
to a Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay and discharge such tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Parent, furnish
to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Parent and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Parent and its

 

86



--------------------------------------------------------------------------------

consolidated subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent of the Consolidated Fixed Charge Coverage Ratio
(whether or not the financial covenant set forth in Section 6.13 is then
required to be complied with) and, with respect to any Permitted Acquisition
consummated during the preceding quarter for total consideration in excess of
$100,000,000, demonstrating compliance with Section 6.04(h) and (iii) setting
forth the identity and value of any Hospital acquired in fee by Parent or any
Subsidiary during the preceding quarter and not previously identified to the
Administrative Agent if the fair market value thereof is in excess of
$10,000,000;

(d) (i) on or before the 20th day of each month (which monthly Borrowing Base
Certificate shall be furnished regardless of whether weekly Borrowing Base
Certificates are required to be furnished pursuant to clause (ii) below), the
Borrower shall deliver to the Administrative Agent a Borrowing Base Certificate,
prepared as of the immediately preceding Borrowing Base Reporting Date, together
with customary supporting documentation (it being understood that all
calculations of Excess Availability in any Borrowing Base Certificate shall
originally be made by the Borrower and certified by a Financial Officer of the
Borrower, provided that the Administrative Agent may from time to time review
and adjust any such calculation in its Permitted Credit Judgment to the extent
the calculation is not made in accordance with this Agreement or does not
accurately reflect the Total Reserves), (ii) upon the occurrence and during the
continuation of a Cash Dominion Period, the Borrower shall deliver to the
Administrative Agent a weekly Borrowing Base Certificate on the Friday following
the immediately preceding Borrowing Base Reporting Date, updated as of the close
of business on such preceding Borrowing Base Reporting Date, together with
available and customary supporting documentation which may include reasonable
estimates and assumptions consistent with the Borrower’s accounting and
reporting conventions and (iii) prior to the transfer of Accounts to any Person
(other than the Borrower or a Loan Party) pursuant to any Asset Sale or other
transaction or series of related transactions permitted hereunder (including any
designation of a Subsidiary as an Unrestricted Subsidiary), (x) if such
transaction or transactions (A) would result in Excess Availability of less than
the greater of (I) $125,000,000 and (II) 15.0% of the Line Cap or (B) provides
for the transfer of assets in an aggregate amount in excess of $100,000,000, the
Borrower shall deliver to the Administrative Agent an updated Borrowing Base
Certificate giving pro forma effect to such transaction or transactions and
(y) if such transaction or series of transactions

 

87



--------------------------------------------------------------------------------

would not result in Excess Availability of less than the greater of (I)
$125,000,000 and (II) 15.0% of the Line Cap and provides for the transfer of
assets in an aggregate amount of greater than $25,000,000 (but less than or
equal to $100,000,000), the Borrower shall deliver to the Administrative Agent
an officer’s certificate certifying that after giving pro forma effect to such
transaction or transactions, Excess Availability will be greater than the
greater of (A) $95,000,000 and (B) 10% of the Line Cap;

(e) within 120 days after the beginning of each fiscal year of Parent, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent, the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be;

(g) promptly after the request by any Lender (made through the Administrative
Agent), all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;

(h) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request (on behalf of itself or any Lender);
and

(j) substantially contemporaneously with each designation of a Subsidiary as an
“Unrestricted Subsidiary” and each redesignation of an Unrestricted Subsidiary
as a “Subsidiary”, provide written notice of such designation or redesignation,
as applicable, to the Administrative Agent (who shall promptly notify the
Lenders).

 

88



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Parent, the Borrower
or any Subsidiary that could reasonably be expected to result in a Material
Adverse Effect; and

(c) any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in any Loan Party’s jurisdiction of organization or formation,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Parent and the Borrower agree
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Parent and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all requirements of law.
Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders
to visit and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested upon reasonable notice and
to make extracts from and copies of such financial records (in each case
excluding patient medical records and any other material which is confidential
pursuant to any laws, rules, regulations and decrees and orders of any
Governmental Authority) and permit any representatives designated by the
Administrative Agent or the Required Lenders to discuss the affairs, finances
and condition of such person with the officers thereof and independent
accountants therefor (with a senior officer of the Borrower present); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only one such visit during any fiscal year shall be at the
Borrower’s expense.

(b) Permit the Administrative Agent and any persons designated by the
Administrative Agent (including any consultants, accountants and appraisers
retained

 

89



--------------------------------------------------------------------------------

by the Administrative Agent) to conduct field examinations, verifications and
evaluations of any Loan Party’s or Originating Subsidiary’s books and records or
any other financial or Collateral matters relating to the Borrower’s computation
of the Borrowing Base (or any component thereof) and the related reporting and
control systems at such time or times as may be requested by the Administrative
Agent in its Permitted Credit Judgment; provided that, notwithstanding anything
to the contrary in Section 9.03 or any other Loan Document, not more than
(A) one field examination in any period of 12 consecutive months and (B) one
additional field examination commenced within 12 months after any time when the
Aggregate Revolving Credit Exposure shall have been greater than 75% of the Line
Cap for at least five consecutive Business Days shall be at the expense of the
Loan Parties; provided further that, notwithstanding the foregoing, any field
examination commenced in the Administrative Agent’s reasonable discretion at any
time when an Event of Default shall have occurred and be continuing shall be at
the expense of the Loan Parties. For purposes of this paragraph, it is
understood and agreed that a single field examination may be conducted at
multiple relevant sites and involve one or more Loan Parties or Originating
Subsidiaries and their assets. The Borrower acknowledges that the Administrative
Agent, after exercising its rights under this Section, may prepare and
distribute to the Lenders certain reports pertaining to the Loan Parties’ and
Originating Subsidiaries’ assets for internal use by the Administrative Agent
and the Lenders, it being understood and agreed that such reports or other
information shall be subject to Section 9.17. Neither the Administrative Agent
nor any Lender shall have any duty to any Loan Party to make any field
examination, nor to share any results of any field examination or report with
any Loan Party; provided that to the extent Total Reserves are increased as a
result of any such field examination, the results of such field examination and
any related reports shall be made available to the Borrower reasonably promptly
upon request. The Borrower acknowledges that all field examinations and reports
are prepared by the Administrative Agent and Lenders for their purposes, and the
Borrower shall not be entitled to rely upon them.

(c) In the case of Parent and the Borrower, use commercially reasonable efforts
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of Parent.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in Section 3.13.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code, except as would not reasonably be
expected to have a Material Adverse Effect, and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of Parent, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event, could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $10,000,000, a statement of a Financial Officer of Parent or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Parent or the Borrower proposes to take with respect thereto.

 

90



--------------------------------------------------------------------------------

SECTION 5.10. Compliance with Environmental Laws. Comply and cause all lessees
and other persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and promptly conduct any remedial action in accordance with
Environmental Laws; provided, however, that none of Parent, the Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Parent, the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, the Borrower
shall provide to the Lenders within 45 days after receipt of such request, at
the expense of the Loan Parties, environmental site assessment reports (Phase I,
Phase II and/or compliance audits) regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the compliance matter
and/or the presence or absence of Hazardous Materials and the estimated cost of
any compliance or remedial action in connection with such Default.

SECTION 5.12. Further Assurances and Post-Closing Requirements. (a) Execute any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements, mortgages and deeds of trust) that may be required under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents. The Borrower will cause any
subsequently acquired or organized Material Subsidiary (or any Subsidiary that
becomes a Material Subsidiary) to become a Loan Party by executing the Guarantee
and Collateral Agreement and each applicable Security Document in favor of the
Collateral Agent. The Borrower may, in its discretion, elect to cause a
Permitted Joint Venture Subsidiary to become a Loan Party by complying with the
foregoing sentence. In addition, except with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed by written notice to the
Borrower), the cost or other consequences (including any Tax consequence) of
doing so shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and subject to applicable limitations set forth in the
Security Documents, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of Parent, the
Borrower and the Subsidiary Guarantors (including properties acquired subsequent
to the Closing Date)), except this Section 5.12 shall not require Parent, the
Borrower or any Subsidiary Guarantor to

 

91



--------------------------------------------------------------------------------

(a) pledge (i) more than 65% of the outstanding voting Equity Interests in any
Foreign Subsidiary, (ii) any Equity Interest in any Non-Significant Subsidiary
or (iii) any Equity Interest in any Permitted Syndication Subsidiary or any
Permitted Joint Venture Subsidiary to the extent the pledge of the Equity
Interest in such Subsidiary is prohibited by any applicable Contractual
Obligation or requirement of law, or (b) grant security interests in any asset
that (i) would result in the violation of the enforceable anti-assignment
provision of any contract, or would be prohibited by or would violate applicable
law or contractual provisions (including any right of first refusal) or would
otherwise result in termination or any forfeiture under any contract, (ii) is a
vehicle or other asset subject to certificate of title, (iii) are minority
Equity Interests, (iv) are leasehold interests or (v) is permitted to be so
excluded under the Guarantee and Collateral Agreement. Such security interests
and Liens will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance reasonably satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions and lien searches) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. Any requirement to mortgage real property that is acquired after the
Closing Date pursuant to this Section 5.12 shall be limited to real property
owned in fee by a Loan Party that (i) has a fair market value equal to or
exceeding $10,000,000, (ii) is not subject to a Lien permitted under
Section 6.02(c), (n) or (s) (for so long as such Lien exists), and (iii) the
Borrower does not intend to sell within six months of the acquisition thereof
pursuant to clause (i) or (x) of Section 6.05(b) or such longer period permitted
by the Collateral Agent. No appraisals, title insurance policies, environmental
reports or surveys shall be required to be obtained in connection with any
mortgage of real property pursuant to this Section 5.12. The Borrower agrees to
provide such evidence as the Collateral Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.
Notwithstanding the foregoing, the Mortgages shall not be recorded in any
Mortgage Tax State with respect to Mortgaged Properties owned by any Loan Party
as of the Closing Date unless a Covenant Trigger Event shall exist and the
Administrative Agent shall have provided notice to Borrower of its intent to
record such Mortgages at least five Business Days in advance of such recording.
For the avoidance of doubt, if the execution and/or delivery of a Mortgage in a
Mortgage Tax State triggers the payment of a mortgage tax, stamp tax, intangible
or documentary tax or other similar tax or charge, then the Borrower or the
applicable Loan Party shall not be required to execute and/or deliver such
Mortgage unless and until a Covenant Trigger Event shall exist and the
Administrative Agent shall have provided notice to the Borrower in accordance
with the immediately preceding sentence.

(b) Within 270 days of the Closing Date (as such time period may be extended by
the Administrative Agent in its reasonable discretion), the Borrower shall or
shall cause the applicable Loan Party to deliver to the Administrative Agent the
following:

(i) a Mortgage with respect to each Mortgaged Property, in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by the applicable Loan Party in form suitable for recording in all

 

92



--------------------------------------------------------------------------------

recording offices that the Administrative Agent may deem reasonably necessary in
order to create a valid and subsisting Lien on such Mortgaged Property, which
Mortgage shall be subject to no Liens other than Liens permitted by
Section 6.02, together with evidence that such Mortgage has been duly recorded
or filed, as applicable, and that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent. If a mortgage recording tax or similar tax is imposed on
the amount secured by such Mortgage, then the amount secured by such Mortgage
shall be limited to the fair market value of such Mortgaged Property.
Notwithstanding the foregoing, the Mortgages contemplated by this clause
(b) shall not be recorded in any Mortgage Tax State unless required by
Section 5.12(a); and

(ii) an enforceability opinion with respect to each such Mortgage, from counsel
chosen by the Borrower and reasonably acceptable to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent.

(c) Within 30 days of the Closing Date (as such time period may be extended by
the Administrative Agent in its reasonable discretion), the Borrower shall
deliver to the Administrative Agent a copy of, or a certificate as to coverage
under, the insurance policies required by Section 5.02 and the applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement and
to name the Collateral Agent as additional insured.

Notwithstanding anything to the contrary contained in any Loan Document, the
Collateral Agent shall not accept any Mortgage from any Loan Party until such
time as it has received confirmation from each Lender that each such Lender has
completed its flood insurance review and flood insurance compliance has been
completed in accordance with Section 5.02(c) (such confirmation not to be
unreasonably withheld or delayed).

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by Parent, the Borrower or any Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset the Borrower
would be required by the terms of any Senior Note Indenture or the documentation
governing any other Material Indebtedness that is unsecured or secured by Liens
junior to the Liens securing the Obligations to make an offer to purchase any of
the Indebtedness thereunder, then, prior to the first day on which the Borrower
would be required to commence such an offer to purchase, (i) prepay Term Loans
in accordance with the Term Loan Credit Agreement, provided that the Borrower
may use a portion of such cash proceeds to prepay or repurchase Other Senior
Secured Debt to the extent any applicable credit agreement, indenture or other
agreement governing such Other Senior Secured Debt requires the Borrower to
prepay or make an offer to purchase such Indebtedness with such cash proceeds or
(ii) acquire assets or make investments in a manner that is permitted hereby, in
each case in a manner that will eliminate any such requirement to make such an
offer to purchase.

 

93



--------------------------------------------------------------------------------

SECTION 5.14. Operation of Facilities. Use commercially reasonable efforts to
operate, and cause the Subsidiaries to operate, the Facilities owned, leased or
operated by Parent, the Borrower or any of the Subsidiaries now or in the future
in a manner believed by the Borrower to be consistent with prevailing health
care industry standards in the locations where the Facilities exist from time to
time, except to the extent failure to do so would not have a Material Adverse
Effect.

SECTION 5.15. Compliance with Laws. (a) Comply with all laws, rules,
regulations, and orders applicable to it or its property, including applicable
laws administered by OFAC and the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations promulgated thereunder, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Parent and the Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by Parent, the Borrower, their
subsidiaries and the respective directors, officers, employees and agents of the
foregoing with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.16. Collection Accounts. (a) As promptly as practicable and in any
event within 90 days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Loan Parties shall
cause each depositary bank where a Collection Account is maintained to enter
into a Control Agreement with respect to each such Collection Account, and at
all times thereafter the Loan Parties shall cause each depositary bank where a
Collection Account is maintained to enter into a Control Agreement with respect
to each such Collection Account. Each such Control Agreement shall provide,
among other things, that such depositary bank agrees, from and after the receipt
of a notice (an “Activation Notice”) from the Administrative Agent (which
Activation Notice may be given by the Administrative Agent at any time that the
Administrative Agent determines that a Cash Dominion Period has commenced and is
continuing, and shall be given by the Administrative Agent at the written
direction of the Required Lenders during any Cash Dominion Period), to forward
immediately all amounts in each Collection Account (net of any customary minimum
balance as may be required to be maintained in such Collection Account by such
depositary bank) to, in the case of any Collection Account of any Loan Party, an
Administrative Agent Account, and to commence the process of daily sweeps from
such Collection Account into the Administrative Agent Account. If any depositary
bank shall not have entered into (in the case of any Collection Account in
existence on the Closing Date, on or prior to the date that is 90 days after the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion)) a Control Agreement with respect to any Collection Account,
such Collection Account shall be closed and all funds therein transferred to a
deposit account with a depositary bank that has entered into a Control Agreement
for such deposit account.

(b) The Loan Parties (i) shall (A) cause all the Account Debtors which are not
Governmental Authorities on any and all Accounts of the Loan Parties from time
to time included in the Borrowing Base (or any component thereof) to make all
payments

 

94



--------------------------------------------------------------------------------

and remittances with respect to such Accounts into one or more Collection
Accounts and (B) deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after its receipt thereof, all proceeds of
Accounts from Governmental Authorities to be swept to a concentration account
which is subject to a Control Account, (ii) shall cause each Collection Account
at all times to be solely a collection account and shall not make any
disbursements or other direct payments therefrom (it being understood that,
unless (y) a Cash Dominion Period has commenced and is continuing, or (z) a Cash
Dominion Period would result therefrom, the Borrower shall not be prohibited
from withdrawing funds from a Collection Account) and (iii) shall deposit or
cause to be deposited promptly, and in any event no later than the first
Business Day after the date of its receipt thereof, all cash, checks, drafts or
other similar items of payment received by it relating to or constituting
payments or remittances with respect to any of its Accounts from time to time
included in the Borrowing Base (or any component thereof) into one or more
Collection Accounts in precisely the form in which they are received (but with
any endorsements of such Loan Party necessary for deposit or collection), and
until they are so deposited, shall hold such payments in trust for the benefit
of the Administrative Agent.

(c) Any Loan Party may replace any Collection Account or establish any new
Collection Account; provided, in each case, that as promptly as practicable and
in any event within 30 days after establishing any such Collection Account (or
such longer period as the Administrative Agent may agree in its sole
discretion), each such replacement or new Collection Account shall be subject to
a Control Agreement in favor of the Administrative Agent and shall otherwise
satisfy the requirements of this Section 5.16.

(d) The Administrative Agent shall promptly (but in any event within one
Business Day) furnish written notice to each depositary bank that shall have
received an Activation Notice of any termination of a Cash Dominion Period. Any
amount received in an Administrative Agent Account at any time when no Cash
Dominion Period is continuing or all the Obligations have been paid in full
shall be remitted to an account of the applicable Loan Party designated by the
Borrower.

(e) Without the prior written consent of the Administrative Agent, no Loan Party
shall modify or amend the instructions pursuant to any of the Control
Agreements. So long as no Cash Dominion Period or Event of Default has occurred
or is continuing, each Loan Party shall, and the Administrative Agent hereby
authorizes each Loan Party to, enforce and collect all amounts owing on the
Accounts and each Loan Party shall have sole control over the manner of
disposition of funds in the Collection Accounts; provided that such
authorization may, at the direction of the Administrative Agent, be terminated
upon the occurrence and during the continuance of any Cash Dominion Period or
Event of Default.

SECTION 5.17. Landlord Waivers. Each Loan Party shall, upon the reasonable
request of the Administrative Agent, use commercially reasonable efforts to
obtain, within 90 days after the Closing Date (or within 90 days after the date
on which the applicable books and records of any Loan Party become located at a
leased property, as

 

95



--------------------------------------------------------------------------------

the case may be), a landlord lien waiver, in form and substance reasonably
acceptable to the Administrative Agent, from the landlord of each leased
property of the Loan Parties at which a substantial portion of the books and
records relating to the Collateral are located.

ARTICLE VI

Negative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or other arrangements acceptable
to the applicable Issuing Bank and the Administrative Agent have been made with
respect thereto, unless the Required Lenders shall otherwise consent in writing,
neither Parent nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth in Schedule 6.01 and
any extensions, renewals, refinancings or replacements of such Indebtedness to
the extent the principal amount of such Indebtedness is not increased (except by
an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement), neither the final maturity nor
the weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the obligors thereof, if not the
original obligors in respect of such Indebtedness, are Loan Parties;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of Parent, the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the

 

96



--------------------------------------------------------------------------------

aggregate principal amount of Indebtedness permitted by this Section 6.01(d),
when combined with the aggregate principal amount of all Capital Lease
Obligations and Synthetic Lease Obligations incurred pursuant to Section
6.01(e), shall not exceed $500,000,000 at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $500,000,000
at any time outstanding;

(f) [reserved];

(g) Indebtedness under performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations, or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) [reserved];

(i) Indebtedness in respect of Hedging Agreements permitted by Section 6.04(g);

(j) Indebtedness in the form of overdraft protections, netting services and
similar arrangements arising from treasury, depository and cash management
services, any automated clearing house transfers of funds or any credit card or
similar services, in each case in the ordinary course of business;

(k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding;

(l) Indebtedness of the Borrower under the Term Loan Credit Agreement and
Alternative Incremental Facility Indebtedness in an aggregate principal amount
not to exceed the sum of (i) $3,364,983,100 and (ii) the Incremental Amount;

(m) Indebtedness incurred to finance, or assumed in connection with, one or more
Permitted Acquisitions, and any extensions, renewals, refinancings or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased (except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such extension, renewal, refinancing or
replacement plus unused committed amounts), neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the obligors thereof, if not the
original obligors in respect of such Indebtedness, are Loan Parties;

(n) Indebtedness owed to a seller in a Permitted Acquisition or any other
acquisition permitted under Section 6.04, or a Permitted Joint Venture or to a
buyer

 

97



--------------------------------------------------------------------------------

in a disposition permitted under Section 6.05 that (i) relates to post-closing
adjustments with respect to accounts receivable, accounts payable, net worth
and/or similar items or earnouts or (ii) relates to indemnities granted to the
seller or buyer in such transactions;

(o) Permitted Additional Debt, provided that, at the time of incurrence of such
Permitted Additional Debt, and after giving pro forma effect thereto and to the
use of the proceeds thereof, the Payment Conditions shall be satisfied;

(p) Indebtedness in the nature of letters of credit (other than Letters of
Credit issued pursuant to this Agreement and letters of credit issued under the
Term Loan Credit Agreement) issued for the account of Parent, the Borrower or
any Subsidiary (and related reimbursement obligations) not to exceed an
aggregate face amount of $100,000,000;

(q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

(r) [reserved];

(s) Indebtedness consisting of obligations to pay insurance premiums;

(t) except as otherwise expressly provided herein, Guarantees by Parent, the
Borrower or the Subsidiaries of Indebtedness of Parent, the Borrower and the
Subsidiaries permitted to be incurred hereunder;

(u) other Indebtedness incurred after the Closing Date of the Borrower or the
Subsidiaries in an aggregate principal amount not exceeding $1,000,000,000 at
any time outstanding;

(v) (x) Term Loan Additional Secured Debt, provided that, either (i) at the time
of incurrence of such Term Loan Additional Secured Debt, and after giving effect
thereto and to the use of the proceeds thereof, (A) no Default or Event of
Default shall have occurred and be continuing and (B) the Secured Net Leverage
Ratio Condition shall be satisfied or (ii) not later than the fifth Business Day
following the incurrence thereof, 100% of the Net Cash Proceeds thereof are used
by the Borrower to prepay Term Loans in accordance with the terms of the Term
Loan Credit Agreement and (y) Term Loan Additional Secured Debt that refinances
or replaces any existing Term Loan Additional Secured Debt; provided that the
principal amount of such Term Loan Additional Secured Debt is not increased
(except by an amount not to exceed (1) the amount of unpaid accrued interest and
premium on the existing Term Loan Additional Secured Debt so refinanced or
replaced, plus (2) other reasonable amounts paid and fees and expenses incurred
in connection with such refinancing or replacement plus unused commitments);

(w) [reserved]; and

 

98



--------------------------------------------------------------------------------

(x) Other Junior Secured Debt of Loan Parties (and not guaranteed by any
entities that are not Loan Parties), provided that 100% of the Net Cash Proceeds
of such Other Junior Secured Debt refinances or replaces the 2019 Notes and/or
the 2020 Notes (including unpaid accrued interest and fees on such Indebtedness
and other reasonable amounts paid and fees and expenses incurred in connection
with such refinancing or replacement), provided further that neither the final
maturity nor the weighted average life to maturity of such Other Junior Secured
Debt is shorter than the applicable Indebtedness being refinanced, replaced or
exchanged.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secured on the Closing Date and
extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the Closing Date prior to the time such
person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Parent, the Borrower or any Subsidiary (other than affixed
or incorporated into the property covered by such Lien) and (iii) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be, and any
extensions, renewals, refinancings or replacements of such obligations;

(d) Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not delinquent or which are not required to be paid under Section 5.03;

(f) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

99



--------------------------------------------------------------------------------

(h) zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;

(i) zoning, building codes and other land use laws, regulations and ordinances
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such real property which are not violated by the current use or occupancy of
such real property or the operation of the business of the Borrower or any of
the Subsidiaries or any violation of which would not have a Material Adverse
Effect;

(j) ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(k) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted hereunder;

(l) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary, except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the products thereof;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender
secured by a Lien permissibly incurred pursuant to this Section 6.02(n);

(o) Liens arising out of judgments or awards that do not constitute an Event of
Default under paragraph (i) of Article VII;

(p) [reserved];

(q) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(k);

 

100



--------------------------------------------------------------------------------

(r) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);

(s) [reserved];

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent, the Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent, the
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Parent, the Borrower or any Subsidiary
in the ordinary course of business;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;

(v) Liens solely on any cash earnest money deposits made by Parent, the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) Liens securing insurance premiums financing arrangements, provided that such
Liens are limited to the applicable unearned insurance premiums;

(x) other Liens on assets not constituting Collateral that do not, individually
or in the aggregate, secure obligations in excess of $300,000,000 at any one
time and which Liens in respect of the ABL Priority Collateral have junior
priority to the Liens securing the Obligations and are subject to the ABL
Intercreditor Agreement;

(y) [reserved];

(z) Liens on the Collateral which (i) secure Term Loan Additional Secured Debt
Obligations and/or Alternative Incremental Facility Indebtedness and (ii) have
the same priority as, or junior priority to, the Liens securing the obligations
under the Term Loan Credit Agreement; provided that (x) all such Liens on the
ABL Priority Collateral shall be junior to the Liens of the Collateral Agent
thereon and (y) all such Liens on any Collateral shall be subject to the ABL
Intercreditor Agreement;

(aa) [reserved];

(bb) Liens on the Collateral which (i) secure Other Junior Secured Debt
Obligations incurred pursuant to Section 6.01(x) that are not secured by any
asset other

 

101



--------------------------------------------------------------------------------

than Collateral that secures the Obligations, (ii) have junior priority to the
Liens on the ABL Priority Collateral securing the Obligations and have the same
priority as, or junior or senior priority to, the Liens securing the obligations
under the Term Loan Credit Agreement and (iii) are subject to the ABL
Intercreditor Agreement; and

(cc) Liens on the Collateral which secure (i) Indebtedness incurred pursuant to
Section 6.01(l) and (ii) Term Loan Hedging/Cash Management Obligations (as
defined in the ABL Intercreditor Agreement); provided that (x) all such Liens on
the ABL Priority Collateral shall be junior to the Liens of the Collateral Agent
thereon and (y) all such Liens on any Collateral shall be subject to the ABL
Intercreditor Agreement.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by Sections 6.01 and 6.02, as the case may be.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i) investments by Parent, the Borrower and the Subsidiaries existing on the
Closing Date in the Borrower and the Subsidiaries, (ii) additional investments
by Parent, the Borrower and the Subsidiaries in the Borrower and the
Subsidiaries and any Unrestricted Subsidiaries and (iii) additional investments
by Parent, the Borrower and the Subsidiaries in Permitted Joint Ventures
(subject to the limitations on such investments referred to in the definition of
the term “Permitted Joint Ventures”); provided that (x) any Equity Interests
held by a Loan Party shall be pledged to the extent required by Section 5.12 and
the Guarantee and Collateral Agreement and (y) any such investments made
pursuant to clause (ii) above made by a Loan Party to a Subsidiary that is not a
Loan Party, or made by Parent, the Borrower or any Subsidiary to an Unrestricted
Subsidiary, may only be made if (A) no Default or Event of Default shall have
occurred and be continuing and (B) the aggregate amount of all such investments
made by Loan Parties in Subsidiaries that are not Loan Parties, or by Parent,
the Borrower or any Subsidiary in an Unrestricted Subsidiary and outstanding at
any time (without regard to any write-downs or write-offs thereof, and valued
net in the case of intercompany loans and transferred liabilities) shall not
exceed $500,000,000 plus the amount of dividends, distributions and other
returns of capital actually received in cash by any Loan Party with respect to
any such investments; for purposes of the foregoing, if the Borrower designates
a Subsidiary as an Unrestricted Subsidiary in accordance with the definition of
the term “Unrestricted Subsidiary”, the Borrower will be deemed to have made an
investment at that time in the resulting Unrestricted Subsidiary in an aggregate
amount equal to the fair market value of the net assets of such Unrestricted
Subsidiary;

 

102



--------------------------------------------------------------------------------

(b) Permitted Investments;

(c) (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Borrower’s cash management system (including with respect
to intercompany self-insurance arrangements), (ii) loans or advances made by the
Borrower or any of the Subsidiaries to a Permitted Syndication Subsidiary for
working capital needs evidenced by a promissory note that is pledged to the
Collateral Agent so long as such loans or advances constitute Indebtedness of
the primary obligor that is not subordinate to any other Indebtedness of such
obligor, and (iii) loans or advances made by Parent to the Borrower or any
Subsidiary, the Borrower to Parent or any Subsidiary and by any Subsidiary to
Parent, the Borrower or any other Subsidiary; provided, however, that (x) any
such loans and advances made by a Loan Party that are evidenced by a promissory
note shall be pledged to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to the Guarantee and Collateral Agreement (and any such
loans and advances made by a Loan Party to a Subsidiary that is not a Loan Party
shall be so evidenced and pledged) and (y) any such loan or advance made by a
Loan Party to a Subsidiary that is not a Loan Party or by Parent, the Borrower
or any Subsidiary to an Unrestricted Subsidiary shall be subject to the
requirements and limitations described in clause (y) of the first proviso to
Section 6.04(a), except to the extent that (1) such loan or advance shall be
secured by a fully perfected, first-priority Lien on substantially all of the
assets of the recipient of such loan or advance and its subsidiaries (in each
case of a type that would have constituted Collateral if such recipient were
party to the applicable Security Documents) and (2) such Lien is collaterally
assigned to the Collateral Agent for the benefit of the Secured Parties, all on
terms reasonably satisfactory to the Collateral Agent;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees, officers, consultants
and agents (including payroll advances, travel and entertainment advances and
relocation loans in the ordinary course of business to employees, officers and
agents of the Borrower or any such Subsidiary (or to any physician or other
health care professional associated with or agreeing to become associated with
Parent, the Borrower or any Subsidiary or any Hospital owned or leased or
operated by the Borrower or any Subsidiary (“Health Care Associates”)));

(f) Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of Health Care Associates
of the Borrower or any of the Subsidiaries;

(g) the Borrower and the Subsidiaries may enter into Hedging Agreements that are
not speculative in nature;

 

103



--------------------------------------------------------------------------------

(h) the Borrower or any Subsidiary may acquire (including by any lease that
contains upfront payments and/or buyout options) all or substantially all the
assets of a person or line of business of such person, or directly acquire and
beneficially own (and retain the right to vote) more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other Equity Interests of any acquired or newly formed
corporation or other entity that acquires or leases such person, division or
line of business (referred to herein as the “Acquired Entity”); provided that
(i) as of the consummation thereof, such acquisition shall have been approved by
the board of directors of the Acquired Entity; (ii) the Acquired Entity shall be
in a similar, related, incidental or complementary line of business as that of
the Borrower and the Subsidiaries as conducted during the current and most
recent calendar year; and (iii) at the time of such transaction (A)
[reserved], (B) if the total consideration paid in connection with such
acquisition and any other acquisitions pursuant to this Section 6.04(h)
(including any Indebtedness of the Acquired Entity that is assumed by
the Borrower or any Subsidiary following such acquisition and any payments
following such acquisition pursuant to earn-out provisions or similar
obligations) shall exceed $500,000,000 in the aggregate (excluding the total
consideration paid in respect of Permitted Acquisitions listed on
Schedule 6.04(h) and consideration consisting of, or funded with the proceeds
of, Qualified Capital Stock and excluding any acquisition for total
consideration of no more that $150,000,000), then the Borrower would be in
compliance with the covenant set forth in Section 6.13 on the last day of the
most recently ended fiscal quarter for which financial statements have been or
were required to be delivered, after giving pro forma effect to such transaction
and to any other event occurring after such period as to which pro forma
recalculation is appropriate (including any other transaction described in this
Section 6.04(h) occurring after such period) as if such transaction had occurred
as of the first day of such period, (C) immediately after giving effect to any
such acquisition and any related transaction, the Payment Conditions shall be
satisfied, (D) the Borrower shall comply, and shall cause the Acquired Entity to
comply, with the applicable provisions of Section 5.12 and the Security
Documents within a period after consummation of such transaction agreed to by
the Administrative Agent (other than any Captive Insurance Subsidiary), and
(E) the aggregate consideration paid in connection with all such acquisitions of
Acquired Entities that become Foreign Subsidiaries (or, in the case of an
acquisition of assets, such assets are not directly acquired by Loan Parties),
shall not exceed $300,000,000 (any acquisition of an Acquired Entity meeting all
the applicable criteria of this Section 6.04(h) being referred to herein as a
“Permitted Acquisition”); it being understood and agreed that, in connection
with any Permitted Acquisition in which the Borrower or any Loan Party acquires
Accounts (including self-pay Accounts) in excess of $50,000,000 in the
aggregate, such acquired Accounts shall not constitute Eligible Accounts or
Eligible Self-Pay Accounts until such time as a field examination, in form and
substance satisfactory to the Administrative Agent in its Permitted Credit
Judgment, shall have been completed with respect to such acquired Accounts;

(i) Permitted Joint Ventures;

(j) investments in a Permitted Syndication Subsidiary in connection with a
Permitted Syndication Transaction made pursuant to Section 6.05(b);

 

104



--------------------------------------------------------------------------------

(k) [reserved];

(l) the Borrower or any of the Subsidiaries may acquire and hold Accounts owing
to it or Parent, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;

(m) investments to the extent that payment for such investments is made with
issuances of or the cash proceeds from the issuance of Equity Interests of
Parent;

(n) extensions of trade credit and purchases of equipment and inventory in the
ordinary course of business;

(o) loans and advances to Parent in lieu of, and not in excess of the amount of,
dividends to the extent permitted to be made to Parent in accordance with
Section 6.06;

(p) investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(q) investments by Parent, the Borrower and the Subsidiaries in any Captive
Insurance Subsidiary in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
Captive Insurance Subsidiary is formed (plus any excess capital generated as a
result of any such prior investment that would result in an unfavorable tax or
reimbursement impact if distributed), and other investments in any Captive
Insurance Subsidiary to cover reasonable general corporate and overhead expenses
of such Captive Insurance Subsidiary;

(r) investments by any Captive Insurance Subsidiary;

(s) investments in any Captive Insurance Subsidiary in connection with a push
down by the Borrower of insurance reserves;

(t) investments held by a person (including by way of acquisition, merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(u) investments in minority interests existing on the Closing Date;

(v) the contribution or other transfer of property to any Spinout Subsidiary in
connection with a Spinout Transaction and investments received in connection
with a Spinout Transaction;

 

105



--------------------------------------------------------------------------------

(w) investments representing the non-cash portion of the consideration received
for an Asset Sale or other asset disposition permitted under Section 6.05;

(x) [reserved];

(y) other Investments so long as at the time such Investment is made and after
giving effect thereto, the Payment Conditions shall be satisfied; and

(z) in addition to investments permitted by paragraphs (a) through (y) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate outstanding amount of investments, loans and advances
pursuant to this paragraph (z) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $200,000,000
plus the amount of dividends, distributions and other returns of capital
actually received in cash by any Loan Party or any of its Subsidiaries in
respect of investments made in reliance on this paragraph (z) in the aggregate
at any time.

It is understood and agreed that, in the event that any investment is made by
the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to any Permitted Interest Transfer, any Permitted Joint Venture or
transfers of Equity Interests of any Subsidiary to a Loan Party or by a
Subsidiary that is not a Subsidiary Guarantor to any Subsidiary or transfers of
Equity Interests of a Subsidiary that remains a Subsidiary Guarantor after
giving effect to such transfer), or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing, (w) Parent or the Borrower may
merge with any other person (other than Parent and the Borrower); provided that
(1) Parent or the Borrower, as applicable, shall be the continuing and surviving
person or the continuing or surviving person shall expressly assume the
obligations of Parent or Borrower, as applicable, including all of the
obligations under this Agreement and the other Loan Documents, in a manner
reasonably acceptable to the Administrative Agent, and (2) Parent and the
Borrower or such continuing or surviving person, as applicable, remains
organized under the laws of the United States, any state thereof or the District
of Columbia, (x) any wholly owned Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (y) any
Subsidiary may merge into or consolidate with any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary (provided that (A) if
any party to any such transaction is a

 

106



--------------------------------------------------------------------------------

Loan Party, the surviving entity of such transaction shall be a Loan Party and
(B) to the extent any person other than the Borrower or a wholly owned
Subsidiary receives any consideration in connection therewith, then such
transaction shall be considered as an investment under the applicable paragraph
of Section 6.04) and (z) the Borrower and the Subsidiaries may make Permitted
Acquisitions or any other investment, loan or advance permitted pursuant to
Section 6.04 (including by merger), and may enter into Permitted Joint Ventures.

(b) Make any Asset Sale otherwise permitted under paragraph (a) above unless
such Asset Sale is:

(i) for consideration that is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of; provided that for any
disposition of assets with a fair market value of more than $50,000,000, at
least 75% of such consideration is cash, cash equivalents or Permitted
Investments;

(ii) [reserved];

(iii) a Syndication Transaction, provided that the aggregate amount or value of
the consideration received by any Permitted Syndication Subsidiary and/or the
Borrower and the other Subsidiaries from third parties in connection with such
Syndication Transaction (or series of Syndication Transactions), except for the
Syndication Transactions listed on Schedule 6.05(b) (the “Syndication
Proceeds”), when added to the aggregate Syndication Proceeds from all previous
Permitted Syndications on or after the Closing Date, does not exceed
$200,000,000 (any Syndication Transaction meeting the criteria of this
Section 6.05(b)(iii) being referred to herein as a “Permitted Syndication
Transaction”);

(iv) any Permitted Interest Transfer;

(v) for the sale or other disposition consummated by the Borrower or any of the
Subsidiaries after the Closing Date of assets constituting a subsidiary or
business unit or units of the Borrower or the Subsidiaries (including a
Facility) or the interest of the Borrower or the Subsidiaries therein, provided
that (i) such sale or other disposition shall be made for fair value on an
arm’s-length basis and (ii) the consideration received for such sale or other
disposition constitutes or would constitute a Permitted Acquisition, Permitted
Joint Venture or Permitted Syndication Subsidiary in accordance with the
definition thereof;

(vi) the Borrower and the Subsidiaries may abandon, allow to lapse or otherwise
dispose of intangible property that the Borrower or such Subsidiary shall
determine in its reasonable business judgment is immaterial to the conduct of
its business;

(vii) forgiveness of any loans or advances made pursuant to Section 6.04(e);

 

107



--------------------------------------------------------------------------------

(viii) transfers of property subject to casualty or a condemnation proceeding;

(ix) Restricted Payments permitted pursuant to Section 6.06;

(x) [reserved]; or

(xi) any investment, loan or advance permitted pursuant to Section 6.04.

For the purposes of Section 6.05(b)(i), the following will be deemed to be cash:

(i) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or a Subsidiary (other than subordinated
Indebtedness of the Borrower or a Guarantor) and the release of the Borrower or
such Subsidiary from all liability on such Indebtedness or other liability in
connection with such Asset Sale;

(ii) securities, notes or other obligations received by the Borrower or any
Subsidiary of the Borrower from the transferee that are converted by the
Borrower or such Subsidiary into cash or cash equivalents (including Permitted
Investments) within 180 days following the closing of such Asset Sale;

(iii) Indebtedness of any Subsidiary that is no longer a Subsidiary as a result
of such Asset Sale, to the extent that the Borrower and each other Subsidiary
are released from any Guarantee of payment of such Indebtedness in connection
with such Asset Sale;

(iv) consideration consisting of Indebtedness of the Borrower (other than
subordinated Indebtedness) received after the Closing Date from persons who are
not the Borrower or any Subsidiary; and

(v) any Designated Non-Cash Consideration received by the Borrower or any
Subsidiary in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this covenant that is at that time outstanding, not to exceed the greater of
$800,000,000 and 3.0% of Total Assets (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value).

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement); provided, however, that

(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

 

108



--------------------------------------------------------------------------------

(ii) Parent, the Borrower or any Subsidiary may distribute the Equity Interests
of a Spinout Subsidiary pursuant to a Spinout Transaction;

(iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, repurchase its Equity Interests
owned by current or former employees, directors or consultants of Parent, the
Borrower or the Subsidiaries or make payments to employees, directors or
consultants of Parent, the Borrower or the Subsidiaries in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans in
an aggregate amount not to exceed $60,000,000 in any fiscal year;

(iv) the Borrower may make Restricted Payments to Parent (A) (x) to the extent
necessary to pay general corporate and overhead expenses incurred by Parent in
the ordinary course of business (including legal, accounting and similar
expenses) and expenses necessary to maintain its status as a publicly held
corporation, and (y) in an amount necessary to pay the Tax liabilities of Parent
or (B) consisting of (1) costs (including all professional fees and expenses)
incurred by Parent in connection with reporting obligations under or otherwise
incurred in connection with compliance with applicable laws, rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, the Senior Notes, the Loan Documents or any other agreement or
instrument relating to Indebtedness of the Borrower or any Subsidiary, customary
indemnification obligations of Parent owing to directors, officers, employees or
other persons under its charter or by-laws or pursuant to written agreements
with any such person to the extent relating to the Borrower and its
Subsidiaries, (2) obligations of Parent in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Borrower
and its Subsidiaries, (3) expenses incurred by Parent in connection with any
public offering or other sale of Equity Interests or Indebtedness: (x) where the
net proceeds of such offering or sale are intended to be received by or
contributed to the Borrower or a Subsidiary, (y) in a pro-rated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received or contributed, or (z) otherwise on an interim basis prior to
completion of such offering so long as Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary out of the
proceeds of such offering promptly if completed; provided, however, that all
Restricted Payments made to Parent pursuant to this clause (iv) are used by
Parent for the purposes specified herein within 20 days of the receipt thereof;

(v) in addition to Restricted Payments permitted by clauses (i) through (iv)
above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate amount from
and after the Third Restatement Effective Date not to exceed $200,000,000 less
the amount of payments made from and after the Third Restatement Effective Date
pursuant to
Section 6.09(b)(i);

 

109



--------------------------------------------------------------------------------

(vi) the Borrower may net shares under employee benefits plans to settle option
price payments owed by employees and directors with respect thereto and to
settle employees’ and directors’ Federal, state and income tax liabilities (if
any) related thereto;

(vii) the Borrower may make other Restricted Payments; provided that at the time
such Restricted Payment is made and after giving effect thereto, the Payment
Conditions shall be satisfied;

(viii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, (A) repurchase any of its Equity
Interests, or (B) make payments to employees, directors or consultants of
Parent, the Borrower or the Subsidiaries in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans, in each case in an
aggregate amount not to exceed the Received Exercise Proceeds Amount at the time
such Restricted Payment is made;

(ix) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate amount not to
exceed $25,000,000 in any fiscal year;

(x) other than Restricted Payments described in clause (vii) above, Parent, the
Borrower or any Subsidiary may make a payment of any dividend or distribution
within 60 days after the date of declaration thereof, if at the date of
declaration such payment would have complied with the provisions of this
Agreement;

(xi) Parent, Borrower or any Subsidiary may make a purchase, repurchase,
redemption, defeasance or other acquisition or retirement of preferred Equity
Interests made by exchange (including any such exchange pursuant to the exercise
of a conversion right or privilege in connection with which cash is paid in lieu
of the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, preferred Equity Interests of the Borrower or
Parent (other than Disqualified Stock and other than preferred Equity Interests
sold to a Subsidiary) or a substantially concurrent contribution to the equity
(other than through the issuance of Disqualified Stock or by preferred Equity
Interests sold to any Subsidiary) of the Borrower or Parent;

(xii) the Borrower may make payments or loans, advances, dividends or
distributions to Parent to make payments to holders of Equity Interests of
Parent in lieu of the issuance of fractional shares of such Equity Interests,
provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
covenant or otherwise to facilitate any dividend or other return of capital to
the holders of such Equity Interests (as determined in good faith by the board
of directors of the Borrower);

 

110



--------------------------------------------------------------------------------

(xiii) Parent, the Borrower or any Subsidiary may make purchases, repurchases,
redemptions, defeasances or other acquisitions or retirements of Equity
Interests deemed to occur upon the exercise of stock options, warrants or other
rights in respect thereof if such Equity Interests represent a portion of the
exercise price thereof; and

(xiv) Parent, the Borrower or any Subsidiary may pay dividends or other
distributions of Equity Interests of, or Indebtedness owed to Parent, the
Borrower or a Subsidiary by, Unrestricted Subsidiaries (unless the Unrestricted
Subsidiary’s principal asset is cash or cash equivalents (including Permitted
Investments)).

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Parent,
the Borrower or any Subsidiary (other than any Permitted Joint Venture
Subsidiary) to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary (other than any Permitted Joint Venture Subsidiary) to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any Subsidiary Guarantor or to
Guarantee Indebtedness of the Borrower or any Subsidiary Guarantor; provided
(x) that the foregoing shall not apply to restrictions and conditions
(A) imposed by law or by any Loan Document or any Senior Note Indenture,
(B) contained in agreements relating to the sale of a Subsidiary or other assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(C) imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred hereunder, (D) imposed pursuant to
other Indebtedness incurred pursuant to Section 6.01 with such encumbrances and
restrictions that, taken as a whole, are not more restrictive than the terms
hereof, (E) [reserved], (F) on Permitted Joint Ventures or other joint ventures
permitted under Section 6.04 and Permitted Syndication Subsidiaries imposed by
the terms of the agreements governing the same, (G) applicable to an Acquired
Entity at the time such Acquired Entity became a Subsidiary, so long as such
restriction or encumbrance was not created in contemplation of or in connection
with such Acquired Entity becoming a Subsidiary and apply only to such Acquired
Entity, (H) imposed by any credit agreement, indenture or other agreement
governing Term Loan Additional Secured Debt or Alternative Incremental Facility
Indebtedness, so long as such restrictions and conditions are not less favorable
to the Lenders than to the holders of such Term Loan Additional Secured Debt or
such Alternative Incremental Facility Indebtedness, as the case may be and
(I) contained in the Term Loan Credit Agreement or the other Term Facility Loan
Documents; and (y) clause (i) of the foregoing shall not apply to restrictions
or conditions (A) that are customary provisions in leases and other contracts
restricting the assignment thereof and any right of first refusal and
(B) imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness.

 

111



--------------------------------------------------------------------------------

For the avoidance of doubt, any transaction permitted pursuant to this
Section 6.06 to be made or consummated by the Borrower (other than
Section 6.06(a)(iv)) shall be permitted to be made or consummated by Parent.

SECTION 6.07. Transactions with Affiliates. Except for (a) transactions between
or among Parent and its Subsidiaries or described on Schedule 6.07 and (b) the
contribution or other transfer by Parent, the Borrower or any Subsidiary of
property owned by it to any Spinout Subsidiary pursuant to a Spinout Transaction
and transition services agreements, tax sharing agreements, intellectual
property sharing agreements, real estate matter and employee matter agreements,
indemnification and insurance agreements and other similar agreements among
Parent, the Borrower, any Subsidiary and a Spinout Subsidiary entered into in
connection with a Spinout Transaction, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (i) the Borrower or
any Subsidiary may engage in any of the foregoing transactions on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (ii) Parent, the
Borrower and the Subsidiaries may make (x) investments, loans and advances and
(y) Restricted Payments, permitted by Section 6.04 and Section 6.06,
respectively, (iii) [reserved], (iv) any issuance of Equity Interests otherwise
permitted hereunder, (v) any issuance of Equity Interests, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans, or
indemnities provided on behalf of employees or directors and approved by the
board of directors or senior management of Parent and (vi) the payment of
reasonable fees to directors of Parent, the Borrower and the Subsidiaries who
are not employees of Parent, the Borrower or the Subsidiaries.

SECTION 6.08. Business of Parent, Borrower and Subsidiaries. Engage at any time
in any business or business activity other than the business currently conducted
by it and business activities reasonably similar, incidental or complementary
thereto and reasonable extensions thereof.

SECTION 6.09. Other Indebtedness. (a) Permit any waiver, supplement,
modification or amendment of any Senior Note Indenture or any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any subordinated Material Indebtedness of Parent, the Borrower
or any of the Subsidiaries (other than, for the avoidance of doubt, the Term
Loan Credit Agreement and other Term Facility Loan Documents or the agreements
governing Other Senior Secured Debt) is outstanding if the effect of such
waiver, supplement, modification or amendment would materially increase the
obligations of the obligor (except as permitted by this Agreement) or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to the Lenders.

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any

 

112



--------------------------------------------------------------------------------

Synthetic Purchase Agreement) redeem, repurchase, retire or otherwise acquire
for consideration, or set apart any sum for the aforesaid purposes, any
subordinated Indebtedness (other than intercompany Indebtedness); provided,
however, that, so long as no Default or Event of Default shall have occurred and
be continuing at the date of such redemption, repurchase, retirement or other
acquisition for consideration, or would result therefrom, Parent, the Borrower
or any Subsidiary may redeem, repurchase, retire or otherwise acquire for
consideration (i) from and after the Third Restatement Effective Date,
subordinated Indebtedness for an aggregate price not in excess of (A)
$300,000,000 less (B) the amount of Restricted Payments made from and after the
Closing Date pursuant to clause (v) of Section 6.06(a), (ii) subordinated
Indebtedness with the proceeds of or in exchange for (A) subordinated
Indebtedness that is permitted pursuant to Section 6.01 and is subordinated on
terms not materially less advantageous to the Lenders than those of the
Indebtedness being redeemed, repurchased, retired or otherwise acquired for
consideration or (B) the issuance of Equity Interests or (iii) other
subordinated Indebtedness so long as at the time any such redemption,
repurchase, retirement or other acquisition for consideration is made and after
giving effect thereto, the Payment Conditions shall have been otherwise
satisfied.

(c) Directly or indirectly use the proceeds of any Loans hereunder to make any
distribution, whether in cash, property, securities or a combination thereof, in
respect of, or pay, or commit to pay, or directly or indirectly (including
pursuant to any Synthetic Purchase Agreement) redeem, repurchase, retire or
otherwise acquire for consideration, or set apart any sum for the aforesaid
purposes, whether when due, at maturity or otherwise, any senior secured or
unsecured Indebtedness (other than, for the avoidance of doubt, the Receivables
Facility Refinancing on the Closing Date); provided, however, that the Borrower
may so use the proceeds of the Loans hereunder for the foregoing purpose so long
as (i) at the time of and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (ii) either (x) after giving
pro forma effect thereto, (A) (1) the Excess Availability as of the date of
consummation of such transaction and (2) average daily Excess Availability for
the immediately preceding 30-day period shall in each case exceed the greater of
(I) $145,000,000 and (II) 15.0% of the Line Cap and (B) the Consolidated Fixed
Charge Coverage Ratio for the most recently ended Test Period (or, prior to the
first Test Period, for the four fiscal quarter period ended December 31, 2017)
is at least 1.00 to 1.00 or (y) after giving pro forma effect thereto, (A) the
Excess Availability as of the date of consummation of such transaction and
(B) average daily Excess Availability for the immediately preceding 30-day
period shall in each case exceed the greater of (x) $195,000,000 and (y) 20.0%
of the Line Cap.

(d) Nothing in this Section 6.09 shall limit or otherwise prohibit the making
(and any payment in connection therewith) of any “change of control offer” in
accordance with clause (f) of Article VII.

SECTION 6.10. Practice Guarantees. Enter into Practice Guarantees with a term of
30 months or longer in an aggregate amount in excess of $300,000,000 in effect
at any time with respect to all such Practice Guarantees.

 

113



--------------------------------------------------------------------------------

SECTION 6.11. [Reserved].

SECTION 6.12. [Reserved].

SECTION 6.13. Consolidated Fixed Charge Coverage Ratio. If, at the close of
business on any Business Day, a Covenant Trigger Event shall exist, the Borrower
shall maintain a Consolidated Fixed Charge Coverage Ratio (as of and commencing
for the Test Period then most recently ended) of not less than 1.00 to 1.00
until such time as no Covenant Trigger Event shall exist.

SECTION 6.14. Fiscal Year. With respect to Parent and the Borrower, change their
fiscal year-end to a date other than December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation, warranty or statement made or deemed made by any Loan
Party herein or in any other Loan Document or any certificate (including any
Borrowing Base Certificate) delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which it was made or deemed made;

(b) default shall be made in the payment of any principal of any Loan (other
than with respect to a Protective Advance) or the reimbursement with respect to
any L/C Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any Protective Advance or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;

(d) (i) default shall be made in the due observance or performance by Parent,
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to Parent and the Borrower only), 5.05(a), 5.08
or 5.16 or in Article VI or (ii) default shall be made in the due observance or
performance by any Loan Party of any covenant, condition or agreement contained
in Section 5.04(d) and such default shall continue unremedied for a period of
five Business Days;

(e) default shall be made in the due observance or performance by Parent, the
Borrower or any Subsidiary of any covenant or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

 

 

114



--------------------------------------------------------------------------------

(f) (i) Parent, the Borrower or any Subsidiary shall fail to pay any principal,
interest or other amount due in respect of any Material Indebtedness, when and
as the same shall become due and payable (after giving effect to any grace
period) or (ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any grace period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that results in the termination or permits any counterparty to terminate any
Hedging Agreement the obligations under which constitute Material Indebtedness;
provided that (A) this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, and (B) for the avoidance of doubt, a
requirement to make a mandatory offer to repurchase under the terms of any
Indebtedness of any person acquired by the Borrower or any of its Subsidiaries
pursuant to any Permitted Acquisition as a result of a “change of control” (or
equivalent term) shall not constitute a Default or an Event of Default under
this clause (ii) so long as (I) on or prior to the date the events constituting
such “change of control” (or equivalent term) occur, either (1) the terms of
such Indebtedness have been amended to eliminate the requirement to make such
offer or (2) such Indebtedness has been defeased or discharged so that such
requirement shall no longer apply (and, in the event such “change of control” is
subject to a requirement that a specific credit ratings event or similar
condition subsequent occur, no Event of Default shall exist pursuant to this
clause (ii) until such time as the specific credit ratings event or similar
condition subsequent has also occurred resulting in the obligor under such
Indebtedness to become unconditionally obligated to make such offer) or (II) (x)
the sum of (1) the aggregate amount of unrestricted cash, cash equivalents and
Permitted Investments held by Parent, the Borrower and the Subsidiaries plus any
available debt financing commitments from any financial institution of
nationally recognized standing available to the Borrower or its Subsidiaries for
purposes of refinancing such Indebtedness is at least equal to the aggregate
amount that would be required to repay such Indebtedness pursuant to any
required “change of control offer” (or equivalent term) pursuant to the terms of
such Indebtedness at all times prior to the expiration of the rights of the
holders of such Indebtedness to require the repurchase or repayment of such
Indebtedness as a result of such acquisition and (y) the Borrower or the
applicable Subsidiary complies with the provisions of such Indebtedness that are
applicable as a result of such acquisition (including by consummating any
required “change of control offer” (or equivalent term) for such Indebtedness);
provided further that this clause (f) shall not apply if such failure is
remedied or waived by the holders of such Indebtedness prior to any termination
of the Commitments or acceleration of the Loans pursuant to this Article VII;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within

 

115



--------------------------------------------------------------------------------

the meaning of clause (a) of the definition thereof), or of a substantial part
of the property or assets of Parent, the Borrower or a Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Parent,
the Borrower or any Subsidiary (other than a Non-Significant Subsidiary within
the meaning of clause (a) of the definition thereof) or for a substantial part
of the property or assets of Parent, the Borrower or a Subsidiary or (iii) the
winding-up or liquidation of Parent, the Borrower or any Subsidiary (other than
a Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof); and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in (g) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof) or for a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary (other than a Non-Significant Subsidiary within the
meaning of clause (a) of the definition thereof), (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate action for the purpose of effecting any of the
foregoing;

(i) one or more judgments shall be rendered against Parent, the Borrower, any
Subsidiary or any combination thereof (not paid or fully covered by insurance)
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of
Parent, the Borrower or any Subsidiary to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$125,000,000;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

 

116



--------------------------------------------------------------------------------

(l) any security interest purported to be created by any Security Document with
respect to any Collateral with an aggregate fair market value in excess of
$125,000,000 shall cease to be, or shall be asserted by the Borrower or any
other Loan Party not to be, a valid, perfected (subject to the qualifications
set forth in Section 3.19(a)), first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer does not deny that such
loss is covered by such title insurance policy;

(m) the Indebtedness under any subordinated Indebtedness of Parent, the Borrower
or any Subsidiary constituting Material Indebtedness shall cease (or any Loan
Party or an Affiliate of any Loan Party shall so assert), for any reason, to be
validly subordinated to the Obligations as provided in the agreements evidencing
such subordinated Indebtedness;

(n) there shall have occurred a Change in Control;

(o) [reserved];

(p) [reserved];

(q) [reserved]; or

(r) so long as any commitments or loans under the Term Loan Credit Agreement,
any Other Senior Secured Debt or any Other Junior Secured Debt are outstanding,
the ABL Intercreditor Agreement shall cease to be effective or cease to be
legally valid and binding, or otherwise not be effective to create the rights
and obligations purported to be created thereunder, unless the same (i) results
directly from the action or inaction of the Collateral Agent or (ii) is not
materially adverse to Lenders;

then, and in every such event (other than an event with respect to Parent or the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any

 

117



--------------------------------------------------------------------------------

other Loan Document to the contrary notwithstanding; in any event with respect
to Parent or the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Notwithstanding anything to the contrary contained in this Article VII, upon the
request of the Borrower made in writing to the Administrative Agent, in the
event of any Event of Default under any covenant set forth in Section 6.13 and
until the expiration of the tenth Business Day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder (any such period, the “Equity Cure Period”), Parent may issue
Qualified Capital Stock and elect to treat all or any portion of the net cash
proceeds thereof as having increased Consolidated EBITDA with respect to such
applicable quarter solely for the purpose of determining actual and pro forma
compliance with Section 6.13 at the end of such applicable quarter and
applicable subsequent periods and for purposes of determining whether the
Consolidated Fixed Charge Coverage Ratio has been satisfied and not for any
other purpose of this Agreement; provided that (a) such proceeds (i) are
actually received by Parent and contributed to the Borrower no later than the
expiration of the applicable Equity Cure Period and (ii) do not exceed the
aggregate amount necessary to cause Parent to be in compliance with the
covenants under Section 6.13 for any applicable period, (b) in each period of
four fiscal quarters, there shall be at least two fiscal quarters in which no
such right to cure permitted by this paragraph is utilized and (c) none of the
Lenders or the Administrative Agent shall be required to fund any Borrowing
requested under this Agreement during any Equity Cure Period until the proceeds
of such Qualified Capital Stock are actually received by Parent and contributed
to the Borrower.

ARTICLE VIII

The Administrative Agent and the Collateral Agent; Certain ERISA Matters

SECTION 8.01. The Administrative Agent and the Collateral Agent. Each of the
Lenders and Issuing Banks hereby irrevocably appoints the Administrative Agent
and the Collateral Agent (for purposes of this Article VIII, the Administrative
Agent and the Collateral Agent are referred to collectively as the “Agents”) its
agent and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral, including the ABL Intercreditor Agreement, and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents.

 

118



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08 or in the ABL
Intercreditor Agreement), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Parent, the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08 or in the ABL Intercreditor Agreement) or in the
absence of its own gross negligence or willful misconduct. Neither Agent shall
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by Parent, the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

119



--------------------------------------------------------------------------------

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent (not to be unreasonably withheld or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to paragraph (b), (c), (g) or
(h) of Article VII, no consent of the Borrower shall be required. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retirement of the retiring Agent shall become
effective on such 30th day and the retiring Agent may (but shall not have any
obligation to do so), on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $1,000,000,000, or an
Affiliate of any such bank and, so long as no Event of Default pursuant to
paragraph (b), (c), (g) or (h) of Article VII shall have occurred and be
continuing, reasonably acceptable to the Borrower. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.02. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and
(y) covenants, from the date such person became a Lender party hereto to the
date such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, that at
least one of the following is and will be true:

 

120



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and
(y) covenants, from the date such person became a Lender party hereto to the
date such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

121



--------------------------------------------------------------------------------

(i) none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby inform the Lenders that
each such person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such person has a financial interest in the
transactions contemplated hereby in that such person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees,

 

122



--------------------------------------------------------------------------------

fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a) if to the Borrower or Parent, to it at Community Health Systems, Inc., 4000
Meridian Boulevard, Franklin, Tennessee 37067, Attention of the Chief Financial
Officer (Facsimile: (615) 373-9704);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, NCC5/Floor 1, Newark, Delaware 19713, Attention of Rea Seth
(Telephone: (302) 634-1867; Email: rea.n.seth@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York
10179, Attention of Dawn Lee Lum (Facsimile: (212) 270-3279; Telephone: (212)
270-2472; Email: dawnleelum@jpmorgan.com); and

(c) if to a Lender, to it at its address (or facsimile number) set forth on its
Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto.

Any party hereto may change its address, facsimile or email instructions at
which it is to receive notices hereunder by notice in writing given to the other
parties in accordance with this Section 9.01. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by facsimile or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Parent, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Banks materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to each Borrower or its securities)
(each, a “Public Lender”). Parent and the Borrower

 

123



--------------------------------------------------------------------------------

hereby agree that (i) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Parent and the Borrower or its securities for purposes of foreign,
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.17); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless Parent or the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(A) the Loan Documents, (B) any notification of changes in the terms of the
Credit Facilities and (C) all information delivered pursuant to Section 5.04(a),
(b) and (c).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Parent or the Borrower or its securities for purposes of
foreign, United States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION

 

124



--------------------------------------------------------------------------------

OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF
ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Parent herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Banks and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Lenders or the Issuing Banks or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or any Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, the Administrative Agent, the
Collateral Agent and each Lender and when the conditions precedent set forth in
Section 4.01 have been satisfied or waived in writing by the Administrative
Agent, and thereafter shall be binding upon and inure to the benefit of each
Loan Party, the Administrative Agent, the Collateral Agent and each Lender, and
their respective successors and assigns.

 

125



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Parent, the Administrative Agent,
the Collateral Agent, the Issuing Banks or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (provided
that the consent of the Administrative Agent shall not be required to any such
assignment made to another Lender, an Affiliate of a Lender or an Approved Fund)
and each Issuing Bank (in each case, not to be unreasonably withheld or
delayed); provided, however, that (i) in the case of an assignment of a
Revolving Credit Commitment, the Borrower must also give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed (it being understood and agreed that the Borrower shall be deemed to
have consented to any such assignment unless it objects thereto by written
notice to the Administrative Agent within three Business Days after having
received written notice thereof)) (provided that the consent of the Borrower
shall not be required to any such assignment made to another Lender or an
Affiliate of a Lender or after the occurrence and during the continuance of any
Event of Default referred to in paragraph (b), (c), (g) or (h) of Article VII),
(ii) the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be not less than $5,000,000 (with respect to an assignment of Revolving Credit
Commitments or Revolving Loans) (or, in any case, if less, the entire remaining
amount of such Lender’s Commitment or Loans), (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent and will not apply in the case of an
assignment by a Lender to an Approved Fund that is managed by such Lender or an
Affiliate of such Lender or by an entity or an Affiliate of an entity that
administers or manages such Lender), and (iv) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

 

126



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment is as set forth in such Assignment and Acceptance;
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee and
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount and stated interest of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

127



--------------------------------------------------------------------------------

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, each Issuing Bank and, if required, the Borrower to such
assignment and any applicable tax forms, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower, the Issuing Banks or
the Administrative Agent sell participations to one or more banks or other
persons in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing any Subsidiary
Guarantor (other than pursuant to the terms thereof or in connection with the
sale of such Subsidiary Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participating bank or person and the principal amounts (and stated
interest) of each participating bank or person’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participating bank or person or any information relating to a participating bank
or person’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is

 

128



--------------------------------------------------------------------------------

recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register. Any
Lender or participant may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.04, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure of information designated
by the Borrower as confidential, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree (subject to customary exceptions) to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 9.17.

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
investor, potential investor, rating agency, commercial paper dealer, collateral
manager, servicer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

 

129



--------------------------------------------------------------------------------

(i) Neither Parent nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(j) In the event that any Lender shall become a Defaulting Lender or S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date that any Lender becomes a Lender, downgrade the long-term certificate
of deposit ratings of such Lender, and the resulting ratings shall be below
BBB-, Baa3 and C (or BB, in the case of a Lender that is an insurance company
(or B, in the case of an insurance company not rated by InsuranceWatch Ratings
Service)) (or, with respect to any Lender that is not rated by any such ratings
service or provider, the Issuing Banks shall have reasonably determined that
there has occurred a material adverse change in the financial condition of any
such Lender, or a material impairment of the ability of any such Lender to
perform its obligations hereunder, as compared to such condition or ability as
of the date that any such Lender became a Lender) then the Issuing Banks shall
have the right, but not the obligation, at their own expense, upon notice to
such Lender and the Administrative Agent, to replace such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) such Issuing Bank or such assignee, as the case
may be, shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Parent agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, each Arranger and each Issuing Bank
in connection with the syndication of the Credit Facilities and the preparation
and administration of this Agreement and the other Loan Documents (including all
such expenses incurred in connection with field examinations and collateral
monitoring) or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated) or incurred by the Administrative
Agent, the Collateral Agent, any Arranger, any Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or Letters of Credit issued hereunder, including the fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such

 

130



--------------------------------------------------------------------------------

enforcement or protection, the fees, charges and disbursements of one counsel in
each relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for the Administrative
Agent, the Collateral Agent, the Arrangers, the Issuing Banks and the Lenders.

(b) The Borrower and Parent agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, each Arranger, each
Issuing Bank and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all actual losses, claims, damages, liabilities,
penalties and related reasonable out-of-pocket expenses, including reasonable
fees, charges and disbursements of one counsel in each relevant jurisdiction
(and any such additional counsel, if necessary, as a result of actual or
potential conflicts of interest) for all Indemnitees, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions, any related transaction and the other transactions contemplated
thereby (including the syndication of the Credit Facilities), (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities, penalties or related expenses (x) are
determined by a court of competent jurisdiction by final judgment to have
resulted primarily from (1) the gross negligence, bad faith or willful
misconduct of such Indemnitee or (2) a material breach of the obligations under
this Agreement of such Indemnitee or any of such Indemnitee’s Affiliates or of
any of its or their respective officers, directors, employees, agents, advisors
or other representatives of the foregoing under this Agreement (as determined by
a court of competent jurisdiction in a final and nonappealable decision) or
(y) result from any proceeding (other than a proceeding against a party hereto
acting pursuant to this Agreement or in its capacity as such or of any of its
Affiliates or its or their respective officers, directors, employees, agents,
advisors and other representatives and the successors of each of the foregoing)
solely between or among Indemnitees not arising from any act or omission of a
Loan Party.

(c) To the extent that Parent and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, any
Arranger or any Issuing Bank under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, such Arranger or such Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim,

 

131



--------------------------------------------------------------------------------

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, such Arranger
or such Issuing Bank in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
Aggregate Revolving Credit Exposure and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Parent nor the Borrower
nor any Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or Parent and the Borrower and each of their respective Affiliates,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing in this paragraph
(d) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. No Indemnitee shall be liable for any
damages arising from the unathorized use by others of information or documents
transmitted through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted primarily from the gross negligence or
willful misconduct of such Indemnitee.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender, any Arranger or
any Issuing Bank. All amounts due under this Section 9.05 shall be payable,
within 30 days of written demand therefor with a reasonably detailed summary of
the amounts claimed.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender or an Affiliate of such Lender is hereby authorized at
any time and from time to time, except to the extent prohibited by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or an Affiliate of such Lender to or for the credit or the
account of the Borrower or Parent against any of and all the obligations of the
Borrower or Parent now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, provided that at such time such obligations are
due or payable. The rights of each Lender and Affiliates of such Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or an Affiliate of such Lender may have.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, each Secured Party expressly waives its right of setoff (and any
similar right

 

132



--------------------------------------------------------------------------------

including bankers’ liens) with respect to all lockboxes, deposit accounts and
other cash management accounts maintained by any Loan Party and into which any
collections for Government Accounts are deposited. For purposes hereof,
“Government Accounts” shall mean all accounts on which any federal or state
government unit or any intermediary for any federal or state government unit is
the obligor.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower or Parent in any case shall entitle
the Borrower or Parent to any other or further notice or demand in similar or
other circumstances.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof, may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, Parent, the Administrative Agent, the Collateral Agent and the
Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent
and/or the Collateral Agent, as applicable, and the Loan Party or Loan Parties
that are parties thereto, in each case with the consent of the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any date for the payment of any interest
on any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the

 

133



--------------------------------------------------------------------------------

rate of interest on any Loan or L/C Disbursement, without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any Fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.17, the provisions of
Section 2.18, the provisions of Section 9.04(j), the provisions regarding the
order of the application of proceeds in Section 5.02 of the Guarantee and
Collateral Agreement or the provisions of this Section or release all or
substantially all of the value of the Subsidiary Guarantors (other than pursuant
to the terms hereof or thereof or in connection with the sale of such Subsidiary
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral (or subordinate the Liens in favor of the Collateral Agent
on all or substantially all of the Collateral (other than in respect of the Term
Loan Credit Agreement, any Other Senior Secured Debt or any Other Junior Secured
Debt to the extent contemplated by the ABL Intercreditor Agreement)) without the
prior written consent of each Lender, (iv) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one class differently from the
rights of Lenders holding Loans of any other class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC, (vi) reduce the percentage contained in the
definition of the term “Required Lenders” or “Supermajority Lenders” without the
prior written consent of each Lender (it being understood that with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders and the
Supermajority Lenders on substantially the same basis as the Revolving Credit
Commitments on the date hereof), (vii) increase any advance rate set forth in
the definition of the term “Borrowing Base” without the written consent of each
Lender, or (viii) change or otherwise modify the eligibility criteria, eligible
asset classes, reserves or sublimits in respect of the Borrowing Base, or add
new asset categories to the Borrowing Base, which would, in each case, increase
the amount of credit available to the Borrower hereunder, without the written
consent of the Supermajority Lenders; provided that this clause (viii) shall not
limit the discretion of the Administrative Agent to change, establish or
eliminate any reserves, to add assets acquired in a Permitted Acquisition to the
Borrowing Base or to otherwise exercise its discretion or Permitted Credit
Judgment in respect of any determination expressly provided hereunder to be made
by the Administrative Agent in its discretion or Permitted Credit Judgment, all
to the extent otherwise set forth herein; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent or any Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Collateral Agent or such Issuing Bank and (B) the
Borrower and the Administrative Agent may amend or supplement this Agreement and
any other Loan Documents, without the consent of any Lender, in order to
(x) cure ambiguities, omissions, mistakes or defects, (y) cause this Agreement
and the other Loan Documents to be consistent with the Guarantee and Collateral
Agreement and other similar documents or (z) cause the Guarantee and Collateral
Agreement or other document to comply with local Law on the advice of local
counsel.

 

134



--------------------------------------------------------------------------------

SECTION 9.09. Certain Releases of Guarantees and Security Interests. (a) Subject
to the terms of the ABL Intercreditor Agreement, upon the closing of any Asset
Sale consisting of the sale, transfer or other disposition of all of the Equity
Interests of any Subsidiary Guarantor permitted pursuant to Section 6.05 (to a
person other than the Borrower or any Subsidiary Guarantor), (i) the obligations
of such Subsidiary Guarantor pursuant to the Guarantee and Collateral Agreement
shall automatically be discharged and released without any further action by the
Administrative Agent or any Lender, and (ii) the Administrative Agent and the
Lenders will, upon the request and at the sole expense of the Borrower, execute
and deliver any instrument or other document in a form acceptable to the
Administrative Agent which may reasonably be required to evidence such discharge
and release, all without representation, recourse or warranty.

(b) Subject to the terms of the ABL Intercreditor Agreement, upon the closing of
any Asset Sale consisting of the sale, transfer or other disposition of Equity
Interests of any Subsidiary Guarantor or any other Subsidiary of the Borrower
permitted pursuant to Section 6.05 (to a person other than the Borrower or any
Subsidiary Guarantor), (i) the Collateral Agent shall release to the Borrower,
without representation, warranty or recourse, express or implied, the pledged
Equity Interests of such Subsidiary Guarantor or other Subsidiary, as
applicable, held by it, (ii) the Collateral Agent shall release its security
interest in all Collateral of such Subsidiary, including any Mortgages, and
(iii) the Collateral Agent will, upon the request and at the sole expense of the
Borrower, execute and deliver any instrument or other document in a form
acceptable to the Collateral Agent which may reasonably be required to evidence
such release. Notwithstanding the foregoing, the Collateral Agent shall be
authorized, without the consent of any Lender and without the requirement that
an Asset Sale consisting of the sale, transfer or other disposition having
occurred, to release any security interest in any building, structure or
improvement located in an area determined by the Federal Emergency Management
Agency to have special flood hazards provided that such building, structure or
improvement has an immaterial fair market value.

(c) Subject to the terms of the ABL Intercreditor Agreement, upon consummation
by the Borrower or any Subsidiary of a Permitted Interest Transfer or
designation of an Unrestricted Subsidiary in accordance with the terms hereof,
(i) the Collateral Agent shall release to the Borrower, without representation,
warranty or recourse, express or implied, those Equity Interests of the
Subsidiary that are the subject of such Permitted Interest Transfer or
designation in accordance with clauses (i) and (ii) of Section 9.09(b) and shall
release any pledged note theretofore pledged to the extent such note is being
discharged in connection with such Permitted Interest Transfer or designation,
and (ii) if such Subsidiary whose shares are the subject of such Permitted
Interest Transfer or designation is a Subsidiary Guarantor, the obligations of
such Subsidiary under its Guarantee shall automatically be discharged and
released in accordance with clauses (i) and (ii) of Section 9.09(a) and any Lien
granted by such Subsidiary under the Loan Documents shall automatically be
discharged and released.

(d) Subject to the terms of the ABL Intercreditor Agreement, the Collateral
Agent will, upon the request and at the sole expense of the Borrower, execute
and deliver any instrument or other document in a form acceptable to the
Collateral

 

135



--------------------------------------------------------------------------------

Agent which may reasonably be required to discharge and release, all without
representation, recourse or warranty, any Lien on any Collateral granted to or
held by the Collateral Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of the principal and interest on each Loan, all
Fees and all other expenses or amounts payable under any Loan Document and
cancellation or expiration of all Letters of Credit and reimbursement of all
amounts drawn thereunder in full (or other arrangements having been entered into
with respect thereto acceptable to the applicable Issuing Bank and the
Administrative Agent), (ii) that is sold, transferred or otherwise disposed of
or to be sold, transferred or otherwise disposed of as part of or in connection
with any sale, transfer or other disposition permitted hereunder to a person
other than the Borrower or any Subsidiary Guarantor, and upon consummation by
the Borrower or any Subsidiary of any such sale, transfer or other disposition,
any Lien granted by the Borrower or such Subsidiary under the Loan Documents on
such Collateral shall automatically be discharged and released, and (iii) the
Administrative Agent and the Lenders will, upon the request and at the sole
expense of the Borrower, execute and deliver any instrument or other document in
a form acceptable to the Administrative Agent which may reasonably be required
to evidence such discharge and release, all without representation, recourse or
warranty.

(e) Subject to the terms of the ABL Intercreditor Agreement, upon notification
by the Borrower to the Collateral Agent that a Subsidiary Guarantor is a
Non-Significant Subsidiary, and would not be required to become a Guarantor in
accordance with the terms hereof, the Collateral Agent shall release the
obligations of such Subsidiary under its Guarantee and shall release and
discharge any Lien granted by such Subsidiary Guarantor under the Loan Documents
in accordance with clauses (i) and (ii) of Section 9.09(a).

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.11. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.

 

136



--------------------------------------------------------------------------------

Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder (including
any Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders)
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.14. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or electronic transmission shall be effective as delivery
of a manually signed counterpart of this Agreement.

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

137



--------------------------------------------------------------------------------

SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) Each of Parent
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Parent or their respective
properties in the courts of any jurisdiction.

(b) Each of Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.17. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel, numbering, administration and settlement
service providers, and other advisors (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.17, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower,

 

138



--------------------------------------------------------------------------------

(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.17 or (h) to market data collectors, such
as league table or other service providers to the lending industry, in each case
solely with respect to the Closing Date, size, type, purpose of, parties to and
titles and roles in connection with, this Agreement. For the purposes of this
Section, “Information” shall mean all information received from the Borrower or
Parent and related to the Borrower or Parent or their business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower or Parent; provided that any Lender, the
Administrative Agent, the Collateral Agent or any Issuing Bank shall give Parent
prior notice of any disclosure pursuant to clause (c) to the extent permissible.
Any person required to maintain the confidentiality of Information as provided
in this Section 9.17 shall be considered to have complied with its obligation to
do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Parent and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Parent and the
Borrower, which information includes the name and address of Parent and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify Parent and the Borrower in accordance with the
USA PATRIOT Act.

SECTION 9.19. [Reserved].

SECTION 9.20. Other Secured Obligations. (a) Each Lender and each Issuing Bank
acknowledges that Term Loan Additional Secured Debt Obligations and Other Junior
Secured Debt Obligations may be secured by Liens on the Collateral that, in the
case of Term Loan/Notes Priority Collateral are senior to, and in the case of
ABL Priority Collateral, are junior to, the Liens on the Collateral securing the
Obligations and hereby consents thereto.

(b) In connection with the incurrence by the Borrower or any Subsidiary of Term
Loan Additional Secured Debt, Alternative Incremental Facility Indebtedness
and/or Other Junior Secured Debt, each Lender and each Issuing Bank
(i) acknowledges that, at the request of the Borrower, each of the
Administrative Agent and/or the Collateral Agent shall enter into one or more
intercreditor agreements, (ii) authorizes and directs each Agent to execute and
deliver any such intercreditor agreement and any documents relating thereto, in
each case on behalf of such Lender or Issuing Bank and without any further
consent, authorization or other action by such Lender or Issuing Bank,
(iii) authorizes and directs each Agent to act as its representative under, and
in connection with, any such intercreditor agreement, (iv) acknowledges that any
such intercreditor agreement may contain provisions that permit or require the
Liens securing the Obligations, the Term Loan Additional Secured Debt
Obligations and the Other Junior Secured Debt Obligations to be granted in favor
of a single collateral agent trustee, which may not be the Administrative Agent
or the Collateral Agent (a “Shared

 

139



--------------------------------------------------------------------------------

Collateral Agent”), (v) acknowledges that any such intercreditor agreement may
provide that the holders of a majority in aggregate principal amount of
Obligations, Term Loan Additional Secured Debt Obligations and Other Junior
Secured Debt Obligations, voting as a single class, may direct the Shared
Collateral Agent with respect to enforcement or the actions concerning the
Collateral, and (vi) agrees that, upon the execution and delivery thereof, it
will be bound by the provisions of any such intercreditor agreement as if it
were a signatory thereto and will take no actions contrary to the provisions
thereof. Each Lender and each Issuing Bank further authorizes and directs each
Agent to enter into such amendments, supplements or other modifications to any
such intercreditor agreement as are reasonably acceptable to the Administrative
Agent in order to (A) enable any extension, renewal, refinancing, replacement or
additional incurrence of any Loans or any Term Loan Additional Secured Debt,
Alternative Incremental Facility Indebtedness or Other Junior Secured Debt
permitted under this Agreement and (B) provide for (i) the Term Loan Additional
Secured Debt Obligations thereunder to be secured by Liens on the Collateral
having the same priority as the Liens on the Collateral securing the obligations
under the Term Loan Credit Agreement and (ii) the Other Junior Debt Obligations
thereunder to be secured by Liens on the Collateral having junior priority to
the Liens on the Collateral securing the obligations under the Term Loan Credit
Agreement, in the case of each of clauses (i) and (ii) on behalf of such Lender
or such Issuing Bank and without any further consent, authorization or other
action by such Lender or such Issuing Bank (for the avoidance of doubt, which
Liens on the ABL Priority Collateral shall, in each case of clauses (i) and
(ii), be junior to the Liens on the ABL Priority Collateral securing the
Obligations).

(c) Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of the ABL Intercreditor Agreement
and any other applicable intercreditor agreement). In the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition, any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition, and such Collateral Agent, as
agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale, to use and apply
any of the Obligations as a credit on account of the purchase price for any
Collateral payable by such Collateral Agent on behalf of the Secured Parties at
such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions. The provisions of this paragraph are for the
sole benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

(d) Each Lender and Issuing Bank (a) acknowledges that it will be provided with
a copy of the ABL Intercreditor Agreement by the Collateral Agent, (b)

 

140



--------------------------------------------------------------------------------

acknowledges that the Collateral Agent will enter into the ABL Intercreditor
Agreement, and hereby authorizes the Collateral Agent to enter into (and be
party to) the ABL Intercreditor Agreement and any documents related thereto
(including any amendments to the Security Documents) on behalf of itself, each
Lender, the Issuing Banks and other holders of Obligations, in each case, as the
Collateral Agent shall determine to be appropriate to cause the applicable
Indebtedness and the obligations related thereto, to be secured as permitted
hereunder without any further consent, authorization or other action by any
Lender or Issuing Bank and (c) agrees that it will be bound by and will take no
actions contrary to the provisions of the ABL Intercreditor Agreement.

SECTION 9.21. No Fiduciary Relationship. Each of Parent and the Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Parent, the Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Lenders, the Issuing Banks and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Collateral Agent, the Arrangers,
the Lenders, the Issuing Banks and their Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of Parent, the Borrower and their
Affiliates, and none of the Administrative Agent, the Collateral Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates has any
obligation to disclose any of such interests to Parent, the Borrower or any of
their Affiliates. To the fullest extent permitted by law, each of Parent and the
Borrower hereby waives and releases any claims that it or any of its Affiliates
may have against the Administrative Agent, the Collateral Agent, the Arrangers,
the Lenders, the Issuing Banks and their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

SECTION 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

141



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[signature pages follow]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC., by  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

 

COMMUNITY HEALTH SYSTEMS, INC., by  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

[Signature Page to ABL Credit Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender, an Issuing Bank and the Administrative Agent and Collateral Agent
by  

/s/ Joseph M. McShane

    Name: Joseph M. McShane     Title: Vice President

[Signature Page to ABL Credit Agreement]

 



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE
CHS/COMMUNITY HEALTH SYSTEMS, INC.
ABL CREDIT AGREEMENT* Name of Lender:

 

by  

 

  Name:   Title: For Lenders requiring a second signature line: by  

 

  Name:   Title:

 

* on file with Agent.

[Signature Page to ABL Credit Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

[* on file with Agent]

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the ABL Credit Agreement dated as of April 3, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CHS/Community Health Systems, Inc., a Delaware
corporation (the “Borrower”), Community Health Systems, Inc., a Delaware
corporation (“Parent”), the Lenders (as defined in Article I of the Credit
Agreement), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders.
Terms defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (but not prior to the
registration of the information contained herein in the Register pursuant to
Section 9.04(d) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.20(e) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire and (iii) unless waived or reduced in the sole
discretion of the Administrative Agent, a processing and recordation fee of
$3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:     

Legal Name of Assignor (“Assignor”):    

Legal Name of Assignee (“Assignee”):    



--------------------------------------------------------------------------------

Assignee’s Address for Notices:    

Effective Date of Assignment (“Effective Date”):     

 

Loans/Commitments Assigned    Principal Amount
Assigned      Percentage of Loans/Commitments
Assigned (set forth, to at least 8
decimals, as a percentage of the
aggregate Loans and Commitments
of all Lenders)      $        %      $        %  

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

Accepted JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank,
By:  

 

  Name:   Title: CITIBANK, N.A., as Issuing Bank, By:  

 

  Name:   Title: CREDIT SUISSE AG, as Issuing Bank, By:  

 

  Name:   Title: By:  

 

  Name:   Title: ROYAL BANK OF CANADA, as Issuing Bank, By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Issuing Bank, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, By:  

 

  Name:   Title: [CHS/COMMUNITY HEALTH SYSTEMS, INC., By:  

 

  Name:   Title:]1

 

 

1  Consent of the Borrower is not required for any assignment (a) made to
another Lender or an Affiliate of a Lender or (b) after the occurrence and
during the continuance of any Event of Default referred to in paragraph (b),
(c), (g) or (h) of Article VII of the Credit Agreement.



--------------------------------------------------------------------------------

The terms set forth above are

hereby agreed to:

 

                                                         as Assignor,

By:  

 

  Name:   Title:

                                                             as Assignee,

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders referred to
below,

500 Stanton Christiana Road, NCC5/Floor 1

Newark, Delaware 19713

Attention: Loan and Agency Services Group

Telephone: (302) 634-4154

Email: dimple.x.patel@jpmchase.com

Facsimile: 12012443629@tls.ldsprod.com

[DATE]2

Ladies and Gentlemen:

The undersigned, CHS/Community Health Systems, Inc., a Delaware corporation,
(the “Borrower”), refers to the ABL Credit Agreement dated as of April 3, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Community Health Systems, Inc., a
Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent for the Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives the Administrative Agent notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)    Type of Borrowing3      (B)    Date of Borrowing4      (C)    Account
Number and Location      (D)    Principal Amount of Borrowing      (E)   
Interest Period5     

 

 

 

2  The Administrative Agent must be notified irrevocably by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon) (New York City
time), three Business Days before a proposed Borrowing and (b) in the case of an
ABR Borrowing, not later than 11:00 a.m. (New York City time), on the day of a
proposed Borrowing, in each case to be confirmed promptly by hand delivery,
facsimile or electronic transmission of a “pdf” or similar copy of an executed
written Borrowing Request to the Administrative Agent.

3  Specify whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing.

4  Date of Borrowing must be a Business Day.

5  If such Borrowing is to be a Eurodollar Borrowing, specify the Interest
Period with respect thereto.



--------------------------------------------------------------------------------

The Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations under the Credit
Agreement, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
continuation of such Loan) not being made after notice of such Loan shall have
been given by the Borrower under the Credit Agreement (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Loan
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
paragraph shall be delivered to the Borrower and shall be conclusive absent
manifest error.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (b), (c),
(d) and (e) of Section 4.02 of the Credit Agreement have been satisfied.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC., By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

MORTGAGE

[See attached.]



--------------------------------------------------------------------------------

THIRD LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT, FIXTURE FILING AND FINANCING STATEMERUFFNT

From

[NAME OF MORTGAGOR]

To

JPMORGAN CHASE BANK, N.A.

 

 

Dated:                    , 20[•]

  Premises: [City], [State]

                             County

 

 

 

 

 

Reference is made to the ABL Intercreditor Agreement dated as of April 3, 2018,
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as ABL Agent
(as defined therein), Credit Suisse AG, as Senior-Priority Collateral Agent
Agent (as defined therein), Credit Suisse AG, as Senior-Priority Non-ABL Loan
Agent (as defined therein), Regions Bank, as 2021 Secured Notes Trustee, (as
defined therein), Regions Bank, as 2023 Secured Notes Trustee (as defined
therein), CHS/Community Health Systems, Inc., Community Health Systems, Inc. and
each other party from time to time party thereto. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to this Mortgage and the
exercise of any right or remedy by the Collateral Agent and the other Secured
Parties are subject to the provisions of the ABL Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the ABL
Intercreditor Agreement and this Mortgage, the provisions of the ABL
Intercreditor Agreement shall control.



--------------------------------------------------------------------------------

THIS THIRD LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT dated as of ____________, 20[•] (this
“Mortgage”), by [ ], a [ ] corporation, having an office at [ ] (the
“Mortgagor”), to and for the benefit of JPMORGAN CHASE BANK, N.A., a national
banking association, having an office at 383 Madison Avenue, New York,
New York 10079 (the “Mortgagee”) as Collateral Agent for the Secured Parties (as
such terms are defined below).

WITNESSETH THAT:

Reference is made to (i) the ABL Credit Agreement dated as of April 3, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CHS/Community Health Systems, Inc.,
a Delaware corporation (the “Borrower”), Community Health Systems, Inc., a
Delaware corporation (“Parent”), the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders and collateral agent (the “Collateral
Agent”) for the Secured Parties, (ii) the Guarantee and Collateral Agreement
dated as of April 3, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) among Parent, the Borrower, the Subsidiaries identified
therein and the Collateral Agent and (iii) the ABL Intercreditor Agreement.
Capitalized terms used but not defined herein have the meanings given to them in
the Credit Agreement, and the ABL Intercreditor Agreement, as applicable.

In the Credit Agreement, (i) the Lenders have agreed to make revolving loans
(the “Loans”) to the Borrower and (ii) the Issuing Banks have issued or agreed
to issue from time to time Letters of Credit for the account of the Borrower, in
each case pursuant to, upon the terms, and subject to the conditions specified
in, the Credit Agreement. Subject to the terms of the Credit Agreement, the
Borrower may borrow, prepay and reborrow Loans.

Mortgagor is a wholly-owned direct or indirect Subsidiary of the Borrower and
will derive substantial benefit from the making of the Loans by the Lenders and
the issuance of the Letters of Credit by the Issuing Banks. In order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit, the
Mortgagor has agreed to guarantee, among other things, the due and punctual
payment and performance of all of the obligations of the Borrower under the
Credit Agreement and pursuant to the terms of the Guarantee and Collateral
Agreement.

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Obligations.

As used in this Mortgage, the term “Secured Parties” shall mean (a)(i) the
Lenders, (ii) the Administrative Agent, (iii) the Collateral Agent, (iv) any
Issuing Bank, (v) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (vi) the successors and
assigns of each of the foregoing.



--------------------------------------------------------------------------------

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all the
following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind),

 

2



--------------------------------------------------------------------------------

restaurant, bar and all other indoor or outdoor furniture (including tables,
chairs, booths, serving stands, planters, desks, sofas, racks, shelves, lockers
and cabinets), bar equipment, glasses, cutlery, uniforms, linens, memorabilia
and other decorative items, furnishings, appliances, supplies, inventory, rugs,
carpets and other floor coverings, draperies, drapery rods and brackets,
awnings, venetian blinds, partitions, chandeliers and other lighting fixtures,
freezers, refrigerators, walk-in coolers, signs (indoor and outdoor), computer
systems, cash registers and inventory control systems, and all other apparatus,
equipment, furniture, furnishings, and articles used in connection with the use
or operation of the Improvements or the Premises, it being understood that the
enumeration of any specific articles of property shall in no way result in or be
held to exclude any items of property not specifically mentioned (the property
referred to in this subparagraph (3), the “Personal Property”);

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

 

3



--------------------------------------------------------------------------------

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Liens set forth in Section 6.02 of the Credit Agreement, including,
for the avoidance of uncertainty, those Liens set forth in Sections 6.02(h), (i)
and (l) of the Credit Agreement and to satisfaction and release as provided in
Section 3.04 hereof.

[The Obligations hereby secured, if not earlier accelerated, shall mature on
April 3, 2023 subject to the provisions of the Credit Agreement]1.

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to the Liens set forth in
Section 6.02 of the Credit Agreement, including, for the avoidance of
uncertainty, those Liens set forth in Sections 6.02(h), (i) and (l) of the
Credit Agreement.

(b) The execution and delivery of this Mortgage is within Mortgagor’s corporate
or other organizational powers and has been duly authorized by all necessary
corporate or other organizational and, if required, stockholder action. This
Mortgage has been duly executed and delivered by Mortgagor and constitutes a
legal, valid and binding obligation of Mortgagor, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

1  Include to the extent required by local law.

 

4



--------------------------------------------------------------------------------

(c) The execution, delivery and recordation of this Mortgage (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Mortgage, (ii) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Mortgagor or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Mortgagor or its assets,
or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.

(d) This Mortgage and the Uniform Commercial Code Financing Statements described
in Section 1.09 of this Mortgage, when duly recorded in the public records will
create a valid, perfected and enforceable lien upon and security interest in all
of the Mortgaged Property.

(e) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under the Liens set forth in
Section 6.02 of the Credit Agreement to the extent of those rights.

SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with their terms.

SECTION 1.03. Payment of Taxes, and Other Obligations. (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement and/or any equivalent provision of
the Indentures.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Security Documents, or requiring an amount of taxes to be withheld or
deducted therefrom, Mortgagor will promptly (x) notify Mortgagee of such event,
(y) enter into such further instruments as Mortgagee may determine are
reasonably necessary or desirable to obligate Mortgagor to make any additional
payments necessary to put the Lenders and Secured Parties in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (z) make such additional payments to Mortgagee for the benefit
of the Lenders and Secured Parties.

 

5



--------------------------------------------------------------------------------

SECTION 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

SECTION 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 4.03(l) of the Guarantee and Collateral Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to Section 5.02 of the Credit Agreement. Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located. If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance in an amount reasonably satisfactory to Mortgagee, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, each, as
amended and as now or hereafter in effect and any successor statute thereto.

SECTION 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Subject to the ABL Intercreditor Agreement,
any proceeds received by or on behalf of the Mortgagor in respect of any such
casualty, damage or taking shall constitute trust funds held by the Mortgagor
for the benefit of the Secured Parties to be applied to repair, restore or
replace the Mortgaged Property.

SECTION 1.07. Assignment of Leases and Rents. (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Mortgagor of the
Obligations. Subject to the ABL Intercreditor Agreement, Mortgagor has not
assigned or executed any assignment of, and will not assign or execute any
assignment of, any Leases or the Rents payable thereunder to anyone other than
Mortgagee.

(b) Except for those Leases set forth in Section 6.02(l) of the Credit
Agreement, all Leases shall be subordinate to the lien of this Mortgage. Except
for those Leases set forth in Section 6.02(l) of the Credit Agreement, Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.

 

6



--------------------------------------------------------------------------------

(c) Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

(d) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of an Event of Default sent by Mortgagee to any such tenant or any of
such tenant’s successors in interest, and thereafter to pay Rents to Mortgagee
without any obligation or right to inquire as to whether an Event of Default
actually exists and even if some notice to the contrary is received from the
Mortgagor, who shall have no right or claim against any such tenant or successor
in interest for any such Rents so paid to Mortgagee. Each tenant or any of such
tenant’s successors in interest from whom Mortgagee or any officer, agent,
attorney or employee of Mortgagee shall have collected any Rents, shall be
authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee (such
notice to promptly be sent by Mortgagee once an Event of Default is no longer
occurring) that the Event of Default is no longer continuing, unless and until a
further notice of an Event of Default is given by Mortgagee to such tenant or
any of its successors in interest.

(e) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

(f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.

SECTION 1.08. Restrictions on Transfers and Encumbrances. Mortgagor shall not
directly or indirectly sell, convey, divest, alienate, assign, lease, sublease,
license, mortgage, pledge, encumber or otherwise transfer, create, consent to or
suffer the creation of any lien, charge or other form of encumbrance upon any
interest in or any part of the Mortgaged

 

7



--------------------------------------------------------------------------------

Property (other than resulting from a condemnation), or engage in any common,
cooperative, joint, time-sharing or other congregate ownership of all or part
thereof, except in each case in accordance with and to the extent permitted by
the Credit Agreement; provided, that Mortgagor may, in the ordinary course of
business and in accordance with reasonable commercial standards, enter into
easement or covenant agreements that relate to and/or benefit the operation of
the Mortgaged Property and that do not materially and adversely affect the
value, use or operation of the Mortgaged Property.

SECTION 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.

SECTION 1.10. Filing and Recording. Mortgagor will cause this Mortgage, the UCC
financing statements referred to in Section 1.09, any other security instrument
creating a security interest in or evidencing the lien hereof upon the Mortgaged
Property and each UCC continuation statement and instrument of further assurance
to be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Mortgagee in, the Mortgaged
Property until this Mortgage is terminated and released in full in accordance
with Section 3.04 hereof. Mortgagor will pay all filing, registration and
recording fees, all Federal, state, county and municipal recording, documentary
or intangible taxes and other taxes, duties, imposts, assessments and charges,
and all reasonable expenses incidental to or arising out of or in connection
with the execution, delivery and recording of this Mortgage, UCC continuation
statements any mortgage supplemental hereto, any security instrument with
respect to the Personal Property, Permits, Plans and Warranties and Proceeds or
any instrument of further assurance.

 

8



--------------------------------------------------------------------------------

SECTION 1.11. Further Assurances. Upon reasonable demand by Mortgagee, Mortgagor
will, at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Mortgagee shall
from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Mortgagee the property and rights
hereby conveyed or assigned or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage, or for filing, registering or recording this Mortgage, and on
demand, Mortgagor will also execute and deliver and hereby appoints Mortgagee as
its true and lawful attorney-in-fact and agent, for Mortgagor and in its name,
place and stead, in any and all capacities, to execute and file to the extent it
may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

SECTION 1.12. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

SECTION 1.14. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of

 

9



--------------------------------------------------------------------------------

organization of the Mortgagor set forth in the first paragraph of this Mortgage,
and the name of the secured party for purposes of this financing statement is
the name of the Mortgagee set forth in the first paragraph of this Mortgage. The
mailing address of the Mortgagor/debtor is the address of the Mortgagor set
forth in the first paragraph of this Mortgage. The mailing address of the
Mortgagee/secured party from which information concerning the security interest
hereunder may be obtained is the address of the Mortgagee set forth in the first
paragraph of this Mortgage.

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under any Loan Document and such further
amount as shall be sufficient to cover the out-of-pocket costs and expenses of
collection, including attorneys’ fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

(b) If Mortgagor shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Mortgagee, Mortgagee may to
the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.07 of the Credit Agreement (the “Interest Rate”); and all
such expenses and compensation shall, until paid, be secured by this Mortgage.

 

10



--------------------------------------------------------------------------------

(c) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property that are
reasonably necessary for the operation of the business, (iii) insure or keep the
Mortgaged Property insured, (iv) manage and operate the Mortgaged Property and
exercise all the rights and powers of Mortgagor to the same extent as Mortgagor
could in its own name or otherwise with respect to the same, or (v) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Mortgagee, all as may from time to time be directed or
determined by Mortgagee to reasonably be in its best interest and Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact and agent, for
Mortgagor and in its name, place and stead, in any and all capacities, to
perform any of the foregoing acts. Mortgagee may collect and receive all the
Rents, issues, profits and revenues from the Mortgaged Property, including those
past due as well as those accruing thereafter, and, after deducting (i) all
out-of-pocket expenses of taking, holding, managing and operating the Mortgaged
Property (including compensation for the services of all persons employed for
such purposes), (ii) the out-of-pocket costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and second, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Loan Documents (with respect to the
Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at the Interest Rate. Mortgagee
shall be the judge using reasonable discretion of the necessity for any such
actions and of the amounts to be paid. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Premises or the Improvements or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person; provided, however, that except
in the case of an emergency, Mortgagee will provide reasonable advance notice of
such entry, such entry shall be conducted in a reasonable manner and Mortgagee
shall use reasonable efforts to endeavor to minimize the amount of disturbance
to the Mortgagor’s possession of the Mortgaged Property.

 

11



--------------------------------------------------------------------------------

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable out-of-pocket expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of the power of foreclosure or of sale
granted to Mortgagee by applicable law or this Mortgage. In such case, Mortgagee
may commence a civil action to foreclose this Mortgage, or it may proceed and
sell the Mortgaged Property to satisfy any of the Obligations. Mortgagee or an
officer appointed by a judgment of foreclosure to sell the Mortgaged Property,
may sell all or such parts of the Mortgaged Property as may be chosen by
Mortgagee at the time and place of sale fixed by it in a notice of sale, either
as a whole or in separate lots, parcels or items as Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder. Mortgagee or an officer appointed by a judgment of foreclosure
to sell the Mortgaged Property may postpone any foreclosure or other sale of all
or any portion of the Mortgaged Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale. Without further notice, Mortgagee or
an officer appointed to sell the Mortgaged Property may make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale. Any person, including Mortgagor or Mortgagee or any designee or
affiliate thereof, may purchase at such sale.

(b) The Mortgaged Property may be sold subject to unpaid taxes and the Liens set
forth in Section 6.02 of the Credit Agreement, and, after deducting all costs,
fees and out-of-pocket expenses of Mortgagee (including costs of evidence of
title in connection with the sale), Mortgagee or an officer that makes any sale
shall apply the proceeds of sale in the manner set forth in Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

 

12



--------------------------------------------------------------------------------

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

SECTION 2.08. Application of Sale Proceeds and Rents. Subject to the ABL
Intercreditor Agreement and applicable law, after any foreclosure sale of all or
any of the Mortgaged Property, Mortgagee shall receive and apply the proceeds of
the sale together with any Rents that may have been collected and any other sums
that then may be held by Mortgagee under this Mortgage as follows:

FIRST, to the payment of all out-of-pocket costs and expenses incurred by the
Administrative Agent or the Mortgagee (in their respective capacities as such
hereunder or under any other Loan Document) in connection with such collection,
sale, foreclosure or realization or otherwise in connection with this Mortgage,
any other Loan Document or any of the Obligations, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Administrative Agent and/or the Mortgagee hereunder or
under any other Loan Document, as applicable, on behalf of any Mortgagor and any
other out-of-pocket costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document as applicable;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

THIRD, to pay accrued but unpaid interest on any Protective Advances;

FOURTH, to pay the principal of any Protective Advances

FIFTH, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

SIXTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

13



--------------------------------------------------------------------------------

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

 

14



--------------------------------------------------------------------------------

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 1.01. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.14. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property, Mortgagee is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

 

15



--------------------------------------------------------------------------------

SECTION 2.15. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

SECTION 2.16. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall terminate and be null and void when all the Obligations (other than
contingent indemnification obligations for which no claim has been made) have
been paid in full in cash and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
(or the only outstanding Letters of Credit have become subject to arrangements
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank) and the Issuing Banks have no further obligation to issue Letters of
Credit under the Credit Agreement.

(b) Mortgagor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by the Credit Agreement as a
result of which Mortgagor ceases to be a Subsidiary.

 

16



--------------------------------------------------------------------------------

(c) Upon any sale or other transfer by Mortgagor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.09
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Mortgagee shall promptly execute and deliver to Mortgagor, at
Mortgagor’s expense, a release of this Mortgage and all Uniform Commercial Code
termination statements and similar documents that Mortgagor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 3.04 shall be without recourse to or
representation or warranty by the Mortgagee or any Secured Party. Without
limiting the provisions of Section 7.06 of the Guarantee and Collateral
Agreement, the Borrower shall reimburse the Mortgagee upon demand for all
reasonable out of pocket expenses, including the fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 3.04.

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any of the Obligations or indebtedness
hereby secured or any collateral security therefor including the Other Mortgages
and other Security Documents. The lien hereof shall not in any manner be
impaired or affected by any release (except as to the property released), sale,
pledge, surrender, compromise, settlement, renewal, extension, indulgence,
alteration, changing, modification or disposition of any of the Obligations
secured or of any of the collateral security therefor, including the Other

 

17



--------------------------------------------------------------------------------

Mortgages and other Security Documents or of any guarantee thereof, and
Mortgagee may at its discretion foreclose, exercise any power of sale, or
exercise any other remedy available to it under any or all of the Other
Mortgages and other Security Documents without first exercising or enforcing any
of its rights and remedies hereunder. Such exercise of Mortgagee’s rights and
remedies under any or all of the Other Mortgages and other Security Documents
shall not in any manner impair the indebtedness hereby secured or the lien of
this Mortgage and any exercise of the rights or remedies of Mortgagee hereunder
shall not impair the lien of any of the Other Mortgages and other Security
Documents or any of Mortgagee’s rights and remedies thereunder. Mortgagor
specifically consents and agrees that Mortgagee may exercise its rights and
remedies hereunder and under the Other Mortgages and other Security Documents
separately or concurrently and in any order that it may deem appropriate and
waives any rights of subrogation.

SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

SECTION 3.08. Last Dollars Secured; Priority. To the extent that this Mortgage
secures only a portion of the indebtedness owing or that may be owing by
Mortgagor to the Secured Parties, the parties agree that any payments or
repayments of such indebtedness shall be and be deemed to be applied first to
the portion of the indebtedness that is not secured hereby, it being the
parties’ intent that the portion of the indebtedness last remaining unpaid shall
be secured hereby. If at any time this Mortgage shall secure less than all of
the principal amount of the Obligations, it is expressly agreed that any
repayments of the principal amount of the Obligations shall not reduce the
amount secured by the lien and security title of this Mortgage until the secured
amount shall equal the principal amount of the Obligations outstanding.

SECTION 3.09. ABL INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS MORTGAGE AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES ARE SUBJECT TO THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT. IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE ABL
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE ABL
INTERCREDITOR AGREEMENT SHALL CONTROL.

 

18



--------------------------------------------------------------------------------

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

[NAME OF MORTGAGOR], a [            ] corporation, By:  

 

  Name: [                    ]   Title:   [                    ]

[Corporate Seal]



--------------------------------------------------------------------------------

[ADD LOCAL FORM OF ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Description of the Land



--------------------------------------------------------------------------------

Appendix A

to Mortgage

Local Law Provisions

1. Notwithstanding anything else contained in this Mortgage, (i) the maximum
principal debt or obligation which is, or under any contingency may be, secured
at the date of execution hereof or any time thereafter by this Mortgage is $[ ]
(the “Secured Amount”), (ii) this Mortgage shall also secure amounts other than
the principal debt or obligation to the extent permitted by the tax law without
payment of additional recording tax and (iii) so long as the aggregate amount of
the Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against, or to reduce, the Secured
Amount.2

2. [Other relevant local law provisions to be provided by local counsel.]

 

 

2  Applicable only in mortgage tax states. This is the New York language—local
counsel to advise whether it needs to be modified in other mortgage tax states.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ABL INTERCREDITOR AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

ABL INTERCREDITOR AGREEMENT

dated as of

April 3, 2018,

among

JPMORGAN CHASE BANK, N.A.,

as ABL Agent,

CREDIT SUISSE AG,

As Senior-Priority Collateral Agent,

CREDIT SUISSE AG,

as Senior-Priority Non-ABL Loan Agent,

REGIONS BANK,

as 2021 Secured Notes Trustee,

REGIONS BANK,

as 2023 Secured Notes Trustee,

Each Additional Agent from time to time party hereto,

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as Borrower,

COMMUNITY HEALTH SYSTEMS, INC.,

as Parent,

and

the Subsidiaries of the Borrower

from time to time party hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definitions

     2    

1.1.  Defined Terms

     2    

1.2.  Terms Generally

     16    

1.3.  UCC Definitions

     16  

Section 2.

 

Priority of Liens

     16    

2.1.  Subordination of Liens

     16    

2.2.  Prohibition on Contesting Liens

     17    

2.3.  No New Liens

     18    

2.4.  Perfection of Liens

     18    

2.5.  Waiver of Marshalling

     19  

Section 3.

 

Enforcement

     19    

3.1.  Exercise of Remedies

     19    

3.2.  Cooperation

     26    

3.3.  Actions Upon Breach

     26  

Section 4.

 

Payments

     27    

4.1.  Revolving Nature of ABL Obligations and Term/Loan Notes Obligations

     27    

4.2.  Application of Proceeds of ABL Priority Collateral

     28    

4.3.  Application of Proceeds of Term Loan/Notes Priority Collateral

     29    

4.4.  Payments Over

     29    

4.5.  Application of Proceeds of Mixed Collateral

     30  

Section 5.

 

Other Agreements

     31    

5.1.  Releases

     31    

5.2.  Insurance and Condemnation Awards

     34    

5.3.  Amendments to ABL Loan Documents and Term Loan/Notes Documents

     35    

5.4.  Rights As Unsecured Creditors

     38    

5.5.  First Priority Agent as Gratuitous Bailee for Perfection

     38    

5.6.  Access to Premises and Cooperation

     40    

5.7.  No Release If Event of Default; Reinstatement

     42    

5.8.  Legends

     43  

Section 6.

 

Insolvency or Liquidation Proceedings

     43    

6.1.  DIP Financing

     43  



--------------------------------------------------------------------------------

  

6.2.  Relief from the Automatic Stay

     44     

6.3.  Adequate Protection

     44     

6.4.  Post-Petition Interest

     46     

6.5.  Preference Issues

     47     

6.6.  Application

     47     

6.7.  Waivers

     47     

6.8.  Separate Classes

     48     

6.9.  Asset Sales

     49      6.10. Reorganization Securities      49      6.11. Other Bankruptcy
Laws      50   Section 7.   

[Reserved]

     50   Section 8.   

Reliance; Waivers; etc.

     50     

8.1.  Reliance

     50     

8.2.  No Warranties or Liability

     50     

8.3.  Obligations Unconditional

     51   Section 9.   

Miscellaneous

     51     

9.1.  Conflicts

     51     

9.2.  Term of this Agreement; Severability

     51     

9.3.  Amendments; Waivers

     52     

9.4.  Information Concerning Financial Condition of the Borrower, the ABL
Borrowers and the Subsidiaries

     55     

9.5.  Subrogation

     56     

9.6.  Application of Payments

     56     

9.7.  JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL

     57     

9.8.  Notices

     58     

9.9.  Further Assurances

     58      9.10. GOVERNING LAW      58      9.11. Specific Performance      58
     9.12. Headings      58      9.13. Counterparts      58      9.14.
Representations and Warranties of Each Party      59      9.15. No Third Party
Beneficiaries; Successors and Assigns      59      9.16. Effectiveness      59  
   9.17. ABL Agent and Term Loan/Notes Agents      59      9.18. Limitation on
Term Loan/Notes Agents’ and ABL Agent’s Responsibilities      60      9.19.
Relationship with Other Intercreditor Agreements      60      9.20. Provisions
Solely to Define Relative Rights      60      9.21. Additional Grantors      61
     9.22. Application of Proceeds      61  

 

ii



--------------------------------------------------------------------------------

SCHEDULES:    Schedule I   

Legend for Certain ABL Loan Documents/Term Loan Documents

EXHIBITS:    Exhibit A   

Form of Intercreditor Agreement Joinder

 

iii



--------------------------------------------------------------------------------

THIS ABL INTERCREDITOR AGREEMENT is entered into as of April 3, 2018, among
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent and
collateral agent (the “ABL Agent”; as hereinafter further defined) for the ABL
Secured Parties (as defined below), CREDIT SUISSE AG, in its capacity as
collateral agent (the “Senior-Priority Collateral Agent”; as hereinafter further
defined) for the Senior-Priority Secured Parties (as defined below), CREDIT
SUISSE AG, in its capacity as administrative agent under the Senior-Priority
Non-ABL Loan Agreement (as defined below) (the “Senior-Priority Non-ABL Loan
Agent”; as hereinafter further defined), REGIONS BANK, in its capacity as
trustee under the 2021 Secured Notes Indenture (the “2021 Secured Notes
Trustee”; as hereinafter further defined), REGIONS BANK, in its capacity as
trustee under the 2023 Secured Notes Indenture (the “2023 Secured Notes
Trustee”; as hereinafter further defined), CHS/COMMUNITY HEALTH SYSTEMS, INC., a
Delaware corporation (the “Borrower”; as hereinafter further defined), COMMUNITY
HEALTH SYSTEMS, INC., a Delaware corporation (“Parent”), the Subsidiaries of the
Borrower from time to time party hereto and each Additional Agent (as defined
below) from time to time party hereto.

W I T N E S S E T H

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of
April 3, 2018 (the “ABL Credit Agreement”), among Parent, the Borrower, the ABL
Lenders (as defined below) and the ABL Agent, the ABL Lenders have agreed to
make loans and other extensions of credit available to the Borrower;

WHEREAS, pursuant to the ABL Security Documents (as defined below), among
Parent, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto and the ABL Agent, the Borrower and the Grantors party thereto have
guaranteed the payment and performance of the Borrower’s obligations under the
ABL Loan Documents (as defined below) and granted to the ABL Agent (for the
benefit of the ABL Secured Parties) Liens on the Collateral;

WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement,
dated as of March 23, 2018 (the “Senior-Priority Non-ABL Loan Agreement”), among
Parent, the Borrower, the lenders party thereto, the Senior-Priority Non-ABL
Loan Agent and the Senior-Priority Collateral Agent, the Senior-Priority Lenders
have agreed to make loans and other extensions of credit to the Borrower;

WHEREAS, pursuant to that certain Indenture dated as of January 27, 2014 (as it
may be amended and supplemented from time to time, the “2021 Secured Notes
Indenture”), among Parent, the Borrower, the Subsidiaries of the Borrower party
thereto, the Senior-Priority Collateral Agent and the 2021 Secured Notes
Trustee, the Borrower issued $1,000,000,000 aggregate principal amount of its
5.125% Senior Secured Notes due 2021;

WHEREAS, pursuant to that certain Indenture dated as of March 16, 2017 (as
supplemented by the First Supplemental Indenture dated as of March 16, 2017,
relating thereto and the Second Supplemental Indenture dated as of May 12, 2017,
relating thereto, and as it may be further amended and supplemented from time to
time, the “2023 Secured Notes Indenture”), among Parent, the Borrower, the
Subsidiaries of the Borrower party thereto, the Senior-Priority Collateral Agent
and the 2023 Secured Notes Trustee, the Borrower issued $3,100,000,000 aggregate
principal amount of its 6.250% Senior Secured Notes due 2023;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Senior-Priority Guarantee and Collateral Agreement (as
defined below) and the other Senior-Priority Documents (as defined below), the
Borrower and the Grantors party thereto have guaranteed the payment and
performance of the Borrower’s obligations under the applicable Senior-Priority
Documents (as defined below) and granted to the Senior-Priority Collateral Agent
(for the benefit of the Senior-Priority Secured Parties (as defined below))
Liens on the Collateral;

WHEREAS, the ABL Agent (on behalf of the ABL Secured Parties), each of the
Initial Senior-Priority Agents (on behalf of the applicable Senior-Priority
Secured Parties), Parent, the Borrower and the other Grantors from time to time
party hereto desire to agree to the relative priority of Liens on the Collateral
and certain other rights, priorities and interests as provided herein;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“2021 Secured Notes Indenture” shall have the meaning set forth in the recitals
to this Agreement.

“2021 Secured Notes Trustee” shall mean Regions Bank, in its capacity as trustee
under the 2021 Secured Notes Indenture and the other Senior-Priority Documents
to which it is a party in such capacity, and also includes its successors and
assigns, including any replacement or successor trustee or any additional
trustee under the 2021 Secured Notes Indenture.

“2023 Secured Notes Indenture” shall have the meaning set forth in the recitals
to this Agreement.

“2023 Secured Notes Trustee” shall mean Regions Bank, in its capacity as trustee
under the 2023 Secured Notes Indenture and the other Senior-Priority Documents
to which it is a party in such capacity, and also includes its successors and
assigns, including any replacement or successor trustee or any additional
trustee under the 2023 Secured Notes Indenture.

“ABL Agent” shall mean, initially, JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement and the
other ABL Loan Documents to which it is a party, and also includes its
successors and assigns, including any replacement or successor agent or any
additional agent and, if applicable after the date hereof, any Additional Agent
and its successors and assigns, including any replacement or successor agent or
any additional agent, in its capacity as agent, trustee or other representative
(if any) under any Replacement ABL Credit Agreement.

 

2



--------------------------------------------------------------------------------

“ABL Collateral” shall mean all of the property and interests in property, real
or personal, tangible or intangible, now owned or hereafter acquired by any
Grantor in or upon which any ABL Secured Party, in its capacity as such, at any
time has (or is purported to be granted) a Lien, and including all proceeds of
such property and interests in property.

“ABL Credit Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“ABL Lenders” shall mean, collectively, any person party to any ABL Loan
Documents as a lender.

“ABL Loan Documents” shall mean (i) the ABL Credit Agreement, the ABL Security
Documents and each of the other “Loan Documents” as defined in the ABL Credit
Agreement, (ii) any Replacement ABL Credit Agreement and (iii) any other related
document or instrument executed or delivered pursuant to any document in
subclauses (i) or (ii) at any time or otherwise evidencing or securing any
Obligation arising under any such ABL Loan Document.

“ABL Obligations” shall mean the “Obligations” as such term is defined in the
ABL Credit Agreement or any Replacement ABL Credit Agreement and all other
obligations, liabilities and Indebtedness of every kind, nature and description
owing by any Grantor to any ABL Secured Party, including principal, interest,
charges, fees, premiums, indemnities and expenses (including attorneys’ fees and
expenses), however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, evidenced by or arising under the ABL Loan Documents, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the ABL Loan Documents or after the commencement
of any case with respect to any Grantor under any Bankruptcy Law or any other
Insolvency or Liquidation Proceeding (and including any principal, interest,
fees, costs, expenses and other amounts, which would accrue and become due but
for the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case or similar proceeding), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured.

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

(1) all Accounts;

(2) all contract rights under agreements relating to Accounts;

 

3



--------------------------------------------------------------------------------

(3) all Deposit Accounts, Commodity Accounts, Securities Accounts, including all
Money and Certificated Securities, Uncertificated Securities, Securities
Entitlements and Investment Property credited thereto or deposited therein
(including all cash, marketable securities and other funds held in or on deposit
in any such Deposit Account, Commodity Account or Securities Account), and all
cash and cash equivalents (in each case, other than (i) Equity Interests and
(ii) identifiable proceeds of the Term Loan Priority Collateral and any Deposit
Account and cash therein designated by the Borrower to each Agent in accordance
with Section 9.8 as solely not constituting proceeds of ABL Priority Collateral,
including any such account for proceeds (including asset sale proceeds) of any
Term Loan/Notes Priority Collateral, the proceeds of any issuance of Equity
Interests or incurrence of Indebtedness, tax refunds, insurance proceeds other
than those described under clause (6) below, monetary judgments to the extent
unrelated to Accounts or other ABL Priority Collateral, and indemnity payments
relating to the sale of assets other than ABL Priority Collateral));

(4) all Instruments, Chattel Paper, Payment Intangibles and General Intangibles
evidencing, governing or otherwise pertaining to any of the foregoing (other
than any Equity Interests and Intellectual Property);

(5) all books and Records, account ledgers, data processing records, computer
software, other property, Supporting Obligations, Documents and related letters
of credit, Letter-of-Credit Rights, Commercial Tort Claims or other claims and
causes of action, in each case, to the extent related primarily to, or arising
from, any of the foregoing;

(6) all claims under policies of business interruption insurance or otherwise
relating to Accounts; and

(7) all substitutions, replacements, accessions, products and Proceeds
(including, without limitation, business interruption insurance Proceeds) of all
or any of the foregoing.

“ABL Recovery” shall have the meaning set forth in Section 6.5.

“ABL Secured Parties” shall mean, collectively, (a) the ABL Agent, (b) the ABL
Lenders, (c) the Issuing Banks with respect to letters of credit or similar
instruments under the ABL Credit Agreement or under any Replacement ABL Credit
Agreement, (d) each other person to whom any ABL Obligations are owed and
(e) the successors and assigns of each of the foregoing.

“ABL Security Documents” shall mean the “Security Documents” as defined in the
ABL Credit Agreement or any similar term under any Replacement ABL Credit
Agreement.

“ABL Standstill Period” shall have the meaning set forth in Section 3.1(b).

“Additional Agent” shall mean any agent, trustee or other representative (if
any) of the Additional Holders of any Additional Debt.

“Additional Debt” shall have the meaning set forth in Section 9.3(g).

 

4



--------------------------------------------------------------------------------

“Additional Holder” shall mean, collectively, any person party to any Additional
Senior-Priority Document or any Additional Junior-Priority Document as a lender,
noteholder, owner, holder or creditor.

“Additional Junior-Priority Debt” shall mean Additional Debt, the obligations of
which are, or are intended to be, secured by Liens on the Collateral that rank
junior in priority (without regard to the control of remedies) to the
Senior-Priority Obligations.

“Additional Junior-Priority Document” shall mean any agreement, document or
instrument governing or evidencing any Additional Junior-Priority Debt.

“Additional Senior-Priority Debt” shall mean Additional Debt, the obligations of
which are, or are intended to be, secured by Liens on the Collateral that rank
equal in priority (without regard to the control of remedies) with the
obligations under the Senior-Priority Non-ABL Loan Agreement, the 2021 Secured
Notes Indenture and the 2023 Secured Notes Indenture.

“Additional Senior-Priority Document” shall mean any agreement, document or
instrument governing or evidencing any Additional Senior-Priority Debt.

“Agents” shall mean, collectively, the ABL Agent, each Senior-Priority Agent and
each Junior-Priority Agent, sometimes being referred to herein individually as
an “Agent”.

“Agreement” shall mean this ABL Intercreditor Agreement.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Borrower” shall have the meaning set forth in the preamble to this Agreement
and shall include (a) any other Person that at any time after the date hereof
becomes a borrower or issuer in respect of any Obligations and (b) their
respective successors and assigns.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the Laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by Law or other
governmental action to close.

“Cash Collateral” shall mean any Collateral consisting of cash or cash
equivalents, any Security Entitlement and any Financial Assets.

 

5



--------------------------------------------------------------------------------

“Cash Dominion Period” shall have the meaning assigned to such term in the ABL
Credit Agreement (or any similar term under any Replacement ABL Credit
Agreement).

“Collateral” shall mean, collectively, the ABL Collateral and the Term
Loan/Notes Collateral.

“Debt Agreements” shall mean, collectively, the ABL Credit Agreement, any
Replacement ABL Credit Agreement, the Senior-Priority Non-ABL Loan Agreement,
the 2021 Secured Notes Indenture (including the notes authenticated and issued
thereunder), the 2023 Secured Notes Indenture (including the notes authenticated
and issued thereunder) and any other credit agreement, indenture, note purchase
agreement or other operative document that is entered into by the Borrower in
connection with its incurrence or issuance of Additional Debt.

“Deposit Account Collateral” shall mean that part of the Collateral comprised of
or contained in Deposit Accounts.

“Designated Term Loan/Notes Agent” shall mean, initially, the “Applicable
Authorized Representative” (or similar term) under the Senior-Priority Pari
Passu Intercreditor Agreement; provided that if the Discharge of Senior-Priority
Obligations has occurred, (i) if there is then only one Junior-Priority Agent,
such Junior-Priority Agent shall be the Designated Term Loan/Notes Agent and
(ii) if the Junior-Priority Pari Passu Intercreditor Agreement is then in
effect, the “Applicable Authorized Representative” (or similar term) thereunder
shall be the Designated Term Loan/Notes Agent. Where the context requires,
references to the Designated Term Loan/Notes Agent shall also be deemed to refer
to the Senior-Priority Collateral Agent (or any other collateral agent) acting
at the direction of the Designated Term Loan/Notes Agent.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“DIP Financing Liens” shall have the meaning set forth in Section 6.1.

“Discharge of ABL Obligations” shall mean, subject to the terms of Section 9.3
hereof, (a) the termination of the commitments of the ABL Lenders and the
financing arrangements provided by the ABL Lenders and the other ABL Secured
Parties to the Grantors under the ABL Loan Documents, (b) the payment in full in
cash of the ABL Obligations (other than the ABL Obligations described in clause
(c) of this definition and any ABL Obligations consisting of unasserted
contingent obligations) and (c) payment in full in cash, cash collateralization
or at the option of the applicable Issuing Bank, the delivery to such Issuing
Bank of a letter of credit payable to such Issuing Bank, in either case to the
extent required under the terms of the ABL Credit Agreement, in respect of
letters of credit issued under the ABL Loan Documents. If, after receipt of any
payment of, or proceeds of Collateral applied to the payment of, the ABL
Obligations, the ABL Agent or any other ABL Secured Party is required to
surrender or return such payment or proceeds to any person for any reason, then
the ABL Obligations intended to be satisfied by such payment or proceeds shall
be reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such ABL Agent or
other ABL Secured Party, as the case may be, and no Discharge of ABL Obligations
shall be deemed to have occurred.

 

6



--------------------------------------------------------------------------------

“Discharge of Junior-Priority Obligations” shall mean, subject to the terms of
Section 9.3 hereof, the payment in full in cash of the Junior-Priority
Obligations (other than any Junior-Priority Obligations consisting of unasserted
contingent obligations). If, after receipt of any payment of, or proceeds of
Collateral applied to the payment of, the Junior-Priority Obligations, any
Junior-Priority Agent or any other Junior-Priority Secured Party is required to
surrender or return such payment or proceeds to any person for any reason, then
the Junior-Priority Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
such Junior-Priority Agent or other Junior-Priority Secured Party, as the case
may be, and no Discharge of Junior-Priority Obligations shall be deemed to have
occurred.

“Discharge of Senior-Priority Obligations” shall mean, subject to the terms of
Section 9.3 hereof, the termination of the commitments of the Senior-Priority
Lenders and the financing arrangements provided by the Senior-Priority Lenders
and the other applicable Senior-Priority Secured Parties to the Grantors under
the Senior-Priority Non-ABL Loan Agreement, (b) the payment in full in cash of
the Senior-Priority Obligations (other than the Senior-Priority Obligations
described in clause (c) of this definition and any Senior-Priority Obligations
consisting of unasserted contingent obligations) and (c) payment in full in
cash, cash collateralization or at the option of the applicable Issuing Bank or
Senior-Priority Secured Party to whom any Term Loan Hedging/Cash Management
Obligations are owed, the delivery to such Issuing Bank or other Senior-Priority
Secured Party of a letter of credit payable to such Issuing Bank or other
Senior-Priority Secured Party in either case to the extent required under the
terms of the Senior-Priority Non-ABL Loan Agreement, in respect of letters of
credit issued under the Senior-Priority Non-ABL Loan Agreement and Term Loan
Hedging/Cash Management Obligations, respectively. If, after receipt of any
payment of, or proceeds of Collateral applied to the payment of, the
Senior-Priority Obligations, any Senior-Priority Agent or any other
Senior-Priority Secured Party is required to surrender or return such payment or
proceeds to any person for any reason, then the Senior-Priority Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by such Senior-Priority Agent or other
Senior-Priority Secured Party, as the case may be, and no Discharge of
Senior-Priority Obligations shall be deemed to have occurred.

“Discharge of Term Loan/Notes Obligations” shall mean, collectively, the
Discharge of Senior-Priority Obligations and the Discharge of Junior-Priority
Obligations.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

7



--------------------------------------------------------------------------------

“First Priority Agent” shall mean, with respect to (a) any ABL Priority
Collateral, the ABL Agent, and (b) any Term Loan/Notes Priority Collateral, the
Designated Term Loan/Notes Agent and, prior to the Discharge of Senior-Priority
Obligations, unless the context otherwise requires, the Senior-Priority
Collateral Agent.

“First Priority Collateral” shall mean, with respect to (a) the Term Loan/Notes
Agents and the Term Loan/Notes Secured Parties, the Term Loan/Notes Priority
Collateral, and (b) the ABL Agent and the ABL Secured Parties, the ABL Priority
Collateral.

“First Priority Documents” shall mean, with respect to (a) any ABL Priority
Collateral, the ABL Loan Documents, and (b) any Term Loan/Notes Priority
Collateral, the Term Loan/Notes Documents.

“First Priority Obligations” shall mean, with respect to (a) any ABL Priority
Collateral, the ABL Obligations, and (b) any Term Loan/Notes Priority
Collateral, the Term Loan/Notes Obligations.

“First Priority Secured Parties” shall mean, with respect to (a) any ABL
Priority Collateral, the ABL Secured Parties and (b) any Term Loan/Notes
Priority Collateral, the Term Loan/Notes Secured Parties.

“Future Secured Term Indebtedness” shall mean Additional Senior-Priority Debt or
Additional Junior-Priority Debt that is so designated by the Borrower at the
time of incurrence thereof as Future Secured Term Indebtedness hereunder in
accordance with Section 9.3; provided that such Indebtedness is incurred, and
the Liens securing such Indebtedness are granted, in compliance with the ABL
Credit Agreement, the Senior-Priority Non-ABL Loan Agreement, the 2021 Secured
Notes Indenture, the 2023 Secured Notes Indenture and each other Additional
Senior-Priority Document and Additional Junior-Priority Document then in effect,
as applicable; provided, further, that the Additional Holders of such Future
Secured Term Indebtedness (or the applicable Additional Agent on their behalf)
shall enter into an Intercreditor Agreement Joinder pursuant to Section 9.3.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Grantors” shall mean, collectively, Parent, the Borrower, the Guarantors and
each Subsidiary of the Borrower or any Guarantor that shall have created (or
purported to create) a Lien on its assets to secure any ABL Obligations or Term
Loan/Notes Obligations, together with their respective successors and assigns.

 

8



--------------------------------------------------------------------------------

“Guarantors” shall mean, collectively, (a) Parent, (b) the other Guarantors
identified on the signature pages hereto, (c) any other Person that at any time
after the date hereof becomes a party to a guarantee in favor of any of the ABL
Secured Parties in respect of any of the ABL Obligations, any of the
Senior-Priority Secured Parties in respect of any of the Senior-Priority
Obligations or any of the Junior-Priority Secured Parties in respect of any of
the Junior-Priority Obligations and (d) their respective successors and assigns.

“Indebtedness” shall have the meaning provided in the ABL Credit Agreement or
the Senior-Priority Non-ABL Loan Agreement as in effect on the date hereof, as
the context may require.

“Initial Senior-Priority Agent” shall mean each of the Senior-Priority
Collateral Agent, the Senior-Priority Non-ABL Loan Agent, the 2021 Secured Notes
Trustee and the 2023 Secured Notes Trustee.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of their respective assets, (c) any proceeding seeking the appointment of
any trustee, receiver, liquidator, custodian or other insolvency official with
similar powers with respect to such Person or any or all of its assets or
properties, (d) any liquidation, dissolution, reorganization or winding up of
any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (e) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.

“Intellectual Property” shall have the meaning set forth in the ABL Security
Documents in effect on the date hereof.

“Intercreditor Agreement Joinder” shall mean, with respect to any Grantor or any
Additional Agent, an agreement substantially in the form of Exhibit A hereto,
executed by such Grantor or such Additional Agent, as applicable, and delivered
by it to each Term Loan/Notes Agent, the ABL Agent and the Borrower.

“Issuing Bank” shall mean, as the context requires, any “Issuing Bank” as
defined in the ABL Credit Agreement or the Senior-Priority Non-ABL Loan
Agreement or any similar term under any Replacement ABL Credit Agreement or any
Additional Senior-Priority Document.

“Junior-Priority Agent” shall mean any Additional Agent and its successors and
assigns, including any replacement or successor agent or trustee or any
additional agent or trustee, in its capacity as agent, trustee or other
representative (if any) under any applicable Additional Junior-Priority
Documents.

“Junior-Priority Documents” shall mean (i) any Additional Junior-Priority
Document and (ii) any other related document or instrument executed or delivered
pursuant to any document in subclause (i) at any time or otherwise evidencing or
securing any Obligation arising under any such Junior-Priority Document.

 

9



--------------------------------------------------------------------------------

“Junior-Priority Holders” shall mean, collectively, any person in the capacity
as a lender, noteholder, owner, holder or creditor under any Junior-Priority
Document (and, including any other lender, noteholder, owner, holder or creditor
or group of lenders, noteholders, owners, holders or creditors that at any time
Refinances all or any portion of the Junior-Priority Obligations or any person
otherwise in the capacity of a lender, noteholder, owner, holder or creditor);
sometimes being referred to herein individually as a “Junior-Priority Holder”.

“Junior-Priority Intercreditor Agreement” shall mean an intercreditor agreement,
among the Senior-Priority Agents, one or more Junior-Priority Agents, and the
Grantors from time to time party thereto.

“Junior-Priority Obligations” shall mean all obligations, liabilities and
Indebtedness of every kind, nature and description owing by any Grantor to the
Junior-Priority Agent or any Junior-Priority Secured Party, including principal,
interest, charges, fees, premiums, indemnities and expenses (including
attorneys’ fees and expenses), however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, evidenced by or arising under any of the
Junior-Priority Documents, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the
Junior-Priority Documents or after the commencement of any case with respect to
any Grantor under the Bankruptcy Code or any other Insolvency or Liquidation
Proceeding (and including any principal, interest, fees, costs, expenses and
other amounts, which would accrue and become due but for the commencement of
such case, whether or not such amounts are allowed or allowable in whole or in
part in such case or similar proceeding), whether direct or indirect, absolute
or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.

“Junior-Priority Pari Passu Intercreditor Agreement” shall mean an intercreditor
agreement among Parent, the Borrower and certain Subsidiaries of the Borrower
party thereto, and the Junior-Priority Agents with respect to Junior-Priority
Obligations.

“Junior-Priority Secured Parties” shall mean, collectively, (a) each
Junior-Priority Agent, (b) the Junior-Priority Holders, (c) each other person to
whom any Junior-Priority Obligations are owed and (d) the successors and assigns
of each of the foregoing.

“Junior-Priority Security Documents” shall mean any Additional Junior-Priority
Document that creates and/or perfects or purports to create and/or perfect any
Lien on the Collateral for the benefit of the applicable Junior-Priority Secured
Parties under such Additional Junior-Priority Documents.

“Law” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation

 

10



--------------------------------------------------------------------------------

or administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of intellectual property.

“Obligations” shall mean, as applicable, any ABL Obligations, any
Senior-Priority Obligations or any Junior-Priority Obligations.

“Ordinary Course Collections” shall have the meaning set forth in Section 4.2.

“Parent” shall have the meaning set forth in the preamble to this Agreement.

“Pari Passu Intercreditor Agreement” shall mean a Senior-Priority Pari Passu
Intercreditor Agreement or a Junior-Priority Pari Passu Intercreditor Agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to exclude
others from making, using and/or selling the inventions disclosed or claimed
therein.

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-of-Credit Rights, Deposit Accounts, Securities Accounts and Payment
Intangibles, together with all Supporting Obligations, in each case composing a
portion of the Collateral.

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Pledged Collateral” shall mean the Collateral in the possession of the ABL
Agent (or its agents or bailees) or a Term Loan/Notes Agent (or its agents or
bailees), to the extent that possession thereof perfects a Lien thereon under
the Uniform Commercial Code or other applicable Law.

 

11



--------------------------------------------------------------------------------

“Refinance” shall mean, with respect to any Indebtedness (the “Refinanced
Indebtedness”), to incur any Indebtedness in exchange for or as a replacement of
(including by entering into alternative financing arrangements in respect of
such exchange or replacement (in whole or in part), by adding or replacing
lenders, creditors, agents, borrowers and/or guarantors, or, after the original
instrument giving rise to such Indebtedness has been terminated, by entering
into any credit agreement, loan agreement, note purchase agreement, indenture or
other agreement), or the net proceeds of which are to be used for the purpose of
modifying, extending, refinancing, renewing, replacing, redeeming, repurchasing,
defeasing, amending, supplementing, restructuring, repaying, prepaying,
retiring, extinguishing or refunding such Refinanced Indebtedness. “Refinanced”
and “Refinancing” have correlative meanings.

“Replacement ABL Credit Agreement” shall have the meaning set forth in
Section 9.3(b).

“Second Priority Agent” shall mean, with respect to (a) any ABL Priority
Collateral, the Designated Term Loan/Notes Agent and, prior to the Discharge of
Senior-Priority Obligations, unless the context otherwise requires, the
Senior-Priority Collateral Agent and (b) any Term Loan/Notes Priority
Collateral, the ABL Agent.

“Second Priority Documents” shall mean, with respect to (a) any ABL Priority
Collateral, the Term Loan/Notes Documents, and (b) any Term Loan/Notes Priority
Collateral, the ABL Loan Documents.

“Second Priority Obligations” shall mean, with respect to (a) any ABL Priority
Collateral, the Term Loan/Notes Obligations, and (b) any Term Loan/Notes
Priority Collateral, the ABL Obligations.

“Second Priority Secured Parties” shall mean, with respect to (a) any ABL
Priority Collateral, the Term Loan/Notes Secured Parties, and (b) any Term
Loan/Notes Priority Collateral, the ABL Secured Parties.

“Secured Parties” shall mean the ABL Secured Parties or the Term Loan/Notes
Secured Parties, or both, as the context requires.

“Senior-Priority Agent” shall mean, initially, each Initial Senior-Priority
Agent and, if applicable after the date hereof, any Additional Agent and its
successors and assigns, including any replacement or successor agent or any
additional agent, in its capacity as agent, trustee or other representative (if
any) under any applicable Additional Senior-Priority Documents.

“Senior-Priority Collateral Agent” shall mean Credit Suisse AG, in its capacity
as collateral agent under the Senior-Priority Documents to which it is a party,
and also includes its successors and assigns, including any replacement or
successor collateral agent or any additional collateral agent under the
Senior-Priority Documents.

“Senior-Priority Documents” shall mean, collectively, (i) the Senior-Priority
Non-ABL Loan Agreement, the 2021 Secured Notes Indenture (including the notes
authenticated and issued thereunder), the 2023 Secured Notes Indenture
(including the notes authenticated and issued thereunder) and the
Senior-Priority Security Documents,

 

12



--------------------------------------------------------------------------------

(ii) any Additional Senior-Priority Document and (iii) any other related
document or instrument executed or delivered pursuant to any document in
subclauses (i) and (ii) at any time or otherwise evidencing or securing any
obligation arising under any such Senior-Priority Document.

“Senior-Priority Guarantee and Collateral Agreement” shall mean the Amended and
Restated Guarantee and Collateral Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, among Parent, the Borrower, the
subsidiaries of the Borrower from time to time party thereto, and the
Senior-Priority Collateral Agent.

“Senior-Priority Holders” shall mean, collectively, any person in the capacity
of a lender, noteholder, owner, holder or creditor under any Senior-Priority
Document (and, including any other lender, noteholder, owner, holder or creditor
or group of lenders, noteholders, owners, holders or creditors that at any time
Refinances all or any portion of the Senior-Priority Obligations or any person
otherwise in the capacity of a lender, noteholder, owner, holder or creditor
under any Senior-Priority Document) (including the Senior-Priority Lenders);
sometimes being referred to herein individually as a “Senior-Priority Holder”.

“Senior-Priority Lenders” shall mean, collectively, any person party to
Senior-Priority Non-ABL Loan Agreement as a lender.

“Senior-Priority Non-ABL Loan Agent” shall mean, initially, Credit Suisse AG, in
its capacity as administrative agent under the Senior-Priority Non-ABL Loan
Agreement and the other Senior-Priority Documents to which it is a party.

“Senior-Priority Non-ABL Loan Agreement” shall have the meaning set forth in the
recitals to this Agreement.

“Senior-Priority Obligations” shall mean the “Obligations” as defined in the
Senior-Priority Guarantee and Collateral Agreement and all other obligations,
liabilities and Indebtedness of every kind, nature and description owing by any
Grantor to any Senior-Priority Secured Party, including principal, interest,
charges, fees, premiums, indemnities and expenses (including attorneys’ fees and
expenses), however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, evidenced by or arising under any of the Senior-Priority
Documents, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Senior-Priority Documents
or after the commencement of any case with respect to any Grantor under the
Bankruptcy Code or any other Insolvency or Liquidation Proceeding (and including
any principal, interest, fees, costs, expenses and other amounts, which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case or similar
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured.

 

13



--------------------------------------------------------------------------------

“Senior-Priority Pari Passu Intercreditor Agreement” shall mean (i) the First
Lien Intercreditor Agreement dated as of August 17, 2012, among the
Senior-Priority Collateral Agent, the Senior-Priority Non-ABL Loan Agent, the
2021 Secured Notes Trustee, the 2023 Secured Notes Trustee and each additional
authorized representative from time to time party thereto and (ii) any other
intercreditor agreement among the Senior-Priority Agents.

“Senior-Priority Secured Parties” shall mean, collectively, (a) each
Senior-Priority Agent, (b) the Senior-Priority Holders, (c) the Issuing Banks
with respect to letters of credit or similar instruments under the
Senior-Priority Non-ABL Loan Agreement, (d) each other Person to whom any
Senior-Priority Obligations are owed (including any Person to whom Term Loan
Hedging/Cash Management Obligations are owed) and (e) the successors and assigns
of each of the foregoing.

“Senior-Priority Security Documents” shall mean (i) the Senior-Priority
Guarantee and Collateral Agreement and all other “Security Documents” as defined
in the Senior-Priority Non-ABL Loan Agreement, (ii) the “Notes Collateral
Documents” as defined in the 2021 Secured Notes Indenture and as defined in the
2023 Secured Notes Indenture and (iii) any similar term used in any
Senior-Priority Document to describe any Senior-Priority Document that creates
and/or perfects or purports to create and/or perfect any Lien on the Collateral
for the benefit of the applicable Senior-Priority Secured Parties under such
Senior-Priority Documents.

“Subsidiary” shall mean any “Subsidiary” of the Borrower or any Guarantor as
defined in the Senior-Priority Non-ABL Loan Agreement and the ABL Credit
Agreement.

“Term Loan Hedging/Cash Management Obligations” shall mean all obligations
described in clause (b) of the definition of “Bank Loan Obligations” in the
Senior-Priority Guarantee and Collateral Agreement.

“Term Loan/Notes Agents” shall mean, collectively, the Senior-Priority
Collateral Agent, the Senior-Priority Non-ABL Loan Agent, the 2021 Secured Notes
Trustee, the 2023 Secured Notes Trustee, any Junior Priority Agents and each
Additional Agent for any Future Secured Term Indebtedness or the Additional
Holders thereof.

“Term Loan/Notes Agreements” shall mean, collectively, the Senior-Priority
Non-ABL Loan Agreement, the 2021 Secured Notes Indenture (including the notes
authenticated and issued thereunder), the 2023 Secured Notes Indenture
(including the notes authenticated and issued thereunder) and each Debt
Agreement with respect to any Future Secured Term Indebtedness.

“Term Loan/Notes Collateral” shall mean all of the property and interests in
property, real or personal, tangible or intangible, now owned or hereafter
acquired by any Grantor in or upon which any Term Loan/Notes Secured Party at
any time has (or is purported to have) a Lien, and including all proceeds of
such property and interests in property.

 

14



--------------------------------------------------------------------------------

“Term Loan/Notes Documents” shall mean (i) the Term Loan/Notes Agreements, the
Term Loan/Notes Security Documents and each of the other Senior-Priority
Documents and Junior-Priority Documents, (ii) any Debt Agreement or other
document or instrument evidencing or governing any Future Secured Term
Indebtedness and any related collateral documents, (iii) each agreement,
document or instrument providing for or evidencing Term Loan Hedging/Cash
Management Obligations, (iv) the Senior-Priority Pari Passu Intercreditor
Agreement, any Junior-Priority Pari Passu Intercreditor Agreement and any
Junior-Priority Intercreditor Agreement and (v) any other related document or
instrument executed or delivered pursuant to any document in subclauses
(i) through (iv) at any time or otherwise evidencing or securing any Obligation
arising under any such Term Loan/Notes Document.

“Term Loan/Notes Obligations” shall mean, collectively, the Senior-Priority
Obligations and the Junior-Priority Obligations.

“Term Loan/Notes Priority Collateral” shall mean all Collateral (other than ABL
Priority Collateral, all identifiable (including pursuant to designation by the
Borrower) cash, Money, Instruments, Securities, Financial Assets and Deposit
Accounts directly received as proceeds of any Term Loan/Notes Priority
Collateral).

“Term Loan/Notes Recovery” shall have the meaning set forth in Section 6.5
hereof.

“Term Loan/Notes Secured Parties” shall mean the Senior-Priority Secured Parties
and the Junior-Priority Secured Parties.

“Term Loan/Notes Security Documents” shall mean the Senior-Priority Security
Documents and the Junior-Priority Security Documents.

“Term Loan/Notes Standstill Period” shall have the meaning set forth in
Section 3.1(a).

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all registered trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and applications for registration (other than intent-to-use applications) in the
United States Patent and Trademark Office (or any successor office) or any
similar offices in any State of the United States, and all extensions or
renewals thereof, and (b) all goodwill associated therewith or symbolized
thereby.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if, by reason
of mandatory provisions of Law, perfection or the effect of perfection or
non-perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or priority or availability of such remedy, as the
case may be.

 

15



--------------------------------------------------------------------------------

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are permitted by such agreement, instrument
or other document, (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, and as to the Borrower, any
Guarantor or any other Grantor, shall be deemed to include a receiver, trustee
or debtor-in-possession on behalf of any of such person or on behalf of any such
successor or assign, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) except as otherwise expressly
provided, all references herein to Sections shall be construed to refer to
Sections of this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

1.3. UCC Definitions. The following terms which are defined in uncapitalized
form or otherwise defined in Articles 8 or 9 of the Uniform Commercial Code are
used herein as so defined or used, as the context requires: Chattel Paper,
Commercial Tort Claims, Commodity Account, Deposit Account, Document, Electronic
Chattel Paper, Equipment, Financial Asset, Fixtures, General Intangible,
Inventory, Letter-of-Credit Right, Payment Intangible, Proceeds, Records,
Securities Account, Security Entitlement, Supporting Obligation and Tangible
Chattel Paper.

Section 2. Priority of Liens.

2.1. Subordination of Liens. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens granted to the ABL Agent or the ABL
Secured Parties or the Term Loan/Notes Agents or the Term Loan/Notes Secured
Parties and notwithstanding any provision of the UCC or any applicable Law or
any provisions of the ABL Loan Documents or the Term Loan/Notes Documents or any
other circumstance whatsoever, the ABL Agent, for itself and on behalf of each
ABL Secured Party, and each Term Loan/Notes Agent, on behalf of itself and each
applicable Term Loan/Notes Secured Party, hereby agrees that:

(a) any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or for the benefit of or on behalf of any ABL Secured Party or
any agent or trustee therefor shall be senior in right, priority, operation,
effect and in all other respects to any Lien on the ABL Priority Collateral
securing any Term Loan/Notes Obligations now or hereafter held by or for the
benefit or on behalf of any Term Loan/Notes Secured Party or any agent or
trustee therefor,

 

16



--------------------------------------------------------------------------------

(b) any Lien on the ABL Priority Collateral securing any Term Loan/Notes
Obligations now or hereafter held by or for the benefit of or on behalf of any
Term Loan/Notes Secured Party or any agent or trustee therefor shall be junior
and subordinate in all respects to all Liens on the ABL Priority Collateral
securing any ABL Obligations now or hereafter held by or for the benefit or on
behalf of any ABL Secured Party or any agent or trustee therefor,

(c) any Lien on the Term Loan/Notes Priority Collateral securing any Term
Loan/Notes Obligations now or hereafter held by or for the benefit of or on
behalf of any Term Loan/Notes Secured Party or any agent or trustee therefor
shall be senior in right, priority, operation, effect and in all other respects
to any Lien on the Term Loan/Notes Priority Collateral securing any ABL
Obligations now or hereafter held by or for the benefit or on behalf of any ABL
Secured Party or any agent or trustee therefor, and

(d) any Lien on the Term Loan/Notes Priority Collateral securing any ABL
Obligations now or hereafter held by or for the benefit of or on behalf of any
ABL Secured Party or any agent or trustee therefor shall be junior and
subordinate in all respects to all Liens on the Term Loan/Notes Priority
Collateral securing any Term Loan/Notes Obligations now or hereafter held by or
for the benefit or on behalf of any Term Loan/Notes Secured Party or any agent
or trustee therefor.

All Liens on the ABL Priority Collateral securing any ABL Obligations shall be
and remain senior in all respects and prior to all Liens on the ABL Priority
Collateral securing any Term Loan/Notes Obligations for all purposes, whether or
not such Liens securing any ABL Obligations are subordinated to any Lien
securing any other obligation of the Borrower, any other Grantor or any other
Person, and all Liens on the Term Loan/Notes Priority Collateral securing any
Term Loan/Notes Obligations shall be and remain senior in all respects and prior
to all Liens on the Term Loan/Notes Priority Collateral securing any ABL
Obligations for all purposes, whether or not such Liens securing any Term
Loan/Notes Obligations are subordinated to any Lien securing any other
obligation of the Borrower, any other Grantor or any other Person.

2.2. Prohibition on Contesting Liens. The ABL Agent, for itself and on behalf of
each ABL Secured Party, and each Term Loan/Notes Agent, for itself and on behalf
of each applicable Term Loan/Notes Secured Party, agrees that it shall not (and
hereby waives any right to) contest, or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or for the
benefit or on behalf of any ABL Secured Party in any Collateral or by or on
behalf of any of the Term Loan/Notes Secured Parties in any Collateral, as the
case may be; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any ABL Secured Party or Term Loan/Notes Secured
Party to enforce this Agreement.

 

17



--------------------------------------------------------------------------------

2.3. No New Liens.

(a) So long as the Discharge of ABL Obligations has not occurred, the parties
hereto agree that, after the date hereof, except as otherwise provided herein,
if any Term Loan/Notes Secured Party shall hold any Lien on any assets of any
Grantor securing any Term Loan/Notes Obligations that are not also subject to
the Lien of the ABL Agent under the ABL Loan Documents (except for any assets
that are expressly not required to be subject to a Lien of the ABL Agent under
the ABL Loan Documents), such Grantor shall promptly give written notice thereof
to the ABL Agent and shall grant a Lien thereon to the ABL Agent in a manner and
on terms reasonably satisfactory to the ABL Agent.

(b) So long as the Discharge of Term Loan/Notes Obligations has not occurred,
the parties hereto agree that, after the date hereof, except as otherwise
provided herein, if any ABL Secured Party shall hold any Lien on any assets of
any Grantor securing any ABL Obligations that are not also subject to the Lien
of each applicable Term Loan/Notes Agent under the applicable Term Loan/Notes
Documents (except for any assets that are expressly not required to be subject
to a Lien of such Term Loan/Notes Agent under the applicable Term Loan/Notes
Documents), such Grantor shall promptly give written notice thereof to the
applicable Term Loan/Notes Agent and shall grant a Lien thereon to such Term
Loan/Notes Agent in a manner and on terms reasonably satisfactory to such Term
Loan/Notes Agent.

(c) To the extent that the provisions of this Section 2.3 are not complied with
for any reason, without limiting any other right or remedy available to any
First Priority Agent or any other applicable First Priority Secured Party, each
Second Priority Agent agrees, for itself and on behalf of the other Second
Priority Secured Parties, that any amount received by or distributed to any such
Second Priority Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section shall be subject to Section 4 hereof.

(d) Notwithstanding anything in this Agreement to the contrary, (i) cash and
cash equivalents may be pledged to secure ABL Obligations consisting of
reimbursement obligations in respect of Letters of Credit (as such term is
defined in the ABL Credit Agreement or any similar term under any Replacement
ABL Credit Agreement) or otherwise as required by Section 2.23 of the ABL Credit
Agreement (or any similar provision in any Replacement ABL Credit Agreement) and
(ii) cash and cash equivalents may be pledged to secure Term Loan/Notes
Obligations consisting of reimbursement obligations in respect of Letters of
Credit (as such term is defined in the Senior-Priority Non-ABL Loan Agreement or
any similar term under any Additional Senior-Priority Document) or otherwise as
required by Section 2.23 of the Senior-Priority Non-ABL Loan Agreement (or any
similar provision in any Additional Senior-Priority Document).

2.4. Perfection of Liens. With respect to any portion of the Collateral, no
First Priority Agent nor any First Priority Secured Parties shall be responsible
for perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Second Priority Agents and the Second Priority
Secured Parties. The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the ABL Secured Parties as a class on
the one hand, and the Term Loan/Notes Secured Parties, as a class on the other
hand, and shall not impose on the ABL Agent, the Term Loan/Notes Agents, the ABL
Secured Parties,

 

18



--------------------------------------------------------------------------------

the Term Loan/Notes Secured Parties or any agent or trustee therefor any
obligations in respect of the disposition of proceeds of any Collateral which
would conflict with prior perfected claims therein in favor of any other Person
or any order or decree of any court or Governmental Authority or any applicable
Law.

2.5. Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, each Term Loan/Notes Agent, on
behalf of itself and the applicable Term Loan/Notes Secured Parties, agrees not
to assert and hereby waives, to the fullest extent permitted by Law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable Law with respect to the ABL Priority Collateral or
any other similar rights a junior secured creditor may have under applicable Law
with respect to the ABL Priority Collateral.

(b) Until the Discharge of Term Loan/Notes Obligations, the ABL Agent, on behalf
of itself and the ABL Secured Parties, agrees not to assert and hereby waives,
to the fullest extent permitted by Law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable Law with respect to the Term Loan/Notes Priority Collateral or any
other similar rights a junior secured creditor may have under applicable Law
with respect to the Term Loan/Notes Priority Collateral.

Section 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, each Term Loan/Notes Agent agrees, for itself and
on behalf of the other applicable Term Loan/Notes Secured Parties, that, subject
to Section 5.6:

(i) it will not (x) contest, protest or object to any foreclosure proceeding or
action brought with respect to the ABL Priority Collateral by the ABL Agent or
any ABL Secured Party in respect of the ABL Obligations or any other exercise by
any such party of any rights and remedies relating to the ABL Priority
Collateral or otherwise in respect of ABL Obligations, or (y) contest, protest
or object to the forebearance by any ABL Secured Party from bringing or pursuing
any foreclosure proceeding or action or any other exercise of any rights or
remedies relating to any of the ABL Priority Collateral in respect of ABL
Obligations, and

(ii) except as otherwise provided herein, the ABL Agent and the ABL Secured
Parties shall have the exclusive right to enforce rights, exercise remedies
(including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the ABL Priority Collateral and commence or seek to commence any action or
proceeding with respect to such rights or remedies (including any foreclosure
action or proceeding or any Insolvency or Liquidation Proceeding (provided that
the ABL Agent and the ABL Secured Parties shall

 

19



--------------------------------------------------------------------------------

only be permitted to commence an Insolvency or Liquidation Proceeding pursuant
to applicable Law as contemplated by Section 5.4 hereof)) without any
consultation with or the consent of any Term Loan/Notes Agent or any Term
Loan/Notes Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Borrower or any other
Grantor, each Term Loan/Notes Agent may file a proof of claim or statement of
interest with respect to the applicable Term Loan/Notes Obligations and shall be
entitled to file any proof of claim and other filings, make any arguments and
motions and take any other action in order to preserve or protect their Liens on
the ABL Collateral that are, in each case, in accordance with the terms of this
Agreement, with respect to the Term Loan/Notes Obligations and the ABL Priority
Collateral, (B) each Term Loan/Notes Agent may send such notices of the
existence of, or any evidence or confirmation of, the applicable Term Loan/Notes
Obligations or the Liens of such Term Loan/Notes Agent in the ABL Priority
Collateral to any court or Governmental Authority, or file or record any such
notice or evidence to the extent necessary to prove or preserve the Liens of
such Term Loan/Notes Agent in the ABL Priority Collateral, (C) each Term
Loan/Notes Agent may file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
any applicable Term Loan/Notes Secured Party, including any claims secured by
the ABL Priority Collateral, or otherwise make any agreements or file any
motions pertaining to the applicable Term Loan/Notes Obligations, in each case
to the extent not inconsistent with the terms of this Agreement, (D) each Term
Loan/Notes Agent may commence legal proceedings against a Grantor (but not any
of the ABL Priority Collateral); provided that, such legal proceedings could not
reasonably be expected to interfere with the rights of the ABL Agent or any
other ABL Secured Party in and to the ABL Priority Collateral or the ABL
Obligations or the exercise by the ABL Agent or any other ABL Secured Party of
such rights and does not involve any contest or challenge to the validity,
perfection, priority or enforceability of the Liens of the ABL Agent or any
other ABL Secured Party or of the ABL Agent or any other ABL Obligations and in
any event no Term Loan/Notes Agent may enforce any judgment against any of the
ABL Priority Collateral, (E) the Term Loan/Notes Secured Parties may exercise
rights and remedies that may be exercised by unsecured creditors to the extent
provided in Section 5.4 hereof and not otherwise inconsistent with the terms
hereof, including, in any Insolvency or Liquidation Proceeding, the right to
file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
Bankruptcy Law or applicable non-bankruptcy Law (other than initiating or
joining in an involuntary case or proceeding under the Bankruptcy Code with
respect to a Grantor, except as otherwise requested or expressly consented to in
writing by the ABL Agent), in each case, in accordance with the terms of this
Agreement; provided that any judgment Lien obtained by a Term Loan/Notes Secured
Party as a result of such exercise of rights will be subject to this Agreement;
provided further, that until the Discharge of ABL Obligations, if any Term
Loan/Notes Agent or any other Term Loan/Notes Secured Party shall, at any time,
receive any proceeds of any such judgment Lien, it shall pay such proceeds over
to the ABL Agent in accordance with the terms of Section 4.4 and (F) in any
Insolvency or Liquidation Proceeding, the Term Loan/Notes Secured Parties shall
be entitled to vote on any plan of reorganization, in a

 

20



--------------------------------------------------------------------------------

manner and to the extent consistent with the provisions hereof; provided,
further, that a Term Loan/Notes Agent or any Term Loan/Notes Secured Party may
exercise any or all of such rights, powers, or remedies after a period of at
least 180 days has elapsed since the later of: (i) the first date on which all
of the following have occurred: (w) a Term Loan/Notes Agent declared the
existence of an “Event of Default” under any Term Loan/Notes Documents, (x) the
payment of the principal amount of any of the Term Loan/Notes Obligations (to
the extent such amount was not already due and owing) has been accelerated and
(y) payment thereof has been demanded and (ii) the date on which the ABL Agent
has received notice thereof from such Term Loan/Notes Agent; provided, further,
however, that no Term Loan/Notes Agent nor any other Term Loan/Notes Secured
Party shall exercise any rights or remedies with respect to the ABL Priority
Collateral if, notwithstanding the expiration of such 180-day period, the ABL
Agent or any other ABL Secured Party (1) shall have commenced, whether before or
after the expiration of such 180-day period, and be diligently pursuing the
exercise of their rights, powers, or remedies with respect to all or any
material portion of the ABL Priority Collateral (prompt written notice of such
exercise to be given to the Term Loan/Notes Agents, it being understood and
agreed that (x) failure to deliver such notice shall not result in any liability
of the ABL Secured Parties hereunder or impair any ABL Secured Party’s right
hereunder or under any of the ABL Loan Documents and (y) none of the following
shall require such notice: (I) the exercise of rights pursuant to
Section 2.04(f) of the ABL Credit Agreement by the ABL Agent or any ABL Secured
Party during the continuance of a Cash Dominion Period, (II) the notification of
account debtors, depository institutions or any other Person to deliver proceeds
of ABL Priority Collateral to the ABL Agent in accordance with the ABL Loan
Documents, (III) the establishment of borrowing base reserves, (IV) the taking
of any action in connection with the attempt to receive, or the receipt, of
Ordinary Course Collections and (V) the filing of a proof of claim in any
Insolvency or Liquidation Proceeding), or (2) shall have been stayed by
operation of Law or any court order from pursuing any such exercise of remedies
(the period during which the Term Loan/Notes Agents and the Term Loan/Notes
Secured Parties may not pursuant to this Section 3.1(a)(ii) exercise any rights,
powers, or remedies with respect to the ABL Priority Collateral, the “Term
Loan/Notes Standstill Period”); provided further, however, that after the
expiration of the Term Loan/Notes Standstill Period, so long as neither the ABL
Agent nor any other ABL Secured Party has commenced any action to enforce its
Lien on any material portion of the ABL Priority Collateral, in the event that
and for so long as any Term Loan/Notes Secured Party (or the applicable Term
Loan/Notes Agent on its behalf) have commenced any actions to enforce its Lien
with respect to all or any material portion of the ABL Priority Collateral to
the extent permitted hereunder and is diligently pursuing in good faith such
actions, neither the ABL Secured Parties nor the ABL Agent shall take any action
of a similar nature with respect to such ABL Priority Collateral without the
prior written consent of the Term Loan/Notes Agents; provided that all other
provisions of this Agreement are complied with. In exercising rights and
remedies with respect to the ABL Priority Collateral, the ABL Agent and the ABL
Secured Parties may enforce the provisions of the ABL Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion consistent with the terms of
the ABL Loan Documents. Such exercise and enforcement shall include the rights
of an

 

21



--------------------------------------------------------------------------------

agent or any holder of an irrevocable power of attorney appointed by them to
sell or otherwise dispose of ABL Priority Collateral or other collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code and of a secured creditor under Bankruptcy Law of any applicable
jurisdiction.

(b) So long as the Discharge of Term Loan/Notes Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, the ABL Agent agrees, for itself and
on behalf of the other ABL Secured Parties, that, subject to Section 5.6:

(i) it will not (x) contest, protest or object to any foreclosure proceeding or
action brought with respect to the Term Loan/Notes Priority Collateral by a Term
Loan/Notes Agent or any Term Loan/Notes Secured Party in respect of the Term
Loan/Notes Obligations or any other exercise by any such party of any rights and
remedies relating to the Term Loan/Notes Priority Collateral or otherwise in
respect of the Term Loan/Notes Obligations, or (y) contest, protest or object to
the forbearance by any Term Loan/Notes Secured Party from bringing or pursuing
any foreclosure proceeding or action or any other exercise of any rights or
remedies relating to any of the Term Loan/Notes Priority Collateral in respect
of Term Loan/Notes Obligations, and

(ii) except as otherwise provided herein, the Term Loan/Notes Agents and the
Term Loan/Notes Secured Parties shall have the exclusive right to enforce
rights, exercise remedies (including setoff and the right to credit bid their
debt) and make determinations regarding the release, disposition or restrictions
with respect to the Term Loan/Notes Priority Collateral and commence or seek to
commence any action or proceeding with respect to such rights or remedies
(including any foreclosure action or proceeding or any Insolvency or Liquidation
Proceeding (provided that the Term Loan/Notes Agents and the Term Loan/Notes
Secured Parties shall only be permitted to commence an Insolvency or Liquidation
Proceeding pursuant to applicable Law as contemplated by Section 5.4 hereof))
without any consultation with or the consent of the ABL Agent or any ABL Secured
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Borrower or any other Grantor, the ABL Agent may
file a proof of claim or statement of interest with respect to the applicable
ABL Obligations, (B) the ABL Agent may send such notices of the existence of, or
any evidence or confirmation of, the ABL Obligations or the Liens of the ABL
Agent in the Term Loan/Notes Priority Collateral to any court or Governmental
Authority, or file or record any such notice or evidence to the extent necessary
to prove or preserve the Liens of the ABL Agent in the Term Loan/Notes Priority
Collateral and shall be entitled to file any proof of claim and other filings,
make any arguments and motions and take any other action in order to preserve or
protect their Liens on the Term Loan/Notes Priority Collateral that are, in each
case, in accordance with the terms of this Agreement, with respect to the ABL
Obligations and the Term Loan/Notes Priority Collateral, (C) the ABL Agent may
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of any ABL
Secured Party, including any claims secured by the Term Loan/Notes Priority
Collateral,

 

22



--------------------------------------------------------------------------------

or otherwise make any agreements or file any motions pertaining to the ABL
Obligations, in each case to the extent not inconsistent with the terms of this
Agreement, (D) the ABL Agent may commence legal proceedings against a Grantor
(but not any of the Term Loan/Notes Priority Collateral); provided that, such
legal proceedings could not reasonably be expected to interfere with the rights
of the Term Loan/Notes Agents or any other Term Loan/Notes Secured Party in and
to the Term Loan/Notes Priority Collateral or the Term Loan/Notes Obligations or
the exercise by the Term Loan/Notes Agents or any other Term Loan/Notes Secured
Party of such rights and does not involve any contest or challenge to the
validity, perfection, priority or enforceability of the Liens of the Term
Loan/Notes Agents or any other Term Loan/Notes Secured Party or of the Term
Loan/Notes Agents or any other Term Loan/Notes Obligations and in any event no
ABL Agent may enforce any judgment against any of the Term Loan/Notes Priority
Collateral, (E) the ABL Secured Parties may exercise rights and remedies that
may be exercised by unsecured creditors to the extent provided in Section 5.4
hereof and not otherwise inconsistent with the terms hereof, including, in any
Insolvency or Liquidation Proceeding, the right to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either Bankruptcy Law or
applicable non-bankruptcy Law (other than initiating or joining in an
involuntary case or proceeding under the Bankruptcy Code with respect to a
Grantor, except as otherwise requested or expressly consented to in writing by
the Term Loan/Notes Agents), in each case, in accordance with the terms of this
Agreement; provided that any judgment Lien obtained by an ABL Secured Party as a
result of such exercise of rights will be subject to this Agreement; provided
further, that until the Discharge of Term Loan/Notes Obligations, if the ABL
Agent or any other ABL Secured Party shall, at any time, receive any proceeds of
any such judgment Lien, it shall pay such proceeds over to the Designated Term
Loan/Notes Agent in accordance with the terms of Section 4.4 and (F) in any
Insolvency or Liquidation Proceeding, the ABL Secured Parties shall be entitled
to vote on any plan of reorganization, in a manner and to the extent consistent
with the provisions hereof; provided, further, that the ABL Agent or any ABL
Secured Party may exercise any or all of such rights, powers, or remedies after
a period of at least 180 days has elapsed since the later of: (i) the first date
on which all of the following have occurred: (w) the ABL Agent declared the
existence of an “Event of Default” under the ABL Loan Documents, (x) the payment
of the principal amount of all ABL Obligations under the ABL Loan Documents has
been accelerated (to the extent such amount was not already due and owing) and
(y) payment thereof has been demanded and (ii) the date on which each of the
Term Loan/Notes Agents have received notice thereof from the ABL Agent;
provided, further, however, that neither the ABL Agent nor any other ABL Secured
Party shall exercise any rights or remedies with respect to the Term Loan/Notes
Priority Collateral if, notwithstanding the expiration of such 180-day period,
any Term Loan/Notes Agent or any other Term Loan/Notes Secured Party (1) shall
have commenced, whether before or after the expiration of such 180-day period,
and be diligently pursuing the exercise of its rights, powers, or remedies with
respect to all or any material portion of the Term Loan/Notes Priority
Collateral (prompt written notice of such exercise to be given to the ABL Agent,
it being understood and agreed that failure to deliver such notice shall not
result in any liability of the Term Loan/Notes Secured Parties hereunder or
impair any Term Loan/Notes Secured

 

23



--------------------------------------------------------------------------------

Party’s rights hereunder or under any of the Term Loan/Notes Documents), or
(2) shall have been stayed by operation of Law or any court order from pursuing
any such exercise of remedies (the period during which the ABL Agent and the ABL
Secured Parties may not pursuant to this Section 3.1(b)(ii) exercise any rights,
powers, or remedies with respect to the Term Loan/Notes Priority Collateral, the
“ABL Standstill Period”); provided further, however, that after the expiration
of the ABL Standstill Period, so long as no Term Loan/Notes Agent nor any other
Term Loan/Notes Secured Party has commenced any action to enforce its Lien on
any material portion of the Term Loan/Notes Priority Collateral, in the event
that and for so long as any ABL Secured Party (or the ABL Agent on its behalf)
have commenced any actions to enforce its Lien with respect to all or any
material portion of the Term Loan/Notes Priority Collateral to the extent
permitted hereunder and are diligently pursuing in good faith such actions,
neither the Term Loan/Notes Secured Parties nor the Term Loan/Notes Agents shall
take any action of a similar nature with respect to such Term Loan/Notes
Priority Collateral without the prior written consent of the ABL Agent; provided
that all other provisions of this Agreement are complied with. In exercising
rights and remedies with respect to the Term Loan/Notes Priority Collateral, the
Term Loan/Notes Agents and the Term Loan/Notes Secured Parties may enforce the
provisions of the Term Loan/Notes Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion consistent with the terms of the Term Loan/Notes
Documents. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Term Loan/Notes Priority
Collateral or other collateral upon foreclosure, to incur expenses in connection
with such sale or disposition, and to exercise all the rights and remedies of a
secured lender under the Uniform Commercial Code and of a secured creditor under
any Bankruptcy Law of any applicable jurisdiction.

(c) So long as the Discharge of ABL Obligations has not occurred, each Term
Loan/Notes Agent, on behalf of itself and each applicable Term Loan/Notes
Secured Party, agrees that it will not take or receive any ABL Priority
Collateral or any proceeds of ABL Priority Collateral in connection with the
exercise of any right or remedy (including setoff or recoupment) with respect to
any ABL Priority Collateral. Without limiting the generality of the foregoing,
unless and until the Discharge of ABL Obligations has occurred, except as
expressly provided in the provisos in clause (ii) of Section 3.1(a), the sole
right of each Term Loan/Notes Agent and the Term Loan/Notes Secured Parties with
respect to the ABL Priority Collateral is to hold a Lien on the ABL Priority
Collateral pursuant to the Term Loan/Notes Documents for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of ABL Obligations has occurred. So long as the Discharge of
Term Loan/Notes Obligations has not occurred, the ABL Agent, on behalf of itself
and each ABL Secured Party, agrees that it will not take or receive any Term
Loan/Notes Priority Collateral or any proceeds of Term Loan/Notes Priority
Collateral in connection with the exercise of any right or remedy (including
setoff or recoupment) with respect to any Term Loan/Notes Priority Collateral.
Without limiting the generality of the foregoing, unless and until the Discharge
of Term Loan/Notes Obligations has occurred, except as expressly provided in the
provisos in clause (ii) of Section 3.1(b), the sole right of the ABL Agent and
the ABL Secured Parties with respect to the Term Loan/Notes Priority Collateral
is to hold a Lien on the Term Loan/Notes Priority Collateral pursuant to the ABL
Loan Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Term Loan/Notes
Obligations has occurred.

 

24



--------------------------------------------------------------------------------

(d) Subject to the provisos in clause (ii) of Section 3.1(a) above and
Section 5.6, (i) each Term Loan/Notes Agent, for itself and on behalf of each
applicable Term Loan/Notes Secured Party, agrees that the Term Loan/Notes Agents
and the Term Loan/Notes Secured Parties will not take any action that would
hinder any exercise of remedies undertaken by the ABL Agent or the ABL Secured
Parties with respect to the ABL Priority Collateral under the ABL Loan
Documents, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise, and (ii) each
Term Loan/Notes Agent, for itself and on behalf of each applicable Term
Loan/Notes Secured Party, hereby waives any and all rights it or any such Term
Loan/Notes Secured Party may have as a junior lien creditor or otherwise to
object to the manner or order in which the ABL Agent or the ABL Secured Parties
seek to enforce or collect the ABL Obligations with respect to the ABL Priority
Collateral or the Liens granted in any of the ABL Priority Collateral,
regardless of whether any action or failure to act by or on behalf of the ABL
Agent or ABL Secured Parties is or could be adverse to the interests of the Term
Loan/Notes Secured Parties. Subject to the provisos in clause (ii) of
Section 3.1(b) above and Section 5.6, (i) the ABL Agent, for itself and on
behalf of each ABL Secured Party, agrees that the ABL Agent and the ABL Secured
Parties will not take any action that would hinder any exercise of remedies
undertaken by any Term Loan/Notes Agent or the Term Loan/Notes Secured Parties
with respect to the Term Loan/Notes Priority Collateral under the Term
Loan/Notes Documents, including any sale, lease, exchange, transfer or other
disposition of the Term Loan/Notes Priority Collateral, whether by foreclosure
or otherwise, and (ii) the ABL Agent, for itself and on behalf of each ABL
Secured Party, hereby waives any and all rights it or any ABL Secured Party may
have as a junior lien creditor or otherwise to object to the manner or order in
which the Term Loan/Notes Agents or the Term Loan/Notes Secured Parties seek to
enforce or collect the Term Loan/Notes Obligations with respect to the Term
Loan/Notes Priority Collateral or the Liens granted in any of the Term
Loan/Notes Priority Collateral, regardless of whether any action or failure to
act by or on behalf of the Term Loan/Notes Agents or Term Loan/Notes Secured
Parties is or could be adverse to the interests of the ABL Secured Parties.

(e) Each Term Loan/Notes Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Term Loan/Notes Document shall be
deemed to restrict in any way the rights and remedies of the ABL Agent or the
ABL Secured Parties with respect to the ABL Priority Collateral as set forth in
this Agreement and the ABL Loan Documents. The ABL Agent hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any applicable
ABL Loan Document shall be deemed to restrict in any way the rights and remedies
of the Term Loan/Notes Agents or the Term Loan/Notes Secured Parties with
respect to the Term Loan/Notes Priority Collateral as set forth in this
Agreement and the Term Loan/Notes Documents.

 

25



--------------------------------------------------------------------------------

3.2. Cooperation.

(a) Subject to the provisos in clause (ii) of Section 3.1(a), each Term
Loan/Notes Agent, on behalf of itself and each applicable Term Loan/Notes
Secured Party, agrees that, unless and until the Discharge of ABL Obligations
has occurred, it will not commence, or join with any Person (other than the ABL
Secured Parties and the ABL Agent upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the ABL Priority Collateral under any of
the applicable Term Loan/Notes Documents or otherwise in respect of the
applicable Term Loan/Notes Obligations relating to the ABL Priority Collateral.

(b) Subject to the provisos in clause (ii) of Section 3.1(b), the ABL Agent, on
behalf of itself and each ABL Secured Party, agrees that, unless and until the
Discharge of Term Loan/Notes Obligations has occurred, it will not commence, or
join with any Person (other than the Term Loan/Notes Secured Parties and the
Term Loan/Notes Agents, upon the request thereof) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Term Loan/Notes Priority Collateral
under any of the applicable ABL Loan Documents or otherwise in respect of the
applicable ABL Obligations relating to the Term Loan/Notes Priority Collateral.

3.3. Actions Upon Breach.

(a) If any Term Loan/Notes Secured Party, in contravention of the terms of this
Agreement, in any way takes or attempts or threatens to take any action with
respect to the ABL Priority Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement except as provided in the
provisos to Section 3.1(a)(ii)), this Agreement shall create an irrebuttable
presumption and admission by such Term Loan/Notes Secured Party that relief
against such Term Loan/Notes Secured Party by injunction, specific performance
and/or other appropriate equitable relief is necessary to prevent irreparable
harm to the ABL Secured Parties, it being understood and agreed by each
applicable Term Loan/Notes Agent on behalf of each applicable Term Loan/Notes
Secured Party that (i) the ABL Secured Parties’ damages from its actions may at
that time be difficult to ascertain and may be irreparable, and (ii) each Term
Loan/Notes Secured Party waives any defense that the Grantors and/or the ABL
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages.

(b) If any ABL Secured Party, in contravention of the terms of this Agreement,
in any way takes or attempts or threatens to take any action with respect to the
Term Loan/Notes Priority Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement except as provided in the
provisos to Section 3.1(b)(ii)), this Agreement shall create an irrebuttable
presumption and admission by such ABL Secured Party that relief against such ABL
Secured Party by injunction, specific performance and/or other appropriate
equitable relief is necessary to prevent irreparable harm to the Term Loan/Notes
Secured Parties, it being understood and agreed by the ABL Agent on behalf of
each ABL Secured Party that (i) the applicable Term Loan/Notes Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each ABL Secured Party waives any defense that the
Grantors and/or the Term Loan/Notes Secured Parties cannot demonstrate damage
and/or be made whole by the awarding of damages.

 

26



--------------------------------------------------------------------------------

Section 4. Payments.

4.1. Revolving Nature of ABL Obligations and Term/Loan Notes Obligations.

(a) Each Term Loan/Notes Agent, for and on behalf of itself and each applicable
Term Loan/Notes Secured Party, expressly acknowledges and agrees that (i) as of
the date hereof, the ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of business the applicable ABL Agent under the ABL Credit
Agreement and the ABL Lenders will apply payments and make advances thereunder,
and that no application of any Payment Collateral or Cash Collateral or the
release of any Lien by the ABL Agent upon any portion of the Collateral in
connection with a permitted disposition under the ABL Credit Agreement shall
constitute the exercise of remedies prohibited under this Agreement;
(ii) subject to the limitations set forth herein, the amount of the ABL
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased and, subject to
Section 9.3, Refinanced, in each event, without notice to or consent by the Term
Loan/Notes Secured Parties and without affecting the provisions hereof; and
(iii) all Payment Collateral or Cash Collateral received by the ABL Agent may be
applied, reversed, reapplied, credited or reborrowed, in whole or in part, to
the ABL Obligations at any time; provided, however, that from and after the date
on which the ABL Agent (or any ABL Secured Party) commences the exercise of any
remedies with respect to any of the Collateral (other than, for the avoidance of
doubt, the exercise of rights pursuant to Section 2.04(f) of the ABL Credit
Agreement by the ABL Agent or any ABL Secured Party during the continuance of a
Cash Dominion Period), all amounts received by the ABL Agent or any ABL Secured
Party in respect of any ABL Obligations shall be applied as specified in this
Section 4. The Lien priority set forth in this Agreement shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
Refinancing of the ABL Obligations, the Term Loan/Notes Obligations or any
portion thereof, in each case, in accordance with Section 9.3 (to the extent
applicable).

(b) The ABL Agent, for and on behalf of itself and each ABL Secured Party,
expressly acknowledges and agrees that (i) as of the date hereof, the
Senior-Priority Non-ABL Loan Agreement includes a revolving commitment, that in
the ordinary course of business the Senior-Priority Non-ABL Loan Agent under the
Senior-Priority Non-ABL Loan Agreement and the Senior-Priority Lenders will
apply payments and make advances thereunder, and that no application of any
Payment Collateral or Cash Collateral or the release of any Lien by the
Senior-Priority Non-ABL Loan Agent or the Senior-Priority Collateral Agent upon
any portion of the Collateral in connection with a permitted disposition under
the Senior-Priority Non-ABL Loan Agreement shall constitute the exercise of
remedies prohibited under this Agreement; (ii) subject to the limitations set
forth herein, the amount of the Senior-Priority Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the Senior-Priority Obligations
may be modified, extended or amended from time to time, and that the aggregate
amount of the Senior-Priority Obligations may be increased and, subject to
Section 9.3, Refinanced, in each event, without notice to or consent by the ABL
Secured Parties and without affecting the provisions hereof; and (iii) all
Payment Collateral or Cash Collateral received by the Senior-Priority Non-ABL
Loan Agent or the Senior-Priority Collateral Agent may be applied, reversed,
reapplied, credited or reborrowed, in whole or in part, to the Senior-Priority
Obligations at any time; provided, however, that from and after the date on
which any Term Loan/Notes Agent (or any Term Loan/Notes Secured Party) commences
the exercise of any remedies with respect to any of the

 

27



--------------------------------------------------------------------------------

Collateral, all amounts received by any Term Loan/Notes Agent or any Term
Loan/Notes Secured Party in respect of any Term Loan/Notes Obligations shall be
applied as specified in this Section 4. The Lien priority set forth in this
Agreement shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or Refinancing of the ABL Obligations, the
Term Loan/Notes Obligations or any portion thereof, in each case, in accordance
with Section 9.3 (to the extent applicable).

4.2. Application of Proceeds of ABL Priority Collateral. The ABL Agent, on
behalf of itself and each ABL Secured Party, and each Term Loan/Notes Agent, on
behalf of itself and each applicable Term Loan/Notes Secured Party, hereby
agrees that the ABL Priority Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such ABL
Priority Collateral upon the exercise of remedies or in connection with any
Insolvency or Liquidation Proceeding, shall be applied:

first, to the payment of the costs and expenses of the ABL Agent in connection
with such exercise of remedies,

second, to the payment, discharge or cash collateralization of the ABL
Obligations in accordance with the ABL Loan Documents until a Discharge of ABL
Obligations has occurred,

third, to the payment of the Term Loan/Notes Obligations in accordance with the
Term Loan/Notes Documents until a Discharge of Term Loan/Notes Obligations has
occurred, and

fourth, the balance, if any, to the Grantors or to whosoever may be lawfully
entitled to receive the same (as instructed in writing by the Grantors) or as a
court of competent jurisdiction may direct;

provided, however, that (x) no receipt and application of any Collateral, or
proceeds thereof, received in the ordinary course of business and absent any
affirmative enforcement action or exercise of remedies by the ABL Agent or
during the pendency of any Insolvency or Liquidation Proceeding to collect or
otherwise realize upon such Collateral (such Collateral, and the proceeds
thereof, “Ordinary Course Collections”) shall constitute an exercise of remedies
for purposes of this Section 4.2 and all Ordinary Course Collections received by
the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed, in
whole or in part, pursuant to the ABL Credit Agreement and (y) none of the
following shall, without the taking of other action by the ABL Agent or any ABL
Secured Party, constitute an exercise of remedies for purposes of this
Section 4.2: (i) the exercise of rights pursuant to Section 2.04(f) of the ABL
Credit Agreement by the ABL Agent or any ABL Secured Party during the
continuance of a Cash Dominion Period or (ii) the notification of account
debtors, depository institutions or any other Person to deliver proceeds of ABL
Priority Collateral to the ABL Agent in accordance with the ABL Loan Documents.

 

28



--------------------------------------------------------------------------------

4.3. Application of Proceeds of Term Loan/Notes Priority Collateral. The ABL
Agent, on behalf of itself and each ABL Secured Party, and each Term Loan/Notes
Agent, on behalf of itself and each applicable Term Loan/Notes Secured Party,
hereby agrees that the Term Loan/Notes Priority Collateral or proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Term Loan/Notes Priority Collateral upon the exercise of remedies or in
connection with any Insolvency or Liquidation Proceeding, shall be applied:

first, to the payment of the costs and expenses of the Designated Term
Loan/Notes Agent and the Senior-Priority Collateral Agent in connection with
such exercise of remedies,

second, to the payment of the Term Loan/Notes Obligations in accordance with the
Term Loan/Notes Documents until a Discharge of Term Loan/Notes Obligations has
occurred,

third, to the payment of the ABL Obligations in accordance with the ABL Loan
Documents until a Discharge of ABL Obligations has occurred, and

fourth, the balance, if any, to the Grantors or to whosoever may be lawfully
entitled to receive the same (as instructed in writing by the Grantors) or as a
court of competent jurisdiction may direct;

provided, however, that (x) none of the following shall, without the taking of
other action by the ABL Agent or any ABL Secured Party, constitute an exercise
of remedies for purposes of this Section 4.3: (i) the exercise of rights
pursuant to Section 2.04(f) of the ABL Credit Agreement by the ABL Agent or any
ABL Secured Party during the continuance of a Cash Dominion Period, (ii) the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of ABL Priority Collateral to the ABL Agent in accordance with
the ABL Loan Documents and (iii) the taking of any action in connection with the
attempt to receive, or the receipt of, Ordinary Course Collections.

4.4. Payments Over.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, each Term Loan/Notes Agent agrees, for itself and on behalf of the
other Term Loan/Notes Secured Parties, that any ABL Priority Collateral or
proceeds thereof or payment with respect thereto received by any Term Loan/Notes
Agent or any other Term Loan/Notes Secured Party (including any right of
set-off) with respect to the ABL Priority Collateral, shall be segregated and
held in trust and promptly transferred or paid over to the ABL Agent for the
benefit of the ABL Secured Parties in the same form as received, with any
necessary endorsements or assignments or as a court of competent jurisdiction
may otherwise direct; provided that this Section 4.4 shall not apply to any
required payments of interest and principal received by the Term Loan/Notes
Agents or any other Term Loan/Notes Secured Party prior to the commencement of
any Insolvency or Liquidation Proceeding or any exercise of remedies by the ABL
Secured Parties with respect to the ABL Priority Collateral so long as such
receipt is not the direct or indirect result of the exercise by the Term
Loan/Notes Agents or any other Term Loan/Notes Secured Party of foreclosure
rights or other remedies as a secured creditor or enforcement in contravention
of this Agreement of any Lien held by any of them or any other act

 

29



--------------------------------------------------------------------------------

in contravention of this Agreement. Each Term Loan/Notes Agent, for itself and
on behalf of the applicable Term Loan/Notes Secured Parties, also agrees that
prior to receipt by the ABL Agent of notice of the exercise of remedies by any
Term Loan/Notes Agent, all funds deposited in a Deposit Account or Securities
Account that constitutes ABL Priority Collateral subject to an account control
agreement and then applied to the ABL Obligations shall be treated as ABL
Priority Collateral. In addition, unless and until the Discharge of ABL
Obligations occurs, each Term Loan/Notes Agent hereby consents to the
application, prior to the receipt by the ABL Agent of notice of the exercise of
remedies by any Term Loan/Notes Agent, of cash or other proceeds of Collateral,
deposited under deposit account control agreements to the repayment of ABL
Obligations pursuant to the ABL Loan Documents. The ABL Agent is hereby
authorized to make any such endorsements or assignments as agent for the Term
Loan/Notes Agents. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.

(b) So long as the Discharge of Term Loan/Notes Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, the ABL Agent agrees, for itself and on behalf of the other
ABL Secured Parties, that any Term Loan/Notes Priority Collateral or proceeds
thereof or payment with respect thereto received by the ABL Agent or any other
ABL Secured Party (including any right of set-off) with respect to the Term
Loan/Notes Priority Collateral, shall be segregated and held in trust and
promptly transferred or paid over to the applicable Term Loan/Notes Agents for
the benefit of the applicable Term Loan/Notes Secured Parties in the same form
as received, with any necessary endorsements or assignments or as a court of
competent jurisdiction may otherwise direct; provided that this Section 4.4
shall not apply to any required payments of interest and principal received by
the ABL Agent or any other ABL Secured Party prior to the commencement of any
Insolvency or Liquidation Proceeding so long as such receipt is not the direct
or indirect result of the exercise by the ABL Agent or any other ABL Secured
Party of foreclosure rights or other remedies as a secured creditor or
enforcement in contravention of this Agreement of any Lien held by any of them
or any other act in contravention of this Agreement. Each Term Loan/Notes Agent
is hereby authorized to make any such endorsements or assignments as agent for
the ABL Agent. This authorization is coupled with an interest and is irrevocable
until such time as this Agreement is terminated in accordance with its terms.

(c) Promptly upon the Discharge of ABL Obligations, the ABL Agent shall deliver
written notice confirming the same to the Term Loan/Notes Agents; provided that
the failure to give any such notice shall not result in any liability of the ABL
Agent or the ABL Secured Parties hereunder or in the modification, alteration,
impairment, or waiver of the rights of any party hereunder. Promptly upon the
Discharge of Term Loan/Notes Obligations, the Term Loan/Notes Agents shall
deliver written notice confirming the same to the ABL Agent; provided that the
failure to give any such notice shall not result in any liability of the Term
Loan/Notes Agents or the Term Loan/Notes Secured Parties hereunder or in the
modification, alteration, impairment, or waiver of the rights of any party
hereunder.

4.5. Application of Proceeds of Mixed Collateral. Notwithstanding anything to
the contrary contained above or in the definition of ABL Priority Collateral or
Term Loan/Notes Priority Collateral, in the event that Proceeds of Collateral
are received from (or are otherwise attributable to the value of) a sale or
other disposition of Collateral that involves a combination

 

30



--------------------------------------------------------------------------------

of ABL Priority Collateral and Term Loan/Notes Priority Collateral, unless
otherwise agreed by the ABL Agent and the Designated Term Loan/Notes Agent, the
portion of such Proceeds that shall be allocated as Proceeds of ABL Priority
Collateral for purposes of this Agreement shall be an amount equal to the net
book value of such ABL Priority Collateral (except in the case of Accounts,
which amount shall be equal to the face amount of such Accounts). In addition,
notwithstanding anything to the contrary contained above or in the definition of
ABL Priority Collateral or Term Loan/Notes Priority Collateral, to the extent
Proceeds of Collateral are Proceeds received from (or are otherwise attributable
to the value of) the sale or disposition of all or substantially all of the
Equity Interests of any Subsidiary that is a Grantor or all or substantially all
of the assets of any such Subsidiary, such Proceeds shall constitute (1) first,
in an amount equal to the face amount of the Accounts (excluding any rights to
payment for any property which specifically constitutes Term Loan/Notes Priority
Collateral which has been or is to be sold, leased, licensed, exchanged,
transferred or otherwise disposed of) and the fair market value of any other ABL
Priority Collateral owned by such Subsidiary at the time of such sale,
ABL Priority Collateral and (2) second, to the extent in excess of the amounts
described in preceding clause (1), Term Loan/Notes Priority Collateral.

Section 5. Other Agreements.

5.1. Releases.

(a) Effective upon any sale, lease, license, exchange, transfer or other
disposition of any ABL Priority Collateral permitted, or expressly consented to
in writing by the ABL Agent, under the terms of the ABL Loan Documents that
results in the release of any of the ABL Agent’s Liens on any ABL Priority
Collateral (excluding any sale, lease, license, exchange, transfer or other
disposition that is not permitted by any of the Term Loan/Notes Documents (as in
effect on the date hereof) unless such sale, lease, license, exchange, transfer
or other disposition is consummated in connection with the exercise of the ABL
Agent’s remedies in respect of ABL Priority Collateral or consummated after the
commencement of any Insolvency or Liquidation Proceeding or consummated upon the
occurrence or during the existence of an event of default under the ABL Loan
Documents):

(i) the Liens, if any, of each Term Loan/Notes Agent, for itself or for the
benefit of the applicable Term Loan/Notes Secured Parties, on such ABL Priority
Collateral shall be automatically, unconditionally and simultaneously released
to the same extent as the release of the ABL Agent’s Lien; provided that the
Proceeds thereof shall be applied pursuant to Section 4.2;

(ii) each Term Loan/Notes Agent, for itself or on behalf of the applicable Term
Loan/Notes Secured Parties, shall promptly upon the written request of the ABL
Agent execute and deliver such release documents and confirmations of the
authorization to file UCC amendments and terminations provided for herein, in
each case as the ABL Agent may reasonably require in connection with such sale,
lease, license, exchange, transfer or other disposition by the ABL Agent, the
ABL Agent’s agents or any Grantor with the prior written consent of the ABL
Agent to evidence and effectuate such termination and release; provided that any
such release or UCC amendment or termination by the Term Loan/Notes Agents shall
not extend to or otherwise affect any of the rights, if any, of the Term
Loan/Notes Agents to the Proceeds from any such sale, lease, license, exchange,
transfer or other disposition of the ABL Priority Collateral;

 

31



--------------------------------------------------------------------------------

(iii) each Term Loan/Notes Agent, for itself or on behalf of the applicable Term
Loan/Notes Secured Parties, shall be deemed to have authorized the ABL Agent to
file UCC amendments and terminations covering the ABL Priority Collateral so
sold, leased, licensed, exchanged, transferred or otherwise disposed of as to
UCC financing statements between any Grantor and such Term Loan/Notes Agent or
any other applicable Term Loan/Notes Secured Party to evidence such release and
termination; and

(iv) each Term Loan/Notes Agent, for itself or on behalf of the applicable Term
Loan/Notes Secured Parties, shall be deemed to have consented under the
applicable Term Loan/Notes Documents to such sale, lease, license, exchange,
transfer or other disposition to the same extent as the consent of the ABL Agent
and the other ABL Secured Parties.

Each Term Loan/Notes Agent, for itself and on behalf of each applicable Term
Loan/Notes Secured Party, hereby irrevocably constitutes and appoints (which
appointment is coupled with an interest and is irrevocable) the ABL Agent and
any officer or agent of such ABL Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Term Loan/Notes Agent or such Term Loan/Notes
Secured Party (as applicable) or in such ABL Agent’s own name, from time to time
in such ABL Agent’s discretion, for the purpose of carrying out the terms of
this Section 5.1(a), to take any and all appropriate action and to execute any
and all documents and instruments and make filings that may be necessary or
desirable to accomplish the purposes of this Section 5.1(a), including filing
any termination statements, endorsements or other instruments of transfer or
release; provided that the ABL Agent shall not exercise such power of attorney
unless the Term Loan/Notes Agents have failed to comply with their obligations
under this Section 5.1(a) within two Business Days after demand by the ABL
Agent.

(b) Effective upon any sale, lease, license, exchange, transfer or other
disposition of any Term Loan/Notes Priority Collateral permitted, or expressly
consented to in writing by the Term Loan/Notes Agents, under the terms of the
Term Loan/Notes Documents that results in the release of the Term Loan/Notes
Agents’ Liens on any Term Loan/Notes Priority Collateral (excluding any sale,
lease, license, exchange, transfer or other disposition that is not permitted by
the ABL Loan Documents (as in effect on the date hereof) unless such sale,
lease, license, exchange, transfer or other disposition is consummated in
connection with the exercise of the Term Loan/Notes Agents’ remedies in respect
of Term Loan/Notes Priority Collateral or consummated after the commencement of
any Insolvency or Liquidation Proceeding or consummated upon the occurrence or
during the existence of an event of default under the Term Loan/Notes
Documents):

(i) the Liens, if any, of the ABL Agent, for itself or for the benefit of the
ABL Secured Parties, on such Term Loan/Notes Priority Collateral shall be
automatically, unconditionally and simultaneously released to the same extent as
the release of the Term Loan/Notes Agents’ Liens; provided that the proceeds
thereof shall be applied pursuant to Section 4.3;

 

32



--------------------------------------------------------------------------------

(ii) the ABL Agent, for itself or on behalf of the ABL Secured Parties, shall
promptly upon the written request of any Term Loan/Notes Agent execute and
deliver such release documents and confirmations of the authorization to file
UCC amendments and terminations provided for herein, in each case as the Term
Loan/Notes Agents may reasonably require in connection with such sale, lease,
license, exchange, transfer or other disposition by the Term Loan/Notes Agents,
the Term Loan/Notes Agents’ agents or any Grantor with the prior written consent
of the Term Loan/Notes Agents to evidence and effectuate such termination and
release; provided that any such release or UCC amendment or termination by the
ABL Agent shall not extend to or otherwise affect any of the rights, if any, of
the ABL Agent to the proceeds from any such sale, lease, license, exchange,
transfer or other disposition of the Term Loan/Notes Priority Collateral;

(iii) the ABL Agent, for itself or on behalf of the ABL Secured Parties, shall
be deemed to have authorized the Term Loan/Notes Agents to file UCC amendments
and terminations covering the Term Loan/Notes Priority Collateral so sold,
leased, licensed, exchanged, transferred or otherwise disposed of as to UCC
financing statements between any Grantor and such ABL Agent or any other ABL
Secured Party to evidence such release and termination; and

(iv) the ABL Agent, for itself or on behalf of the ABL Secured Parties, shall be
deemed to have consented under the applicable ABL Loan Documents to such sale,
lease, license, exchange, transfer or other disposition to the same extent as
the consent of the Term Loan/Notes Agents and the other Term Loan/Notes Secured
Parties.

The ABL Agent, for itself and on behalf of each ABL Secured Party, hereby
irrevocably constitutes and appoints (which appointment is coupled with an
interest and is irrevocable) each Term Loan/Notes Agent and any officer or agent
of each such Term Loan/Notes Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such ABL Agent or such ABL Secured Party or in such Term
Loan/Notes Agent’s own name, from time to time in such Term Loan/Notes Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1(b), to
take any and all appropriate action and to execute any and all documents and
instruments and make any filings that may be necessary or desirable to
accomplish the purposes of this Section 5.1(b), including filing any termination
statements, endorsements or other instruments of transfer or release; provided
that the applicable Term Loan/Notes Agent shall not exercise such power of
attorney unless the ABL Agent has failed to comply with its obligations under
this Section 5.1(b) within two Business Days after demand by the applicable Term
Loan/Notes Agent.

(c) Unless and until the Discharge of ABL Obligations has occurred, each Term
Loan/Notes Agent, for itself and on behalf of each applicable Term Loan/Notes
Secured Party, hereby consents to the application, whether prior to or after a
default, of proceeds of ABL Priority Collateral to the repayment of ABL
Obligations pursuant to the ABL Credit Agreement; provided that nothing in this
Section 5.1(c) shall be construed to prevent or impair the rights of the Term
Loan/Notes Agents or the Term Loan/Notes Secured Parties to receive proceeds in
connection with the Term Loan/Notes Obligations not otherwise in contravention
of this Agreement.

 

33



--------------------------------------------------------------------------------

(d) Unless and until the Discharge of Term Loan/Notes Obligations has occurred,
the ABL Agent, for itself and on behalf of each ABL Secured Party, hereby
consents to the application, whether prior to or after a default, of proceeds of
Term Loan/Notes Priority Collateral to the repayment of Term Loan/Notes
Obligations pursuant to the Term Loan/Notes Agreements; provided that nothing in
this Section 5.1(d) shall be construed to prevent or impair the rights of the
ABL Agent or the ABL Secured Parties to receive proceeds in connection with the
ABL Obligations not otherwise in contravention of this Agreement.

5.2. Insurance and Condemnation Awards.

(a) Proceeds of Collateral include insurance proceeds and, therefore, the Lien
priority set forth in this Agreement shall govern the ultimate disposition of
casualty insurance proceeds.

(b) Unless and until the Discharge of ABL Obligations has occurred, the ABL
Agent and the ABL Secured Parties shall have the sole and exclusive right,
subject to the rights of the Grantors under the ABL Loan Documents, to settle
and adjust claims in respect of the ABL Priority Collateral under policies of
insurance; provided that, if any insurance claim includes both ABL Priority
Collateral and Term Loan/Notes Priority Collateral, the ABL Agent or the
Designated Term Loan/Notes Agent, as determined by whichever class of creditors
bore a materially disproportionately greater covered loss shall, in consultation
with the other Agent, have the sole and exclusive authority, subject to the
rights of the Grantors under the ABL Loan Documents and the Term Loan/Notes
Documents, to adjust or settle any claim under the relevant insurance policy;
provided that if the covered losses (as between the ABL Obligations and the Term
Loan/Notes Obligations) are approximately equal or their relative proportion
cannot be ascertained with reasonable certainty, then the ABL Agent and the
Designated Term Loan/Notes Agent will work jointly and in good faith to collect,
adjust or settle (subject to the rights of the Grantors under the ABL Loan
Documents and the Term Loan/Notes Documents) any claim under the relevant
insurance policy. So long as the Discharge of ABL Obligations has not occurred,
all proceeds of any policies of insurance referred to in the first sentence of
this clause (b), shall (i) first, be paid to the ABL Agent for the benefit of
the ABL Secured Parties to the extent required under the ABL Loan Documents,
(ii) second, be paid to the Designated Term Loan/Notes Agent for the benefit of
the Term Loan/Notes Secured Parties to the extent required under the applicable
Term Loan/Notes Documents and (iii) third, if no Term Loan/Notes Obligations are
outstanding, be paid to the owner of the subject property or as a court of
competent jurisdiction may otherwise direct or as may otherwise be required by
applicable Law. Until the Discharge of ABL Obligations, if any Term Loan/Notes
Agent or any other Term Loan/Notes Secured Party shall, at any time, receive any
proceeds of any such insurance policy, it shall pay such proceeds over to the
ABL Agent in accordance with the terms of Section 4.4.

(c) Unless and until the Discharge of Term Loan/Notes Obligations has occurred,
the Term Loan/Notes Agents and the Term Loan/Notes Secured Parties shall have
the sole and exclusive right, subject to the rights of the Grantors under the
Term Loan/Notes Documents, to settle and adjust claims in respect of the Term
Loan/Notes Priority Collateral under policies of insurance and to approve any
award granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation in respect of the Term Loan/Notes Priority Collateral; provided
that, if any insurance claim includes both ABL Priority Collateral and Term

 

34



--------------------------------------------------------------------------------

Loan/Notes Priority Collateral, the ABL Agent or the Designated Term Loan/Notes
Agent, as determined by whichever class of creditors bore a materially
disproportionately greater covered loss shall, in consultation with the other
Agent, have the sole and exclusive authority, subject to the rights of the
Grantors under the ABL Loan Documents and the Term Loan/Notes Documents, to
adjust or settle any claim under the relevant insurance policy; provided that if
the covered losses (as between the ABL Obligations and the Term Loan/Notes
Obligations) are approximately equal or their relative proportion cannot be
ascertained with reasonable certainty, then the ABL Agent and the Designated
Term Loan/Notes Agent will work jointly and in good faith to collect, adjust or
settle (subject to the rights of the Grantors under the ABL Loan Documents and
the Term Loan/Notes Documents) any claim under the relevant insurance policy. So
long as the Discharge of Term Loan/Notes Obligations has not occurred, all
proceeds of any policies of insurance referred to in the first sentence of this
clause (c) and any such award, or any payments with respect to a deed in lieu of
condemnation, shall (i) first, be paid to the Designated Term Loan/Notes Agent
for the benefit of the Term Loan/Notes Secured Parties to the extent required
under the Term Loan/Notes Documents, (ii) second, be paid to the ABL Agent for
the benefit of the ABL Secured Parties to the extent required under the
applicable ABL Loan Documents and (iii) third, if no ABL Obligations are still
outstanding, be paid to the owner of the subject property or as a court of
competent jurisdiction may otherwise direct or as may otherwise be required by
applicable Law. Until the Discharge of Term Loan/Notes Obligations, if the ABL
Agent or any other ABL Secured Party shall, at any time, receive any proceeds of
any such insurance policy or any such award or payment, it shall pay such
proceeds over to the Designated Term Loan/Notes Agent in accordance with the
terms of Section 4.4.

5.3. Amendments to ABL Loan Documents and Term Loan/Notes Documents.

(a) Each Term Loan/Notes Agent, on behalf of itself and the applicable Term
Loan/Notes Secured Parties, hereby agrees that, without affecting the
obligations of the Term Loan/Notes Agents or the Term Loan/Notes Secured Parties
hereunder and without affecting the obligations of the Grantors under the Term
Loan/Notes Documents, the ABL Agent and the ABL Secured Parties may, at any time
and from time to time, in their sole discretion without the consent of or notice
to any Term Loan/Notes Agent or any Term Loan/Notes Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to any Term Loan/Notes
Agent or any Term Loan/Notes Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
Refinance, extend, consolidate, restructure, or otherwise modify any of the ABL
Loan Documents in any manner whatsoever (subject to compliance with Section 9.3,
to the extent applicable), including to:

(i) change the manner, place, time, or terms of payment or renew or alter or
increase all or any of the Obligations under the ABL Loan Documents or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Obligations under the
ABL Loan Documents or any of the ABL Loan Documents;

(ii) retain or, subject to Section 2.3, obtain a Lien on any property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Loan Documents;

 

35



--------------------------------------------------------------------------------

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) subject to Section 5.1, release its Lien on any Collateral or other
property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Grantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the applicable ABL
Agent shall deem appropriate.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder and without affecting the obligations of the Grantors
under the ABL Loan Documents, each Term Loan/Notes Agent and the Term Loan/Notes
Secured Parties may, at any time and from time to time, in their sole discretion
without the consent of or notice to the ABL Agent or any ABL Secured Party
(except to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to the ABL
Agent or any ABL Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, Refinance, extend,
consolidate, restructure, or otherwise modify any of the Term Loan/Notes
Documents in any manner whatsoever (subject to compliance with Section 9.3, to
the extent applicable), including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Obligations under the Term Loan/Notes Documents or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Obligations
under the Term Loan/Notes Documents or any of the Term Loan/Notes Documents;

(ii) retain or, subject to Section 2.3, obtain a Lien on any property of any
Person to secure any of the Term Loan/Notes Obligations, and in connection
therewith to enter into any additional Term Loan/Notes Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Loan/Notes Obligations;

(iv) subject to Section 5.1, release its Lien on any Collateral or other
property;

(v) exercise or refrain from exercising any rights against the Borrower, any
Grantor, or any other Person;

 

36



--------------------------------------------------------------------------------

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Term Loan/Notes Obligations; and

(vii) otherwise manage and supervise the Term Loan/Notes Obligations as the
applicable Term Loan/Notes Agent shall deem appropriate.

(c) The ABL Obligations and the Term Loan/Notes Obligations may be Refinanced,
in whole or in part, in each case, without notice to, or the consent (except to
the extent a consent is required to permit the Refinancing transaction under any
ABL Loan Document or any Term Loan/Notes Document, as applicable) of the ABL
Agent, the ABL Secured Parties, the Term Loan/Notes Agents or the Term
Loan/Notes Secured Parties, as the case may be, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided,
however, that the holders of such Refinancing Indebtedness (or an Additional
Agent on their behalf) comply with Section 9.3 (to the extent applicable), and
any such Refinancing transaction shall be in accordance with any applicable
provisions of the ABL Loan Documents and the Term Loan/Notes Documents.

(d) In the event that the ABL Agent or the ABL Secured Parties enter into any
amendment, waiver or consent in respect of any of the ABL Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any ABL Security Document or changing in any
manner the rights of any parties thereunder in respect of the ABL Priority
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of each comparable Term Loan/Notes Security Document
(but solely as to ABL Priority Collateral) without the consent of or action by
any Term Loan/Notes Secured Party (with all such amendments, waivers and
consents subject to the terms hereof); provided that (i) no such amendment,
waiver or consent shall have the effect of removing assets subject to the Lien
of any Term Loan/Notes Document, except to the extent that a release of such
Lien is permitted or contemplated by this Agreement, (ii) no such amendment,
waiver or consent shall apply automatically to the comparable Term Loan/Notes
Security Document without the consent of or action by any Term Loan/Notes
Secured Party if such amendment, waiver or consent materially and adversely
affects the rights of the Term Loan/Notes Secured Parties, (iii) no such
amendment, waiver or consent with respect to any provision applicable to any
Agent under any Term Loan/Notes Documents shall apply automatically to any
comparable provision of any comparable Term Loan/Notes Security Document without
the prior written consent of such Agent, (iv) notice of such amendment, waiver
or consent shall be given to each Term Loan/Notes Agent by the ABL Agent on the
date of its effectiveness (provided that the failure to give such notice shall
not affect the effectiveness and validity of such amendment, waiver or consent)
and (v) a copy of such amendment, waiver or consent shall be given by the ABL
Agent to each Term Loan/Notes Agent. Notwithstanding the foregoing, in the event
that such amendment, waiver or consent would require any action whatsoever by
any Term Loan/Notes Agent, the Borrower shall provide such Term Loan/Notes Agent
with an officer’s certificate specifying such actions (with a copy of such
certificate to be provided to the ABL Agent).

 

37



--------------------------------------------------------------------------------

(e) In the event that a Term Loan/Notes Agent or the Term Loan/Notes Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Term Loan/Notes Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan/Notes Security Document or changing in any manner the rights of any
parties thereunder in respect of the Term Loan/Notes Priority Collateral, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of each comparable ABL Security Document (but solely as to Term
Loan/Notes Priority Collateral) without the consent of or action by any ABL
Secured Party (with all such amendments, waivers and consents subject to the
terms hereof); provided that (i) no such amendment, waiver or consent shall have
the effect of removing assets subject to the Lien of any ABL Loan Document,
except to the extent that a release of such Lien is permitted or contemplated by
this Agreement, (ii) no such amendment, waiver or consent shall apply
automatically to the comparable ABL Security Document without the consent of or
action by any ABL Secured Party if such amendment, waiver or consent materially
and adversely affects the rights of the ABL Secured Parties, (iii) no such
amendment, waiver or consent with respect to any provision applicable to any
Agent under any ABL Loan Documents shall apply automatically to any comparable
provision of any comparable ABL Security Document without the prior written
consent of such Agent, (iv) notice of such amendment, waiver or consent shall be
given to the ABL Agent by each applicable Term Loan/Notes Agent on the date of
its effectiveness (provided that the failure to give such notice shall not
affect the effectiveness and validity of such amendment, waiver or consent) and
(v) a copy of such amendment, waiver or consent shall be given by the Term
Loan/Notes Agents to the ABL Agent. Notwithstanding the foregoing, in the event
that such amendment, waiver or consent would require any action whatsoever by
the ABL Agent, the Borrower shall provide such ABL Agent with an officer’s
certificate specifying such actions (with a copy of such certificate to be
provided to the Term Loan/Notes Agents).

5.4. Rights As Unsecured Creditors. The Second Priority Agents and the other
Second Priority Secured Parties may exercise rights and remedies as an unsecured
creditor against any Grantor in accordance with the terms of the applicable
Second Priority Documents and applicable Law, but only to the extent that the
exercise of any such rights and remedies is not inconsistent with the terms of
this Agreement. In the event the Second Priority Secured Parties, as a result of
the exercise of their rights as unsecured creditors are granted or otherwise
hold a judgment lien in respect of Collateral, such lien shall be subject to the
provisions of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second Priority Agent or any other Second Priority Secured Party
of the required payments of interest and principal so long as such receipt is
not the direct or indirect result of the exercise by the applicable Second
Priority Agent or any other Second Priority Secured Party of foreclosure rights
or other remedies as a secured creditor (including any right of setoff) or
enforcement in contravention of this Agreement of any Lien held by any of them
or any other act in contravention of this Agreement. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the ABL Agent or
the ABL Secured Parties may have with respect to the ABL Priority Collateral, or
any rights or remedies the Term Loan/Notes Agents or the Term Loan/Notes Secured
Parties may have with respect to the Term Loan/Notes Priority Collateral.

5.5. First Priority Agent as Gratuitous Bailee for Perfection.

(a) The ABL Agent agrees to hold the Pledged Collateral that is part of the ABL
Priority Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for each Term Loan/Notes
Agent and any assignee solely for the

 

38



--------------------------------------------------------------------------------

purpose of perfecting the security interest granted in such Pledged Collateral
pursuant to the Term Loan/Notes Security Documents, subject to the terms and
conditions of this Section 5.5 (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC or similar provision of other applicable Law). Each Term
Loan/Notes Agent agrees to hold the Pledged Collateral that is part of the Term
Loan/Notes Priority Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the ABL
Agent and any assignee solely for the purpose of perfecting the security
interest granted in such Pledged Collateral pursuant to the ABL Security
Documents, subject to the terms and conditions of this Section 5.5 (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC or similar provisions
of other applicable Law).

(b) The ABL Agent agrees to hold the Deposit Account Collateral that is part of
the Collateral and controlled by such ABL Agent as gratuitous agent for each
Term Loan/Notes Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Deposit Account Collateral pursuant to the
Term Loan/Notes Security Documents, subject to the terms and conditions of this
Section 5.5. Each Term Loan/Notes Agent agrees to hold the Deposit Account
Collateral that is part of the Collateral and controlled by such Term Loan/Notes
Agent as gratuitous agent for the ABL Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the ABL Security Documents, subject to the terms and
conditions of this Section 5.5.

(c) Except as otherwise specifically provided herein (including Sections 3.1, 4
and 8.2), until the Discharge of ABL Obligations has occurred, the ABL Agent
shall be entitled to deal with the Pledged Collateral constituting ABL Priority
Collateral in accordance with the terms of this Agreement and the ABL Loan
Documents as if the Liens under the Term Loan/Notes Security Documents did not
exist. The rights of each Term Loan/Notes Agent and the Term Loan/Notes Secured
Parties with respect to such Pledged Collateral shall at all times be subject to
the terms of this Agreement. Except as otherwise specifically provided herein
(including Sections 3.1, 4 and 8.2), until the Discharge of Term Loan/Notes
Obligations has occurred, each Term Loan/Notes Agent shall be entitled to deal
with the Pledged Collateral constituting Term Loan/Notes Priority Collateral in
accordance with the terms of this Agreement and the Term Loan/Notes Documents as
if the Liens under the ABL Security Documents did not exist. The rights of the
ABL Agent and the ABL Secured Parties with respect to such Pledged Collateral
shall at all times be subject to the terms of this Agreement.

(d) The First Priority Agent shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the applicable portion of
the Collateral except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Priority Agent under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by such Second
Priority Agent.

(e) The First Priority Agent shall not have by reason of the First Priority
Documents, the Second Priority Documents or this Agreement or any other
document, a fiduciary relationship in respect of any other First Priority
Secured Party, any Second Priority

 

39



--------------------------------------------------------------------------------

Agent or any other Second Priority Secured Party and shall not have any
liability to any other First Priority Secured Party, any Second Priority Agent
or any other Second Priority Secured Party in connection with its holding the
Pledged Collateral that is part of the First Priority Collateral.

(f) Upon the Discharge of ABL Obligations, the applicable ABL Agent shall
deliver to the Designated Term Loan/Notes Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any)
constituting ABL Priority Collateral in its possession or under its control,
together with any necessary endorsements (or otherwise allow the Designated Term
Loan/Notes Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct. The Borrower shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify the ABL Agent for loss or damage suffered by such ABL Agent as a
result of such transfer except for loss or damage suffered by such ABL Agent as
a result of its own willful misconduct or gross negligence. No ABL Agent has any
obligation to follow instructions from a Term Loan/Notes Agent in contravention
of this Agreement.

(g) Upon the Discharge of Term Loan/Notes Obligations, each Term Loan/Notes
Agent shall deliver to the ABL Agent, to the extent that it is legally permitted
to do so, the remaining Pledged Collateral (if any) constituting Term Loan/Notes
Priority Collateral in its possession or under its control, together with any
necessary endorsements (or otherwise allow the ABL Agent to obtain control of
such Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct. The Borrower shall take such further action as is required to effectuate
the transfer contemplated hereby and shall indemnify each Term Loan/Notes Agent
for loss or damage suffered by such Term Loan/Notes Agent as a result of such
transfer except for loss or damage suffered by such Term Loan/Notes Agent as a
result of its own willful misconduct or gross negligence. No Term Loan/Notes
Agent has any obligation to follow instructions from the ABL Agent in
contravention of this Agreement.

5.6. Access to Premises and Cooperation.

(a) If the ABL Agent takes any enforcement action with respect to the ABL
Priority Collateral, each Term Loan/Notes Agent and the Term Loan/Notes Secured
Parties (i) shall cooperate with such ABL Agent (at the sole cost and expense of
such ABL Agent and the ABL Secured Parties and subject to the condition that the
Term Loan/Notes Agents and the Term Loan/Notes Secured Parties shall have no
obligation or duty to take any action or refrain from taking any action that
would require it to expend or risk its own funds or could reasonably be expected
to result in the incurrence of any liability or damage to a Term Loan/Notes
Agent or the Term Loan/Notes Secured Parties (as determined by such Term
Loan/Notes Agent or Term Loan/Notes Secured Parties in their sole discretion))
in its efforts to enforce its security interest in the ABL Priority Collateral
and to allow such ABL Agent to assemble the ABL Priority Collateral, (ii) shall
not take any action that could reasonably be expected to hinder or restrict in
any respect such ABL Agent from enforcing its security interest in the ABL
Priority Collateral or assembling the ABL Priority Collateral and (iii) shall
permit such ABL Agent, its employees, agents, advisers and representatives, at
the sole cost and expense of the ABL Secured Parties (but without any separate
rent or access fee) and upon reasonable advance notice, to use the Term
Loan/Notes Priority Collateral (including (x) equipment, processors, computers
and other

 

40



--------------------------------------------------------------------------------

machinery related to the storage or processing of records, documents or files
and (y) Intellectual Property, in each case only to the extent and for so long
as required to effect an enforcement action with respect to the ABL Priority
Collateral), for a period not to exceed 180 days after the taking of such
enforcement action, for purposes of (A) accessing the ABL Priority Collateral,
(B) selling any or all of the ABL Priority Collateral, whether in bulk, in lots
or to customers in the ordinary course of business or otherwise, (C) removing
and transporting any or all of the ABL Priority Collateral located in or on such
Term Loan/Notes Priority Collateral, if any, (D) otherwise processing, shipping,
producing, storing, completing, supplying, leasing, selling or otherwise
handling, dealing with, assembling or disposing of, in any lawful manner, the
ABL Priority Collateral, or (E) taking reasonable actions to protect, secure,
and otherwise enforce the rights of the ABL Agent and the ABL Secured Parties in
and to the ABL Priority Collateral; provided, however, that nothing contained in
this Agreement shall restrict the rights of the Term Loan/Notes Agents or the
Term Loan/Notes Secured Parties from selling, assigning or otherwise
transferring any Term Loan/Notes Priority Collateral prior to the expiration of
such 180-day period if (but only if) the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section 5.6. If any stay or
other order prohibiting the exercise of remedies with respect to the ABL
Priority Collateral has been imposed by applicable Law (including in connection
with any Insolvency or Liquidation Proceeding affecting the Borrower or any
other Grantor) or entered by a court of competent jurisdiction, such 180-day
period shall be tolled during the pendency of any such stay or other order. In
connection with the use of Intellectual Property constituting Term Loan/Notes
Priority Collateral pursuant to clause (iii)(y) above in the first sentence of
this clause (a), each Term Loan/Notes Agent (and any purchaser, assignee or
transferee of assets as provided in the proviso to the first sentence of this
clause (a)) (1) consents (without any representation, recourse, warranty or
obligation whatsoever) to the grant by any Grantor to the ABL Agent of a
non-exclusive royalty-free license to use any Patent, Trademark, Intellectual
Property or proprietary information of such Grantor that is subject to a Lien
held by such Term Loan/Notes Agent (or any Patent, Trademark, Intellectual
Property or proprietary information acquired by such purchaser, assignee or
transferee from any Grantor) and (2) grants, in its capacity as a secured party
(or as a purchaser, assignee or transferee), to the ABL Agent a non-exclusive
royalty-free license to use any Patent, Trademark, Intellectual Property or
proprietary information that is subject to a Lien held by such Term Loan/Notes
Agent (or subject to such purchase, assignment or transfer, as the case may be),
in each case for the purposes set forth in clauses (A) through (E) of this
paragraph.

(b) During the period of actual use or control by the ABL Agent or its agents or
representatives of any Term Loan/Notes Priority Collateral, the ABL Agent and
the ABL Secured Parties shall (i) be responsible for the payment of ordinary
course expenses of third parties that are not Grantors with respect to such use
or control of such Term Loan/Notes Priority Collateral, (ii) shall reimburse the
Term Loan/Notes Agents and their respective officers, directors, employees and
agents for any damages, costs or expenses resulting from actions or omissions of
the ABL Agent or Persons under the control of or acting at the direction of or
for the ABL Agent in its or their operation of such Term Loan/Notes Priority
Collateral and (iii) be obligated to repair at their expense any physical damage
to such Term Loan/Notes Priority Collateral resulting directly from such use or
control, and to leave such Term Loan/Notes Priority Collateral in substantially
the same condition as it was at the commencement of such use or control,
ordinary wear and tear excepted. In no event shall the ABL Agent or the ABL
Secured Parties have any liability to the Term Loan/Notes Agents or the Term
Loan/Notes

 

41



--------------------------------------------------------------------------------

Secured Parties pursuant to this Section 5.6 as a result of the condition of any
Term Loan/Notes Priority Collateral existing prior to the date of the exercise
by such ABL Agent and the ABL Secured Parties of their rights under this
Section 5.6, and the ABL Agent and the ABL Secured Parties shall have no duty or
liability to maintain the Term Loan/Notes Priority Collateral in a condition or
manner better than that in which it was maintained prior to the use thereof by
the ABL Agent, or for any diminution in the value of the Term Loan/Notes
Priority Collateral that results from ordinary wear and tear resulting from the
use of the Term Loan/Notes Priority Collateral by the ABL Agent in the manner
and for the time periods specified under this Section 5.6. Without limiting the
rights granted in this paragraph, the ABL Agent and the ABL Secured Parties
shall cooperate with the Term Loan/Notes Agents and the Term Loan/Notes Secured
Parties in connection with any efforts made by the Term Loan/Notes Agents and
the Term Loan/Notes Secured Parties to sell the Term Loan/Notes Priority
Collateral.

(c) If any Term Loan/Notes Agent takes any enforcement action with respect to
the Term Loan/Notes Priority Collateral, the ABL Agent and the ABL Secured
Parties (i) shall reasonably cooperate with such Term Loan/Notes Agent (at the
sole cost and expense of the applicable Term Loan/Notes Secured Parties
(excluding the Term Loan/Notes Agents) and subject to the condition that the ABL
Agent and the ABL Secured Parties shall have no obligation or duty to take any
action or refrain from taking any action that could reasonably be expected to
result in the incurrence of any liability or damage to the ABL Agent or the ABL
Secured Parties) in its efforts to enforce its security interest in the Term
Loan/Notes Priority Collateral and assemble the Term Loan/Notes Priority
Collateral and (ii) shall not take any action that could reasonably be expected
to hinder or restrict in any respect such Term Loan/Notes Agent from enforcing
its security interest in the Term Loan/Notes Priority Collateral or from
assembling the Term Loan/Notes Priority Collateral.

(d) Each Term Loan/Notes Agent agrees that if the ABL Agent shall require rights
available under any permit or license controlled by such Term Loan/Notes Agent
in order to realize on any ABL Priority Collateral, such Term Loan/Notes Agent
shall take all such actions as shall be available to it, consistent with
applicable Law and reasonably requested by the ABL Agent to make such rights
available to such ABL Agent, subject to the Liens of the Term Loan/Notes Agents
and the Term Loan/Notes Secured Parties. The ABL Agent agrees that if a Term
Loan/Notes Agent shall require rights available under any permit or license
controlled by such ABL Agent in order to realize on any Term Loan/Notes Priority
Collateral, such ABL Agent shall take all such actions as shall be available to
it, consistent with applicable Law and reasonably requested by the applicable
Term Loan/Notes Agent to make such rights available to such Term Loan/Notes
Agent, subject to the Liens of the ABL Agent and the ABL Secured Parties.

5.7. No Release If Event of Default; Reinstatement.

(a) If, concurrently with (or after) the Discharge of ABL Obligations has
occurred, the Borrower or any other Grantor incurs any ABL Obligations in
accordance with Section 9.3, then such Discharge of ABL Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken by a Term Loan/Notes Agent or
otherwise prior to the date of such designation as a result of the occurrence of
such prior Discharge of ABL Obligations), and the applicable agreement

 

42



--------------------------------------------------------------------------------

governing such ABL Obligations shall automatically be treated as the ABL Credit
Agreement for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein and the granting
by the applicable ABL Agent of amendments, waivers and consents hereunder.

(b) If, concurrently with (or after) the Discharge of Term Loan/Notes
Obligations has occurred, the Borrower or any other Grantor incurs any Term
Loan/Notes Obligations in accordance with Section 9.3 hereof, then such
Discharge of Term Loan/Notes Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken by the ABL Agent or otherwise prior to the date of such
designation as a result of the occurrence of such prior Discharge of Term
Loan/Notes Obligations), and the applicable agreement governing such Term
Loan/Notes Obligations shall automatically be treated as a Term Loan/Notes
Agreement for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein and the granting
by the applicable Term Loan/Notes Agent of amendments, waivers and consents
hereunder.

5.8. Legends. Each party hereto agrees that each Debt Agreement, each Term
Loan/Notes Security Document and each ABL Security Document in each case entered
into on or after the date hereof shall contain the applicable provisions set
forth on Schedule I hereto, or similar provisions approved by the ABL Agent and
the Term Loan/Notes Agents, which approval shall not be unreasonably withheld or
delayed.

Section 6. Insolvency or Liquidation Proceedings.

6.1. DIP Financing. If the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and shall move for the approval of the use
of cash collateral or of financing (“DIP Financing”) under Section 363 or
Section 364 of Title 11 of the United States Code or any similar provision in
any Bankruptcy Law, then each Second Priority Agent, on behalf of itself and
each Second Priority Secured Party, agrees that it will raise no objection to,
and will not support any objection to, and will not otherwise contest (a) such
DIP Financing provided (or consented to or not objected to) by such First
Priority Agent, the Liens on First Priority Collateral securing such DIP
Financing (the “DIP Financing Liens”) or the use of cash collateral that
constitutes First Priority Collateral, in each case unless the First Priority
Agent or the First Priority Secured Parties shall then object or support an
objection to such DIP Financing, DIP Financing Liens or use of cash collateral,
and will not object on the basis of lack of adequate protection or any other
relief in connection therewith and, to the extent the Liens securing the First
Priority Obligations under the applicable First Priority Documents are
subordinated or equal in priority with such DIP Financing Liens, will
subordinate (and will be deemed by virtue of this Agreement to have
subordinated) its Liens on the First Priority Collateral to such DIP Financing
Liens on the same basis as the other Liens on First Priority Collateral securing
the Second Priority Obligations are so subordinated to Liens securing First
Priority Obligations under this Agreement, (b) any motion for relief from the
automatic stay or any other stay or from any injunction against foreclosure or
enforcement in respect of First Priority Obligations made by the First Priority
Agent or any holder of First Priority Obligations, (c) any lawful exercise by
any holder of First Priority Obligations of the right to credit bid First
Priority Obligations under Section 363(k) of the Bankruptcy Code or any other
applicable

 

43



--------------------------------------------------------------------------------

provision of the Bankruptcy Code or any sale in foreclosure of any Collateral
that is First Priority Collateral with respect to such claims or (d) any other
request for judicial relief made in any court by any holder of First Priority
Obligations relating to the lawful enforcement of any Lien on First Priority
Collateral.

6.2. Relief from the Automatic Stay. Each Term Loan/Notes Agent, for itself and
on behalf of the other applicable Term Loan/Notes Secured Parties, agrees that,
so long as the Discharge of ABL Obligations has not occurred, no Term Loan/Notes
Secured Party shall, without the prior written consent of the ABL Agent, seek or
request relief from or modification of the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of any part of the ABL
Priority Collateral, any proceeds thereof or any Lien thereon securing any of
the Term Loan/Notes Obligations. The ABL Agent, for itself and on behalf of the
other ABL Secured Parties, agrees that, so long as the Discharge of Term
Loan/Notes Obligations has not occurred, no ABL Secured Party shall, without the
prior written consent of the Term Loan/Notes Agents, seek or request relief from
or modification of the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of any part of the Term Loan/Notes Priority
Collateral, any proceeds thereof or any Lien thereon securing any of the ABL
Obligations. Notwithstanding anything to the contrary set forth in this
Agreement, no Grantor waives or shall be deemed to have waived any rights under
Section 362 of the Bankruptcy Code.

6.3. Adequate Protection.

(a) Each Term Loan/Notes Agent, on behalf of itself and the applicable Term
Loan/Notes Secured Parties, agrees that none of them shall object to, contest or
support any other Person objecting to or contesting:

(i) any request by the ABL Agent or any of the other ABL Secured Parties for
adequate protection with respect to the ABL Priority Collateral or any adequate
protection provided to the ABL Agent or any of the other ABL Secured Parties
with respect to the ABL Priority Collateral (except to the extent any such
adequate protection is a payment from Term Loan/Notes Priority Collateral); or

(ii) any objection by the ABL Agent or any of the other ABL Secured Parties to
any motion, relief, action or proceeding based on a claim of a lack of adequate
protection with respect to the ABL Priority Collateral.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that
none of them shall object to, contest or support any other Person objecting to
or contesting:

(i) any request by any Term Loan/Notes Agent or any of the other Term Loan/Notes
Secured Parties for adequate protection with respect to the Term Loan/Notes
Priority Collateral or any adequate protection provided to any Term Loan/Notes
Agent or any of the other Term Loan/Notes Secured Parties with respect to the
Term Loan/Notes Priority Collateral (except to the extent any such adequate
protection is a payment from ABL Priority Collateral); or

 

44



--------------------------------------------------------------------------------

(ii) any objection by any Term Loan/Notes Agent or any Term Loan/Notes Secured
Party to any motion, relief, action or proceeding based on a claim of a lack of
adequate protection with respect to the Term Loan/Notes Priority Collateral.

(c) Consistent with the foregoing provisions in this Section 6.3, and except as
provided in Sections 6.1 and 6.7, in any Insolvency or Liquidation Proceeding:

(i) no Term Loan/Notes Agent or Term Loan/Notes Secured Party shall be entitled
(and each Term Loan/Notes Agent and Term Loan/Notes Secured Party shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(1) to seek or otherwise be granted any type of adequate protection with respect
to its interests in the ABL Priority Collateral; provided, however, subject to
Section 6.1, the Term Loan/Notes Agents and the Term Loan/Notes Secured Parties
may seek and obtain adequate protection in the form of an additional or
replacement Lien on Collateral so long as (i) the ABL Agent and the ABL Secured
Parties have been granted adequate protection in the form of a replacement Lien
on such Collateral, and (ii) any such Lien on ABL Priority Collateral (and on
any Collateral granted as adequate protection for the ABL Agent and the ABL
Secured Parties in respect of their interest in such ABL Priority Collateral) is
subordinated to the Liens of the ABL Agent in such Collateral and such other
collateral on the same basis as the other Liens of the Term Loan/Notes Agents on
ABL Priority Collateral; and

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of ABL Priority
Collateral (except as may be consented to in writing by the ABL Agent in its
sole and absolute discretion);

(ii) no ABL Agent or ABL Secured Party shall be entitled (and the ABL Agent and
each ABL Secured Party shall be deemed to have hereby irrevocably, absolutely,
and unconditionally waived any right):

(1) to seek or otherwise be granted any type of adequate protection in respect
of Term Loan/Notes Priority Collateral except as may be consented to in writing
by each Term Loan/Notes Agent in its sole and absolute discretion; provided,
however, the ABL Agent and ABL Secured Parties may seek and obtain adequate
protection in the form of an additional or replacement Lien on Collateral so
long as (i) the Term Loan/Notes Agents and Term Loan/Notes Secured Parties have
been granted adequate protection in the form of a replacement lien on such
Collateral, and (ii) any such Lien on Term Loan/Notes Priority Collateral (and
on any Collateral granted as adequate protection for the Term Loan/Notes Agents
and Term Loan/Notes Secured Parties in respect of their interest in such Term
Loan/Notes Priority Collateral) is subordinated to the Liens of the Term
Loan/Notes Agents in such Collateral on the same basis as the other Liens of the
ABL Agent on Term Loan/Notes Priority Collateral; and

 

45



--------------------------------------------------------------------------------

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of Term Loan/Notes
Priority Collateral (except as may be consented to in writing by each Term
Loan/Notes Agent in its sole and absolute discretion).

(d) With respect to (i) the ABL Priority Collateral, nothing herein shall limit
the rights of the Term Loan/Notes Agents and the Term Loan/Notes Secured Parties
from seeking adequate protection with respect to their rights in the Term
Loan/Notes Priority Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise, other than from proceeds of ABL Priority Collateral) so
long as such request is not otherwise inconsistent with this Agreement and
(ii) the Term Loan/Notes Priority Collateral, nothing herein shall limit the
rights of the ABL Agent or the ABL Secured Parties from seeking adequate
protection with respect to their rights in the ABL Priority Collateral in any
Insolvency or Liquidation Proceeding (including adequate protection in the form
of a cash payment, periodic cash payments or otherwise, other than from proceeds
of Term Loan/Notes Priority Collateral) so long as such request is not otherwise
inconsistent with this Agreement.

6.4. Post-Petition Interest.

(a) Neither the Term Loan/Notes Agents nor any Term Loan/Notes Secured Party
shall oppose or seek to challenge any claim by the ABL Agent or any ABL Secured
Party for allowance in any Insolvency or Liquidation Proceeding of ABL
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of such ABL Agent’s Lien on the ABL Priority Collateral, without
regard to the existence of the Liens of the Term Loan/Notes Agents on behalf of
the applicable Term Loan/Notes Secured Parties on the ABL Priority Collateral.
Neither the ABL Agent nor any ABL Secured Party shall oppose or seek to
challenge any claim by any Term Loan/Notes Agent or any Term Loan/Notes Secured
Party for allowance in any Insolvency or Liquidation Proceeding of Term
Loan/Notes Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of the Liens of the Term Loan/Notes Agents on behalf of
the applicable Term Loan/Notes Secured Parties on the ABL Priority Collateral
(after taking into account the Lien of the ABL Secured Parties on the ABL
Priority Collateral).

(b) Neither the ABL Agent nor any ABL Secured Party shall oppose or seek to
challenge any claim by any Term Loan/Notes Agent or any Term Loan/Notes Secured
Party for allowance in any Insolvency or Liquidation Proceeding of Term
Loan/Notes Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of such Term Loan/Notes Agent’s Lien on the Term
Loan/Notes Priority Collateral, without regard to the existence of the Lien of
the ABL Agent on behalf of the ABL Secured Parties on the Term Loan/Notes
Priority Collateral. Neither the Term Loan/Notes Agents nor any Term Loan/Notes
Secured Party shall oppose or seek to challenge any claim by the ABL Agent or
any ABL

 

46



--------------------------------------------------------------------------------

Secured Party for allowance in any Insolvency or Liquidation Proceeding of ABL
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien of the ABL Agent on behalf of the ABL Secured Parties
on the Term Loan/Notes Priority Collateral (after taking into account the Lien
of the Term Loan/Notes Secured Parties on the Term Loan/Notes Priority
Collateral).

6.5. Preference Issues.

(a) If any ABL Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Grantor any amount (an “ABL Recovery”), then the ABL Obligations shall be
reinstated to the extent of such ABL Recovery and, if theretofore terminated,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the ABL Secured
Parties and the Term Loan/Notes Secured Parties provided for herein.

(b) If any Term Loan/Notes Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any Grantor any amount (a “Term Loan/Notes Recovery”), then the Term
Loan/Notes Obligations shall be reinstated to the extent of such Term Loan/Notes
Recovery and, if theretofore terminated, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the Lien priorities and the relative
rights and obligations of the Term Loan/Notes Secured Parties and the ABL
Secured Parties provided for herein.

6.6. Application. This Agreement shall be applicable both before and after the
institution of any Insolvency or Liquidation Proceeding involving the Borrower
or any other Grantor, including the filing of any petition by or against the
Borrower or any other Grantor under the Bankruptcy Code or under any other
Bankruptcy Law and all converted or subsequent cases in respect thereof, and all
references herein to the Borrower or any Grantor shall be deemed to apply to the
trustee for the Borrower or such Grantor and the Borrower or such Grantor as
debtor-in-possession. The relative rights of the ABL Secured Parties and the
Term Loan/Notes Secured Parties in or to any distributions from or in respect of
any Collateral or proceeds of Collateral shall continue after the institution of
any Insolvency or Liquidation Proceeding involving the Borrower or any other
Grantor, including the filing of any petition by or against the Borrower or any
other Grantor under the Bankruptcy Code or under any other Bankruptcy Law and
all converted cases and subsequent cases, on the same basis as prior to the date
of such institution, subject to any court order approving the financing of, or
use of cash collateral by, the Borrower or any other Grantor as
debtor-in-possession, or any other court order affecting the rights and
interests of the parties hereto not in conflict with this Agreement. This
Agreement shall constitute a subordination agreement for the purposes of
Section 510(a) of the Bankruptcy Code and shall be enforceable in any Insolvency
or Liquidation Proceeding in accordance with its terms.

6.7. Waivers. Until the Discharge of ABL Obligations has occurred, each Term
Loan/Notes Agent, on behalf of itself and each applicable Term Loan/Notes
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code or similar

 

47



--------------------------------------------------------------------------------

provision of other Bankruptcy Law senior to or on a parity with the Liens on ABL
Priority Collateral securing the ABL Obligations for costs or expenses of
preserving or disposing of any ABL Collateral, (b) agrees that it will not
assert or enforce any claim against any ABL Secured Party under the “equities of
the case” exception of Section 552(b) of the Bankruptcy Code or any similar
provision of other Bankruptcy Laws for the costs and expenses of preserving or
disposing of any of the ABL Priority Collateral in any Insolvency or Liquidation
Proceeding and (c) waives any claim it may now or hereafter have arising out of
the election by any ABL Secured Party of the application of Section 1111(b)(2)
of the Bankruptcy Code or similar provision of other Bankruptcy Laws with
respect to any ABL Priority Collateral. Until the Discharge of Term Loan/Notes
Obligations has occurred, the ABL Agent, on behalf of itself and each ABL
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code or similar provision of other Bankruptcy Laws senior to or
on a parity with the Liens on Term Loan/Notes Priority Collateral securing the
Term Loan/Notes Obligations for costs or expenses of preserving or disposing of
any Term Loan/Notes Collateral, (b) agrees that it will not assert or enforce
any claim against any Term Loan/Notes Secured Party under the “equities of the
case” exception of Section 552(b) of the Bankruptcy Code or any similar
provision of other Bankruptcy Laws for the costs and expenses of preserving or
disposing of any of the Term Loan/Notes Priority Collateral in any Insolvency or
Liquidation Proceeding and (c) waives any claim it may now or hereafter have
arising out of the election by any Term Loan/Notes Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code or similar provision of
other Bankruptcy Laws with respect to any Term Loan/Notes Priority Collateral.

6.8. Separate Classes. Each of the parties hereto irrevocably acknowledges and
agrees that (a) the claims and interests of the ABL Secured Parties and the Term
Loan/Notes Secured Parties are not “substantially similar” within the meaning of
Section 1122 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law, (b) the grants of the Liens to secure the ABL Obligations and
the grants of the Liens to secure the Term Loan/Notes Obligations constitute
separate and distinct grants of Liens, (c) the ABL Secured Parties’ rights in
the Collateral are fundamentally different from the Term Loan/Notes Secured
Parties’ rights in the Collateral and (d) as a result of the foregoing, among
other things, the ABL Obligations and the Term Loan/Notes Obligations must be
separately classified in any plan of reorganization proposed or adopted in any
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Secured Parties and the Term Loan/Notes Secured Parties in
respect of the Collateral constitute only one secured claim (rather than
separate classes of claims), then the ABL Secured Parties and the Term
Loan/Notes Secured Parties hereby acknowledge and agree that all distributions
shall be made as if there were separate classes of ABL Obligations, on the one
hand, and the Term Loan/Notes Obligations, on the other hand, against the
Grantors, with the effect being that, to the extent that the aggregate value of
the ABL Priority Collateral or Term Loan/Notes Priority Collateral is
sufficient, the ABL Secured Parties or the Term Loan/Notes Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from that
portion of the Collateral in which each of the ABL Secured Parties and the Term
Loan/Notes Secured Parties, respectively, have a First Priority Obligation,
before any distribution is made in respect of the claims held by the other
Secured Parties from such Collateral, with the other Secured Parties hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

 

48



--------------------------------------------------------------------------------

6.9. Asset Sales.

(a) Except as otherwise set forth below, until the Discharge of ABL Obligations
has occurred, each Term Loan/Notes Agent, for itself and on behalf of the other
applicable Term Loan/Notes Secured Parties, agrees that, in the event of any
Insolvency or Liquidation Proceeding, the Term Loan/Notes Secured Parties will
not object to or oppose in any manner (or support any Person in objecting to or
opposing) a motion with respect to any sale, lease, license, exchange, transfer
or other disposition of any Collateral (including any motion seeking approval of
bid procedures) free and clear of the Liens of the Term Loan/Notes Agents and
the other Term Loan/Notes Secured Parties or other claims under Section 363 of
the Bankruptcy Code, or any comparable provision of any Bankruptcy Law and shall
be deemed to have consented to any such sale, lease, license, exchange, transfer
or other disposition of any Collateral under Section 363(f) of the Bankruptcy
Code that has been consented to by the ABL Agent; provided that the proceeds of
such sale, lease, license, exchange, transfer or other disposition of any ABL
Priority Collateral shall be applied to the ABL Obligations or the Term
Loan/Notes Obligations in accordance with Sections 4.2 and 4.3, or if not so
applied, the Liens of the Term Loan/Notes Agents in such ABL Priority Collateral
shall attach to the proceeds of such disposition subject to the relative
priorities set forth in Section 2.1 hereof.

(b) Except as otherwise set forth below, until the Discharge of Term Loan/Notes
Obligations has occurred, the ABL Agent, for itself and on behalf of the other
ABL Secured Parties, agrees that, in the event of any Insolvency or Liquidation
Proceeding, the ABL Secured Parties will not object to or oppose in any manner
(or support any Person in objecting to or opposing) a motion with respect to any
sale, lease, license, exchange, transfer or other disposition of any Collateral
(including any motion seeking approval of bid procedures) free and clear of the
Liens of the ABL Agent and the other ABL Secured Parties or other claims under
Section 363 of the Bankruptcy Code, or any comparable provision of any
Bankruptcy Law and shall be deemed to have consented to any such sale, lease,
license, exchange, transfer or other disposition of any Collateral under
Section 363(f) of the Bankruptcy Code that has been consented to by the Term
Loan/Notes Agents; provided that the proceeds of such sale, lease, license,
exchange, transfer or other disposition of any Term Loan/Notes Priority
Collateral shall be applied to the Term Loan/Notes Obligations or the ABL
Obligations in accordance with Sections 4.2 and 4.3, or if not so applied, the
Liens of the ABL Agent in such Term Loan/Notes Priority Collateral shall attach
to the proceeds of such disposition subject to the relative priorities set forth
in Section 2.1 hereof.

6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of any reorganized Grantor secured by Liens upon
any property of such reorganized Grantor are distributed, pursuant to a plan of
reorganization, on account of both the ABL Obligations and the Term Loan/Notes
Obligations, then, to the extent that the debt obligations distributed on
account of the ABL Obligations and on account of the Term Loan/Notes Obligations
are secured by Liens upon the same assets or property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

49



--------------------------------------------------------------------------------

6.11. Other Bankruptcy Laws. In the event that an Insolvency or Liquidation
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Bankruptcy Law other than the Bankruptcy Code, each reference in
this Agreement to a section of the Bankruptcy Code shall be deemed to refer to
the substantially similar or corresponding provision of the Bankruptcy Law
applicable to such Insolvency or Liquidation Proceeding, or in the absence of
any specific similar or corresponding provision of the Bankruptcy Law, such
other general Bankruptcy Law as may be applied in order to achieve substantially
the same result as would be achieved under each applicable section of the
Bankruptcy Code.

Section 7. [Reserved]

Section 8. Reliance; Waivers; etc.

8.1. Reliance. The consent by the First Priority Secured Parties to the
incurrence by the Borrower and the other Grantors of the Second Priority
Obligations, the execution and delivery of the Second Priority Documents and the
grant to each applicable Second Priority Agent on behalf of the Second Priority
Secured Parties of a Lien on the Collateral and all loans and other extensions
of credit made or deemed made on and after the date hereof by the First Priority
Secured Parties to the Borrower or any other Grantor shall be deemed to have
been given and made in reliance upon this Agreement.

8.2. No Warranties or Liability. Except as set forth in Section 9.14, neither
the First Priority Agent nor any First Priority Secured Party shall have been
deemed to have made any express or implied representation or warranty, including
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any of the First Priority Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. The First
Priority Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the First Priority Documents in
accordance with Law and as they may otherwise, in their sole discretion, deem
appropriate, and the First Priority Secured Parties may manage their loans and
extensions of credit without regard to any rights or interests that any Second
Priority Agent or any of the Second Priority Secured Parties have in the
Collateral or otherwise, except as otherwise provided in this Agreement. Neither
the First Priority Agent nor any First Priority Secured Party shall have any
duty to any Second Priority Agent or any Second Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Borrower or any Subsidiary (including the Second Priority Documents), regardless
of any knowledge thereof that they may have or be charged with. Notwithstanding
anything to the contrary herein contained, none of the parties hereto waives any
claim that it may have against a Term Loan/Notes Agent or the ABL Agent, as
applicable, on the grounds that any sale, transfer or other disposition by such
Term Loan/Notes Agent or ABL Agent (as applicable) was not commercially
reasonable to the extent required by the Uniform Commercial Code or other
applicable Law. Except as expressly set forth in this Agreement, the First
Priority Agent, the First Priority Secured Parties, the Second Priority Agent
and the Second Priority Secured Parties have not otherwise made to each other,
nor do they hereby make to each other, any warranties, express or implied, nor
do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectability of any of the First Priority
Obligations, the Second Priority Obligations or any guarantee or security which
may have been granted to any of them in connection therewith, (b) the Borrower’s
or any other Grantor’s title to or right to transfer any of the Collateral or
(c) any other matter except as expressly set forth in this Agreement.

 

50



--------------------------------------------------------------------------------

8.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Priority Agent and the First Priority Secured Parties,
and the Second Priority Agent and the Second Priority Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Documents or
any Second Priority Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Priority Obligations or Second Priority Obligations,
or any amendment or waiver or other modification, including, subject to
Sections 4.2 and 4.3 hereof, any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of the ABL Credit Agreement or any
other ABL Loan Document or of the terms of the Term Loan/Notes Agreements or any
other Term Loan/Notes Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Priority
Obligations or Second Priority Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the First
Priority Obligations, or of any Second Priority Agent or any Second Priority
Secured Parties in respect of this Agreement.

Section 9. Miscellaneous.

9.1. Conflicts. Subject to Section 9.18 and Section 9.19, in the event of any
conflict between the provisions of this Agreement and the provisions of any ABL
Loan Document or any Term Loan/Notes Document, the provisions of this Agreement
shall govern. Solely as among the Term Loan/Notes Secured Parties, in the event
of any conflict between this Agreement and the Senior-Priority Pari Passu
Intercreditor Agreement, any Junior-Priority Pari Passu Intercreditor Agreement
or any Junior-Priority Intercreditor Agreement, as the case may be, such
Senior-Priority Pari Passu Intercreditor Agreement, Junior-Priority Pari Passu
Intercreditor Agreement or Junior-Priority Intercreditor Agreement, as
applicable, shall govern and control.

9.2. Term of this Agreement; Severability. (a) This is a continuing agreement of
lien subordination and the First Priority Secured Parties may continue, at any
time and without notice to the Second Priority Agent or any Second Priority
Secured Parties, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Borrower or any other Grantor constituting
First Priority Obligations in reliance hereon. Each Second Priority

 

51



--------------------------------------------------------------------------------

Agent, for itself and on behalf of the Second Priority Secured Parties, hereby
waives any right it may have under applicable Law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
of this Agreement, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(b) This Agreement shall terminate and be of no further force and effect:

(i) with respect to the ABL Agent, the ABL Secured Parties and the ABL
Obligations, upon the Discharge of ABL Obligations, subject to the rights of the
ABL Secured Parties under Section 6.5; and

(ii) with respect to the Term Loan/Notes Agents, the Term Loan/Notes Secured
Parties and the Term Loan/Notes Obligations, upon the Discharge of Term
Loan/Notes Obligations, subject to the rights of the Term Loan/Notes Secured
Parties under Section 6.5.

9.3. Amendments; Waivers. (a) No amendment, modification or waiver of any of the
provisions of this Agreement by the ABL Agent or the Term Loan/Notes Agents
shall be deemed to be made unless the same shall be in writing signed on behalf
of the party making the same or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time. No
Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except, in the case of
the Grantors, to the extent that their rights or obligations are directly
adversely affected.

(b) Subject to compliance with Section 9.3(d) below, upon any Refinancing in
full of the ABL Credit Agreement, a Term Loan/Notes Agreement or any other Debt
Agreement as then in effect, the Grantors will be permitted to designate the
agreement which Refinances the ABL Credit Agreement, such Term Loan/Notes
Agreement or such other Debt Agreement as a replacement ABL Credit Agreement
(the “Replacement ABL Credit Agreement”), Term Loan/Notes Agreement or other
Debt Agreement in which case such designated agreement shall thereafter
constitute the ABL Credit Agreement, applicable Term Loan/Notes Agreement or
other Debt Agreement, as the case may be, for purposes hereof; provided that
each predecessor ABL Credit Agreement, Term Loan/Notes Agreement and/or other
Debt Agreement shall continue to be bound by (and entitled to the benefits of)
the provisions hereof (including, without limitation, Section 6.5 hereof) as
applied to such agreements, the related agreements and all Obligations
thereunder prior to the Refinancing thereof.

(c) Subject to compliance with the following clauses (d) through (g),
notwithstanding anything in this Section 9.3 to the contrary, this Agreement may
be amended, supplemented or otherwise modified from time to time at the request
of the Borrower in accordance with clauses (d) through (g) below, at the
Borrower’s expense, and without the consent of any ABL Agent or Term Loan/Notes
Agent to (i) add Additional Holders of Future

 

52



--------------------------------------------------------------------------------

Secured Term Indebtedness (or Additional Agents therefor) to the extent such
Indebtedness and related obligations (and the Liens thereon) are not prohibited
by the Term Loan/Notes Documents or the ABL Credit Agreement, as applicable,
(ii) in the case of Additional Senior-Priority Debt, (1) establish that the Lien
on the ABL Priority Collateral securing the obligations in respect of such
Additional Senior-Priority Debt shall rank junior and subordinate in all
respects to all Liens on the ABL Priority Collateral securing any ABL
Obligations and shall share in the benefits of the ABL Priority Collateral
equally and ratably with all Liens on the ABL Priority Collateral securing any
Senior-Priority Obligations and that the Lien on the Term Loan/Notes Priority
Collateral securing the obligations in respect of such Additional
Senior-Priority Debt shall rank senior in all respects to all Liens on the Term
Loan/Notes Priority Collateral securing any ABL Obligations and shall share in
the benefits of the Term Loan/Notes Priority Collateral equally and ratably with
all Liens on the Term Loan/Notes Priority Collateral securing any
Senior-Priority Obligations, and (2) provide to the Additional Holders of such
Additional Senior-Priority Debt (or any Additional Agents thereof) the
comparable rights and benefits (including any improved rights and benefits that
have been consented to by the ABL Agent) as are provided to the holders of
Senior-Priority Obligations under this Agreement and (iii) in the case of
Additional Junior-Priority Debt, (1) establish that the Lien on the ABL Priority
Collateral securing Indebtedness and other obligations in respect of such
Additional Junior-Priority Debt shall rank junior and subordinate in all
respects to all Liens on the ABL Priority Collateral securing any ABL
Obligations and shall share in the benefits of the ABL Priority Collateral
equally and ratably with all Liens on the ABL Priority Collateral securing any
then existing Junior-Priority Obligations and that the Lien on the Term
Loan/Notes Priority Collateral securing the obligations in respect of such
Additional Junior-Priority Debt shall rank senior in all respects to all Liens
on the Term Loan/Notes Priority Collateral securing any ABL Obligations and
shall share in the benefits of the Term Loan/Notes Priority Collateral equally
and ratably with all Liens on the Term Loan/Notes Priority Collateral securing
any Junior-Priority Obligations, and (2) provide to the Additional Holders of
such Additional Junior-Priority Debt (or any Additional Agent in respect
thereof) the comparable rights and benefits (including any improved rights and
benefits that have been consented to by the ABL Agent) as are provided to the
holders of any other then existing Junior-Priority Obligations under this
Agreement.

(d) Upon the execution and delivery of any Replacement ABL Credit Agreement,
Term Loan/Notes Agreement or other Debt Agreement (as contemplated by the
preceding clause (b)) or any Debt Agreement with respect to any Future Secured
Term Indebtedness (as contemplated by the preceding clause (c)):

(i) the Borrower shall deliver to the ABL Agent and each Term Loan/Notes Agent
an officer’s certificate stating that the applicable Grantors (x) in the case of
preceding clause (b), intend to enter or have entered into a Refinancing, in
whole or in part, of the ABL Credit Agreement, a Term Loan/Notes Agreement or
any other Debt Agreement, as the case may be, that such agreement shall
thereafter (upon any such Refinancing in full) constitute the ABL Credit
Agreement, applicable Term Loan/Notes Agreement or another Debt Agreement, as
the case may be, and certifying to each applicable Agent that such Refinancing
is permitted by the ABL Credit Agreement, each applicable Term Loan/Notes
Agreement and each other applicable Debt Agreement, as applicable (exclusive of
any such agreement which is then being Refinanced in full), or (y) in the case
of preceding clause (c), intend to enter or have entered into a Debt Agreement
with

 

53



--------------------------------------------------------------------------------

respect to such Future Secured Term Indebtedness, and certifying to each
applicable Agent that the issuance or incurrence of such Future Secured Term
Indebtedness and the Liens securing the Indebtedness and other obligations in
respect of such Future Secured Term Indebtedness are permitted by the ABL Credit
Agreement, the applicable Term Loan/Notes Agreements and each other applicable
Debt Agreement, as applicable. Each applicable Agent shall be entitled to rely
conclusively on the determination of the Borrower that such issuance and/or
incurrence does not violate the provisions of the ABL Loan Documents, the
applicable Term Loan/Notes Documents or any other applicable Debt Agreement;
provided, however, that such determination will not affect whether or not the
each applicable Grantor has complied with its undertakings in the ABL Loan
Documents or the Term Loan/Notes Documents or each other Debt Agreement, as
applicable; and

(ii) (x) in the case of the preceding clause (b), the Borrower shall provide
prompt prior written notice to each then existing ABL Agent and Term Loan/Notes
Agent of the new ABL Credit Agreement, Term Loan/Notes Agreement or other Debt
Agreement, as the case may be, together with copies thereof, and identifying the
Additional Agent thereunder, and providing its notice information for purposes
hereof, and such Additional Agent shall execute and deliver an Intercreditor
Agreement Joinder which is acknowledged by each then existing ABL Agent and Term
Loan/Notes Agent, or (y) in the case of an amendment, supplement or other
modification to this Agreement with respect to Future Secured Term Indebtedness
as contemplated by the preceding clause (c), the Borrower shall provide prior
written notice to each then existing ABL Agent and Term Loan/Notes Agent and the
Additional Agent for such Future Secured Term Indebtedness shall execute and
deliver to the ABL Agent and each other Term Loan/Notes Agent an Intercreditor
Agreement Joinder acknowledging that such holders shall be bound by the terms
hereof to the extent applicable to Term Loan/Notes Secured Parties which is
acknowledged by each then existing ABL Agent and Term Loan/Notes Agent.

(e) In each case above, each Term Loan/Notes Agent and the ABL Agent shall
promptly enter into such documents and agreements (including amendments,
restatements, amendments and restatements, supplements or other modifications to
this Agreement) (in form and substance reasonably satisfactory to the party
executing the same (provided that such document or agreement shall be deemed to
be reasonably satisfactory to such party if the amendments set forth therein are
consistent in all respects with the terms of this Agreement)) as the Borrower,
any other Term Loan/Notes Agent or ABL Agent (but no other Secured Party) may
reasonably request in order to provide to it the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Agreement.

(f) In the case of a designation of a new Term Loan/Notes Agreement or other
Debt Agreement with respect to Future Secured Term Indebtedness pursuant to
preceding clause (b) or (c), the ABL Agent and any other Term Loan/Notes Agent
shall promptly (i) enter into such documents and agreements (including
amendments or supplements to this Agreement) (in form and substance reasonably
satisfactory to the party executing the same) as the Borrower or such Additional
Agent shall reasonably request in order to provide to the Additional Agent the

 

54



--------------------------------------------------------------------------------

rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (ii) in the case of clause (b) only,
deliver to the Additional Agent any Pledged Collateral (to the extent
constituting Term Loan/Notes Priority Collateral) held by such ABL Agent or
(subject to the terms of the Junior-Priority Intercreditor Agreement and
applicable Pari Passu Intercreditor Agreement) such other Term Loan/Notes Agent,
together with any necessary endorsements (or otherwise allow the Additional
Agent to obtain control of such Pledged Collateral). The Additional Agent shall
agree to be bound by the terms of this Agreement. If the new Term Loan/Notes
Obligations under the new Term Loan/Notes Documents are secured by assets of the
Grantors of the type constituting Term Loan/Notes Priority Collateral that do
not also secure the ABL Obligations, then the ABL Obligations shall be secured
at such time by a Lien on such assets to the same extent provided in the ABL
Security Documents with respect to the other Term Loan/Notes Priority
Collateral. If the new Term Loan/Notes Obligations under the new Term Loan/Notes
Documents are secured by assets of the Grantors of the type constituting ABL
Priority Collateral that do not also secure the ABL Obligations, then the ABL
Obligations shall be secured at such time by a Lien on such assets to the same
extent provided in the ABL Security Documents with respect to the other ABL
Priority Collateral.

(g) It is understood that the ABL Agent and the Designated Term Loan/Notes
Agent, without the consent of any other ABL Secured Party or Term Loan/Notes
Secured Party, may in their discretion determine that a supplemental agreement
(which may take the form of an amendment and restatement of this Agreement) is
necessary or appropriate to facilitate having additional Indebtedness or other
obligations of any of the Grantors become Term Loan/Notes Obligations or ABL
Obligations, as the case may be, under this Agreement (such Indebtedness or
other obligations, “Additional Debt”), which supplemental agreement shall, if
applicable, specify whether such Additional Debt constitutes Term Loan/Notes
Obligations or ABL Obligations; provided that such Additional Debt is permitted
to be incurred under any ABL Credit Agreement and any Term Loan/Notes Agreement
then extant in accordance with the terms thereof. Each such supplemental
agreement (x) shall be in form and substance reasonably satisfactory to the ABL
Agent and the Designated Term Loan/Notes Agent, (y) shall be executed by the
agent with respect to the applicable series of Additional Debt (and, upon the
effectiveness of such supplemental agreement, such agent shall become an “ABL
Agent” or a “Term Loan/Notes Agent”, as the case may be, hereunder) and
(z) shall provide, in a manner satisfactory to the ABL Agent and the Designated
Term Loan/Notes Agent, that the agent with respect to any applicable series of
Additional Debt and each holder of such series of Additional Debt shall be
subject to and bound by the provisions of this Agreement, as so supplemented, in
its capacity as a holder of such series of Additional Debt.

9.4. Information Concerning Financial Condition of the Borrower, the ABL
Borrowers and the Subsidiaries. No ABL Agent nor any ABL Secured Party shall
have any obligation to any Term Loan/Notes Agent or any Term Loan/Notes Secured
Party to keep any Term Loan/Notes Agent or any Term Loan/Notes Secured Party
informed of, and each Term Loan/Notes Agent and the Term Loan/Notes Secured
Parties shall not be entitled to rely on, the ABL Agent or the ABL Secured
Parties with respect to, (a) the financial condition of the Borrower and the
Grantors and all endorsers and/or guarantors of the ABL Obligations or the Term
Loan/Notes Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations or the Term Loan/Notes Obligations. No Term
Loan/Notes

 

55



--------------------------------------------------------------------------------

Agent or any Term Loan/Notes Secured Party shall have any obligation to the ABL
Agent or any ABL Secured Party to keep the ABL Agent or any ABL Secured Party
informed of, and the ABL Agent and the ABL Secured Parties shall not be entitled
to rely on, any Term Loan/Notes Agent or the Term Loan/Notes Secured Parties
with respect to, (a) the financial condition of the Borrower and the Grantors
and all endorsers and/or guarantors of the ABL Obligations or the Term
Loan/Notes Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations or the Term Loan/Notes Obligations. The ABL
Agent, the ABL Secured Parties, the Term Loan/Notes Agents and the Term
Loan/Notes Secured Parties shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that the ABL Agent, any ABL
Secured Party, any Term Loan/Notes Agent or any Term Loan/Notes Secured Party,
in its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other party, it or they shall be under no
obligation (w) to make, and the ABL Agent, the ABL Secured Parties, the Term
Loan/Notes Agents and the Term Loan/Notes Secured Parties shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

9.5. Subrogation. Each Term Loan/Notes Agent, for itself and on behalf of the
applicable Term Loan/Notes Secured Parties, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of ABL Obligations shall have occurred. The ABL Agent, for itself and
on behalf of the ABL Secured Parties, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder until the Discharge of Term
Loan/Notes Obligations shall have occurred.

9.6. Application of Payments.

(a) Except as otherwise provided herein, all payments received by the ABL
Secured Parties may be applied, reversed and reapplied, in whole or in part, to
such part of the ABL Obligations as the ABL Secured Parties, in their sole
discretion, deem appropriate, consistent with the terms of the ABL Loan
Documents. Except as otherwise provided herein, each Term Loan/Notes Agent, on
behalf of itself and each applicable Term Loan/Notes Secured Party, assents to
any such extension or postponement of the time of payment of the ABL Obligations
or any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the ABL Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

(b) Except as otherwise provided herein, all payments received by the Term
Loan/Notes Secured Parties may be applied, reversed and reapplied, in whole or
in part, to such part of the Term Loan/Notes Obligations as the Term Loan/Notes
Secured Parties, in their sole discretion, deem appropriate, consistent with the
terms of the Term Loan/Notes Documents. Except as otherwise provided herein, the
ABL Agent, on behalf of itself and each ABL Secured Party, assents to any such
extension or postponement of the time of payment of the Term

 

56



--------------------------------------------------------------------------------

Loan/Notes Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Term Loan/Notes Obligations and to the
addition or release of any other Person primarily or secondarily liable
therefor.

9.7. JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ABL AGENT OR ANY TERM
LOAN/NOTES AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AGAINST THE BORROWER OR ANY OTHER GRANTOR OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PARTIES HERETO WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR
FEDERAL COURT. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH OF THE PARTIES HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.08. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.7.

 

57



--------------------------------------------------------------------------------

9.8. Notices. All notices to the ABL Secured Parties and the Term Loan/Notes
Secured Parties permitted or required under this Agreement may be sent to the
applicable ABL Agent or the applicable Term Loan/Notes Agent as provided in the
ABL Credit Agreement or the applicable Term Loan/Notes Agreement. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or mail and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or electronic mail or upon receipt via mail
(registered or certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties and as otherwise provided in the ABL Loan Documents and the
Term Loan/Notes Documents. Each First Priority Agent hereby agrees to promptly
notify each Second Priority Agent upon payment in full in cash of all
Indebtedness under the applicable First Priority Documents (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim therefor has been made).

9.9. Further Assurances. The ABL Agent, for itself and on behalf of each ABL
Secured Party, each Term Loan/Notes Agent, on behalf of itself and each
applicable Term Loan/Notes Secured Party, and each Grantor party hereto, for
itself and on behalf of its subsidiaries, agrees that it will execute, or will
cause to be executed, any and all further documents, agreements and instruments
(in recordable form, if requested, and in form and substance reasonably
satisfactory to the party executing the same), and take all such further
actions, as may be required under any applicable Law, or which the ABL Secured
Parties or Term Loan/Notes Secured Parties, as applicable, may reasonably
request, to effectuate the terms of this Agreement, including the relative Lien
priorities provided for herein.

9.10. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

9.11. Specific Performance. Each First Priority Agent and each Second Priority
Agent may demand specific performance of this Agreement. Each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
and each First Priority Agent, on behalf of itself and each applicable First
Priority Secured Party, hereby irrevocably waives any defense based on the
adequacy of a remedy at Law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by the
First Priority Agent or the Second Priority Agent, as the case may be.

9.12. Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

9.13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or electronic transmission shall be effective as delivery
of a manually signed counterpart of this Agreement.

 

58



--------------------------------------------------------------------------------

9.14. Representations and Warranties of Each Party. Each party hereto represents
and warrants to the other parties hereto that this Agreement has been duly
executed and delivered by such party and constitutes a legal, valid and binding
obligation of such party, enforceable in accordance with its terms except as
such enforceability may be limited by Bankruptcy Law and by general principles
of equity.

9.15. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of ABL
Obligations and Term Loan/Notes Obligations. No other Person shall have or be
entitled to assert rights or benefits hereunder; provided, that, the Borrower
and the other Grantors shall be express third party beneficiaries of, and shall
be entitled to rely on and enforce the provisions of, Sections 6.1, 6.3(d), 6.9
and 9.3. Without limiting the generality of the foregoing, any person to whom a
Secured Party assigns or otherwise transfers all or any portion of the ABL
Obligations or the Term Loan/Notes Obligations, as applicable, in accordance
with the applicable ABL Loan Documents or Term Loan/Notes Documents, as the case
may be, shall become vested with all the rights and obligations in respect
thereof granted to such Secured Parties, without any further consent or action
of the other Secured Parties.

9.16. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Borrower or any other Grantor shall include the Borrower or
any other Grantor as debtor and debtor-in-possession and any receiver or trustee
for the Borrower or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

9.17. ABL Agent and Term Loan/Notes Agents. It is understood and agreed that
(i) JPMorgan Chase Bank, N.A. is entering into this Agreement in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement and the
provisions of Article VIII of the ABL Credit Agreement applicable to JPMorgan
Chase Bank, N.A. as administrative agent thereunder shall also apply to JPMorgan
Chase Bank, N.A. as the ABL Agent hereunder, (ii) Credit Suisse AG is entering
into this Agreement in its capacity as collateral agent under the
Senior-Priority Documents and the provisions of Article VIII of the
Senior-Priority Non-ABL Loan Agreement, Article VII of the 2021 Secured Notes
Indenture and Article VII of the 2023 Secured Notes Indenture, in each case,
applicable to Credit Suisse AG as collateral agent thereunder shall also apply
to Credit Suisse AG as a Term Loan/Notes Agent hereunder, (iii) Credit Suisse AG
is entering into this agreement in its capacity as administrative agent under
the Senior-Priority Non-ABL Loan Agreement and the provisions of Article VIII of
the Senior-Priority Non-ABL Loan Agreement applicable to Credit Suisse AG as
administrative agent thereunder shall also apply to Credit Suisse AG as a Term
Loan/Notes Agent hereunder, (iv) Regions Bank is entering into this Agreement in
its capacity as indenture trustee under the 2021 Secured Notes Indenture and the
provisions of Article VII of the 2021 Secured Notes Indenture applicable to
Regions Bank as indenture trustee thereunder shall also apply to Regions

 

59



--------------------------------------------------------------------------------

Bank as a Term Loan/Notes Agent hereunder and (v) Regions Bank is entering into
this Agreement in its capacity as indenture trustee under the 2023 Secured Notes
Indenture and the provisions of Article VII of the 2023 Secured Notes Indenture
applicable to Regions Bank as indenture trustee thereunder shall also apply to
Regions Bank as a Term Loan/Notes Agent hereunder .

9.18. Limitation on Term Loan/Notes Agents’ and ABL Agent’s Responsibilities.

(a) The Term Loan/Notes Agents and the ABL Agent may execute any of the powers
granted under this Agreement and perform any duty hereunder either directly or
by or through agents or attorneys-in-fact, and shall not be responsible for the
gross negligence or willful misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

(b) Neither the Term Loan/Notes Agents nor the ABL Agent shall be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default (under, and as defined in, any Debt Agreement) unless
and until the applicable Term Loan/Notes Agents or the ABL Agent (as applicable)
shall have received a written notice of such Event of Default or a written
notice from any Grantor or any Secured Party to such Person in such capacity
indicating that such an Event of Default has occurred. Neither the Term
Loan/Notes Agents nor the ABL Agent shall have any obligation either prior to or
after receiving such notice to inquire whether such an Event of Default has, in
fact, occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

9.19. Relationship with Other Intercreditor Agreements. (a) The purpose of this
Agreement is to define the relative rights and priorities between the ABL
Secured Parties, on the one hand, and the Term Loan/Notes Secured Parties, on
the other hand. This Agreement is the “ABL Intercreditor Agreement” referred to
in the ABL Credit Agreement and the Senior-Priority Non-ABL Loan Agreement.

(b) Solely as among the Term Loan/Notes Secured Parties, the Senior-Priority
Pari Passu Intercreditor Agreement, the Junior-Priority Pari Passu Intercreditor
Agreement and/or the Junior-Priority Intercreditor Agreement, as applicable,
shall define the relative rights and priorities of such Term Loan/Notes Secured
Parties (as amongst each other) with respect to the Collateral. As among the
Term Loan/Notes Secured Parties, nothing herein (including, without limitation,
Section 6.8) is intended to alter their relative rights and obligations, which
shall be governed by the Senior-Priority Pari Passu Intercreditor Agreements,
Junior-Priority Pari Passu Intercreditor Agreement and/or Junior-Priority
Intercreditor Agreement, as applicable, or to require that such rights and
obligations be treated as a single class in any Insolvency or Liquidation
Proceeding.

9.20. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties, on the one hand, and the Second
Priority Secured Parties, on the other hand. None of the Borrower, any other
Grantor, any Guarantor or any other creditor thereof shall have any rights or
obligations, except as expressly provided in this Agreement, hereunder and none
of the Borrower, any other Grantor or any Guarantor may rely on the terms
hereof.

 

60



--------------------------------------------------------------------------------

9.21. Additional Grantors. The Borrower will promptly cause each Person that
becomes a Grantor to execute and deliver to the ABL Agent and the Term
Loan/Notes Agents party hereto an acknowledgment to this Agreement substantially
in the form of Exhibit A, whereupon such Person will be bound by the terms
hereof to the same extent as if it had executed and delivered this Agreement as
of the date hereof. The Secured Parties and the Grantors hereto further agree
that, notwithstanding any failure to take the actions required by the
immediately preceding sentence, each Person that becomes a Grantor at any time
(and any security granted by any such Person) shall be subject to the provisions
hereof as fully as if the same constituted a Grantor party hereto and had
complied with the requirements of the immediately preceding sentence.

9.22. Application of Proceeds. Any Collateral or proceeds thereof or payment
with respect thereto received by the Designated Term Loan/Notes Agent in
accordance with this Agreement shall be applied by such Agent (i) for the
benefit of the Senior-Priority Secured Parties in accordance with the
Senior-Priority Pari Passu Intercreditor Agreement, if applicable, and/or the
other Senior-Priority Documents and (ii) for the benefit of the Junior-Priority
Secured Parties in accordance with the Junior-Priority Pari Passu Intercreditor
Agreement, if applicable, and/or the other Junior-Priority Documents.

[remainder of page intentionally left blank]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

JPMORGAN CHASE BANK, N.A., as ABL Agent By:  

                 

  Name:   Title: Address: Facsimile:



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Senior-Priority Collateral Agent By:
 

                     

  Name:   Title: By:  

                     

  Name:   Title: Address: Facsimile:

 

[Signature Page - ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Senior-Priority Non-ABL Loan Agent
By:  

                 

  Name:   Title: By:  

                     

  Name:   Title: Address: Facsimile:

 

[Signature Page - ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as 2021 Secured Notes Trustee By:  

                          

  Name:   Title: Address: Facsimile:

 

[Signature Page - ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as 2023 Secured Notes Trustee By:  

                     

  Name:   Title: Address: Facsimile:

 

[Signature Page - ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

CHS/COMMUNITY HEALTH SYSTEMS, INC.       By  

                 

  Name:   Title: COMMUNITY HEALTH SYSTEMS, INC.       By  

                 

  Name:   Title: [GRANTORS]       By  

                 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to the ABL Intercreditor Agreement

Provision for Certain Credit Agreements and Indentures:

“Reference is made to the ABL Intercreditor Agreement dated as of April 3, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as ABL Agent
(as defined therein), Credit Suisse AG, as Senior-Priority Collateral Agent
Agent (as defined therein), Credit Suisse AG, as Senior-Priority Non-ABL Loan
Agent (as defined therein), Regions Bank, as 2021 Secured Notes Trustee, (as
defined therein), Regions Bank, as 2023 Secured Notes Trustee (as defined
therein), CHS/Community Health Systems, Inc., Community Health Systems, Inc. and
each other party from time to time party thereto. Each [Lender][Holder]
hereunder (a) acknowledges that it has received a copy of the ABL Intercreditor
Agreement, (b) consents to the subordination of Liens provided for in the ABL
Intercreditor Agreement, (c) agrees that it will be bound by and will take no
actions contrary to the provisions of the ABL Intercreditor Agreement and
(d) authorizes and instructs the [Administrative/Collateral Agent][Trustee] to
enter into the ABL Intercreditor Agreement as [Administrative/Collateral
Agent][Trustee] and on behalf of such [Lender][Holder]. The foregoing provisions
are intended as an inducement to the lenders under the ABL Credit Agreement to
permit the incurrence of Indebtedness under this Agreement and to extend credit
to the Borrower and such [Lenders][Holders] are intended third party
beneficiaries of such provisions.”

Provision for Certain Security Documents:

“Reference is made to the ABL Intercreditor Agreement dated as of April 3, 2018,
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as ABL Agent
(as defined therein), Credit Suisse AG, as Senior-Priority Collateral Agent
Agent (as defined therein), Credit Suisse AG, as Senior-Priority Non-ABL Loan
Agent (as defined therein), Regions Bank, as 2021 Secured Notes Trustee, (as
defined therein), Regions Bank, as 2023 Secured Notes Trustee (as defined
therein), CHS/Community Health Systems, Inc., Community Health Systems, Inc. and
each other party from time to time party thereto. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the
[Collateral Agent] [Administrative Agent], for the benefit of the Secured
Parties, pursuant to this Agreement and the exercise of any right or remedy by
the [Collateral Agent] [Administrative Agent] and the other Secured Parties are
subject to the provisions of the ABL Intercreditor Agreement. In the event of
any conflict or inconsistency between the provisions of the ABL Intercreditor
Agreement and this Agreement, the provisions of the ABL Intercreditor Agreement
shall control.”

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT A

to the ABL Intercreditor Agreement

[FORM OF]

ABL INTERCREDITOR AGREEMENT JOINDER

Reference is made to the ABL Intercreditor Agreement dated as of April 3, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank,
N.A., as ABL Agent, Credit Suisse AG, as Senior-Priority Collateral Agent,
Credit Suisse AG, as Senior-Priority Non-ABL Loan Agent, Regions Bank, as 2021
Secured Notes Trustee, Regions Bank, as 2023 Secured Notes Trustee,
CHS/Community Health Systems, Inc., a Delaware corporation, Community Health
Systems, Inc. a Delaware corporation, each subsidiary of CHS/Community Health
Systems, Inc. from time to time party thereto and each Additional Agent from
time to time party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

This ABL Intercreditor Agreement Joinder, dated as of [•] [•], 20[•] (this
“Joinder”), is being delivered pursuant to requirements of the Intercreditor
Agreement.

1. Joinder. The undersigned, [•], [as a Grantor]1[as an [[Additional Agent, on
behalf of itself and the applicable ABL Secured Parties][Additional Agent, on
behalf of itself and the applicable Term Loan/Notes Secured Parties]2, by
executing this Joinder, shall become party to the Intercreditor Agreement as [a
Grantor][an ABL Secured Party][a Term Loan/Notes Secured Party] thereunder for
all purposes thereof on the terms set forth therein, and hereby agrees to be
bound by the terms, conditions and provisions of the Intercreditor Agreement as
fully as if the undersigned had executed and delivered the Intercreditor
Agreement as of the date thereof.

2. Agreements. The undersigned [Grantor][ABL Secured Party][Term Loan/Notes
Secured Party] hereby agrees, for the enforceable benefit of all existing and
future ABL Secured Parties and all existing and future Term Loan/Notes Secured
Parties that the undersigned is [(and the [ABL Secured Parties][Term Loan/Notes
Secured Parties] represented by it are)]3 bound by the terms, conditions and
provisions of the Intercreditor Agreement to the extent set forth therein.

3. Notice Information. The address of the undersigned [Grantor][ABL Secured
Party][Term Loan/Notes Secured Party] for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is [•], Attention
of [•] (Facsimile No. [•][, electronic mail address: [•]]).

4. Counterparts. This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Joinder by facsimile
transmission or electronic transmission shall be effective as delivery of a
manually signed counterpart of this Joinder.

 

1  Include if signing as Grantor.

2  Include if signing as an Additional Agent pursuant to Section 9.3 of the
Intercreditor Agreement.

3 

Include if signing as an Additional Agent and select appropriate secured party
reference.



--------------------------------------------------------------------------------

5. Governing Law. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

6. Loan Document. This Joinder shall constitute a Loan Document, under and as
defined in, each of the ABL Credit Agreement and the Senior-Priority Non-ABL
Loan Agreement.

7. Miscellaneous. The provisions of Section 9 of the Intercreditor Agreement
will apply with like effect to this Joinder.

[Signature Pages Follow]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Intercreditor
Agreement Joinder to be duly executed by its authorized representative, and the
ABL Agent and each Term Loan/Notes Agent has caused the same to be accepted by
its authorized representative, as of the day and year first above written.

 

[NAME OF GRANTOR/ADDITIONAL SECURED PARTY],

as [___________]

      By:  

                 

  Name:   Title:

 

[Signature Page – ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Senior-Priority Collateral Agent By:  

                 

  Name:   Title: By:  

                          

  Name:   Title: Address: Facsimile:

 

[Signature Page – ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Senior-Priority Non-ABL Loan Agent By:  

                 

  Name:   Title: By:  

                     

  Name:   Title: Address: Facsimile:

 

[Signature Page – ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: REGIONS BANK, as 2021 Secured Notes Trustee By:  

                     

  Name:   Title: Address: Facsimile:

 

[Signature Page – ABL Intercreditor Agreement Joinder]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: REGIONS BANK, as 2023 Secured Notes Trustee By:  

                     

  Name:   Title: Address: Facsimile:

 

[Signature Page – ABL Intercreditor Agreement Joinder]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: JPMORGAN CHASE BANK, N.A., as ABL Agent By:  

                     

  Name:   Title: Address: Facsimile:

 

[Signature Page – ABL Intercreditor Agreement Joinder]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

BORROWING BASE CERTIFICATE

[See attached.]



--------------------------------------------------------------------------------

[FORM OF] BORROWING BASE CERTIFICATE

[•], 20[•]

Borrowing Base Reporting Date: [•], 20[•]

Reference is made to the ABL Credit Agreement dated as of April 3, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CHS/Community Health Systems, Inc., a Delaware
corporation (the “Borrower”), Community Health Systems, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent, the Collateral Agent, the Issuing Banks and each of the
Lenders, on behalf of the Borrower and not individually, as of the date hereof,
that:

 

  1. Attached hereto as Annex I is a calculation of the Borrowing Base as of the
Borrowing Base Reporting Date indicated above (the “Borrowing Base
Calculation”).

 

  2. The Borrower has delivered to the Administrative Agent documentation
supporting the Borrowing Base Calculation (the “Supporting Documentation”).

 

  3. The Borrowing Base Calculation and the Supporting Documentation are
accurate and complete as of the Borrowing Base Reporting Date indicated above
and have been prepared in accordance with the provisions of the Credit
Agreement.

This Borrowing Base Certificate is being delivered pursuant to Section 5.04(d)
of the Credit Agreement. In the event of any conflict between this Borrowing
Base Certificate and related provisions of the Credit Agreement, the terms of
the Credit Agreement shall control.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be duly executed as of the date first written above.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.

By:  

 

  Name:   Title:

[Signature Page to Borrowing Base Certificate]



--------------------------------------------------------------------------------

Annex I

BORROWING BASE CALCULATION

[See attached.]



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

 

1.

  

Abilene Hospital, LLC

2.

  

Abilene Merger, LLC

3.

  

Affinity Health Systems, LLC

4.

  

Affinity Hospital, LLC

5.

  

Berwick Hospital Company, LLC

6.

  

Biloxi H.M.A., LLC

7.

  

Birmingham Holdings II, LLC

8.

  

Birmingham Holdings, LLC

9.

  

Bluefield Holdings, LLC

10.

  

Bluefield Hospital Company, LLC

11.

  

Bluffton Health System LLC

12.

  

Brandon HMA, LLC

13.

  

Brownwood Hospital, L.P.

14.

  

Brownwood Medical Center, LLC

15.

  

Bullhead City Hospital Corporation

16.

  

Bullhead City Hospital Investment Corporation

17.

  

Campbell County HMA, LLC

18.

  

Carlsbad Medical Center, LLC

19.

  

Carolinas Holdings, LLC

20.

  

Carolinas JV Holdings General, LLC

21.

  

Carolinas JV Holdings, L.P.

22.

  

Central Florida HMA Holdings, LLC

23.

  

Central States HMA Holdings, LLC

24.

  

Chester HMA, LLC

25.

  

Chestnut Hill Health System, LLC

26.

  

CHHS Holdings, LLC

27.

  

CHHS Hospital Company, LLC

28.

  

CHS Pennsylvania Holdings, LLC

29.

  

CHS Receivables Funding, LCC

30.

  

CHS Tennessee Holdings, LLC

31.

  

CHS Virginia Holdings, LLC

32.

  

Citrus HMA, LLC

33.

  

Clarksville Holdings II, LLC

34.

  

Clarksville Holdings, LLC

35.

  

Cleveland Hospital Company, LLC

36.

  

Cleveland Tennessee Hospital Company, LLC

37.

  

Clinton HMA, LLC

38.

  

Coatesville Hospital Corporation

39.

  

Cocke County HMA, LLC

40.

  

College Station Hospital, L.P.

41.

  

College Station Medical Center, LLC

42.

  

College Station Merger, LLC

43.

  

Community Health Investment Company, LLC

44.

  

CP Hospital GP, LLC



--------------------------------------------------------------------------------

45.

  

CPLP, LLC

46.

  

Crestwood Healthcare, L.P.

47.

  

Crestwood Hospital LP, LLC

48.

  

Crestwood Hospital, LLC

49.

  

CSMC, LLC

50.

  

Deaconess Holdings, LLC

51.

  

Deaconess Hospital Holdings, LLC

52.

  

Desert Hospital Holdings, LLC

53.

  

Detar Hospital, LLC

54.

  

DHFW Holdings, LLC

55.

  

Dukes Health System, LLC

56.

  

Dyersburg Hospital Company, LLC

57.

  

Emporia Hospital Corporation

58.

  

Florida HMA Holdings, LLC

59.

  

Foley Hospital Corporation

60.

  

Fort Smith HMA, LLC

61.

  

Frankfort Health Partner, Inc.

62.

  

Franklin Hospital Corporation

63.

  

Gadsden Regional Medical Center, LLC

64.

  

Gaffney H.M.A., LLC

65.

  

Granbury Hospital Corporation

66.

  

GRMC Holdings, LLC

67.

  

Hallmark Healthcare Company, LLC

68.

  

Health Management Associates, LLC

69.

  

Health Management Associates, LP

70.

  

Health Management General Partner I, LLC

71.

  

Health Management General Partner, LLC

72.

  

HMA Fentress County General Hospital, LLC

73.

  

HMA Hospitals Holdings, LP

74.

  

HMA Santa Rosa Medical Center, LLC

75.

  

HMA Services GP, LLC

76.

  

HMA-TRI Holdings, LLC

77.

  

Hobbs Medco, LLC

78.

  

Hospital Management Associates, LLC

79.

  

Hospital Management Services of Florida, LP

80.

  

Hospital of Morristown, LLC

81.

  

Jackson HMA, LLC

82.

  

Jackson Hospital Corporation

83.

  

Jefferson County HMA, LLC

84.

  

Kay County Hospital Corporation

85.

  

Kay County Oklahoma Hospital Company, LLC

86.

  

Kennett HMA, LLC

87.

  

Key West HMA, LLC

88.

  

Kirksville Hospital Company, LLC

89.

  

Knoxville HMA Holdings, LLC

90.

  

Lakeway Hospital Company, LLC

 

2



--------------------------------------------------------------------------------

91.

  

Lancaster Hospital Corporation

92.

  

Laredo Texas Hospital Company, L.P.

93.

  

Las Cruces Medical Center, LLC

94.

  

Lea Regional Hospital, LLC

95.

  

Lebanon HMA, LLC

96.

  

Longview Clinic Operations Company, LLC

97.

  

Longview Medical Center, L.P.

98.

  

Longview Merger, LLC

99.

  

LRH, LLC

100.

  

Lutheran Health Network of Indiana, LLC

101.

  

Madison HMA, LLC

102.

  

Marshall County HMA, LLC

103.

  

Martin Hospital Company, LLC

104.

  

Mary Black Health System LLC

105.

  

MCSA, L.L.C.

106.

  

Medical Center of Brownwood, LLC

107.

  

Metro Knoxville HMA, LLC

108.

  

Mississippi HMA Holdings I, LLC

109.

  

Mississippi HMA Holdings II, LLC

110.

  

Moberly Hospital Company, LLC

111.

  

Naples HMA, LLC

112.

  

Natchez Hospital Company, LLC

113.

  

National Healthcare of Leesville, Inc.

114.

  

Navarro Hospital, L.P.

115.

  

Navarro Regional, LLC

116.

  

NC-DSH, LLC

117.

  

Northwest Arkansas Hospitals, LLC

118.

  

Northwest Hospital, LLC

119.

  

NOV Holdings, LLC

120.

  

NRH, LLC

121.

  

Oak Hill Hospital Corporation

122.

  

Oro Valley Hospital, LLC

123.

  

Palmer-Wasilla Health System, LLC

124.

  

Pasco Regional Medical Center, LLC

125.

  

Pennsylvania Hospital Company, LLC

126.

  

Phoenixville Hospital Company, LLC

127.

  

Poplar Bluff Regional Medical Center, LLC

128.

  

Port Charlotte HMA, LLC

129.

  

Pottstown Hospital Company, LLC

130.

  

Punta Gorda HMA, LLC

131.

  

QHG Georgia Holdings II, LLC

132.

  

QHG Georgia Holdings, Inc.

133.

  

QHG Georgia, LP

134.

  

QHG of Bluffton Company, LLC

135.

  

QHG of Clinton County, Inc.

136.

  

QHG of Enterprise, Inc.

 

3



--------------------------------------------------------------------------------

137.

  

QHG of Forrest County, Inc.

138.

  

QHG of Fort Wayne Company, LLC

139.

  

QHG of Hattiesburg, Inc.

140.

  

QHG of South Carolina, Inc.

141.

  

QHG of Spartanburg, Inc.

142.

  

QHG of Springdale, Inc.

143.

  

Regional Hospital of Longview, LLC

144.

  

River Oaks Hospital, LLC

145.

  

River Region Medical Corporation

146.

  

ROH, LLC

147.

  

Roswell Hospital Corporation

148.

  

Ruston Hospital Corporation

149.

  

Ruston Louisiana Hospital Company, LLC

150.

  

SACMC, LLC

151.

  

Salem Hospital Corporation

152.

  

San Angelo Community Medical Center, LLC

153.

  

San Angelo Medical, LLC

154.

  

Scranton Holdings, LLC

155.

  

Scranton Hospital Company, LLC

156.

  

Scranton Quincy Holdings, LLC

157.

  

Scranton Quincy Hospital Company, LLC

158.

  

Seminole HMA, LLC

159.

  

Shelbyville Hospital Company, LLC

160.

  

Siloam Springs Arkansas Hospital Company, LLC

161.

  

Siloam Springs Holdings, LLC

162.

  

Southeast HMA Holdings, LLC

163.

  

Southern Texas Medical Center, LLC

164.

  

Southwest Florida HMA Holdings, LLC

165.

  

Statesville HMA, LLC

166.

  

Tennessee HMA Holdings, LP

167.

  

Tennyson Holdings, LLC

168.

  

Tomball Texas Holdings, LLC

169.

  

Tomball Texas Hospital Company, LLC

170.

  

Triad Healthcare, LLC

171.

  

Triad Holdings III, LLC

172.

  

Triad Holdings IV, LLC

173.

  

Triad Holdings V, LLC

174.

  

Triad Nevada Holdings, LLC

175.

  

Triad of Alabama, LLC

176.

  

Triad-ARMC, LLC

177.

  

Triad-El Dorado, Inc.

178.

  

Triad-Navarro Regional Hospital Subsidiary, LLC

179.

  

Tullahoma HMA, LLC

180.

  

Tunkhannock Hospital Company, LLC

181.

  

Van Buren H.M.A., LLC

182.

  

Venice HMA, LLC

 

4



--------------------------------------------------------------------------------

183.

  

VHC Medical, LLC

184.

  

Vicksburg Healthcare, LLC

185.

  

Victoria Hospital, LLC

186.

  

Victoria of Texas, L.P.

187.

  

Virginia Hospital Company, LLC

188.

  

Weatherford Hospital Corporation

189.

  

Weatherford Texas Hospital Company, LLC

190.

  

Webb Hospital Corporation

191.

  

Webb Hospital Holdings, LLC

192.

  

Wesley Health System LLC

193.

  

WHMC, LLC

194.

  

Wilkes-Barre Behavioral Hospital Company, LLC

195.

  

Wilkes-Barre Holdings, LLC

196.

  

Wilkes-Barre Hospital Company, LLC

197.

  

Woodland Heights Medical Center, LLC

198.

  

Woodward Health System, LLC

 

5



--------------------------------------------------------------------------------

Schedule 1.01(c)

Mortgaged Property

 

    

Property Name/Address

  

Record Owner

  

Filing Office

1.   

Northwest Medical Center

6200 N. LaCholla Blvd.

Tucson, AZ 85741

   Northwest Hospital, LLC    Pima County, AZ 2.   

Oro Valley Hospital

1551 E. Tangerine Road

Oro Valley, AZ 85755

   Oro Valley Hospital, LLC    Pima County, AZ 3.   

Bluffton Regional Medical Center

303 South Main Street

Bluffton, IN 46714

   Bluffton Health System LLC    Wells County, IN 4.   

Dukes Memorial Hospital

275 W. 12th Street

Peru, IN 46970

   Dukes Health System, LLC    Miami County, IN 5.   

Merit Health River Region

2100 Highway 61 North/1111 N. Frontage Road

Vicksburg, MS 39183

   Vicksburg Healthcare, LLC    Warren County, MS 6.   

Merit Health Wesley [(f/k/a Wesley Medical Center)]

5001 Hardy Street

Hattiesburg, MS 39402

   Wesley Health System LLC    Lamar and Forrest Counties, MS 7.   

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO 65270

   Moberly Hospital Company, LLC    Shelby and Randolph counties, MO 8.   

Memorial Hospital of Salem County

310 Woodstown Road

Salem, NJ 08079

   Salem Hospital Corporation    Salem & Gloucester Counties, NJ 9.   

Carlsbad Medical Center

2430 West Pierce St

Carlsbad, NM 88220

   Carlsbad Medical Center, LLC    Eddy County, NM 10.   

Eastern New Mexico Medical Center

405 West Country Club Road

Roswell, NM 88201

   Roswell Hospital Corporation    Chaves County, NM 11.   

Lea Regional Medical Center

5419 N. Lovington Highway

Hobbs, NM 88240

   Lea Regional Hospital, LLC    Lea County, NM 12.   

Mountain View Regional Medical Center

4311 East Lohman Avenue

Las Cruces, NM 88011

   Las Cruces Medical Center, LLC    Dona Ana County, NM

 

6



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

13.   

Berwick Hospital Center

701 East 16th Street

Berwick, PA 18603

   Berwick Hospital Company, LLC    Columbia & Luzerne Counties, PA 14.   

Moses Taylor Hospital

700 Quincy Avenue

Scranton, PA 18510

   Scranton Quincy Hospital Company, LLC    Lackawanna County, PA 15.   

Regional Hospital of Scranton

746 Jefferson Ave

Scranton, PA 18510

   Scranton Hospital Company, LLC    Lackawanna County, PA 16.   

Tyler Memorial Hospital

5950 SR6

Tunkhannock, PA 18657

   Tunkhannock Hospital Company, LLC    Wyoming County, PA 17.   

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18702

 

Thomas P. Saxton Medical Pavilion

468 Northampton Street

Edwardsville, PA 18704

 

Wyoming Valley Imaging Center

345 N. Pennsylvania Avenue

Wilkes-Barre, PA 18702

   Wilkes-Barre Hospital Company, LLC    Luzerne County, PA 18.   

First Hospital

562 and 534 Wyoming Avenue

Kingston, PA 18704

 

Community Counseling Services

110-130 S. Pennsylvania Avenue

(a/k/a 101 E. Northampton)

Wilkes-Barre, PA 18701

92 S. Franklin Street

Wilkes-Barre, PA 18701

320 S. Franklin Street

Wilkes-Barre, PA 18702

3504 Bear Creek

Bear Creek, PA 18602

 

First Hospital – Patient Resident House

76 South Dawes Avenue

Kingston, PA 18704

   Wilkes-Barre Behavioral Hospital Company, LLC    Luzerne County, PA 19.   

Carolinas Hospital System

805 Pamplico Highway

Florence, SC 29505

   QHG of South Carolina, Inc.    Florence County, SC

 

7



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

20.   

Carolinas Hospital System – Marion (f/k/a Marion Regional Hospital)

2829 E. Highway 76

Mullins, SC 29574

   QHG of South Carolina, Inc.    Marion County, SC 21.   

Mullins Nursing Center

518 S. Main Street

Mullins, SC 295741

   QHG of South Carolina, Inc.    Marion County, SC 22.   

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC 29720

   Lancaster Hospital Corporation    Lancaster County, SC 23.   

Tennova – Dyersburg Regional

(f/k/a Dyersburg Regional Medical Center)

400 E. Tickle Street

Dyersburg, TN 38024

   Dyersburg Hospital Company, LLC    Dyer and Lauderdale Counties, TN 24.   

Tennova – Lakeway Regional Hospital (f/k/a Lakeway Regional Hospital)

726 McFarland Street

Morristown, TN 37814

   Hospital of Morristown, LLC    Hamblen County, TN 25.   

Tennova Healthcare-Cleveland

2305 Chambliss Avenue NW

Cleveland, TN 37311

   Cleveland Tennessee Hospital Company, LLC    Bradley County, TN 26.   

Tennova- Volunteer Martin

161 Mt. Pelia Road

Martin, TN 38237

   Martin Hospital Company, LLC    Weakley County, TN 27.   

College Station Medical Center

1604 Rock Prairie Road

College Station, TX 77845

   College Station Hospital, L.P.    Brazos County, TX 28.   

DeTar Healthcare System

506 E. San Antonio Street

Victoria, TX 77901

   Victoria of Texas, L.P.    Victoria County, TX 29.   

DeTar Healthcare System

101 Medical Drive

Victoria, TX 77904

   Victoria of Texas, L.P.    Victoria County, TX 30.   

Bluefield Regional Medical Center

500 Cherry Street (821 Bluefield Avenue)

Bluefield, WV 24701

   Bluefield Hospital Company, LLC    Mercer County, WV

 

1 Expected to be included in Mortgage on Carolinas Hospital System – Marion
(f/k/a Marion Regional Hospital).

 

8



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

31.

  

Medical Center of South Arkansas

700 W. Grove Street

El Dorado, AR 71730

  

MCSA, L.L.C.

  

Union County, AR

32.

  

Western Arizona Regional Medical Center

2735 Silver Creek Road

Bullhead City, AZ 86442

  

Bullhead City Hospital

Corporation

  

Mohave County, AZ

33.

  

Longview Regional Medical Center

2901 N. Fourth Street

Longview, TX 75605

  

Longview Medical Center, L.P.

  

Gregg County, AR

34.

  

Northwest Medical Center

Springdale

609 W. Maple Ave

Springdale, AR 72764

  

Northwest Arkansas Hospitals, LLC & QHG of Springdale, Inc.

  

Washington County, AR

35.

  

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

Johnson, AR 72741

  

Northwest Arkansas Hospitals, LLC

  

Washington County, AR

36.

  

Northwest Medical Center – Bentonville

3000 Medical Center Pkwy.

Bentonville, AR 72712

  

QHG of Springdale, Inc.

  

Benton County, AR

37.

  

Tennova- Newport Medical Center

435 Second Street

Newport, TN 37821

  

Cocke County HMA, LLC

  

Cocke County, TN

38.

  

Sparks Health System

1001 Towson Avenue

Fort Smith, AR 72901

  

Fort Smith HMA, LLC

  

Sebastian County, AR

39.

  

Merit Health Madison

161 River Oaks Drive

Canton, MS 39046

  

Madison HMA, LLC

  

Madison County, MS

40.

  

Tennova-Physicians Regional Medical Center

900 East Oak Hill Ave.

Knoxville, TN 37917

  

Metro Knoxville HMA, LLC

  

Knox County, TN

41.

  

Tennova-Turkey Creek Medical Center

10820 Parkside Drive

Knoxville, TN 37934

  

Metro Knoxville HMA, LLC

  

Knox County, TN

42.

  

Tennova-North Knoxville Medical Center

7565 Dannaher Drive

Knoxville, TN 37849

  

Metro Knoxville HMA, LLC

  

Knox County, TN

 

9



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

43.

  

Poplar Bluff Regional Medical Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

  

Poplar Bluff Regional Medical Center, LLC

  

Butler County, MO

44.

  

Merit Health River Oaks

1030 River Oaks Drive

Flowood, MS 39232

  

River Oaks Hospital, LLC

  

Rankin County, MS

45.

  

Merit Health Woman’s Hospital

1026 N. Flowood Drive2

Flowood, MS 39232

  

ROH, LLC

  

Rankin County, MS

46.

  

Davis Regional Medical Center

218 Old Mocksville Road

Statesville, NC 28625

  

Statesville HMA, LLC

  

Iredell County, NC

47.

  

Merit Health Natchez

54 Seargent S Prentiss Drive

Natchez, MS 39120

  

Natchez Hospital Company, LLC

  

Adams County, MS

48.

  

Mary Black Health System-Gaffney

1530 N. Limestone St.

Gaffney, SC 29340

  

Gaffney H.M.A., LLC

  

Cherokee County, SC

49.

  

Mary Black Health System

1700 Skylyn Drive

Spartanburg, SC 29307

  

Mary Black Health System, LLC

  

Spartanburg County, SC

50.

  

Tennova Healthcare-Lebanon

1411 W. Baddour Parkway

Lebanon, TN 37087

  

Lebanon HMA, LLC

  

Wilson County, TN

51.

  

Laredo Medical Center

1700 East Saunders Street

Laredo, TX 78041

  

Laredo Texas Hospital Company, L.P.

  

Webb County, TX

 

 

2  Including the property at 1030 N. Flowood Drive, Flowood, MS 39232.

 

10



--------------------------------------------------------------------------------

Mortgages with respect to Mortgaged Properties in Mortgage Tax States3

 

    

Property Name/Address

  

Record Owner

  

Filing Office

1.

  

Flowers Hospital

4370 West Main Street

Dothan, AL 36305

  

Triad of Alabama, LLC

  

Houston County, AL

2.

  

Gadsden Regional Medical Center

1007 Goodyear Avenue

Gadsden, AL 35903

  

Gadsden Regional Medical Center, LLC

  

Etowah County, AL

3.

  

Medical Center Enterprise

400 North Edwards St.

Enterprise, AL 36330

  

QHG of Enterprise, Inc.

  

Coffee County, AL

4.

  

AllianceHealth Ponca City

1900 North 14th Street

Ponca City, OK 74601

  

Kay County Oklahoma Hospital Company, LLC

  

Kay County, OK

5.

  

Southern Virginia Regional Medical Center

727 North Main Street

Emporia, VA 23847

  

Emporia Hospital Corporation

  

Greensville County, VA

6.

  

Southampton Memorial Hospital

100 Fairview Drive

Franklin, VA 23851

  

Franklin Hospital Corporation

  

Southampton County, VA

7.

  

Trinity Medical Center

800 Montclair Road

Birmingham, AL 35213 (Jefferson)

(No longer an operating hospital)

 

and

 

Grandview Medical Center

3690 Grandview Parkway

Birmingham, AL 35243

  

Affinity Hospital, LLC

  

Jefferson County, AL

8.

  

Seven Rivers Regional Medical Center

6201 N. Suncoast Blvd.

Crystal River, FL 34428

  

Citrus HMA, LLC

  

Citrus County, FL

9.

  

Physicians Regional Medical Center

(Pine Ridge)

6101 Pine Ridge Road

Naples, FL 34119

  

Naples HMA, LLC

  

Collier County, FL

 

 

3  Mortgages shall not be recorded in any Mortgage Tax State with respect to
Mortgaged Properties owned by any Loan Party as of the Closing Date unless a
Covenant Trigger Event shall exist and the Administrative Agent shall have
provided notice to the Borrower of its intent to record such Mortgages at least
five Business Days in advance of such recording.

 

11



--------------------------------------------------------------------------------

    

Property Name/Address

  

Record Owner

  

Filing Office

10.

  

Physicians Regional Medical Center

(Collier Blvd. and MOB)

8300 Collier Blvd.4

Naples, FL 34114

  

Naples HMA, LLC

  

Collier County, FL

11.

  

Bayfront Health Port Charlotte

2500 Harbor Boulevard

Port Charlotte, FL 339525

  

Port Charlotte HMA, LLC

  

Charlotte County, FL

12.

  

Bayfront Health Punta Gorda

809 E. Marion Avenue

Punta Gorda, FL 33950

  

Punta Gorda HMA, LLC

  

Charlotte County, FL

13.

  

Riverside Behavioral Center

733 E. Olympia Ave.

Punta Gorda, FL 33950

  

Punta Gorda HMA, LLC

  

Charlotte County, FL

14.

  

Venice Regional Medical Center

540 The Rialto

Venice, FL 34285

  

Venice HMA, LLC

  

Sarasota County, FL

15.

  

Crestwood Medical Center

One Hospital Drive SW

Huntsville, AL 35801-6455

  

Crestwood Healthcare, L.P.

  

Madison County, AL

 

4  Including the property at 8320 Collier Boulevard, Naples, FL 34114.

5  Site also includes the following building numbers: 2370, 2380, and 2450.

 

12



--------------------------------------------------------------------------------

Schedule 1.01(d)

Hospitals

 

State

  

Hospital Name

  

City

  

Hospital Address

Alabama    South Baldwin Regional Medical Center    Foley   

South Baldwin Regional Medical Center

1613 North McKenzie Street

Foley, AL 36535

(Baldwin)

Foley Hospital Corporation

   Grandview Medical Center    Birmingham   

Grandview Medical Center

3690 Grandview Parkway

Birmingham, AL 35243 (Jefferson)

Affinity Hospital, LLC

   Flowers Hospital    Dothan   

Flowers Hospital

4370 West Main Street

Dothan, AL 36305

(Houston)

Triad of Alabama, LLC

   Medical Center Enterprise    Enterprise   

Medical Center Enterprise

400 North Edwards Street

Enterprise, AL 36330

(Coffee)

QHG of Enterprise, Inc.

   Gadsden Regional Medical Center    Gadsden   

Gadsden Regional Medical Center

1007 Goodyear Avenue

Gadsden, AL 35903

(Etowah)

Gadsden Regional Medical Center, LLC

   Crestwood Medical Center    Huntsville   

Crestwood Medical Center

One Hospital Drive SW

Huntsville, AL 35801

(Madison)

Crestwood Healthcare, L.P.

Alaska    Mat-Su Regional Medical Center    Palmer   

Mat-Su Regional Medical Center

2500 S. Woodworth Loop (P.O. Box 1687)

Palmer, AK 99645

(Matanuska-Susitna Borough)

Mat-Su Valley Medical Center, LLC

Arizona    Western Arizona Regional Medical Center    Bullhead City   

Western Arizona Regional Medical Center

2735 Silver Creek Road

Bullhead City, AZ 86442

(Mohave)

Bullhead City Hospital Corporation

 

13



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Northwest Medical Center    Tucson   

Northwest Medical Center

6200 N. LaCholla Blvd.

Tucson, AZ 85741

(Pima)

Northwest Hospital, LLC

   Oro Valley Hospital    Oro Valley   

Oro Valley Hospital

1551 E. Tangerine Road

Oro Valley, AZ 85755

Oro Valley Hospital, LLC

Arkansas    Northwest Medical Center - Bentonville    Bentonville   

Northwest Medical Center - Bentonville

3000 Medical Center Pkwy.

Bentonville, AR 72712

(Benton)

Northwest Arkansas Hospitals, LLC

   Northwest Medical Center - Springdale    Springdale   

Northwest Medical Center - Springdale

609 W. Maple

Springdale, AR 72764

(Washington and Benton)

Northwest Arkansas Hospitals, LLC

   Willow Creek Women’s Hospital    Johnson   

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

(P.O. Box 544)

Johnson, AR 72741

(Washington)

Northwest Arkansas Hospitals, LLC

   Northwest Health Physicians’ Specialty Hospital    Fayetteville   

Northwest Health Physicians’ Specialty Hospital

3873 N. Parkview Drive

Fayetteville, AR 72703

Fayetteville Arkansas Hospital Company, LLC

   Siloam Springs Regional Hospital    Siloam Springs   

Siloam Springs Regional Hospital

603 North Progress Avenue

Siloam Springs, AR 72761

Siloam Springs Arkansas Hospital Company, LLC

   Medical Center of South Arkansas    El Dorado   

Medical Center of South Arkansas

700 W. Grove Street

El Dorado, AR 71730

(Union)

MCSA, LLC

   Sparks Regional Medical Center    Fort Smith   

Sparks Health System

PO Box 2406 (1001 Towson Ave.)

Fort Smith, AR 72902

(Sebastian)

Fort Smith HMA, LLC

 

14



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Sparks Medical Center - Van Buren    Van Buren   

Sparks Medical Center – Van Buren

E. Main & South 20th Street

Van Buren, AR 72956

Van Buren H.M.A., LLC

Florida    Lake Wales Medical Center    Lake Wales   

Lake Wales Medical Center

410 South 11th Street

Lake Wales, FL 33853

(Polk)

Lake Wales Hospital Corporation

   North Okaloosa Medical Center    Crestview   

North Okaloosa Medical Center

151 Redstone Avenue, S.E.

Crestview, FL 32539-6026

(Okaloosa)

Crestview Hospital Corporation

   Bayfront Health Brooksville    Brooksville   

Brooksville Regional Hospital

17240 Cortez Blvd.

Brooksville, FL 34601

(Hernando)

Hernando HMA, LLC

   Bayfront Health Port Charlotte    Port Charlotte   

Bayfront Health Port Charlotte

2500 Harbor Boulevard

Port Charlotte, FL 33952

Port Charlotte HMA, LLC

   Bayfront Health Punta Gorda    Punta Gorda   

Bayfront Health Punta Gorda

809 East Marion Avenue

Punta Gorda, FL 33950

Punta Gorda HMA, LLC

   Bayfront Health St. Petersburg    St. Petersburg   

Bayfront Medical Center

701 6th Street South

St. Petersburg, FL 33701

(Pinellas)

Bayfront HMA Medical Center, LLC

   Bayfront Health Spring Hill    Spring Hill   

Bayfront Health Spring Hill

10461 Quality Drive

Spring Hill, FL 34609

Hernando HMA, LLC

   Heart of Florida Regional Medical Center    Davenport   

Heart of Florida Regional Medical Center

40100 US Highway 27

Davenport, FL 33837-5906

(Polk)

Haines City HMA, LLC

   Lower Keys Medical Center    Key West   

Lower Keys Medical Center

5900 College Rd.

Key West, FL 33040

(Monroe)

Key West HMA, LLC

 

15



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Physicians Regional Healthcare System - Collier    Naples   

Physicians Regional Medical Center

8300 Collier Blvd.

Naples, FL 34114

(Collier)

Naples HMA, LLC

   Physicians Regional Healthcare System - Pine Ridge    Naples   

Physicians Regional Medical Center

6101 Pine Ridge Rd.

Naples, FL 34119

(Collier)

Naples HMA, LLC

   Santa Rosa Medical Center    Milton   

Santa Rosa Medical Center

6002 Berryhill Rd.

Milton, FL 32570

(Santa Rosa)

HMA Santa Rosa Medical Center, LLC

   Seven Rivers Regional Medical Center    Crystal River   

Seven Rivers Regional Medical Center

6201 N. Suncoast Blvd.

Crystal River, FL 34428-671

(Citrus)

Citrus HMA, LLC

  

Shands Lake Shore Regional Medical Center

  

Lake City

  

Shands Lake Shore Regional Medical Center

368NE Franklin St.

Lake City, FL 32055-3088

(Columbia)

Lake Shore HMA, LLC

  

Shands Live Oak Regional Medical Center

  

Live Oak

  

Shands Live Oak Regional Medical Center

1100 11th Street SW

Live Oak, FL 32060

(Suwannee)

Live Oak HMA, LLC

  

Shands Starke Regional Medical Center

  

Starke

  

Shands Starke Regional Medical Center

922 E. Call Street

Starke, FL 32091

(Bradford)

Starke HMA, LLC

  

St. Cloud Regional Medical Center

  

St. Cloud

  

St. Cloud Regional Medical Center

2906 17th Street

St. Cloud, FL 34769

(Osceola)

OsceolaSC, LLC

 

16



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Venice Regional Bayfront Health    Venice   

Venice Regional Medical Center

540 The Rialto

Venice, FL 34285

(Sarasota)

Venice HMA, LLC

   Munroe Regional Medical Center    Ocala   

Munroe Regional Medical Center

1500 SW 1st Avenue

Ocala, FL 34471

Munroe HMA Hospital, LLC

Georgia    East Georgia Regional Medical Center    Statesboro   

East Georgia Regional Medical Center

1499 Fair Road

Statesboro, GA 30458

(Bulloch)

East Georgia Regional Medical Center, LLC

Indiana    Porter Hospital    Valparaiso   

Porter Hospital

814 LaPorte Avenue

Valparaiso, IN 46383

(Porter)

Porter Hospital, LLC

   Bluffton Regional Medical Center    Bluffton   

Bluffton Regional Medical Center

303 S. Main Street

Bluffton, IN 46714

(Wells)

Bluffton Health System LLC

   Dupont Hospital    Fort Wayne   

Dupont Hospital

2520 E. Dupont Road

Fort Wayne, IN 46825

(Allen)

Dupont Hospital, LLC

   Lutheran Hospital    Fort Wayne   

Lutheran Hospital

7950 W. Jefferson Blvd.

Fort Wayne, IN 46804

(Allen)

IOM Health System, LP

   Lutheran Musculoskeletal Center    Fort Wayne   

The Orthopedic Hospital of Lutheran Health

Network

700 Broadway

Fort Wayne, IN 46802

(Allen)

Lutheran Musculoskeletal Center, LLC

   Lutheran Rehabilitation Hospital (rehabilitation)    Fort Wayne   

Lutheran Rehabilitation Hospital

7970 W. Jefferson Boulevard

Fort Wayne, IN 46804

Rehab Hospital of Fort Wayne General Partnership

 

17



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   St. Joseph’s Hospital    Fort Wayne   

St. Joseph Hospital

700 Broadway

Fort Wayne, IN 46802

(Allen)

St. Joseph Health System, LLC

   Dukes Memorial Hospital    Peru   

Dukes Memorial Hospital

275 West 12th Street

Peru, IN 46970-1698

(Miami)

Dukes Health System, LLC

   Kosciusko Community Hospital    Warsaw   

Kosciusko Community Hospital

2101 East DuBois Drive

Warsaw, IN 46580

(Kosciusko)

Warsaw Health System, LLC

   La Porte Hospital    La Porte   

La Porte Hospital

1007 Lincolnway

La Porte, IN 46350

La Porte Hospital Company, LLC

   Starke Hospital    Knox   

Starke Hospital

102 East Culver Road

Knox, IN 46534

Knox Hospital Company, LLC

Louisiana    Byrd Regional Hospital    Leesville   

Byrd Regional Hospital

1020 Fertitta Blvd.

Leesville, LA 71446

(Vernon Parish)

National Healthcare of Leesville, Inc.

   Northern Louisiana Medical Center    Ruston   

Northern Louisiana Medical Center

401 East Vaughn Avenue

Ruston, LA 71270

(Lincoln Parish)

Ruston Louisiana Hospital Company, LLC

Mississippi    Merit Health Wesley    Hattiesburg   

Wesley Medical Center

5001 Hardy Street

Hattiesburg, MS 39402

(Forrest)

Wesley Health System LLC

   Merit Health River Region    Vicksburg   

River Region Health System

2100 Highway 61 North

Vicksburg, MS 39183

(Warren)

Vicksburg Healthcare, LLC

 

18



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Merit Health Biloxi    Biloxi   

Biloxi, Mississippi

Biloxi Regional Medical Center

150 Reynoir Street

Biloxi, MS 39530

(Harrison)

Biloxi HMA, LLC

   Merit Health Central    Jackson   

Central Mississippi Medical Center

1850 Chadwick Drive

Jackson, MS 39204

(Jackson)

Jackson HMA, LLC

   Merit Health Rankin    Brandon   

Merit Health Rankin

350 Crossgates Boulevard

Brandon, MS 39042

Brandon HMA, LLC

   Merit Health Madison    Canton   

Merit Health Madison

161 River Oaks Drive

Canton, MS 39046

Madison HMA, LLC

   Merit Health River Oaks    Flowood   

Merit Health River Oaks

1030 River Oaks Drive

Flowood, MS 39232

River Oaks Hospital, LLC

   Merit Health Woman’s Hospital    Flowood   

Woman’s Hospital

1026 N. Flowood Drive

PO Box 4546 (Jackson, MS 39296-4546)

Flowood, MS 39232

(Rankin)

ROH, LLC

   Merit Health Natchez    Natchez   

Natchez Community Hospital

129 Jefferson Davis Boulevard

Natchez, MS 39120

(Adams)

Natchez Community Hospital, LLC

Missouri    Moberly Regional Medical Center    Moberly   

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO 65270

(Randolph)

Moberly Hospital Company, LLC

   Northeast Regional Medical Center    Kirksville   

Northeast Regional Medical Center

315 S. Osteopathy

Kirksville, MO 63501

(Adair)

Kirksville Missouri Hospital Company, LLC

 

19



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Poplar Bluff Regional Medical Center    Poplar Bluff   

Poplar Bluff Regional Medical Center

3100 Oak Grove Road

Poplar Bluff, MO 63901

(Butler)

Poplar Bluff Regional Medical Center, LLC

   Twin Rivers Regional Medical Center    Kennett   

Twin Rivers Regional Medical Center

1301 First Street

Kennett, MO 63857

Kennett HMA, LLC

New Jersey    Memorial Hospital of Salem County    Salem   

The Memorial Hospital of Salem County

310 Woodstown Road

Salem, NJ 08079

(Salem)

Salem Hospital Corporation

New Mexico    Eastern New Mexico Medical Center    Roswell   

Eastern New Mexico Medical Center

405 West Country Club Road

Roswell, NM 88201

(Chaves)

Roswell Hospital Corporation

   Carlsbad Medical Center    Carlsbad   

Carlsbad Medical Center

2430 W. Pierce

Carlsbad, NM 88220

(Eddy)

Carlsbad Medical Center, LLC

   Lea Regional Medical Center    Hobbs   

Lea Regional Medical Center

5419 N. Lovington Hwy

(P.O. Box 3000)

Hobbs, NM 88240

(Lea)

Lea Regional Hospital, LLC

   Mountain View Regional Medical Center    Las Cruces   

MountainView Regional Medical Center

4311 East Lohman Avenue

Las Cruces, NM 88011

(Dona Ana)

Las Cruces Medical Center, LLC

North Carolina    Lake Norman Regional Medical Center    Mooresville   

Lake Norman Regional Medical Center

171 Fairview Road

Mooresville, NC 28117

(Iredell)

Mooresville Hospital Management Associates, LLC

 

20



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Davis Regional Medical Center    Statesville   

Davis Regional Medical Center

218 Old Mocksville Road

Statesville, NC 28625

(Iredell)

Statesville HMA, LLC

Oklahoma    AllianceHealth Ponca City    Ponca City   

Ponca City Medical Center

1900 North 14th Street

Ponca City, OK 74601

(Kay and Osage)

Kay County Oklahoma Hospital Company, LLC

   AllianceHealth Deaconess    Oklahoma City   

AllianceHealth Deaconess

5501 N. Portland Avenue

Oklahoma City, OK 73112

Deaconess Health System, LLC

   AllianceHealth Woodward    Woodward   

Woodward Regional Hospital

900 17th Street

Woodward, OK 73801

(Woodward)

Woodward Health System, LLC (DE)

   AllianceHealth Clinton    Clinton   

AllianceHealth Clinton

100 North 30th Street

Clinton, OK 73601

Clinton HMA, LLC

   AllianceHealth Madill    Madill   

AllianceHealth Madill

901 S. 5th Avenue

Madill, OK 73446

Marshall County HMA, LLC

   AllianceHealth Durant    Durant   

AllianceHealth Durant

1800 University Boulevard

Durant, OK 74701

Durant H.M.A., LLC

   AllianceHealth Midwest    Midwest City   

AllianceHealth Midwest

2825 Parklawn Drive

Midwest City, OK 73110

Midwest Regional Medical Center, LLC

   AllianceHealth Seminole    Seminole   

AllianceHealth Seminole

2401 Wrangler Boulevard

Seminole, OK 74868

Seminole HMA, LLC

Pennsylvania    Berwick Hospital    Berwick   

Berwick Hospital Center

701 East 16th Street

Berwick, PA 18603

(Columbia)

Berwick Hospital Company, LLC

 

21



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Wilkes-Barre General Hospital    Wilkes-Barre   

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18764-0001

(Luzerne)

Wilkes-Barre Hospital Company, LLC

   First Hospital Wyoming Valley (psychiatric)    Wilkes-Barre   

First Hospital Wyoming Valley

562 and 534 Wyoming Avenue

Kingston, PA 18704 (Luzerne)

Wilkes-Barre Behavioral Hospital Company, LLC

   Regional Hospital of Scranton    Scranton   

Regional Hospital of Scranton

746 Jefferson Ave.

Scranton, PA 18510

(Lackawanna)

Scranton Hospital Company, LLC

   Tyler Memorial Hospital    Tunkhannock   

Tyler Memorial Hospital

880 SR 6 West

Tunkhannock, PA 18657

(Wyoming)

Tunkhannock Hospital Company, LLC

   Moses Taylor Hospital    Scranton   

Moses Taylor Hospital

700 Quincy Avenue

Scranton, PA 18510

(Lackawanna)

Scranton Quincy Hospital Company, LLC

South Carolina    Springs Memorial Hospital    Lancaster   

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC 29720

(Lancaster)

Lancaster Hospital Corporation

   Mary Black Memorial Hospital    Spartanburg   

Mary Black Health System

1700 Skylyn Drive

Spartanburg, SC 29307

(Spartanburg)

Mary Black Health System, LLC

   Carolinas Hospital System    Florence   

Carolinas Hospital System

805 Pamplico Hwy

Florence, SC 29505

(Florence)

QHG of South Carolina, Inc.

   Carolinas Hospital System—Marion    Mullins   

Carolinas Hospital System – Marion

2829 East Highway 76

Mullins, SC 29574

QHG of South Carolina, Inc.

 

22



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Chester Regional Medical Center    Chester   

Chester Regional Medical Center

One Medical Park Drive

Chester, SC 29706

(Chester)

Chester HMA, LLC

   Mary Black Health System—Gaffney    Gaffney   

Mary Black Health System-Gaffney

1530 N. Limestone St.

Gaffney, SC 29340 (Cherokee)

Gaffney H.M.A., LLC

Tennessee    Tennova —Lakeway Regional Hospital    Morristown   

Lakeway Regional Hospital

726 McFarland Street

Morristown, TN 37814

(Hamblen)

Hospital of Morristown, LLC

   Tennova—Regional Jackson    Jackson   

Regional Hospital of Jackson

367 Hospital Blvd.

Jackson, TN 38305

(Madison)

Jackson, Tennessee Hospital Company, LLC

   Tennova—Dyersburg Regional    Dyersburg   

Dyersburg Regional Medical Center

400 Tickle Street

Dyersburg, TN 38024

(Dyer)

Dyersburg Hospital Company, LLC

   Tennova—Volunteer Martin    Martin   

Volunteer Community Hospital

161 Mt. Pelia Road

Martin, TN 38237

(Weakley)

Martin Hospital Corporation

   Tennova Healthcare—Shelbyville    Shelbyville   

Tennova Healthcare – Shelbyville

2835 Highway 231 North

Shelbyville, TN 37160

Shelbyville Hospital Company, LLC

   Tennova Healthcare—Cleveland    Cleveland   

Tennova-Healthcare-Cleveland Tennova-SkyRidge Medical Center) (includes
Cleveland)

2305 Chambliss Avenue NW

Cleveland, TN 37311 (Bradley)

Cleveland, Tennessee Hospital Company, LLC

   Tennova Healthcare—Clarksville    Clarksville   

Tennova Healthcare – Clarksville

651 Dunlop Lane

Clarksville, TN 37040

Clarksville Health System, G.P.

 

23



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Tennova Healthcare - Harton    Tullahoma   

Harton Regional Medical Center 1801 N. Jackson St. Tullahoma, TN 37388-2201

(Coffee and Franklin)

Tullahoma HMA, LLC

   Tennova Healthcare - Jamestown    Jamestown   

Tennova Healthcare – Jamestown

436 Central Avenue West

Jamestown, TN 38556

HMA Fentress County General Hospital, LLC

   Tennova - Jefferson Memorial Hospital    Jefferson City   

Jefferson Memorial Hospital

110 Hospital Drive

Jefferson City, TN 37760

(Jefferson)

Jefferson County HMA, LLC

   Tennova - LaFollette Medical Center    LaFollette   

LaFollette Medical Center

923 East Central Ave.

LaFollette, TN 37766

(Campbell)

Campbell County HMA, LLC

   Tennova - Newport Medical Center    Newport   

Newport Medical Center

435 Second Street

Newport, TN 7821

(Cocke)

Cocke County HMA, LLC

   Tennova - North Knoxville Medical Center    Powell   

North Knoxville Medical Center

7565 Dannaher Drive

Powell, TN 37849

(Knox)

Metro Knoxville HMA, LLC

   Tennova - Physicians Regional Medical Center    Knoxville   

Tennova Healthcare – Physicians

Regional Medical Center

900 East Hill Avenue

Knoxville, TN 37917

Metro Knoxville HMA, LLC

   Tennova - Turkey Creek Medical Center    Knoxville   

Turkey Creek Medical Center

10820 Parkside Drive

Knoxville, TN 37934

(Knox)

Metro Knoxville HMA, LLC

   Tennova Healthcare - Lebanon    Lebanon   

Tennova Healthcare – Lebanon

1411 W. Baddour Parkway

Lebanon, TN 37087

Lebanon HMA, LLC

 

24



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

Texas    Hill Regional Hospital    Hillsboro   

Hill Regional Hospital

101 Circle Drive

Hillsboro, TX 76645

(Hill)

NHCI of Hillsboro, Inc.

   Lake Granbury Medical Center    Granbury   

Lake Granbury Medical Center

1310 Paluxy Road

Granbury, TX 76048

(Hood)

Granbury Hospital Corporation

   Laredo Medical Center    Laredo   

Laredo Medical Center

1700 East Saunders

Laredo, TX 78041

(Webb)

Laredo Texas Hospital Company, L.P.

   Abilene Regional Medical Center    Abilene   

Abilene Regional Medical Center

6250 Highway 83/84

Abilene, TX 79606

(Taylor)

ARMC, L.P.

   Brownwood Regional Medical Center    Brownwood   

Brownwood Regional Medical Center

1501 Burnet Drive

(P.O. Box 760 / zip 76804)

Brownwood, TX 76801

(Brown)

Brownwood Hospital L.P.

   College Station Medical Center    College Station   

College Station Medical Center (P.O. Box 10000 / zip 77842) College

Station, TX 77845 (Brazos)

College Station Hospital, L.P.

   Navarro Regional Hospital    Corsicana   

Navarro Regional Hospital

3201 W. Highway 22

Corsicana, TX 75110

(Navarro)

Navarro Hospital, L.P.

   Longview Regional Medical Center    Longview   

Longview Regional Medical Center

2901 N. Fourth Street

(P.O. Box 14000 / zip 75607)

Longview, TX 75605

(Gregg)

Longview Medical Center, L.P.

   Woodland Heights Medical Center    Lufkin   

Woodland Heights Medical Center

505 S. John Redditt Drive

(P.O. Box 150610 / zip 75915)

Lufkin, TX 75904

(Angelina)

Piney Woods Healthcare System, LP

 

25



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   San Angelo Community Medical Center    San Angelo   

San Angelo Community Medical Center

3501 Knickerbocker Road

San Angelo, TX 76904

(Tom Green)

San Angelo Hospital, L.P.

   DeTar Hospital North    Victoria   

DeTar Hospital North

101 Medical Drive

Victoria, TX 77904

Victoria of Texas, L.P.

   Cedar Park Regional Medical Center    Cedar Park   

Cedar Park Regional Medical Center

1401 Medical Parkway

Cedar Park, TX 78613

(Williamson)

Cedar Park Health System, L.P.

Virginia    Southern Virginia Regional Medical Center    Emporia   

Southern Virginia Regional Medical Center

727 North Main Street

Emporia, VA 23847

(Emporia)

Emporia Hospital Corporation

   Southampton Memorial Hospital    Franklin   

Southampton Memorial Hospital

100 Fairview Drive

Franklin, VA 23851

(Franklin)

Franklin Hospital Corporation

   Southside Regional Medical Center    Petersburg   

Southside Regional Medical Center

200 Medical Park Blvd.

Petersburg, VA 23805

(Petersburg)

Petersburg Hospital Company, LLC

West Virginia    Plateau Medical Center    Oak Hill   

Plateau Medical Center

430 Main Street

Oak Hill, WV 25901

(Fayette)

Oak Hill Hospital Corporation

   Greenbrier Valley Medical Center    Ronceverte   

Greenbrier Valley Medical Center

202 Maplewood Avenue

(P.O. Box 497)

Ronceverte, WV 24970

(Greenbrier)

Greenbrier VMC, LLC

   Bluefield Regional Medical Center    Bluefield   

Bluefield Regional Medical Center

500 Cherry St.

Bluefield, WV 24701

(Mercer)

Bluefield Hospital Company, LLC

 

26



--------------------------------------------------------------------------------

State

  

Hospital Name

  

City

  

Hospital Address

   Williamson Memorial Hospital    Williamson   

Williamson Memorial Hospital

859 Alderson Street

PO Box 1980

Williamson, WV 25661

(Mingo)

Williamson Memorial Hospital, LLC

Non-Significant Subsidiaries

NONE

 

27



--------------------------------------------------------------------------------

Schedule 1.01(e)

Certain Permitted Joint Ventures

On file with the Agent.

 

28



--------------------------------------------------------------------------------

Schedule 1.01(f)

Certain Subsidiaries

NONE

 

29



--------------------------------------------------------------------------------

Schedule 1.01(g)

Asset Sales

On file with the Agent.

 

30



--------------------------------------------------------------------------------

Schedule 2.01

Initial Lenders and Commitments

On file with the Agent.

 

31



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

 

Legal Entity

   Percentage Owned  

5300 Grand Limited Partnership (OK)

     91 % 

A Woman’s Place, LLC (DE)

     100 % 

Abilene Clinic Asset Holding Company, LLC (DE)

     100 % 

Abilene Hospital, LLC (DE)

     100 % 

Abilene Merger, LLC (DE)

     100 % 

Access Center Services, LLC (DE)

     100 % 

AF-CH-HH, LLC (DE)

     20 % 

Affinity Cardio-Thoracic Specialists, LLC (DE)

     100 % 

Affinity Cardiovascular Specialists, LLC (DE)

     100 % 

Affinity Gastroenterology ASC, LLC (DE)

     100 % 

Affinity Health Systems, LLC (DE)

     100 % 

Affinity Hospital, LLC (DE)

     100 % 

Affinity Neurosurgical Specialists, LLC (DE)

     100 % 

Affinity Orthopedic Services, LLC (DE)

     100 % 

Affinity Physician Services, LLC (DE)

     100 % 

Affinity Skilled Nursing, LLC (DE)

     100 % 

Alabama HMA Physician Management, LLC (AL)

     100 % 

Alaska Physician Services, LLC (DE)

     100 % 

Alliance Health Partners, LLC (MS)

     90.58 % 

Alliance Outpatient Imaging JV, LLC (DE)

     49 % 

Ambulance Services of Dyersburg, Inc. (TN)

     100 % 

Ambulance Services of McNairy, Inc. (TN)

     100 % 

Amory HMA Physician Management, LLC (MS)

     100 % 

Amory HMA, LLC (MS)

     100 % 

Anesthesiology Group of Hattiesburg, LLC (DE)

     100 % 

Angelo Community Healthcare Services, Inc. (TX)

     100 % 

Anniston HMA, LLC (AL)

     86.99 % 

Arizona ASC Management, Inc. (AZ)

     100 % 

Arizona DH, LLC (DE)

     100 % 

Arizona Medco, LLC (DE)

     100 % 

Arkansas HMA Regional Service Center, LLC (AR)

     100 % 

Arkansas Medical Imaging JV, LLC (DE)

     100 % 

ARMC, LP (DE)

     87.577 % 

ASC JV Holdings, LLC (DE)

     100 % 

Augusta HMA Physician Management, Inc. (GA)

     100 % 

Augusta HMA, Inc. (GA)

     100 % 

 

32



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Augusta Home Care Services, LLC (DE)

     20 % 

Bartow HMA Physician Management, LLC (FL)

     100 % 

Bartow HMA, LLC (FL)

     100 % 

Batesville HMA Development, LLC (MS)

     100 % 

Batesville HMA Medical Group, LLC (MS)

     100 % 

Bayfront Ambulatory Surgical Center, LLC (DE)

     80 % 

Bayfront Health Imaging Center, LLC (DE)

     80 % 

Bayfront HMA Convenient Care, LLC (FL)

     80 % 

Bayfront HMA Healthcare Holdings, LLC (FL)

     80 % 

Bayfront HMA Home Health, LLC (FL)

     20 % 

Bayfront HMA Investments, LLC (FL)

     80 % 

Bayfront HMA Medical Center, LLC (FL)

     80 % 

Bayfront HMA Physician Management, LLC (FL)

     80 % 

Bayfront HMA Real Estate Holdings, LLC (FL)

     80 % 

Bayfront HMA Wellness Center, LLC (FL)

     80 % 

Beauco, LLC (DE)

     100 % 

Beaumont Medical Center, L.P. (DE)

     100 % 

Beaumont Regional, LLC (DE)

     100 % 

Berwick Clinic Company, LLC (DE)

     100 % 

Berwick Clinic Corp. (PA)

     100 % 

Berwick Home Care Services, LLC (DE)

     20 % 

Berwick Home Health Private Care, Inc. (PA)

     100 % 

Berwick Hospital Company, LLC (DE)

     100 % 

BH Trans Company, LLC (DE)

     100 % 

Biloxi H.M.A., LLC (MS)

     100 % 

Biloxi HMA Physician Management, LLC (MS)

     100 % 

Birmingham Holdings II, LLC (DE)

     100 % 

Birmingham Holdings, LLC (DE)

     100 % 

Birmingham Home Care Services, LLC (DE)

     20 % 

Birmingham Orthopedics & Sports Specialists, LLC (DE)

     100 % 

Blackwell HMA, LLC (OK)

     100 % 

Blackwell HMPN, LLC (OK)

     100 % 

Blackwell Home Health & Hospice, LLC (OK)

     100 % 

Blue Island Home Care Services, LLC (DE)

     20 % 

Bluefield Clinic Company, LLC (DE)

     100 % 

Bluefield HBP Medical Group, LLC (DE)

     100 % 

Bluefield Holdings, LLC (DE)

     100 % 

Bluefield Hospital Company, LLC (DE)

     100 % 

Bluffton Health System LLC (DE)

     100 % 

 

33



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Bluffton Physician Services, LLC (DE)

     100 % 

Brandon HMA, LLC (MS)

     100 % 

Brandon Physician Management, LLC (DE)

     100 % 

Brandywine Hospital Malpractice Assistance Fund, Inc. (PA)

     100 % 

Brazos Valley of Texas, L.P. (DE)

     100 % 

Brazos Valley Surgical Center, LLC (DE)

     100 % 

Brevard HMA ALF, LLC (FL)

     100 % 

Brevard HMA APO, LLC (FL)

     100 % 

Brevard HMA ASC, LLC (FL)

     100 % 

Brevard HMA Diagnostic Imaging, LLC (FL)

     100 % 

Brevard HMA HME, LLC (FL)

     100 % 

Brevard HMA Holdings, LLC (FL)

     100 % 

Brevard HMA Home Health, LLC (FL)

     20 % 

Brevard HMA Hospice, LLC (FL)

     20 % 

Brevard HMA Hospitals, LLC (FL)

     100 % 

Brevard HMA Investment Properties, LLC (FL)

     100 % 

Brevard HMA Nursing Home, LLC (FL)

     100 % 

Brooklyn Medical Associates, LLC (IN)

     100 % 

Brooksville HMA Physician Management, LLC (FL)

     100 % 

Brownsville Clinic Corp. (TN)

     100 % 

Brownsville Hospital Corporation (TN)

     100 % 

Brownwood Asset Holding Company, LLC (DE)

     100 % 

Brownwood Hospital, L.P. (DE)

     100 % 

Brownwood Medical Center, LLC (DE)

     100 % 

Bullhead City Clinic Corp. (AZ)

     100 % 

Bullhead City Hospital Corporation (AZ)

     100 % 

Bullhead City Hospital Investment Corporation (DE)

     100 % 

Bullhead City Imaging Corporation (AZ)

     100 % 

Bullhead Medical Plaza II, LLC (AZ)

     6.67 % 

Bullhead Medical Plaza, Ltd. (NV)

     7.5 % 

Byrd Medical Clinic, Inc. (LA)

     100 % 

Cahaba Orthopedics, LLC (DE)

     100 % 

Campbell County HMA, LLC (TN)

     100 % 

Canton HMA, LLC (MS)

     100 % 

Cardiology Associates of Spokane, LLC (DE)

     100 % 

Carlisle HMA Physician Management, LLC (PA)

     100 % 

Carlisle HMA Surgery Center, LLC (PA)

     100 % 

Carlisle HMA, LLC (PA)

     100 % 

Carlisle Medical Group, LLC (PA)

     100 % 

 

34



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Carlsbad Medical Center, LLC (DE)

     100 % 

Carolina Surgery Center, LLC (SC)

     52.74 % 

Carolinas Holdings, LLC (DE)

     100 % 

Carolinas JV Holdings General, LLC (DE)

     100 % 

Carolinas JV Holdings II, LLC (DE)

     100 % 

Carolinas JV Holdings, L.P. (DE)

     99 % 

Carolinas Medical Alliance, Inc. (SC)

     100 % 

Carolinas OB/GYN Medical Group, LLC (DE)

     100 % 

CDI JV, LLC (DE)

     49 % 

Cedar Park Clinic Asset Holding Company, LLC (DE)

     100 % 

Cedar Park Health System, L.P. (DE)

     80 % 

Cedar Park Regional Medical Group (TX)

     100 % 

Cedar Park Surgery Center, L.L.P. (TX)

     20.3592 % 

Center for Adult Healthcare, LLC (DE)

     100 % 

Center for Medical Interoperability, Inc. (DE)

    


1 of multiple
members of
non-profit
entity  
 
 
 

Central Florida HMA Holdings, LLC (DE)

     99 % 

Central Polk, LLC (FL)

     97.89 % 

Central States HMA Holdings, LLC (DE)

     99 % 

Centre Home Care, LLC (AL)

     20 % 

CH BH Services, LLC (DE)

     100 % 

Chester HMA Physician Management, LLC (SC)

     100 % 

Chester HMA, LLC (SC)

     100 % 

Chester Imaging, LLC (DE)

     100 % 

Chester Medical Group, LLC (SC)

     100 % 

Chester PPM, LLC (SC)

     100 % 

Chesterton Surgery Center, LLC (DE)

     40.8 % 

Chestnut Hill Health System, LLC (DE)

     100 % 

Chestnut Knoll Home Health Care, L.P. (PA)

     5 % 

CHHS Development Company, LLC (DE)

     85 % 

CHHS Holdings, LLC (DE)

     100 % 

CHHS Hospital Company, LLC (DE)

     85 % 

Children’s Mobile Team (PA)

     50 % 

CHS Kentucky Holdings, LLC (DE)

     100 % 

CHS Mississippi State Political Action Committee (TN)

     100 % 

CHS Pennsylvania Holdings, LLC (DE)

     100 % 

CHS PSO, LLC (DE)

     100 % 

CHS Realty Holdings I, Inc. (TN)

     100 % 

 

35



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

CHS Realty Holdings II, Inc. (TN)

     100 % 

CHS Realty Holdings III, LLC (DE)

     100 % 

CHS Realty Holdings Joint Venture (TN)

     100 % 

CHS Receivables Funding, LLC (DE)

     100 % 

CHS Tennessee Holdings, LLC (DE)

     100 % 

CHS Virginia Holdings, LLC (DE)

     100 % 

CHS Washington Holdings, LLC (DE)

     100 % 

CHS/Community Health Systems, Inc. (DE)

     100 % 

CHS-ASC, LLC (DE)

     100 % 

CHSPSC ACO 1, LLC (DE)

     100 % 

CHSPSC ACO 10, LLC (DE)

     100 % 

CHSPSC ACO 11, LLC (DE)

     100 % 

CHSPSC ACO 12, LLC (DE)

     100 % 

CHSPSC ACO 13, LLC (DE)

     100 % 

CHSPSC ACO 14, LLC (DE)

     100 % 

CHSPSC ACO 15, LLC (DE)

     100 % 

CHSPSC ACO 16, LLC (DE)

     100 % 

CHSPSC ACO 17, LLC (DE)

     100 % 

CHSPSC ACO 18, LLC (DE)

     100 % 

CHSPSC ACO 19, LLC (DE)

     100 % 

CHSPSC ACO 2, LLC (DE)

     100 % 

CHSPSC ACO 20, LLC (DE)

     100 % 

CHSPSC ACO 21, LLC (DE)

     100 % 

CHSPSC ACO 22, LLC (DE)

     100 % 

CHSPSC ACO 23, LLC (DE)

     100 % 

CHSPSC ACO 24, LLC (DE)

     100 % 

CHSPSC ACO 25, LLC (DE)

     100 % 

CHSPSC ACO 26, LLC (DE)

     100 % 

CHSPSC ACO 27, LLC (DE)

     100 % 

CHSPSC ACO 28, LLC (DE)

     100 % 

CHSPSC ACO 29, LLC (DE)

     100 % 

CHSPSC ACO 3, LLC (DE)

     100 % 

CHSPSC ACO 30, LLC (DE)

     100 % 

CHSPSC ACO 4, LLC (DE)

     100 % 

CHSPSC ACO 5, LLC (DE)

     100 % 

CHSPSC ACO 6, LLC (DE)

     100 % 

CHSPSC ACO 7, LLC (DE)

     100 % 

CHSPSC ACO 8, LLC (DE)

     100 % 

CHSPSC ACO 9, LLC (DE)

     100 % 

 

36



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

CHSPSC ACO Holdings, LLC (DE)

     100 % 

CHSPSC Leasing, Inc. (DE)

     100 % 

CHSPSC, LLC (DE)

     100 % 

Citrus HMA, LLC (FL)

     100 % 

Clarksdale HMA Physician Management, LLC (MS)

     100 % 

Clarksdale HMA, LLC (MS)

     100 % 

Clarksville Endoscopy Center, LLC (DE)

     80 % 

Clarksville Health System, G.P. (DE)

     80 % 

Clarksville Holdings II, LLC (DE)

     100 % 

Clarksville Holdings, LLC (DE)

     100 % 

Clarksville Home Care Services, LLC (DE)

     20 % 

Clarksville Imaging Center, LLC (TN)

     40 % 

Clarksville Physician Services, G.P. (DE)

     80 % 

Clarksville Surgicenter, LLC (TN)

     37.044 % 

Cleveland Home Care Services, LLC (DE)

     20 % 

Cleveland Hospital Company, LLC (TN)

     100 % 

Cleveland Medical Clinic, Inc. (TN)

     100 % 

Cleveland PHO, Inc. (TN)

     100 % 

Cleveland Tennessee Hospital Company, LLC (DE)

     100 % 

Click to Care, LLC (FL)

     100 % 

Clinton HMA, LLC (OK)

     100 % 

Clinton HMPN, LLC (OK)

     100 % 

Clinton Home Health & Hospice LLC (OK)

     20 % 

Coast Imaging, LLC (MS)

     66.66 % 

Coatesville Hospital Corporation (PA)

     100 % 

Cocke County HMA, LLC (TN)

     100 % 

Coffee Hospital Management Associates, Inc. (TN)

     100 % 

College Station Clinic Asset Holding Company, LLC (DE)

     100 % 

College Station Diagnostic Clinic (TX)

     100 % 

College Station Hospital, L.P. (DE)

     100 % 

College Station Medical Center, LLC (DE)

     100 % 

College Station Merger, LLC (DE)

     100 % 

College Station RHC Company, LLC (DE)

     100 % 

Collier Boulevard HMA Physician Management, LLC (FL)

     100 % 

Collier HMA Facility Based Physician Management, LLC (FL)

     100 % 

Collier HMA Neurological Vascular Medical Group, LLC (FL)

     100 % 

Collier HMA Physician Management, LLC (FL)

     100 % 

Commonwealth Health Cancer Network, LLC (DE)

     66.66 % 

Commonwealth Health Clinically Integrated Network, LLC (DE)

     100 % 

 

37



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Commonwealth Health Urgent Care, LLC (DE)

     100 % 

Commonwealth Physician Network, LLC (DE)

     100 % 

Community GP Corp. (DE)

     100 % 

Community Health Care Partners, Inc. (MS)

     100 % 

Community Health Investment Company, LLC (DE)

     100 % 

Community Health Network, Inc. (AL)

     100 % 

Community Health Physicians Operations Holding Company, LLC (DE)

     100 % 

Community Health Systems Foundation (TN)

     100 % 

Community Health Systems Professional Services Corporation Political Action
Committee (TN)

     100 % 

Community Insurance Group SPC, LTD. (Cayman Islands)

     100 % 

Community LP Corp. (DE)

     100 % 

Community Network Solutions, LLC (DE)

     100 % 

Compass Imaging, LLC (MS)

     100 % 

CP Hospital GP, LLC (DE)

     100 % 

CPLP, LLC (DE)

     100 % 

Credentialing Verification Services, LLC (DE)

     100 % 

Crestview Hospital Corporation (FL)

     97.9233 % 

Crestview Professional Condominiums Association, Inc. (FL)

     65.021 % 

Crestview Surgery Center, L.P. (TN)

     100 % 

Crestwood Healthcare, L.P. (DE)

     100 % 

Crestwood Hospital LP, LLC (DE)

     100 % 

Crestwood Hospital, LLC (DE)

     100 % 

Crestwood Physician Services, LLC (DE)

     100 % 

Crestwood Surgery Center, LLC (DE)

     100 % 

Crossgates HMA Medical Group, LLC (MS)

     100 % 

Crossroads Healthcare Management, LLC (TX)

     50 % 

Crossroads Home Care Services, LLC (DE)

     20 % 

Crystal River HMA Physician Management, LLC (FL)

     100 % 

CSMC, LLC (DE)

     100 % 

CSP ASC Holdings, LLC (DE)

     72 % 

Dallas Phy Service, LLC (DE)

     100 % 

Dallas Physician Practice, L.P. (DE)

     100 % 

Day Surgery, Inc. (KS)

     100 % 

DCF (TX)

     100 % 

Deaconess Health System, LLC (OK)

     99.145 % 

Deaconess Holdings, LLC (DE)

     100 % 

Deaconess Hospital Holdings, LLC (DE)

     100 % 

Deaconess Metropolitan Physicians, LLC (DE)

     100 % 

 

38



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Deaconess Physician Services, LLC (DE)

     100 % 

Deaconess Portland MOB Limited Partnership (OK)

     29.7435 % 

Deming Home Care Services, LLC (DE)

     20 % 

Desert Hospital Holdings, LLC (DE)

     100 % 

Detar Hospital, LLC (DE)

     100 % 

DFW Physerv, LLC (DE)

     100 % 

DH Cardiology, LLC (DE)

     100 % 

DHFW Holdings, LLC (DE)

     100 % 

Diagnostic Imaging Centers of NEPA, LLC (PA)

     50 % 

Diagnostic Imaging Management of Brandywine Valley, LLC (PA)

     100 % 

Diagnostic Imaging of Brandywine Valley, LP (PA)

     100 % 

Dukes Health System, LLC (DE)

     100 % 

Dukes Physician Services, LLC (DE)

     100 % 

Dupont Hospital, LLC (DE)

     72.03 % 

Durant H.M.A., LLC (OK)

     92.25 % 

Durant HMA Home Health, LLC (OK)

     100 % 

Durant HMA Physician Management, LLC (OK)

     100 % 

Dyersburg Clinic Corp. (TN)

     100 % 

Dyersburg HBP Medical Group, LLC (DE)

     100 % 

Dyersburg Hospital Company, LLC (TN)

     100 % 

E.D. Clinics, LLC (DE)

     100 % 

East Georgia HMA Physician Management, LLC (GA)

     100 % 

East Georgia Regional Medical Center, LLC (GA)

     89.25 % 

East Tennessee Clinic Corp. (TN)

     100 % 

East Tennessee Health Systems, Inc. (TN)

     100 % 

Easton Hospital Malpractice Assistance Fund, Inc. (PA)

     100 % 

Edge Medical Clinic, Inc. (AL)

     100 % 

El Dorado Home Care Services, LLC (DE)

     20 % 

El Dorado Surgery Center, L.P. (DE)

     59.0323 % 

EL MED, LLC (DE)

     100 % 

Eligibility Screening Services, LLC (DE)

     100 % 

Empire Health Services (WA)

     100 % 

Emporia Clinic Corp. (VA)

     100 % 

Emporia Home Care Services, LLC (DE)

     20 % 

Emporia Hospital Corporation (VA)

     100 % 

Enterprise Clinic, LLC (DE)

     100 % 

Eufaula Clinic Corp. (AL)

     100 % 

Eufaula Hospital Corporation (AL)

     100 % 

EverRad HMA Holdings, LLC (FL)

     100 % 

 

39



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Fallbrook Hospital Corporation (DE)

     100 % 

Fayetteville Arkansas Hospital Company, LLC (DE)

     80 % 

First Choice Health Plan of Mississippi, LLC (MS)

     50 % 

Firstcare, Inc. (IN)

     20 % 

Florence Home Care Services, LLC (DE)

     20 % 

Florida Endoscopy and Surgery Center, LLC (FL)

     69.3 % 

Florida HMA Holdings, LLC (DE)

     99 % 

Florida HMA Regional Service Center, LLC (FL)

     100 % 

Florida HMA Urgent Care, LLC (FL)

     100 % 

Florida Medical Imaging JV, LLC (DE)

     49 % 

Florida West Coast Health Alliance, LLC (DE)

     80 % 

Flowood River Oaks HMA Medical Group, LLC (MS)

     100 % 

FMG PrimeCare, LLC (DE)

     100 % 

Foley Clinic Corp. (AL)

     100 % 

Foley Home Health Corporation (AL)

     100 % 

Foley Hospital Corporation (AL)

     100 % 

Fort Payne Home Care, LLC (AL)

     20 % 

Fort Smith HMA Home Health, LLC (AR)

     20 % 

Fort Smith HMA PBC Management, LLC (AR)

     100 % 

Fort Smith HMA Physician Management, LLC (AR)

     100 % 

Fort Smith HMA, LLC (AR)

     100 % 

Frankfort Health Partner, Inc. (IN)

     100 % 

Franklin Clinic Corp. (VA)

     100 % 

Franklin Home Care Services, LLC (DE)

     20 % 

Franklin Hospital Corporation (VA)

     100 % 

Fresenius Vascular Care Petersburg, LLC (DE)

     10 % 

Fulton Home Care Services, LLC (DE)

     20 % 

Gadsden HMA Physician Management, LLC (AL)

     88.51 % 

Gadsden Home Care Services, LLC (DE)

     20 % 

Gadsden Regional Medical Center, LLC (DE)

     100 % 

Gadsden Regional Physician Group Practice, LLC (DE)

     100 % 

Gadsden Regional Primary Care, LLC (AL)

     100 % 

Gaffney Clinic Company, LLC (DE)

     100 % 

Gaffney H.M.A., LLC (SC)

     100 % 

Gaffney HMA Physician Management, LLC (SC)

     100 % 

Gaffney PPM, LLC (SC)

     100 % 

Galesburg Home Care, LLC (DE)

     20 % 

Gateway Medical Services, Inc. (FL)

     100 % 

Granbury Clinic Asset Holding Company, LLC (DE)

     100 % 

 

40



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Granbury Hospital Corporation (TX)

     100 % 

Granbury Mammography JV, LLC (DE)

     50 % 

Granbury Texas Hospital Investment Corporation (DE)

     100 % 

Granite City Home Care Services, LLC (DE)

     20 % 

GRB Real Estate, LLC (DE)

     100 % 

Green Clinic, LLC (FL)

     100 % 

Greenbrier Valley Anesthesia, LLC (DE)

     100 % 

Greenbrier Valley Emergency Physicians, LLC (DE)

     100 % 

Greenbrier VMC, LLC (DE)

     96 % 

GRMC Holdings, LLC (DE)

     100 % 

Gulf Coast HMA Physician Management, LLC (FL)

     100 % 

Gulf Coast Hospital, L.P. (DE)

     100 % 

Gulf Coast Medical Center, LLC (DE)

     100 % 

Gulf Oaks Therapeutic Day School, LLC (MS)

     100 % 

Gulf South Surgery Center, LLC (MS)

     25 % 

Gulfmed, Inc. (MS)

     75 % 

Harborside Surgery Center, LLC (FL)

     36 % 

Haines City HMA Physician Management, LLC (FL)

     100 % 

Haines City HMA Urgent Care, LLC (FL)

     100 % 

Haines City HMA, LLC (FL)

     97.89 % 

Hallmark Healthcare Company, LLC (DE)

     100 % 

Hamlet PPM, LLC (NC)

     100 % 

Harris Managed Services, Inc. (AR)

     100 % 

Harrison HMA Physician Management, LLC (MS)

     100 % 

Harrison HMA, LLC (MS)

     100 % 

Harton Clinic Company, LLC (DE)

     100 % 

Hartsville ENT, LLC (SC)

     100 % 

Hartsville HMA Physician Management, LLC (SC)

     100 % 

Hartsville PPM, LLC (SC)

     100 % 

Hattiesburg Home Care Services, LLC (DE)

     20 % 

Health Management Associates, LLC (DE)

     100 % 

Health Management Associates, LP (DE)

     100 % 

Health Management General Partner I, LLC (DE)

     100 % 

Health Management General Partner, LLC (DE)

     100 % 

Health Management Information Technology, LLC (DE)

     100 % 

Health Management Intellectual Properties, LLC (TX)

     100 % 

Health Management Physician Associates, LLC (DE)

     100 % 

Healthcare of Forsyth County, Inc. (GA)

     100 % 

HealthTrust Purchasing Group, L.P. (DE)

     19.7 % 

 

41



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Healthwest Holdings, Inc. (AZ)

     100 % 

Heart of Florida Surgery Center, LLC (DE)

     36.72 % 

Hefner Pointe Medical Associates, LLC (OK)

     30 % 

Helena Home Care Services, LLC (DE)

     20 % 

Heritage Healthcare Innovation Fund II, LP (DE)

     14.8 % 

Heritage Healthcare Innovation Fund, LP (DE)

     8.98 % 

Hernando HMA Ancillary, LLC (FL)

     100 % 

Hernando HMA, LLC (FL)

     99 % 

Highland Health Systems, Inc. (TX)

     100 % 

Hill Country ASC Partners, L.L.C. (TX)

     39.92 % 

Hill Regional Clinic Corp. (TX)

     100 % 

HIM Central Services, LLC (DE)

     100 % 

HMA ASC Holdings, LLC (DE)

     100 % 

HMA ASCOA Holdings, LLC (DE)

     100 % 

HMA Bayflite Services, LLC (FL)

     80 % 

HMA CAT, LLC (TX)

     100 % 

HMA Employee Disaster Relief Fund, Inc. (FL)

     100 % 

HMA Fentress County General Hospital, LLC (TN)

     100 % 

HMA Hospital Holdings, LP (DE)

     100 % 

HMA Lake Shore, Inc. (FL)

     60 % 

HMA Leasing, LLC (TN)

     100 % 

HMA MRI, LLC (TX)

     100 % 

HMA Oklahoma Clearing Service, LLC (OK)

     100 % 

HMA Physician Practice Management, LLC (FL)

     100 % 

HMA Professional Services Group, LP (DE)

     99 % 

HMA Santa Rosa Medical Center, LLC (FL)

     100 % 

HMA Services GP, LLC (DE)

     100 % 

HMA/Solantic Joint Venture, LLC (DE)

     49.9 % 

HMA-ASCOA Investments, LLC (DE)

     51 % 

HMA-TRI Holdings, LLC (DE)

     100 % 

Hobbs Medco, LLC (DE)

     100 % 

Hobbs Physician Practice, LLC (DE)

     100 % 

Hood Medical Group (TX)

     100 % 

Hood Medical Services, Inc. (TX)

     100 % 

Hospital Laundry Services, Inc. (IN)

     50 % 

Hospital Management Associates, LLC (FL)

     100 % 

Hospital Management Services of Florida, LP (FL)

     100 % 

Hospital of Fulton, Inc. (KY)

     100 % 

Hospital of Morristown, LLC (TN)

     100 % 

 

42



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Hot Springs Outpatient Surgery Center, G.P. (AR)

     100 % 

HP LRHS Land, LLC (IN)

     40 % 

HTI Tucson Rehabilitation, Inc. (AZ)

     100 % 

ICSE Leasing Corp. (DE)

     100 % 

Illinois Home Care Holdings, LLC (DE)

     20 % 

Imaging JV Holdings, LLC (DE)

     100 % 

INACTCO, Inc. (DE)

     100 % 

Innovative Recoveries, LLC (DE)

     100 % 

Intermountain Medical Group, Inc. (PA)

     100 % 

IOM Health System, L.P. (IN)

     86.3 % 

Jackson HMA North Medical Office Building, LLC (MS)

     100 % 

Jackson HMA, LLC (MS)

     100 % 

Jackson Home Care Services, LLC (DE)

     20 % 

Jackson Hospital Corporation (TN)

     100 % 

Jackson, Tennessee Hospital Company, LLC (TN)

     96.949 % 

Jamestown HMA Leasing, LLC (TN)

     100 % 

Jamestown HMA Physician Management, LLC (TN)

     100 % 

Jasper Medical Group, LLC (FL)

     100 % 

Jefferson County HMA, LLC (TN)

     100 % 

Jennersville Regional Hospital Malpractice Assistance Fund, Inc. (PA)

     100 % 

Jourdanton Clinic Asset Holding Company, LLC (DE)

     100 % 

Jourdanton Home Care Services, LLC (DE)

     20 % 

Jourdanton Hospital Corporation (TX)

     100 % 

Kay County Clinic Company, LLC (OK)

     100 % 

Kay County Hospital Corporation (OK)

     100 % 

Kay County Oklahoma Hospital Company, LLC (OK)

     100 % 

Kennett HMA Physician Management, LLC (MO)

     100 % 

Kennett HMA, LLC (MO)

     100 % 

Key West HMA Physician Management, LLC (FL)

     100 % 

Key West HMA, LLC (FL)

     100 % 

Key West Home Health, LLC (FL)

     20 % 

Key West Private Care, LLC (FL)

     20 % 

Keystone HMA Property Management, LLC (PA)

     100 % 

Kirksville Academic Medicine, LLC (MO)

     100 % 

Kirksville Clinic Corp. (MO)

     100 % 

Kirksville Home Care Services, LLC (MO)

     20 % 

Kirksville Hospital Company, LLC (DE)

     100 % 

Kirksville Missouri Hospital Company, LLC (MO)

     88.81 % 

Kirksville Physical Therapy Services, LLC (DE)

     100 % 

 

43



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Knox Hospital Company, LLC (DE)

     80 % 

Knoxville HMA Cardiology PPM, LLC (TN)

     100 % 

Knoxville HMA Development, LLC (TN)

     100 % 

Knoxville HMA Family Services, LLC (TN)

     100 % 

Knoxville HMA Holdings, LLC (TN)

     100 % 

Knoxville HMA Homecare DME & Hospice, LLC (TN)

     100 % 

Knoxville HMA JV Holdings, LLC (TN)

     100 % 

Knoxville HMA Mission Services, LLC (TN)

     100 % 

Knoxville HMA Physician Management, LLC (TN)

     100 % 

Knoxville HMA Wellness Center, LLC (TN)

     100 % 

Knoxville Home Care Services, LLC (DE)

     20 % 

Knoxville, Tennessee Turkey Creek MOB, LLC (DE)

     100 % 

Kosciusko Ambulance Services, LLC (DE)

     100 % 

Kosciusko Medical Group, LLC (DE)

     100 % 

La Porte and Starke EMS, LLC (DE)

     100 % 

La Porte Clinic Company, LLC (DE)

     80 % 

La Porte Health System, LLC (DE)

     80 % 

La Porte Home Care Services, LLC (DE)

     80 % 

La Porte Hospital Company, LLC (DE)

     80 % 

La Porte Occupational Health Services, LLC (DE)

     80 % 

Lake Shore HMA Medical Group, LLC (FL)

     100 % 

Lake Shore HMA, LLC (FL)

     60 % 

Lake Wales Clinic Corp. (FL)

     100 % 

Lake Wales Hospital Corporation (FL)

     97.55 % 

Lake Wales Hospital Investment Corporation (FL)

     97.55 % 

Lake Wales Imaging Center, LLC (DE)

     100 % 

Lakeland Home Care Services, LLC (DE)

     20 % 

Lakeway Hospital Company, LLC (TN)

     100 % 

Lancaster Clinic Corp. (SC)

     100 % 

Lancaster HMA Physician Management, LLC (PA)

     100 % 

Lancaster HMA, LLC (PA)

     98.73 % 

Lancaster Home Care Services, LLC (DE)

     100 % 

Lancaster Hospital Corporation (DE)

     100 % 

Lancaster Imaging Center, LLC (SC)

     100 % 

Lancaster Medical Group HMA, LLC (PA)

     100 % 

Lancaster Medical Group, LLC (PA)

     100 % 

Lancaster Outpatient Imaging, LLC (PA)

     100 % 

Langtree Endoscopy Center, LLC (DE)

     90 % 

LaPorte Medical Group Surgical Center, LLC (IN)

     11.024 % 

 

44



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Laredo Clinic Asset Holding Company, LLC (DE)

     100 % 

Laredo Texas Hospital Company, L.P. (TX)

     95 % 

Las Cruces ASC-GP, LLC (DE)

     100 % 

Las Cruces Home Care Services, LLC (DE)

     20 % 

Las Cruces Medical Center, LLC (DE)

     100 % 

Las Cruces Physician Services, LLC (DE)

     100 % 

Las Cruces Surgery Center – Telshor, LLC (DE)

     60 % 

Las Cruces Surgery Center, L.P. (DE)

     59.91 % 

Lea Regional Hospital, LLC (DE)

     100 % 

Lebanon HMA Leasing, LLC (TN)

     100 % 

Lebanon HMA Physician Management, LLC (TN)

     100 % 

Lebanon HMA Surgery Center, LLC (TN)

     100 % 

Lebanon HMA, LLC (TN)

     100 % 

Lebanon Surgery Center, LLC (DE)

     100 % 

Lehigh HMA Physician Management, LLC (FL)

     100 % 

Lehigh HMA, LLC (FL)

     100 % 

LHT Knoxville Properties, LLC (DE)

     6.5 % 

Little Rock HMA, Inc. (AR)

     100 % 

Live Oak HMA Medical Group, LLC (FL)

     60 % 

Live Oak HMA, LLC (FL)

     60 % 

Logan Hospital Corporation (WV)

     100 % 

Logan, West Virginia Hospital Company, LLC (WV)

     100 % 

Lone Star HMA Physician Management, Inc. (TX)

     100 % 

Lone Star HMA, L.P. (DE)

     100 % 

Longview Clinic Operations Company, LLC (DE)

     100 % 

Longview Medical Center, L.P. (DE)

     100 % 

Longview Merger, LLC (DE)

     100 % 

Longview Outpatient Physical Therapy, LLC (DE)

     100 % 

Louisa Home Care Holdings, LLC (DE)

     20 % 

Louisa Home Care Services, LLC (DE)

     20 % 

Louisburg HMA Physician Management, LLC (NC)

     100 % 

Lower Florida Keys Physician/Hospital Organization, Inc. (FL)

     50 % 

LRH, LLC (DE)

     100 % 

LS Psychiatric, LLC (DE)

     100 % 

Lufkin Clinic Asset Holding Company, LLC (DE)

     100 % 

Lutheran Health Imaging, LLC (DE)

     100 % 

Lutheran Health Network CBO, LLC (DE)

     100 % 

Lutheran Health Network Investors, LLC (DE)

     86.3 % 

Lutheran Health Network of Indiana, LLC (DE)

     100 % 

 

45



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Lutheran Health Quality Alliance, LLC (DE)

     100 % 

Lutheran Medical Group, LLC (DE)

     100 % 

Lutheran Medical Office Park Phase II Property Owners Association, Inc. (IN)

     14.24 % 

Lutheran Medical Office Park Property Owners Association, Inc. (IN)

     44.84 % 

Lutheran Musculoskeletal Center, LLC (DE)

     60 % 

Lutheran/TRMA Network, LLC (IN)

     43.15 % 

Macon Healthcare, LLC (DE)

     38 % 

Madison Cardiovascular Physician Services, LLC (DE)

     100 % 

Madison Clinic Corp. (TN)

     100 % 

Madison HMA Physician Management, LLC (MS)

     100 % 

Madison HMA, LLC (MS)

     100 % 

Madison Hospital, LLC (AL)

     100 % 

Marathon H.M.A., LLC (FL)

     100 % 

Marathon HMA Medical Group, LLC (FL)

     100 % 

Marion Physician Services, LLC (DE)

     100 % 

Marshall County HMA, LLC (OK)

     100 % 

Marshall County HMPN, LLC (OK)

     100 % 

Martin Clinic Corp. (TN)

     100 % 

Martin Hospital Company, LLC (TN)

     100 % 

Mary Black Health System LLC (DE)

     100 % 

Mary Black Medical Office Building Limited Partnership (SC)

     100 % 

Mary Black MOB II, L.P. (SC)

     100 % 

Mary Black Physician Services, LLC (DE)

     100 % 

Mary Black Physicians Group, LLC (DE)

     100 % 

Mat-Su Regional ASC GP, LLC (DE)

     100 % 

Mat-Su Regional Surgery Center, L.P. (DE)

     100 % 

Mat-Su Valley II, LLC (AK)

     65 % 

Mat-Su Valley III, LLC (AK)

     65 % 

Mat-Su Valley Medical Center, LLC (AK)

     65 % 

Mayes County HMA, LLC (OK)

     100 % 

Mayes County HMPN, LLC (OK)

     100 % 

Mayes County Home Health, LLC (OK)

     20 % 

McKenna Court Homes, LLC (DE)

     100 % 

McNairy Clinic Corp. (TN)

     100 % 

McNairy Hospital Corporation (TN)

     100 % 

MCSA, L.L.C. (AR)

     100 % 

MDSave, Inc. (DE)

     1.55 % 

Medical Center at Terrell, LLC (DE)

     100 % 

Medical Center of Brownwood, LLC (DE)

     100 % 

 

46



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Medical Holdings, Inc. (KS)

     100 % 

Medical Imaging Center of Ocala, LLP (FL)

     47.5 % 

MEDSTAT, LLC (IN)

     100 % 

Melbourne HMA Medical Group, LLC (FL)

     100 % 

Melbourne HMA, LLC (FL)

     100 % 

Memorial Hospital of Salem Malpractice Assistance Fund, Inc. (NJ)

     100 % 

Mercy Cardiovascular Cath Lab, LLC (PA)

     100 % 

Merger Legacy Holdings, LLC (DE)

     100 % 

Meridian HMA Clinic Management, LLC (MS)

     100 % 

Meridian HMA Nursing Home, LLC (MS)

     100 % 

Meridian HMA, LLC (MS)

     100 % 

Merit Health Biloxi ASC Holdings, LLC (DE)

     100 % 

Merritt Island ASC, LLC (FL)

     51 % 

Mesquite HMA General, LLC (DE)

     100 % 

Metro Knoxville HMA, LLC (TN)

     100 % 

MHS Ambulatory Surgery Center, Inc. (ND)

     100 % 

Michigan City MOB, LLC (IN)

     40 % 

Midwest City HMA Physician Management, LLC (OK)

     98.6 % 

Midwest Regional Medical Center, LLC (OK)

     98.6 % 

Minot Health Services, Inc. (ND)

     100 % 

Mississippi Health Management Medical Education Fund, LLC (MS)

     100 % 

Mississippi HMA DME, LLC (MS)

     100 % 

Mississippi HMA Holdings I, LLC (DE)

     99 % 

Mississippi HMA Holdings II, LLC (DE)

     99 % 

Mississippi HMA Hospitalists, LLC (MS)

     100 % 

Mississippi HMA Regional Service Center, LLC (MS)

     100 % 

Mississippi HMA Urgent Care, LLC (MS)

     100 % 

Mississippi HMA Ventures, LLC (MS)

     100 % 

ML Surgery Center, L.L.C. (PA)

     51 % 

Moberly HBP Medical Group, LLC (DE)

     100 % 

Moberly Hospital Company, LLC (DE)

     100 % 

Moberly Medical Clinics, Inc. (MO)

     100 % 

Moberly Physicians Corp. (MO)

     100 % 

Mooresville HMA Investors, LLC (NC)

     98.64 % 

Mooresville HMA Physician Management, LLC (NC)

     100 % 

Mooresville Home Care Services, LLC (DE)

  

Mooresville Hospital Management Associates, LLC (NC)

     100 % 

Mooresville PPM, LLC (NC)

     100 % 

Morristown Clinic Corp. (TN)

     100 % 

 

47



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Morristown Professional Centers, Inc. (TN)

     100 % 

Morristown Surgery Center, LLC (TN)

     100 % 

Munroe HMA HMPN, LLC (FL)

     95 % 

Munroe HMA Holdings, LLC (FL)

     95 % 

Munroe HMA Hospital, LLC (FL)

     95 % 

Munroe HMA Investments, LLC (FL)

     95 % 

Munroe HMA Physician Health Partners, LLC (FL)

     95 % 

Munroe Regional Homecare, LLC (FL)

     46.55 % 

Naples HMA, LLC (FL)

     100 % 

Natchez Clinic Company, LLC (DE)

     100 % 

Natchez HBP Services, LLC (DE)

     100 % 

Natchez Hospital Company, LLC (DE)

     100 % 

National Healthcare of England Arkansas, Inc. (AR)

     100 % 

National Healthcare of Holmes County, Inc. (FL)

     100 % 

National Healthcare of Leesville, Inc. (DE)

     100 % 

National Healthcare of Newport, Inc. (DE)

     100 % 

Navarro Hospital, L.P. (DE)

     100 % 

Navarro Regional, LLC (DE)

     100 % 

NC-CSH, Inc. (CA)

     100 % 

NC-DSH, LLC (NV)

     100 % 

New Cedar Lake Surgery Center, LLC (MS)

     25 % 

Newport Physician Clinics, Inc. (AR)

     100 % 

NHCI of Hillsboro, Inc. (TX)

     100 % 

North Carolina HMA Regional Service Center, LLC (NC)

     100 % 

North Okaloosa Clinic Corp. (FL)

     100 % 

North Okaloosa Home Health, LLC (FL)

     20 % 

North Okaloosa Medical Corp. (FL)

     97.9233 % 

North Okaloosa Surgery Venture Corp. (FL)

     100 % 

North Port HMA, LLC (FL)

     100 % 

Northampton Cardiology Clinic, LLC (DE)

     100 % 

Northampton Clinic Company, LLC (DE)

     100 % 

Northampton Home Care, LLC (DE)

     20 % 

Northampton Hospital Company, LLC (DE)

     100 % 

Northampton Physician Services Corp. (PA)

     100 % 

Northampton Urgent Care, LLC (DE)

     100 % 

Northeast Medical Center, L.P. (DE)

     100 % 

Northeastern Pennsylvania Imaging Center (PA)

     100 % 

Northern Indiana Oncology Center of Porter Memorial Hospital, LLC (IN)

     95.2 % 

Northwest Allied Physicians, LLC (DE)

     100 % 

 

48



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Northwest Arkansas Employees, LLC (DE)

     100 % 

Northwest Arkansas Hospitals, LLC (DE)

     100 % 

Northwest Arkansas Paramed Transfer, LLC (DE)

     100 % 

Northwest Benton County Physician Services, LLC (DE)

     100 % 

Northwest Cardiology, LLC (DE)

     100 % 

Northwest HBP Medical Services, LLC (DE)

     100 % 

Northwest Hospital, LLC (DE)

     100 % 

Northwest Indiana Health System, LLC (DE)

     91.16 % 

Northwest Marana Hospital, LLC (DE)

     100 % 

Northwest Medical Center CT/MRI at Marana, LLC (DE)

     100 % 

Northwest Physicians, LLC (AR)

     100 % 

Northwest Rancho Vistoso Imaging Services, LLC (DE)

     100 % 

Northwest-Sparks Quality Alliance, LLC (DE)

     100 % 

NOV Holdings, LLC (DE)

     100 % 

NRH, LLC (DE)

     100 % 

Oak Hill Clinic Corp. (WV)

     100 % 

Oak Hill Hospital Corporation (WV)

     100 % 

Oklahoma City ASC-GP, LLC (DE)

     100 % 

Oklahoma City Home Care Services, LLC (DE)

     100 % 

Olive Branch Clinic Corp. (MS)

     100 % 

Olive Branch Hospital, Inc. (MS)

     100 % 

One Boyertown Properties, L.P. (PA)

     5 % 

Open Air of MSLOU, L.L.C. (LA)

     100 % 

Oro Valley Hospital, LLC (DE)

     100 % 

OsceolaSC, LLC (DE)

     80 % 

Osler HMA Medical Group, LLC (FL)

     100 % 

Oviedo HMA, LLC (FL)

     100 % 

Pacific Group ASC Division, Inc. (AZ)

     100 % 

Pacific Physicians Services, LLC (DE)

     100 % 

Pain Management Joint Venture, LLP

     50 % 

Palm Drive Hospital, L.P. (DE)

     100 % 

Palm Drive Medical Center, LLC (DE)

     100 % 

Palmer-Wasilla Health System, LLC (DE)

     100 % 

Palmetto Tri-County Medical Specialists, LLC (DE)

     100 % 

Palmetto Women’s Care, LLC (DE)

     100 % 

Panhandle Medical Center, LLC (DE)

     100 % 

Panhandle Surgical Hospital, L.P. (DE)

     100 % 

Parkway Regional Medical Clinic, Inc. (KY)

     100 % 

Pasco Hernando HMA Physician Management, LLC (FL)

     100 % 

 

49



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Pasco Regional Medical Center, LLC (FL)

     100 % 

Payson Healthcare Management, Inc. (AZ)

     100 % 

Payson Hospital Corporation (AZ)

     100 % 

PBEC HMA, Inc. (FL)

     100 % 

PDMC, LLC (DE)

     100 % 

Peace River HMA Nursing Center, LLC (FL)

     100 % 

Peckville Hospital Company, LLC (DE)

     100 % 

Pecos Valley of New Mexico, LLC (DE)

     100 % 

Peerless Healthcare, LLC (TN)

     100 % 

Pennsylvania Hospital Company, LLC (DE)

     100 % 

Personal Home Health Care, LLC (TN)

     100 % 

Petersburg Clinic Company, LLC (VA)

     100 % 

Petersburg Home Care Services, LLC (DE)

     20 % 

Petersburg Hospital Company, LLC (VA)

     99.3 % 

Phillips & Coker OB-GYN, LLC (DE)

     100 % 

Phoenix Surgical, LLC (DE)

     100 % 

Phoenixville Hospital Company, LLC (DE)

     100 % 

Phoenixville Hospital Malpractice Assistance Fund, Inc. (PA)

     100 % 

Physician Practice Support, LLC (TN)

     100 % 

Physicians Regional Marco Island, LLC (FL)

     100 % 

Piney Woods Healthcare System, L.P. (DE)

     96.6026 % 

Plymouth Hospital Corporation (NC)

     100 % 

Poinciana HMA, LLC (FL)

     100 % 

Polk Medical Services, Inc. (TN)

     100 % 

Ponca City Home Care Services, LLC (OK)

     20 % 

Poplar Bluff Physician Management, LLC (MO)

     100 % 

Poplar Bluff Regional Medical Center, LLC (MO)

     100 % 

Port Charlotte HMA Physician Management, LLC (FL)

     100 % 

Port Charlotte HMA, LLC (FL)

     100 % 

Porter Health Services, LLC (DE)

     100 % 

Porter Hospital, LLC (DE)

     91.16 % 

Porter Physician Services, LLC (DE)

     100 % 

Pottstown Home Care Services, LLC (DE)

     20 % 

Pottstown Hospital Company, LLC (DE)

     100 % 

Pottstown Hospital Corporation (PA)

     100 % 

Pottstown Imaging Company, LLC (DE)

     100 % 

Pottstown Memorial Malpractice Assistance Fund, Inc. (PA)

     100 % 

Pottstown Professional Services Company, LLC (DE)

     100 % 

Precision Surgery Center, LLC (DE)

     100 % 

 

50



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Preferential Health Network, Inc. (SC)

    


1 of multiple
members of
non-profit
entity  
 
 
 

Preferred Nurse Staffing, LLC (MS)

     100 % 

Premier Care Super PHO, LLC (DE)

     100 % 

PremierCare of Arkansas, LLC (DE)

     79.6 % 

PremierCare of Northwest Arkansas, LLC (AR)

     79.6 % 

Procure Solutions, LLC (DE)

     100 % 

Professional Account Services Inc. (TN)

     100 % 

Punta Gorda HMA Physician Management, LLC (FL)

     100 % 

Punta Gorda HMA, LLC (FL)

     100 % 

Punta Gorda Medical Arts Center Association, Inc. (FL)

     100 % 

QHG Georgia Holdings II, LLC (DE)

     100 % 

QHG Georgia Holdings, Inc. (GA)

     100 % 

QHG Georgia, L.P. (GA)

     100 % 

QHG of Barberton, Inc. (OH)

     100 % 

QHG of Bluffton Company, LLC (DE)

     100 % 

QHG of Clinton County, Inc. (IN)

     100 % 

QHG of Enterprise, Inc. (AL)

     100 % 

QHG of Forrest County, Inc. (MS)

     100 % 

QHG of Fort Wayne Company, LLC (DE)

     100 % 

QHG of Hattiesburg, Inc. (MS)

     100 % 

QHG of Kenmare, Inc. (ND)

     100 % 

QHG of Lake City, Inc. (SC)

     100 % 

QHG of Minot, Inc. (ND)

     100 % 

QHG of Ohio, Inc. (OH)

     100 % 

QHG of South Carolina, Inc. (SC)

     100 % 

QHG of Spartanburg, Inc. (SC)

     100 % 

QHG of Springdale, Inc. (AR)

     100 % 

QHG of Texas, Inc. (TX)

     100 % 

QHG of Warsaw Company, LLC (DE)

     100 % 

Quorum ELF, Inc. (DE)

     100 % 

Quorum Health Services, Inc. (DE)

     100 % 

Rankin Cardiology Center, LLC (MS)

     100 % 

Red Bud Home Care Services, LLC (DE)

     20 % 

Redimed Dekalb, LLC (IN)

     50 % 

Regional Cancer Treatment Center, Ltd. (TX)

     34.25 % 

Regional Cardiology Center, L.L.C. (MS)

     50 % 

Regional Cardiology Group, LLC (DE)

     100 % 

 

51



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Regional Clinics of Longview (TX)

     100 % 

Regional Employee Assistance Program (TX)

     100 % 

Regional Hospital of Longview, LLC (DE)

     100 % 

Regional Surgical Services, LLC (VA)

     82.1 % 

Rehab Hospital of Fort Wayne General Partnership (DE)

     86.3 % 

Revenue Cycle Service Center, LLC (DE)

     100 % 

River Oaks Hospital, LLC (MS)

     100 % 

River Oaks Management Company, LLC (MS)

     100 % 

River Oaks Medical Office Building, LLC (MS)

     100 % 

River Region Medical Corporation (MS)

     100 % 

Riverpark Community Cath Lab, LLC (DE)

     100 % 

Riverview Regional Medical Center, LLC (DE)

     88.51 % 

Rockledge HMA Convenient Care, LLC (FL)

     100 % 

Rockledge HMA Medical Group, LLC (FL)

     100 % 

Rockledge HMA Urgent Care, LLC (FL)

     100 % 

Rockledge HMA, LLC (FL)

     100 % 

Rockwood Clinic Real Estate Holdings, LLC (DE)

     100 % 

ROH, LLC (MS)

     100 % 

Ronceverte Physician Group, LLC (DE)

     100 % 

Rose City HMA Medical Group, LLC (PA)

     89.9 % 

Rose City HMA, LLC (PA)

     89.9 % 

Roswell Clinic Corp. (NM)

     100 % 

Roswell Community Hospital Investment Corporation (DE)

     100 % 

Roswell Hospital Corporation (NM)

     100 % 

Russell County Clinic Corp. (VA)

     100 % 

Russell County Medical Center, Inc. (VA)

     100 % 

Ruston Clinic Company, LLC (DE)

     100 % 

Ruston Hospital Corporation (DE)

     100 % 

Ruston Louisiana Hospital Company, LLC (DE)

     100 % 

SACMC, LLC (DE)

     100 % 

Salem Clinic Corp. (NJ)

     100 % 

Salem Home Care Holdings, LLC (DE)

     100 % 

Salem Home Care Services, LLC (DE)

     100 % 

Salem Hospital Corporation (NJ)

     100 % 

Samaritan Surgicenters of Arizona II, LLC (AZ)

     100 % 

San Angelo Ambulatory Surgery Center, Ltd. (TX)

     40 % 

San Angelo Community Medical Center, LLC (DE)

     100 % 

San Angelo Hospital, L.P. (DE)

     94.318 % 

San Angelo Medical, LLC (DE)

     100 % 

 

52



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

San Leandro Hospital, L.P. (DE)

     100 % 

San Leandro Medical Center, LLC (DE)

     100 % 

San Leandro, LLC (DE)

     100 % 

Santa Rosa HMA Physician Management, LLC (FL)

     100 % 

Santa Rosa HMA Urgent Care, LLC (FL)

     100 % 

SCA JV II, LLC (DE)

     49 % 

SCA JV, LLC (DE)

     51 % 

Scott County HMA, LLC (TN)

     100 % 

Scranton Cardiovascular Physician Services, LLC (DE)

     100 % 

Scranton Clinic Company, LLC (DE)

     100 % 

Scranton Emergency Physician Services, LLC (DE)

     100 % 

Scranton GP Holdings, LLC (DE)

     100 % 

Scranton Holdings, LLC (DE)

     100 % 

Scranton Home Care Services, LLC (DE)

     100 % 

Scranton Hospital Company, LLC (DE)

     100 % 

Scranton Hospitalist Physician Services, LLC (DE)

     100 % 

Scranton Quincy Ambulance, LLC (DE)

     100 % 

Scranton Quincy Clinic Company, LLC (DE)

     100 % 

Scranton Quincy Holdings, LLC (DE)

     100 % 

Scranton Quincy Home Care Services, LLC (DE)

     20 % 

Scranton Quincy Hospital Company, LLC (DE)

     100 % 

Scranton Quincy QRFS, LLC (DE)

     100 % 

SE PA Medical Imaging JV, LLC (DE)

     41.65 % 

Sebastian HMA Physician Management, LLC (FL)

     100 % 

Sebastian Home Care Services, LLC (DE)

     20 % 

Sebastian Hospital, LLC (FL)

     100 % 

Sebastopol, LLC (DE)

     100 % 

Sebring HMA Physician Management, LLC (FL)

     100 % 

Sebring Hospital Management Associates, LLC (FL)

     100 % 

Seminole HMA, LLC (OK)

     100 % 

Seminole HMPN, LLC (OK)

     100 % 

SEPA Integrated Providers Alliance, LLC (DE)

     100 % 

SEPASC JV, LLC (DE)

     51 % 

Sharon Clinic Company, LLC (DE)

     100 % 

Sharon Home Care Services, LLC (DE)

     20 % 

Sharon Pennsylvania Holdings, LLC (DE)

     100 % 

Sharon Pennsylvania Hospital Company, LLC (DE)

     100 % 

Sharon Regional HBP Medical Group, LLC (DE)

     100 % 

Shelby Alabama Real Estate, LLC (DE)

     100 % 

 

53



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Shelbyville Clinic Corp. (TN)

     100 % 

Shelbyville Home Care Services, LLC (DE)

     20 % 

Shelbyville Hospital Company, LLC (TN)

     100 % 

Sherman Hospital, L.P. (DE)

     100 % 

Sherman Medical Center, LLC (DE)

     100 % 

Siloam Springs Arkansas Hospital Company, LLC (DE)

     100 % 

Siloam Springs Clinic Company, LLC (DE)

     100 % 

Siloam Springs Holdings, LLC (DE)

     100 % 

Silver Creek MRI, LLC (AZ)

     100 % 

SJ Home Care, LLC (DE)

     20 % 

SkyRidge Clinical Associates, LLC (DE)

     100 % 

SLH, LLC (DE)

     100 % 

South Alabama Managed Care Contracting, Inc. (AL)

     100 % 

South Alabama Medical Management Services, Inc. (AL)

     100 % 

South Alabama Physician Services, Inc. (AL)

     100 % 

South Arkansas Physician Services, LLC (DE)

     100 % 

SouthCrest, L.L.C. (OK)

     100 % 

Southeast Alabama Maternity Center, LLC (AL)

     62.75 % 

Southeast HMA Holdings, LLC (DE)

     100 % 

Southern Texas Medical Center, LLC (DE)

     100 % 

Southside Physician Network, LLC (DE)

     100 % 

Southwest Florida HMA Holdings, LLC (DE)

     100 % 

Southwest Physicians Risk Retention Group, Inc. (SC)

     100 % 

Sparks PremierCare, L.L.C. (AR)

     100 % 

Spokane Home Care Services, LLC (DE)

     20 % 

Spokane Valley Washington Hospital Company, LLC (DE)

     100 % 

Spokane Washington Hospital Company, LLC (DE)

     100 % 

Spring Hill HMA Medical Group, LLC (FL)

     100 % 

Spring Hill HMA Physician Management, LLC (FL)

     100 % 

Springdale Home Care Services, LLC (DE)

     20 % 

Sprocket Medical Management, LLC (TX)

     100 % 

SS ParentCo., LLC (DE)

     100 % 

St. Cloud HMA Physician Management, LLC (FL)

     100 % 

St. Cloud Physician Management, LLC (FL)

     80 % 

St. Joseph Health System, LLC (DE)

     86.3 % 

St. Joseph Medical Group, Inc. (IN)

     100 % 

Starke HMA Medical Group, LLC (FL)

     60 % 

Starke HMA, LLC (FL)

     60 % 

Statesboro HMA Medical Group, LLC (GA)

     100 % 

 

54



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Statesboro HMA Physician Management, LLC (GA)

     100 % 

Statesville HMA Medical Group, LLC (NC)

     100 % 

Statesville HMA Physician Management, LLC (NC)

     100 % 

Statesville HMA, LLC (NC)

     100 % 

Statesville PPM, LLC (NC)

     100 % 

StrokeCareNow, LLC (IN)

     44 % 

Summit Surgical Suites, LLC (IN)

     49 % 

Sumter HMA, LLC (FL)

     100 % 

Supply Chain Shared Service Center, LLC (DE)

     100 % 

Surgery Center of Midwest City, LLC (DE)

     36.76 % 

Surgery Center of Salem County, L.L.C. (NJ)

     90.9 % 

Surgical Center of Amarillo, LLC (DE)

     100 % 

Surgical Center of Carlsbad, LLC (DE)

     100 % 

Surgicare of Clarksville, LLC (TN)

     49 % 

Surgicare of Independence, Inc. (MO)

     100 % 

Surgicare of San Leandro, Inc. (CA)

     100 % 

Surgicare of Sherman, Inc. (TX)

     100 % 

Surgicare of Victoria, Inc. (TX)

     100 % 

Surgicare of Victoria, Ltd. (TX)

     100 % 

Surgicare Outpatient Center of Lake Charles, Inc. (LA)

     100 % 

Surgicenter of Johnson County, Inc. (KS)

     100 % 

Surgicenters of America, Inc. (AZ)

     100 % 

Susitna ASC Holdings, LLC (DE)

     65 % 

Susitna Surgery Center, LLC (DE)

     100 % 

SVRMC-HBP, LLC (DE)

     100 % 

Tennessee HMA Holdings, LP (DE)

     100 % 

Tennessee HMA Regional Service Center, LLC (TN)

     100 % 

Tennyson Holdings, LLC (DE)

     100 % 

Terrell Hospital, L.P. (DE)

     100 % 

Terrell Medical Center, LLC (DE)

     100 % 

Texas Bay Area Clinical Services, Inc. (TX)

     33 % 

Texas Mammography JV Holdings, LLC (DE)

     50 % 

Texas Women’s Imaging JV Holdings, LLC (DE)

     100 % 

The Sleep Disorder Center of Wyoming Valley, LLC (PA)

     100 % 

The Surgery Center of Ocala, LLC (TN)

     47.5 % 

The Surgery Center, LLC (MS)

     30 % 

The Vicksburg Clinic, LLC (DE)

     100 % 

Timberland Medical Group (TX)

     100 % 

TimberRidge Imaging Center, LLP (FL)

     47.5 % 

 

55



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Tomball Ambulatory Surgery Center, L.P. (TX)

     100 % 

Tomball Clinic Asset Holding Company, LLC (DE)

     100 % 

Tomball Texas Equipment Ventures, LLC (TX)

     100 % 

Tomball Texas Holdings, LLC (DE)

     100 % 

Tomball Texas Home Care Services, LLC (DE)

     20 % 

Tomball Texas Hospital Company, LLC (DE)

     100 % 

Tomball Texas Ventures, LLC (DE)

     100 % 

Triad Corporate Services, Limited Partnership (DE)

     100 % 

Triad CSGP, LLC (DE)

     100 % 

Triad CSLP, LLC (DE)

     100 % 

Triad Healthcare System of Phoenix, L.P. (DE)

     100 % 

Triad Healthcare, LLC (DE)

     100 % 

Triad Holdings III, LLC (DE)

     100 % 

Triad Holdings IV, LLC (DE)

     100 % 

Triad Holdings V, LLC (DE)

     100 % 

Triad Holdings VI, Inc. (DE)

     100 % 

Triad Indiana Holdings, LLC (DE)

     86.3 % 

Triad Nevada Holdings, LLC (DE)

     100 % 

Triad of Alabama, LLC (DE)

     100 % 

Triad of Arizona (L.P.), Inc. (AZ)

     100 % 

Triad of Phoenix, Inc. (AZ)

     100 % 

Triad RC, Inc. (DE)

     100 % 

Triad-Arizona I, Inc. (AZ)

     100 % 

Triad-ARMC, LLC (DE)

     100 % 

Triad-Denton Hospital GP, LLC (DE)

     100 % 

Triad-Denton Hospital, L.P. (DE)

     100 % 

Triad-El Dorado, Inc. (AR)

     100 % 

Triad-Navarro Regional Hospital Subsidiary, LLC (DE)

     100 % 

Triad-South Tulsa Hospital Company, Inc. (OK)

     100 % 

Tri-Irish, Inc. (DE)

     100 % 

TROSCO, LLC (DE)

     100 % 

Troy Hospital Corporation (AL)

     100 % 

Tucson Home Care Services, LLC (DE)

     20 % 

Tug Valley Healthcare Alliance, Inc. (WV)

     100 % 

Tullahoma HMA Leasing, LLC (TN)

     100 % 

Tullahoma HMA Physician Management, LLC (TN)

     100 % 

Tullahoma HMA, LLC (TN)

     94.27 % 

Tunkhannock Clinic Company, LLC (DE)

     100 % 

Tunkhannock Hospital Company, LLC (DE)

     100 % 

 

56



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Tunkhannock Hospital Physician Services, LLC (DE)

     100 % 

Valley Advanced Imaging, LLC (IN)

     30 % 

Valley Advanced MRI, LLC (IN)

     40 % 

ValleyCare Cardiology Group, LLC (DE)

     100 % 

Valparaiso Home Care Services, LLC (DE)

     20 % 

Van Buren H.M.A., LLC (AR)

     100 % 

Van Buren HMA Central Business Office, LLC (AR)

     100 % 

Vanderbilt-Gateway Cancer Center, G.P. (DE)

     40 % 

Venice HMA, LLC (FL)

     100 % 

Venice Home Care Services, LLC (DE)

     20 % 

Vero Beach Florida ASC, LLC (DE)

     51 % 

VHC Holdings, LLC (DE)

     100 % 

VHC Medical, LLC (DE)

     100 % 

Vicksburg Healthcare, LLC (DE)

     100 % 

Vicksburg HMA Physician Management, LLC (MS)

     100 % 

Vicksburg Surgical Center, LLC (DE)

     100 % 

Victoria Clinic Asset Holding Company, LLC (DE)

     100 % 

Victoria Hospital, LLC (DE)

     100 % 

Victoria of Texas, L.P. (DE)

     100 % 

Victoria Texas Home Care Services, LLC (DE)

     20 % 

Virginia Care Company, LLC (DE)

     100 % 

Virginia Hospital Company, LLC (VA)

     100 % 

VirtualHealthConnect, LLC (DE)

     100 % 

Warren Ohio Hospital Company, LLC (DE)

     100 % 

Warren Ohio Physician Services, LLC (DE)

     100 % 

Warren Ohio Rehab Hospital Company, LLC (DE)

     100 % 

Warsaw Health System, LLC (DE)

     99.08 % 

Washington Clinic Corp. (MS)

     100 % 

Washington Hospital Corporation (MS)

     100 % 

Washington Physician Corp. (MS)

     100 % 

WA-SPOK DH CRNA, LLC (DE)

     100 % 

WA-SPOK DH Urgent Care, LLC (DE)

     100 % 

WA-SPOK Kidney Care, LLC (DE)

     100 % 

WA-SPOK Medical Care, LLC (DE)

     100 % 

WA-SPOK Primary Care, LLC (DE)

     100 % 

WA-SPOK Pulmonary & Critical Care, LLC (DE)

     100 % 

WA-SPOK VH CRNA, LLC (DE)

     100 % 

WA-SPOK VH Urgent Care, LLC (DE)

     100 % 

Wauchula HMA Physician Management, LLC (FL)

     100 % 

 

57



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Waukegan Hospice, LLC (DE)

     20 % 

Weatherford Home Care Services, LLC (DE)

     20 % 

Weatherford Hospital Corporation (TX)

     100 % 

Weatherford Texas Hospital Company, LLC (TX)

     100 % 

Webb County Texas Home Care Services, LLC (DE)

     20 % 

Webb Hospital Corporation (DE)

     100 % 

Webb Hospital Holdings, LLC (DE)

     100 % 

Wesley Health System LLC (DE)

     100 % 

Wesley HealthTrust, Inc. (MS)

     100 % 

Wesley Physician Services, LLC (DE)

     100 % 

West Grove Home Care, LLC (DE)

     20 % 

West Grove Hospital Company, LLC (DE)

     100 % 

Western Arizona Regional Home Health and Hospice, LLC (AZ)

     20 % 

Westmed (TX)

     100 % 

WHMC, LLC (DE)

     100 % 

Wichita Falls Texas Home Care, LLC (TX)

     20 % 

Wilkes-Barre Academic Medicine, LLC (DE)

     100 % 

Wilkes-Barre Behavioral Hospital Company, LLC (DE)

     100 % 

Wilkes-Barre Behavioral Ventures, LLC (DE)

     100 % 

Wilkes-Barre Clinic Company, LLC (DE)

     100 % 

Wilkes-Barre Community Residential Unit, LLC (DE)

     100 % 

Wilkes-Barre Holdings, LLC (DE)

     100 % 

Wilkes-Barre Home Care Services, LLC (DE)

     20 % 

Wilkes-Barre Hospital Company, LLC (DE)

     100 % 

Wilkes-Barre Intermountain Clinic, LLC (DE)

     100 % 

Wilkes-Barre Personal Care Services, LLC (DE)

     100 % 

Wilkes-Barre Radiation Oncology, LLC (DE)

     51 % 

Williamson HMA Physician Management, LLC (DE)

     95.84 % 

Williamson Memorial Hospital, LLC (WV)

     95.84 % 

Wiregrass Clinic, LLC (DE)

     100 % 

Women & Children’s Hospital, LLC (DE)

     100 % 

Women’s Health Partners, LLC (DE)

     100 % 

Women’s Health Specialists of Birmingham, Inc. (AL)

     100 % 

Women’s Health Specialists of Carlisle, LLC (PA)

     100 % 

Woodland Heights Medical Center, LLC (DE)

     100 % 

Woodward Clinic Company, LLC (DE)

     100 % 

Woodward Health System, LLC (DE)

     100 % 

Woodward Home Care Services, LLC (DE)

     20 % 

Yakima HMA Physician Management, LLC (WA)

     100 % 

 

58



--------------------------------------------------------------------------------

Legal Entity

   Percentage Owned  

Yakima HMA, LLC (WA)

     100 % 

York Anesthesiology Physician Services, LLC (DE)

     100 % 

York Clinic Company, LLC (DE)

     100 % 

York Home Care Services, LLC (DE)

     20 % 

York Pathology Physician Services, LLC (DE)

     100 % 

York Pennsylvania Holdings, LLC (DE)

     100 % 

York Pennsylvania Hospital Company, LLC (DE)

     100 % 

Youngstown Home Care Services, LLC (DE)

     20 % 

Youngstown Ohio Hospital Company, LLC (DE)

     100 % 

Youngstown Ohio Laboratory Services Company, LLC (DE)

     100 % 

Youngstown Ohio Outpatient Services Company, LLC (DE)

     100 % 

Youngstown Ohio Physician Services Company, LLC (DE)

     100 % 

Youngstown Ohio PSC, LLC (DE)

     100 % 

 

59



--------------------------------------------------------------------------------

Schedule 3.18

Insurance

On file with the Agent.

 

60



--------------------------------------------------------------------------------

Schedules 3.19(a)

UCC Filing Offices

 

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

1.    Foley Hospital Corporation    Alabama    Secretary of State of the State
of Alabama 2.    QHG of Enterprise, Inc.    Alabama    Secretary of State of the
State of Alabama 3.    Bullhead City Hospital Corporation    Arizona   
Secretary of State of the State of Arizona 4.    Fort Smith HMA, LLC    Arkansas
   Secretary of State of the State of Arkansas 5.    MCSA, L.L.C.    Arkansas   
Secretary of State of the State of Arkansas 6.    QHG of Springdale, Inc.   
Arkansas    Secretary of State of the State of Arkansas 7.    Triad-El Dorado,
Inc.    Arkansas    Secretary of State of the State of Arkansas 8.    Van Buren
H.M.A., LLC    Arkansas    Secretary of State of the State of Arkansas 9.   
Abilene Hospital, LLC    Delaware    Secretary of State of the State of Delaware
10.    Abilene Merger, LLC    Delaware    Secretary of State of the State of
Delaware 11.    Affinity Health Systems, LLC    Delaware    Secretary of State
of the State of Delaware 12.    Affinity Hospital, LLC    Delaware    Secretary
of State of the State of Delaware 13.    Berwick Hospital Company, LLC   
Delaware    Secretary of State of the State of Delaware 14.    Birmingham
Holdings II, LLC    Delaware    Secretary of State of the State of Delaware 15.
   Birmingham Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 16.    Bluefield Holdings, LLC    Delaware    Secretary of State of the
State of Delaware 17.    Bluefield Hospital Company, LLC    Delaware   
Secretary of State of the State of Delaware 18.    Bluffton Health System LLC   
Delaware    Secretary of State of the State of Delaware 19.    Brownwood
Hospital, L.P.    Delaware    Secretary of State of the State of Delaware 20.   
Brownwood Medical Center, LLC    Delaware    Secretary of State of the State of
Delaware

 

61



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

21.    Bullhead City Hospital Investment Corporation    Delaware    Secretary of
State of the State of Delaware 22.    Carlsbad Medical Center, LLC    Delaware
   Secretary of State of the State of Delaware 23.    Carolinas Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 24.    Carolinas JV
Holdings General, LLC    Delaware    Secretary of State of the State of Delaware
25.    Carolinas JV Holdings, L.P.    Delaware    Secretary of State of the
State of Delaware 26.    Central Florida HMA Holdings, LLC    Delaware   
Secretary of State of the State of Delaware 27.    Central States HMA Holdings,
LLC    Delaware    Secretary of State of the State of Delaware 28.    Chestnut
Hill Health System, LLC    Delaware    Secretary of State of the State of
Delaware 29.    CHHS Holdings, LLC    Delaware    Secretary of State of the
State of Delaware 30.    CHHS Hospital Company, LLC    Delaware    Secretary of
State of the State of Delaware 31.    CHS Pennsylvania Holdings, LLC    Delaware
   Secretary of State of the State of Delaware 32.    CHS Receivables Funding,
LLC    Delaware    Secretary of State of the State of Delaware 33.    CHS
Tennessee Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 34.    CHS Virginia Holdings, LLC    Delaware    Secretary of State of
the State of Delaware 35.    CHS/Community Health Systems, Inc.    Delaware   
Secretary of State of the State of Delaware 36.    Clarksville Holdings II, LLC
   Delaware    Secretary of State of the State of Delaware 37.    Clarksville
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 38.   
Cleveland Tennessee Hospital Company, LLC    Delaware    Secretary of State of
the State of Delaware 39.    College Station Hospital, L.P.    Delaware   
Secretary of State of the State of Delaware 40.    College Station Medical
Center, LLC    Delaware    Secretary of State of the State of Delaware 41.   
College Station Merger, LLC    Delaware    Secretary of State of the State of
Delaware

 

62



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

42.    Community Health Investment Company, LLC    Delaware    Secretary of
State of the State of Delaware 43.    Community Health Systems, Inc.    Delaware
   Secretary of State of the State of Delaware 44.    CP Hospital GP, LLC   
Delaware    Secretary of State of the State of Delaware 45.    CPLP, LLC   
Delaware    Secretary of State of the State of Delaware 46.    Crestwood
Healthcare, L.P.    Delaware    Secretary of State of the State of Delaware 47.
   Crestwood Hospital LP, LLC    Delaware    Secretary of State of the State of
Delaware 48.    Crestwood Hospital, LLC    Delaware    Secretary of State of the
State of Delaware 49.    CSMC, LLC    Delaware    Secretary of State of the
State of Delaware 50.    Deaconess Holdings, LLC    Delaware    Secretary of
State of the State of Delaware 51.    Deaconess Hospital Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 52.    Desert Hospital
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 53.   
Detar Hospital, LLC    Delaware    Secretary of State of the State of Delaware
54.    DHFW Holdings, LLC    Delaware    Secretary of State of the State of
Delaware 55.    Dukes Health System, LLC    Delaware    Secretary of State of
the State of Delaware 56.    Florida HMA Holdings, LLC    Delaware    Secretary
of State of the State of Delaware 57.    Gadsden Regional Medical Center, LLC   
Delaware    Secretary of State of the State of Delaware 58.    GRMC Holdings,
LLC    Delaware    Secretary of State of the State of Delaware 59.    Hallmark
Healthcare Company, LLC    Delaware    Secretary of State of the State of
Delaware 60.    Health Management Associates, LLC    Delaware    Secretary of
State of the State of Delaware 61.    Health Management Associates, LP   
Delaware    Secretary of State of the State of Delaware 62.    Health Management
General Partner I, LLC    Delaware    Secretary of State of the State of
Delaware

 

63



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

63.    Health Management General Partner, LLC    Delaware    Secretary of State
of the State of Delaware 64.    HMA Hospitals Holdings, LP    Delaware   
Secretary of State of the State of Delaware 65.    HMA Services GP, LLC   
Delaware    Secretary of State of the State of Delaware 66.    HMA-TRI Holdings,
LLC    Delaware    Secretary of State of the State of Delaware 67.    Hobbs
Medco, LLC    Delaware    Secretary of State of the State of Delaware 68.   
Kirksville Hospital Company, LLC    Delaware    Secretary of State of the State
of Delaware 69.    Lancaster Hospital Corporation    Delaware    Secretary of
State of the State of Delaware 70.    Las Cruces Medical Center, LLC    Delaware
   Secretary of State of the State of Delaware 71.    Lea Regional Hospital, LLC
   Delaware    Secretary of State of the State of Delaware 72.    Longview
Clinic Operations Company, LLC    Delaware    Secretary of State of the State of
Delaware 73.    Longview Medical Center, L.P.    Delaware    Secretary of State
of the State of Delaware 74.    Longview Merger, LLC    Delaware    Secretary of
State of the State of Delaware 75.    LRH, LLC    Delaware    Secretary of State
of the State of Delaware 76.    Lutheran Health Network of Indiana, LLC   
Delaware    Secretary of State of the State of Delaware 77.    Mary Black Health
System LLC    Delaware    Secretary of State of the State of Delaware 78.   
Medical Center of Brownwood, LLC    Delaware    Secretary of State of the State
of Delaware 79.    Mississippi HMA Holdings I, LLC    Delaware    Secretary of
State of the State of Delaware 80.    Mississippi HMA Holdings II, LLC   
Delaware    Secretary of State of the State of Delaware 81.    Moberly Hospital
Company, LLC    Delaware    Secretary of State of the State of Delaware 82.   
Natchez Hospital Company, LLC    Delaware    Secretary of State of the State of
Delaware 83.    National Healthcare of Leesville, Inc.    Delaware    Secretary
of State of the State of Delaware

 

64



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

84.    Navarro Hospital, L.P.    Delaware    Secretary of State of the State of
Delaware 85.    Navarro Regional, LLC    Delaware    Secretary of State of the
State of Delaware 86.    Northwest Arkansas Hospitals, LLC    Delaware   
Secretary of State of the State of Delaware 87.    Northwest Hospital, LLC   
Delaware    Secretary of State of the State of Delaware 88.    NOV Holdings, LLC
   Delaware    Secretary of State of the State of Delaware 89.    NRH, LLC   
Delaware    Secretary of State of the State of Delaware 90.    Oro Valley
Hospital, LLC    Delaware    Secretary of State of the State of Delaware 91.   
Palmer-Wasilla Health System, LLC    Delaware    Secretary of State of the State
of Delaware 92.    Pennsylvania Hospital Company, LLC    Delaware    Secretary
of State of the State of Delaware 93.    Phoenixville Hospital Company, LLC   
Delaware    Secretary of State of the State of Delaware 94.    Pottstown
Hospital Company, LLC    Delaware    Secretary of State of the State of Delaware
95.    QHG Georgia Holdings II, LLC    Delaware    Secretary of State of the
State of Delaware 96.    QHG of Bluffton Company, LLC    Delaware    Secretary
of State of the State of Delaware 97.    QHG of Fort Wayne Company, LLC   
Delaware    Secretary of State of the State of Delaware 98.    Regional Hospital
of Longview, LLC    Delaware    Secretary of State of the State of Delaware 99.
   Ruston Hospital Corporation    Delaware    Secretary of State of the State of
Delaware 100.    Ruston Louisiana Hospital Company, LLC    Delaware    Secretary
of State of the State of Delaware 101.    SACMC, LLC    Delaware    Secretary of
State of the State of Delaware 102.    San Angelo Community Medical Center, LLC
   Delaware    Secretary of State of the State of Delaware 103.    San Angelo
Medical, LLC    Delaware    Secretary of State of the State of Delaware 104.   
Scranton Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

 

65



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

105.    Scranton Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware 106.    Scranton Quincy Holdings, LLC    Delaware    Secretary
of State of the State of Delaware 107.    Scranton Quincy Hospital Company, LLC
   Delaware    Secretary of State of the State of Delaware 108.    Siloam
Springs Arkansas Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware 109.    Siloam Springs Holdings, LLC    Delaware    Secretary
of State of the State of Delaware 110.    Southeast HMA Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 111.    Southern Texas
Medical Center, LLC    Delaware    Secretary of State of the State of Delaware
112.    Southwest Florida HMA Holdings, LLC    Delaware    Secretary of State of
the State of Delaware 113.    Tennessee HMA Holdings, LP    Delaware   
Secretary of State of the State of Delaware 114.    Tennyson Holdings, LLC   
Delaware    Secretary of State of the State of Delaware 115.    Tomball Texas
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 116.   
Tomball Texas Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware 117.    Triad Healthcare, LLC    Delaware    Secretary of
State of the State of Delaware 118.    Triad Holdings III, LLC    Delaware   
Secretary of State of the State of Delaware 119.    Triad Holdings IV, LLC   
Delaware    Secretary of State of the State of Delaware 120.    Triad Holdings
V, LLC    Delaware    Secretary of State of the State of Delaware 121.    Triad
Nevada Holdings, LLC    Delaware    Secretary of State of the State of Delaware
122.    Triad of Alabama, LLC    Delaware    Secretary of State of the State of
Delaware 123.    Triad-ARMC, LLC    Delaware    Secretary of State of the State
of Delaware 124.    Triad-Navarro Regional Hospital Subsidiary, LLC    Delaware
   Secretary of State of the State of Delaware 125.    Tunkhannock Hospital
Company, LLC    Delaware    Secretary of State of the State of Delaware

 

66



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

126.    VHC Medical, LLC    Delaware    Secretary of State of the State of
Delaware 127.    Vicksburg Healthcare, LLC    Delaware    Secretary of State of
the State of Delaware 128.    Victoria Hospital, LLC    Delaware    Secretary of
State of the State of Delaware 129.    Victoria of Texas, L.P.    Delaware   
Secretary of State of the State of Delaware 130.    Webb Hospital Corporation   
Delaware    Secretary of State of the State of Delaware 131.    Webb Hospital
Holdings, LLC    Delaware    Secretary of State of the State of Delaware 132.   
Wesley Health System LLC    Delaware    Secretary of State of the State of
Delaware 133.    WHMC, LLC    Delaware    Secretary of State of the State of
Delaware 134.    Wilkes-Barre Behavioral Hospital Company, LLC    Delaware   
Secretary of State of the State of Delaware 135.    Wilkes-Barre Holdings, LLC
   Delaware    Secretary of State of the State of Delaware 136.    Wilkes-Barre
Hospital Company, LLC    Delaware    Secretary of State of the State of Delaware
137.    Woodland Heights Medical Center, LLC    Delaware    Secretary of State
of the State of Delaware 138.    Woodward Health System, LLC    Delaware   
Secretary of State of the State of Delaware 139.    Citrus HMA, LLC    Florida
   Florida Secured Transaction Registry 140.    HMA Santa Rosa Medical Center,
LLC    Florida    Florida Secured Transaction Registry 141.    Hospital
Management Associates, LLC    Florida    Florida Secured Transaction Registry
142.    Hospital Management Services of Florida, LP    Florida    Florida
Secured Transaction Registry 143.    Key West HMA, LLC    Florida    Florida
Secured Transaction Registry 144.    Naples HMA, LLC    Florida    Florida
Secured Transaction Registry 145.    Pasco Regional Medical Center, LLC   
Florida    Florida Secured Transaction Registry 146.    Port Charlotte HMA, LLC
   Florida    Florida Secured Transaction Registry

 

67



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

147.    Punta Gorda HMA, LLC    Florida    Florida Secured Transaction Registry
148.    Venice HMA, LLC    Florida    Florida Secured Transaction Registry 149.
   QHG Georgia Holdings, Inc.    Georgia    Office of the Clerk of the Superior
Court of Fulton County 150.    QHG Georgia, LP    Georgia    Office of the Clerk
of the Superior Court of Fulton County 151.    Frankfort Health Partner, Inc.   
Indiana    Secretary of State of the State of Indiana 152.    QHG of Clinton
County, Inc.    Indiana    Secretary of State of the State of Indiana 153.   
Biloxi H.M.A., LLC    Mississippi    Secretary of State of the State of
Mississippi 154.    Brandon HMA, LLC    Mississippi    Secretary of State of the
State of Mississippi 155.    Jackson HMA, LLC    Mississippi    Secretary of
State of the State of Mississippi 156.    Madison HMA, LLC    Mississippi   
Secretary of State of the State of Mississippi 157.    QHG of Forrest County,
Inc.    Mississippi    Secretary of State of the State of Mississippi 158.   
QHG of Hattiesburg, Inc.    Mississippi    Secretary of State of the State of
Mississippi 159.    River Oaks Hospital, LLC    Mississippi    Secretary of
State of the State of Mississippi 160.    River Region Medical Corporation   
Mississippi    Secretary of State of the State of Mississippi 161.    ROH, LLC
   Mississippi    Secretary of State of the State of Mississippi 162.    Kennett
HMA, LLC    Missouri    Secretary of State of the State of Missouri 163.   
Poplar Bluff Regional Medical Center, LLC    Missouri    Secretary of State of
the State of Missouri 164.    NC-DSH, LLC    Nevada    Secretary of State of the
State of Nevada 165.    Salem Hospital Corporation    New Jersey    New Jersey
Department of Treasury/Division of Revenue 166.    Roswell Hospital Corporation
   New Mexico    Secretary of State of the State of New Mexico 167.   
Statesville HMA, LLC    North Carolina    Secretary of State of the State of
North Carolina

 

68



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

168.    Clinton HMA, LLC    Oklahoma    Secretary of State of the State of
Oklahoma 169.    Kay County Hospital Corporation    Oklahoma    Secretary of
State of the State of Oklahoma 170.    Kay County Oklahoma Hospital Company, LLC
   Oklahoma    Secretary of State of the State of Oklahoma 171.    Marshall
County HMA, LLC    Oklahoma    Secretary of State of the State of Oklahoma 172.
   Seminole HMA, LLC    Oklahoma    Secretary of State of the State of Oklahoma
173.    Coatesville Hospital Corporation    Pennsylvania    Secretary of the
Commonwealth 174.    Chester HMA, LLC    South Carolina    Secretary of State of
the State of South Carolina 175.    Gaffney H.M.A., LLC    South Carolina   
Secretary of State of the State of South Carolina 176.    QHG of South Carolina,
Inc.    South Carolina    Secretary of State of the State of South Carolina 177.
   QHG of Spartanburg, Inc.    South Carolina    Secretary of State of the State
of South Carolina 178.    Campbell County HMA, LLC    Tennessee    Secretary of
State of the State of Tennessee 179.    Cleveland Hospital Company, LLC   
Tennessee    Secretary of State of the State of Tennessee 180.    Cocke County
HMA, LLC    Tennessee    Secretary of State of the State of Tennessee 181.   
Dyersburg Hospital Company, LLC    Tennessee    Secretary of State of the State
of Tennessee 182.    HMA Fentress County General Hospital, LLC    Tennessee   
Secretary of State of the State of Tennessee 183.    Hospital of Morristown, LLC
   Tennessee    Secretary of State of the State of Tennessee 184.    Jackson
Hospital Corporation    Tennessee    Secretary of State of the State of
Tennessee 185.    Jefferson County HMA, LLC    Tennessee    Secretary of State
of the State of Tennessee 186.    Knoxville HMA Holdings, LLC    Tennessee   
Secretary of State of the State of Tennessee 187.    Lakeway Hospital Company,
LLC    Tennessee    Secretary of State of the State of Tennessee 188.    Lebanon
HMA, LLC    Tennessee    Secretary of State of the State of Tennessee

 

69



--------------------------------------------------------------------------------

    

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

189.    Martin Hospital Company, LLC    Tennessee    Secretary of State of the
State of Tennessee 190.    Metro Knoxville HMA, LLC    Tennessee    Secretary of
State of the State of Tennessee 191.    Shelbyville Hospital Company, LLC   
Tennessee    Secretary of State of the State of Tennessee 192.    Tullahoma HMA,
LLC    Tennessee    Secretary of State of the State of Tennessee 193.   
Granbury Hospital Corporation    Texas    Secretary of State of the State of
Texas 194.    Laredo Texas Hospital Company, L.P.    Texas    Secretary of State
of the State of Texas 195.    Weatherford Hospital Corporation    Texas   
Secretary of State of the State of Texas 196.    Weatherford Texas Hospital
Company, LLC    Texas    Secretary of State of the State of Texas 197.   
Emporia Hospital Corporation    Virginia    State Corporation Commission 198.   
Franklin Hospital Corporation    Virginia    State Corporation Commission 199.
   Virginia Hospital Company, LLC    Virginia    State Corporation Commission
200.    Oak Hill Hospital Corporation    West Virginia    Secretary of State of
the State of West Virginia

 

70



--------------------------------------------------------------------------------

Schedule 3.21

Collective Bargaining Agreements

On file with the Agent.

 

71



--------------------------------------------------------------------------------

Schedule 4.01

Local Counsel Opinions

 

Law Firm

  

Jurisdiction

Bradley Arant Boult Cummings LLP    Alabama, Mississippi, North Carolina Snell &
Wilmer L.L.P.    Arizona Kutak Rock LLP    Arkansas Simpson Thacher & Bartlett
LLP    Delaware, Texas Buchanan Ingersoll & Rooney PC    Florida King & Spalding
LLP    Georgia Bingham Greenebaum Doll LLP    Indiana Husch Blackwell LLP   
Missouri Ballard Spahr LLP    New Jersey, Pennsylvania Montgomery & Andrews   
New Mexico Bailey Kennedy, LLP    Nevada McAfee & Taft A Professional
Corporation    Oklahoma Parker Poe Adams & Bernstein LLP    South Carolina Bass,
Berry & Sims PLC    Tennessee Hancock, Daniel, Johnson & Nagle, P.C.    Virginia
Steptoe & Johnson PLLC    West Virginia

 

72



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

On file with the Agent.

 

73



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

On file with the Agent.

 

74



--------------------------------------------------------------------------------

Schedule 6.04(h)

Certain Permitted Acquisitions

On file with the Agent.

 

75



--------------------------------------------------------------------------------

Schedule 6.05(b)

Certain Syndication Transactions

On file with the Agent.

 

76



--------------------------------------------------------------------------------

Schedule 6.07

Certain Affiliate Transactions

NONE

 

77